Case 3:21-cv-00538-N Document 26-20 Filed 06/09/21      Page 1 of 272 PageID 7783




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 20
Case 3:21-cv-00538-N Document 26-20 Filed 06/09/21   Page 2 of 272 PageID 7784
Case 3:21-cv-00538-N Document 26-20 Filed 06/09/21   Page 3 of 272 PageID 7785
Case 3:21-cv-00538-N Document 26-20 Filed 06/09/21   Page 4 of 272 PageID 7786
Case 3:21-cv-00538-N Document 26-20 Filed 06/09/21   Page 5 of 272 PageID 7787
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
 Case 3:21-cv-00538-N Document 26-20 242 Filed 06/09/21 Page 6 of 272 PageID 7788



                                EXHIBIT 7




                                                                     004996
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
 Case 3:21-cv-00538-N Document 26-20 242 Filed 06/09/21 Page 7 of 272 PageID 7789




                                        GLENEAGLES CLO, LTD.
                                                 ISSUER,

                                       GLENEAGLES CLO CORP.
                                               CO-ISSUER,

                                                   AND

                       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
                                        Trustee



                                      __________________________

                                               INDENTURE

                                       Dated as of October 13, 2005
                                      __________________________




                                   COLLATERALIZED DEBT OBLIGATIONS



           U.S. $620,000,000 Class A-1 Floating Rate Senior Secured Extendable Notes Due 2017
            U.S. $28,000,000 Class A-2 Floating Rate Senior Secured Extendable Notes Due 2017
             U.S. $60,500,000 Class B Floating Rate Senior Secured Extendable Notes Due 2017
    U.S. $51,000,000 Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
    U.S. $49,500,000 Class D Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2017
                    U.S. $5,000,000 Class 1 Extendable Combination Securities Due 2017
                         U.S. $20,000,000 Class 2 Combination Securities Due 2015




 61938v.24

                                                                                           004997
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
 Case 3:21-cv-00538-N Document 26-20 242 Filed 06/09/21 Page 8 of 272 PageID 7790



                                                              TABLE OF CONTENTS

                                                                                                                                                             Page

 ARTICLE 1 DEFINITIONS ..................................................................................................................................... 3

             Section 1.1.           Definitions.....................................................................................................................3
             Section 1.2.           Assumptions as to Pledged Obligations; Construction Conventions. .........................67
             Section 1.3.           Rules of Interpretation. ...............................................................................................69

 ARTICLE 2 THE NOTES AND COMBINATION SECURITIES .................................................................................. 70

             Section 2.1.           Forms Generally..........................................................................................................70
             Section 2.2.           Forms of Notes and Certificate of Authentication. .....................................................70
             Section 2.3.           Authorized Amount; Denominations. .........................................................................71
             Section 2.4.           Extension of Reinvestment Period and Stated Maturity. ............................................73
             Section 2.5.           Execution, Authentication, Delivery, and Dating. ......................................................76
             Section 2.6.           Registration, Registration of Transfer and Exchange. ................................................76
             Section 2.7.           Mutilated, Destroyed, Lost, or Stolen Securities. .......................................................86
             Section 2.8.           Payment of Principal and Interest and Other Amounts; Principal and Interest
                                    Rights Preserved; Withholding. ..................................................................................87
             Section 2.9.           Persons Considered Owners........................................................................................89
             Section 2.10.          Cancellation. ...............................................................................................................90
             Section 2.11.          Certificated Securities. ................................................................................................90
             Section 2.12.          Securities Beneficially Owned by Non-Permitted Holders.........................................91

 ARTICLE 3 CONDITIONS PRECEDENT ................................................................................................................ 91

             Section 3.1.           Conditions to Issuance of Securities on Closing Date. ...............................................91
             Section 3.2.           Custodianship; Delivery of Collateral Obligations and Eligible Investments.............95
             Section 3.3.           Representations as to Collateral. .................................................................................95
             Section 3.4.           Conditions to Issuance of Additional Preference Shares ............................................98

 ARTICLE 4 SATISFACTION AND DISCHARGE ..................................................................................................... 98

             Section 4.1.           Satisfaction and Discharge of Indenture. ....................................................................98
             Section 4.2.           Application of Trust Money......................................................................................100
             Section 4.3.           Repayment of Monies Held by Paying Agent...........................................................100
             Section 4.4.           Indenture to Remain in Effect for Class 2 Combination Securities. .........................100

 ARTICLE 5 REMEDIES ..................................................................................................................................... 100

             Section 5.1.           Events of Default. .....................................................................................................100
             Section 5.2.           Acceleration of Maturity; Rescission and Annulment. .............................................101
             Section 5.3.           Collection of Indebtedness and Suits for Enforcement by Trustee. ..........................103
             Section 5.4.           Remedies...................................................................................................................104
             Section 5.5.           Optional Preservation of Collateral...........................................................................106
             Section 5.6.           Trustee May Enforce Claims Without Possession of Securities. ..............................108
             Section 5.7.           Application of Money Collected...............................................................................108
             Section 5.8.           Limitation on Suits....................................................................................................108
             Section 5.9.           Unconditional Rights of Holders of Notes................................................................109
             Section 5.10.          Restoration of Rights and Remedies. ........................................................................109


                                                                                 i
 61938v.24

                                                                                                                                             004998
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
 Case 3:21-cv-00538-N Document 26-20 242 Filed 06/09/21 Page 9 of 272 PageID 7791


             Section 5.11.         Rights and Remedies Cumulative. ............................................................................109
             Section 5.12.         Delay or Omission Not Waiver.................................................................................109
             Section 5.13.         Control by Majority of the Controlling Class. ..........................................................109
             Section 5.14.         Waiver of Past Defaults. ...........................................................................................110
             Section 5.15.         Undertaking for Costs. ..............................................................................................111
             Section 5.16.         Waiver of Stay or Extension Laws............................................................................111
             Section 5.17.         Sale of Collateral.......................................................................................................111
             Section 5.18.         Action on the Notes...................................................................................................112

 ARTICLE 6 THE TRUSTEE ................................................................................................................................ 112

             Section 6.1.          Certain Duties and Responsibilities. .........................................................................112
             Section 6.2.          Notice of Default.......................................................................................................113
             Section 6.3.          Certain Rights of Trustee. .........................................................................................114
             Section 6.4.          Not Responsible for Recitals or Issuance of Securities.............................................115
             Section 6.5.          May Hold Securities..................................................................................................115
             Section 6.6.          Money Held in Trust. ................................................................................................116
             Section 6.7.          Compensation and Reimbursement...........................................................................116
             Section 6.8.          Corporate Trustee Required; Eligibility....................................................................117
             Section 6.9.          Resignation and Removal; Appointment of Successor. ............................................117
             Section 6.10.         Acceptance of Appointment by Successor................................................................118
             Section 6.11.         Merger, Conversion, Consolidation, or Succession to Business of Trustee..............118
             Section 6.12.         Co-Trustees. ..............................................................................................................119
             Section 6.13.         Certain Duties of Trustee Related to Delayed Payment of Proceeds. .......................120
             Section 6.14.         Authenticating Agents...............................................................................................120
             Section 6.15.         Fiduciary for Holders of Notes Only; Agent for Secured Parties. ............................120
             Section 6.16.         Representations and Warranties of the Bank. ...........................................................121
             Section 6.17.         Additional Reporting Requirements. ........................................................................121

 ARTICLE 7 COVENANTS .................................................................................................................................. 121

             Section 7.1.          Payment of Principal and Interest. ............................................................................121
             Section 7.2.          Maintenance of Office or Agency.............................................................................121
             Section 7.3.          Money for Note Payments to be Held in Trust. ........................................................122
             Section 7.4.          Existence of Co-Issuers.............................................................................................123
             Section 7.5.          Protection of Collateral. ............................................................................................124
             Section 7.6.          Opinions as to Collateral...........................................................................................126
             Section 7.7.          Performance of Obligations. .....................................................................................126
             Section 7.8.          Negative Covenants. .................................................................................................127
             Section 7.9.          Notice of Default; Statement as to Compliance. .......................................................128
             Section 7.10.         Co-Issuers May Consolidate, etc., Only on Certain Terms.......................................128
             Section 7.11.         Successor Substituted................................................................................................130
             Section 7.12.         No Other Business. ...................................................................................................130
             Section 7.13.         Listing on Cayman Islands Stock Exchange. ............................................................131
             Section 7.14.         Annual Rating Review. .............................................................................................131
             Section 7.15.         Reporting...................................................................................................................131
             Section 7.16.         Calculation Agent. ....................................................................................................131
             Section 7.17.         Certain Tax Matters. .................................................................................................132
             Section 7.18.         Securities Lending.....................................................................................................134
             Section 7.19.         Purchase of Collateral Obligations; Ramp-Up Completion Date..............................136
             Section 7.20.         Posting of Reports on Repository. ............................................................................138
             Section 7.21.         Secondary Risk Procedures.......................................................................................138
             Section 7.22.         Section 3(c)(7) Procedures........................................................................................138


                                                                               ii
 61938v.24

                                                                                                                                          004999
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        242 06/09/21 Page 10 of 272 PageID 7792
Case 3:21-cv-00538-N Document 26-20 Filed


 ARTICLE 8 SUPPLEMENTAL INDENTURES ....................................................................................................... 139

            Section 8.1.          Supplemental Indentures Without Consent of Holders.............................................139
            Section 8.2.          Supplemental Indentures With Consent of Holders. .................................................142
            Section 8.3.          Execution of Supplemental Indentures. ....................................................................144
            Section 8.4.          Effect of Supplemental Indentures; Certain Required Consents...............................145
            Section 8.5.          Reference in Securities to Supplemental Indentures.................................................145
            Section 8.6.          Combination Securities. ............................................................................................145

 ARTICLE 9 REDEMPTION OF NOTES ................................................................................................................ 145

            Section 9.1.          Mandatory Redemption.............................................................................................145
            Section 9.2.          Optional Redemption. ...............................................................................................146
            Section 9.3.          Redemption Procedures. ...........................................................................................147
            Section 9.4.          Notes Payable on Redemption Date..........................................................................150
            Section 9.5.          Special Redemption. .................................................................................................150
            Section 9.6.          Amendment Buy-Out................................................................................................150

 ARTICLE 10 ACCOUNTS, ACCOUNTINGS, AND RELEASES............................................................................... 152

            Section 10.1.         Collection of Money. ................................................................................................152
            Section 10.2.         Collection Account. ..................................................................................................152
            Section 10.3.         Other Accounts. ........................................................................................................153
            Section 10.4.         Reinvestment of Funds in Accounts; Reports by Trustee. ........................................157
            Section 10.5.         Synthetic Security Counterparty Account.................................................................159
            Section 10.6.         Accountings. .............................................................................................................160
            Section 10.7.         Release of Collateral. ................................................................................................167
            Section 10.8.         Reports by Independent Accountants........................................................................168
            Section 10.9.         Reports to Rating Agencies.......................................................................................169

 ARTICLE 11 APPLICATION OF MONIES ........................................................................................................... 169

            Section 11.1.         Disbursements of Monies from Payment Account. ..................................................169
            Section 11.2.         Class 2 Component Distributions..............................................................................174

 ARTICLE 12 SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF COLLATERAL OBLIGATIONS.................... 175

            Section 12.1.         Sales of Collateral Obligations..................................................................................175
            Section 12.2.         Purchase of Collateral Obligations............................................................................178
            Section 12.3.         Conditions Applicable to All Sale and Purchase Transactions. ................................180
            Section 12.4.         Certain Determinations Relating to Collateral Obligations. .....................................180

 ARTICLE 13 NOTEHOLDERS' RELATIONS ........................................................................................................ 181

            Section 13.1.         Subordination. ...........................................................................................................181
            Section 13.2.         Standard of Conduct..................................................................................................182

 ARTICLE 14 MISCELLANEOUS ........................................................................................................................ 183

            Section 14.1.         Form of Documents Delivered to Trustee.................................................................183
            Section 14.2.         Acts of Noteholders, Combination Securityholders or Holders of Preference
                                  Shares........................................................................................................................183
            Section 14.3.         Notices, etc., to Certain Persons or Parties. ..............................................................184


                                                                              iii
 61938v.24

                                                                                                                                           005000
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        242 06/09/21 Page 11 of 272 PageID 7793
Case 3:21-cv-00538-N Document 26-20 Filed


         Section 14.4.    Notices to Holders, the Preference Shares Paying Agent; Waiver............................185
         Section 14.5.    Effect of Headings and Table of Contents. ...............................................................187
         Section 14.6.    Successors and Assigns.............................................................................................187
         Section 14.7.    Separability. ..............................................................................................................187
         Section 14.8.    Benefits of Indenture.................................................................................................187
         Section 14.9.    Legal Holidays. .........................................................................................................187
         Section 14.10.   Governing Law. 187
         Section 14.11.   Submission to Jurisdiction. .......................................................................................187
         Section 14.12.   Counterparts.        188
         Section 14.13.   Acts of Issuer. 188
         Section 14.14.   Consent of Posting of Documents on Repository. ....................................................188
         Section 14.15.   Liability of Co-Issuers. .............................................................................................188
         Section 14.16.   Indemnity of Co-Issuer. ............................................................................................188

 ARTICLE 15 ASSIGNMENT OF MANAGEMENT AGREEMENT; HEDGE AGREEMENTS ....................................... 188

         Section 15.1.    Assignment of Management Agreement...................................................................188
         Section 15.2.    Hedge Agreements....................................................................................................190
         Section 15.3.    Synthetic Securities...................................................................................................193

 Schedules and Exhibits
 Schedule 1     –   Collateral Obligations
 Schedule 2     –   Moody's Industry Classification Group List
 Schedule 3     –   S&P Industry Classifications
 Schedule 4     –   Diversity Score Calculation
 Schedule 5     –   Moody's Structured Finance Obligation Recovery Rates
 Schedule 6     –   S&P Structured Finance Obligation Recovery Rates
 Schedule 7     –   Certain Defined Terms Relating to S&P Rating and Moody's Rating
 Schedule 8         Certain Tax Provisions
 Exhibit A-1    –   Form of Note
         A-2        Form of Combination Securities
 Exhibit B-1    –   Form of Note and Combination Security Transferee Certificate
         B-2    –   Form of Note and Combination Security Transferor Certificate for
                    Regulation S to Rule 144A Transfer
         B-3    –   Form of Note and Combination Security Transferor Certificate for Rule 144A
                    to Regulation S Transfer
 Exhibit C      –   Form of McKee Nelson LLP Opinion
 Exhibit D      –   Form of Maples and Calder Opinion
 Exhibit E      –   Form of Gardere Wynne Sewell LLP Opinion
 Exhibit F      –   Form of Orrick, Herrington & Sutcliffe LLP Opinion
 Exhibit G      –   Form of Securities Account Control Agreement
 Exhibit H      –   Forms of Section 3(c)(7) Notices



                                                                     iv
 61938v.24

                                                                                                                                 005001
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        242 06/09/21 Page 12 of 272 PageID 7794
Case 3:21-cv-00538-N Document 26-20 Filed



         H-1   –   Form of Section 3(c)(7) Reminder Notice
         H-2   –   Form of Important Section 3(c)(7) Reminder Notice
 Exhibit I     –   Form of Beneficial Owner Certificate
 Exhibit J     –   Form of Extension Notice




                                                   v
 61938v.24

                                                                       005002
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        242 06/09/21 Page 13 of 272 PageID 7795
Case 3:21-cv-00538-N Document 26-20 Filed


         Indenture, dated as of October 13, 2005, among GLENEAGLES CLO, LTD. (the "Issuer"),
 GLENEAGLES CLO CORP. (the "Co-Issuer") and JPMorgan Chase Bank, National Association, as trustee
 (together with its permitted successors, the "Trustee").

                                             PRELIMINARY STATEMENT

           The Co-Issuers are duly authorized to execute and deliver this Indenture to provide for the Class A-1
 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes and the Class D Notes and the Issuer is duly
 authorized to execute and deliver this Indenture to provide for the Combination Securities, in each case
 issuable as provided in this Indenture. All covenants and agreements made by the Co-Issuers in this Indenture
 are for the benefit and security of the Secured Parties. The Co-Issuers are entering into this Indenture, and the
 Trustee is accepting the trusts created by this Indenture, for good and valuable consideration, the receipt and
 sufficiency of which are hereby acknowledged.

        All things necessary to make this Indenture a valid agreement of the Co-Issuers in accordance with the
 agreement's terms have been done.

                                                GRANTING CLAUSES

          The Issuer Grants to the Trustee, for the benefit and security of the Noteholders, the Combination
 Securityholders, the Trustee, the Portfolio Manager and each Hedge Counterparty (collectively, the "Secured
 Parties"), all of its right, title, and interest in, to, and under, in each case, whether now owned or existing, or
 hereafter acquired or arising:

                   (a) the Collateral Obligations (listed, as of the Closing Date, in Schedule 1 to this Indenture
          and as such Schedule 1 may be modified, amended and revised subsequent to the Closing Date by the
          Issuer) and all Workout Assets, including any part thereof which consists of general intangibles (as
          defined in the UCC) relating thereto, all payments made or to be made thereon or with respect thereto,
          and all Collateral Obligations and Workout Assets including any part thereof which consists of
          general intangibles (as defined in the UCC) relating thereto, which are delivered or credited to the
          Trustee, or for which a Security Entitlement is delivered or credited to the Trustee or which are
          credited to one or more of the Issuer Accounts on or after the Closing Date and all payments made or
          to be made thereon or with respect thereto;

                   (b) the Custodial Account, the Collection Account, the Payment Account, the Revolving
          Reserve Account, the Delayed Drawdown Reserve Account, the Interest Reserve Account, the
          Synthetic Security Collateral Account, the Hedge Counterparty Collateral Account, the Closing Date
          Expense Account, the Expense Reimbursement Account, and the Securities Lending Account
          (collectively, the "Issuer Accounts"), Eligible Investments purchased with funds on deposit in the
          Issuer Accounts, and all income from the investment of funds in the Issuer Accounts;

                    (c) the Synthetic Security Counterparty Account (and together with the Issuer Accounts, the
          "Accounts") and assets included therein, subject to the terms of the related Synthetic Security
          (provided, however, that any such rights in any Synthetic Security Counterparty Account shall be held
          in trust by the Trustee (or Securities Intermediary) first to secure the Issuer's payment obligations to
          the relevant Synthetic Security Counterparty and second for the benefit of the Secured Parties);

                   (d) the Management Agreement, the Securities Lending Agreements, the Hedge Agreements
          as set forth in Article 15, the Collateral Administration Agreement to the extent of any rights of the
          Issuer therein;

                   (e) all Cash or money delivered to the Trustee (or its bailee);




 61938v.24

                                                                                                     005003
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        242 06/09/21 Page 14 of 272 PageID 7796
Case 3:21-cv-00538-N Document 26-20 Filed


                  (f) all securities, investments, investment property, instruments, money and agreements of
         any nature in which the Issuer has an interest (except for money, securities and investments in the
         Issuer's bank account in the Cayman Islands), including any part thereof which consists of general
         intangibles (as defined in the UCC) relating thereto; and

                  (g) all proceeds with respect to the foregoing;

 (all of the property and assets described in foregoing clauses (a) through (g), but excluding the Class 2
 Collateral and the Excluded Property, the "Collateral").

            The Issuer as a second and separate grant Grants to the Trustee, for the benefit and security solely of
 the Holders of the Class 2 Combination Securities (solely to the extent of their Class 2 Component), all of its
 right, title and interest in, to and under, in each case, whether now owned or existing, or hereafter acquired or
 arising, the Class 2 Component Account (including, without limitation, the Class 2 Bond) and any property of
 any type deposited into the Class 2 Component Account and all proceeds with respect to the foregoing (all of
 the foregoing, the "Class 2 Collateral").

           These Grants are not intended to and do not transfer any liability under the Collateral or the Class 2
 Collateral, which liabilities shall remain the sole obligation of the Issuer. These Grants are made, however, in
 trust as separate trusts, to secure the Notes, the Class 2 Components and the Class 1 Note Components in the
 case of the first grant, and only the Class 2 Components in the case of the second grant. Except as provided in
 Article 13 and the priorities set forth in the Priority of Payments, the Notes, the Class 2 Components and the
 Class 1 Note Components are secured by the first grant equally and ratably without prejudice, priority or
 distinction between any Note, Class 2 Component or Class 1 Note Component and any other Note, Class 2
 Component or Class 1 Note Component because of difference in time of issuance or otherwise. The Class 2
 Component is secured by the second grant equally and ratably without prejudice, priority or distinction
 because of difference in time of issuance or otherwise. The Grants are made to secure, in accordance with the
 priorities in the Priority of Payments, 11.2 and Article 13:

                     (i) the payment of all amounts due on the Notes, the Class 2 Components and the Class
             1 Note Components equally and ratably without prejudice, priority or distinction between any Note,
             Class 2 Component or Class 1 Note Component and any other Note, Class 2 Component or Class 1
             Note Component because of difference in time of issuance or otherwise, in accordance with their
             terms;

                     (ii) the payment of all other sums payable under this Indenture (other than amounts
             payable in respect of the Preference Shares);

                     (iii) the payment of sums payable to any Hedge Counterparty under a Hedge Agreement;

                   (iv) the payment of sums payable to the Portfolio Manager under the Management
             Agreement; and

                     (v)   compliance with this Indenture;

 (collectively, the "Secured Obligations"), all as provided in this Indenture.

         The Trustee acknowledges the Grants, accepts the trusts under this Indenture in accordance with this
 Indenture, and agrees to perform its duties in this Indenture in accordance with the provisions hereof.




 61938v.24

                                                                                                    005004
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
                                         242 06/09/21 Page 15 of 272 PageID 7797
 Case 3:21-cv-00538-N Document 26-20 Filed


                                                     ARTICLE 1

                                                    DEFINITIONS

  Section 1.1.     Definitions.

           Except as otherwise specified in this Indenture or as the context may otherwise require, the following
  terms have the respective meanings provided below for all purposes of this Indenture. Payments or
  distributions made or to be made on the Combination Securities in respect of their Components are referred to
  as payments made or to be made on the Class 2 Components, the Class 1 Note Components and the Preference
  Share Components, as the case may be.

           Except as otherwise specified herein or as the context may otherwise require or dictate or unless the
  Combination Securities are explicitly addressed in the same context, (A) all references in this Indenture to the
  "Notes" include the "Class 1 Note Component" of the Class 1 Combination Securities , (B) all references in
  this Indenture to the rights of the Holders of the Class C Notes (including with respect to any payments,
  distributions, redemptions, votes or consents to be given by such Holders) include the rights of the Holders of
  the Class 1 Combination Securities to the extent of the Class 1 Note Component of the Class 1 Combination
  Securities, (C) all references in this Indenture to the "Preference Shares" include the "Preference Share
  Component" of the Class 1 Combination Securities and/or the Class 2 Combination Securities, as applicable,
  and (D) all references in this Indenture to the rights of the Holders of the Preference Shares (including with
  respect to any payments, distributions, redemptions, votes or consents to be given by such Holders) include the
  rights of the Holders of the Class 1 Combination Securities to the extent of the Preference Share Component of
  the Class 1 Combination Securities and of the Holders of the Class 2 Combination Securities to the extent of
  the Preference Share Component of the Class 2 Combination Securities.

          "1940 Act": The United States Investment Company Act of 1940, as amended.

          "A/B Exchange": An exchange of one security (the "A Security") for another security (the "B
  Security") of the same issuer or issuers, which security shall have substantially identical terms to the A
  Security except that one or more transfer restrictions applicable to the A Security are inapplicable to the B
  Security.

          "Accounts": The meaning specified in the Granting Clauses.

           "Accountants' Certificate": An agreed upon procedures report of a firm of Independent certified
  public accountants of international reputation appointed by the Issuer pursuant to Section 10.8(a), which may
  be the firm of Independent accountants that performs certain accounting services for the Issuer or the Portfolio
  Manager.

          "Accredited Investor": The meaning specified in Rule 501(a) of the Securities Act.

           "Accrued Interest On Sale": Interest accrued on a Collateral Obligation at the time of sale or other
  disposition to the extent paid to the Issuer as part of the sale or other disposition price of the Collateral
  Obligation after deduction of any amount representing Accrued Interest Purchased With Principal of the
  Collateral Obligation.

           "Accrued Interest Purchased With Principal": (i) Interest accrued on or purchased with a Collateral
  Obligation as part of the price paid by the Issuer to acquire the Collateral Obligation less any amount of
  Interest Proceeds (applied as Interest Proceeds) applied by the Issuer to acquire the accrued interest at the time
  of purchase and (ii) interest accrued on a Warehoused Loan as part of the price paid by the Issuer, if any, to
  repurchase and terminate the related participation under the Warehouse Agreement.




  61938v.24

                                                                                                    005005
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
                                         242 06/09/21 Page 16 of 272 PageID 7798
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Act": The meaning specified in Section 14.2.

        "Additional Preference Share": The meaning set forth in the Preference Shares Paying Agency
  Agreement.

          "Additional Preference Shares Closing Date": The meaning set forth in the Preference Shares
  Paying Agency Agreement.

         "Administration Agreement": The Administration Agreement, between the Issuer and the
  Administrator, providing for the administrative functions of the Issuer, as modified, amended, and
  supplemented and in effect from time to time.

          "Administrative Expense Cap": An amount on any Payment Date equal to the excess of:

                 (a) the sum of 0.05% of the Maximum Investment Amount on the related Determination
         Date plus $150,000, over

                  (b) the sum of the amounts paid for Administrative Expenses in the twelve months preceding
         the current Payment Date.

          "Administrative Expenses": Amounts due or accrued representing

                        (i) tax preparation, filing, and registration fees or expenses and any other filing and
              registration fees owed by the Co-Issuers (including all filing, registration, and annual return fees
              payable to the Cayman Islands government and registered office fees);

                       (ii) fees, indemnities and expenses of the Trustee (including all amounts under Section
              6.7), the Administrator, the Preference Shares Paying Agent and the Collateral Administrator;

                      (iii) fees, indemnities and expenses of the Co-Issuers and of accountants, agents, and
              counsel for either of the Co-Issuers;

                      (iv) fees and expenses of the Rating Agencies in connection with any rating of the Notes
              owed by either Co-Issuer (including fees and expenses for surveillance, credit estimates, and other
              fees owing to the Rating Agencies);

                      (v) expenses and indemnities (but not Management Fees) of the Portfolio Manager if
              payable under the Management Agreement;

                      (vi) fees and expenses for third-party loan pricing services and accountants; and

                      (vii) amounts due (other than indemnities) to any other person (except the Portfolio
              Manager) if specifically provided for in this Indenture, including fees or expenses in connection
              with any Securities Lending Agreement.

          "Administrator": Maples Finance Limited.

          "Affiliate" or "Affiliated": With respect to a person,

                      (i) any other person who, directly or indirectly, is in control of, or controlled by, or is
              under common control with, the person, or




  61938v.24

                                                                                                     005006
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
                                         242 06/09/21 Page 17 of 272 PageID 7799
 Case 3:21-cv-00538-N Document 26-20 Filed


                      (ii) any other person who is a director, officer, or employee (A) of the person, (B) of any
              subsidiary or parent company of the person, or (C) of any person described in clause (i) above.

          For the purposes of this definition, control of a person shall mean the power, direct or indirect,

                            (A)      to vote more than 50% of the securities having ordinary voting power for the
                   election of directors of the person, or

                           (B)     to direct the corporate management and corporate policies of the person
                   whether by contract or otherwise (this does not include the Management Agreement unless it
                   is amended expressly to provide those services).

           For the purpose of this definition, the Administrator and its Affiliates are neither Affiliates of nor
  Affiliated with the Co-Issuers and the Co-Issuers are neither Affiliates of nor Affiliated with the Administrator,
  or any of their Affiliates.

          "Agent Members": Members of, or participants in, a Depository.

          "Aggregate Outstanding Amount": When used with respect to any of the Notes or the Class 1 Note
  Component as of any date, the aggregate principal amount of the Notes or Class 1 Note Components
  represented by the Outstanding Class 1 Combination Securities on that date. When used with respect to the
  Preference Shares or the Preference Share Components as of any date, means the number of such Preference
  Shares Outstanding on such date in respect of such Preference Shares or Preference Share Component. When
  used with respect to any of the Class 2 Combination Securities, as of any date, the aggregate face amount of
  the Class 2 Combination Securities.

          Except as otherwise provided herein:

                 (a) the Aggregate Outstanding Amount of the Class A Notes at any time shall include any
         Defaulted Interest in respect thereof and (to the extent not included in any such Defaulted Interest)
         accrued interest on such Defaulted Interest;

                 (b) the Aggregate Outstanding Amount of the Class B Notes at any time shall include any
         Defaulted Interest in respect thereof and (to the extent not included in any such Defaulted Interest)
         accrued interest on such Defaulted Interest;

                 (c) the Aggregate Outstanding Amount of the Class C Notes at any time shall include all
         Class C Deferred Interest attributed thereto;

                 (d) the Aggregate Outstanding Amount of the Class D Notes at any time shall include all
         Class D Deferred Interest attributed thereto.

          "Aggregate Principal Balance": When used with respect to the Pledged Obligations, the sum of the
  Principal Balances of all the Pledged Obligations. When used with respect to a portion of the Pledged
  Obligations, the term Aggregate Principal Balance means the sum of the Principal Balances of that portion of
  the Pledged Obligations.

           "Aggregate Purchase Price Amount": When used with respect to the Pledged Obligations, the sum
  of the Purchase Price Amounts of all the Pledged Obligations. When used with respect to a portion of the
  Pledged Obligations, the term Aggregate Purchase Price Amount means the sum of the Purchase Price
  Amounts of that portion of the Pledged Obligations.




  61938v.24

                                                                                                    005007
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
                                         242 06/09/21 Page 18 of 272 PageID 7800
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Allocable Principal Balance": With respect to a Synthetic Security based upon or relating to a
  senior secured index investment providing non-leveraged credit exposure to a basket of credit default swaps
  referencing a diversified group of Reference Obligations, with respect to which the principal or notional
  amount of the credit exposure to any single Reference Obligation does not increase over time, the portion of
  the aggregate Principal Balance of such Synthetic Security that is allocable to each Reference Obligation
  comprising such index or indices based upon allocating the Principal Balance of such Synthetic Security
  among such Reference Obligations in the same proportion as each Reference Obligation bears to the aggregate
  Principal Balance of such Synthetic Security.

          "Amendment Buy-Out": The meaning specified in Section 9.6(a).

          "Amendment Buy-Out Option": The meaning specified in Section 9.6(a).

             "Amendment Buy-Out Purchase Price": The purchase price payable by the Amendment Buy-Out
  Purchaser for Securities or Preference Shares purchased in an Amendment Buy-Out, if any, in an amount equal
  to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid interest
  (including Deferred Interest, if any) to the date of purchase payable to the Non-Consenting Holder (giving
  effect to any amounts paid to the Holder on such date), plus any unpaid Extension Bonus Payment, (ii) in the
  case of the Preference Shares, an amount that, when taken together with all payments and distributions made in
  respect of such Preference Shares since the Closing Date (and any amounts payable, if any, to the Non-
  Consenting Holder on the next succeeding Payment Date) would cause such Preference Shares to have
  received (as of the date of purchase thereof) a Preference Share Internal Rate of Return of 12.0% (assuming
  such purchase date was a Payment Date); provided, however, that in any Amendment Buy-Out from and after
  the date on which the Non-Consenting Holders of Preference Shares have received a Preference Share Internal
  Rate of Return equal to or in excess of 12.0%, the Amendment Buy-Out Purchase Price for such Preference
  Shares shall be zero, (iii) in the case of the Class 1 Combination Securities, the sum of (x) the amount that
  would be payable pursuant to the preceding clause (i) in respect of the Class C Notes underlying the Class 1
  Note Component and (y) the amount that would be payable pursuant to the preceding clause (ii) in respect of
  the Preference Shares underlying the Class 1 Combination Security Preference Share Component and (iv) in
  the case of the Class 2 Combination Securities, the amount that would be payable pursuant to the preceding
  clause (ii) in respect of the Preference Shares underlying the Class 2 Combination Security Preference Share
  Component.

           "Amendment Buy-Out Purchaser": The Portfolio Manager (or any of its Affiliates acting as principal
  or agent); provided that in the event that the Portfolio Manager elects not to purchase Securities or Preference
  Shares from Holders pursuant to Section 9.6, "Amendment Buy-Out Purchaser" shall mean one or more
  qualifying purchasers (which may include the Placement Agent or any of its Affiliates acting as principal or
  agent) designated by the Portfolio Manager; provided, however, none of the Portfolio Manager, the Placement
  Agent or any of their respective Affiliates shall have any duty to act as an Amendment Buy-Out Purchaser.

          "Applicable Issuers" or "Applicable Issuer": With respect to the Class A Notes, the Class B Notes,
  the Class C Notes and the Class D Notes, each of the Co-Issuers. With respect to the Preference Shares and
  the Combination Securities, the Issuer only.

           "Applicable Note Interest Rate": With respect to the Notes of any Class, the Note Interest Rate with
  respect to such Class.

           "Applicable Percentage": The lesser of the Moody's Priority Category Recovery Rate and the S&P
  Priority Category Recovery Rate applicable to the Collateral Obligation as specified in the tables below. High-
  Yield Bonds do not include Structured Finance Obligations for this purpose.

                                                          Moody's Priority Category
  Moody's Priority Category                                   Recovery Rate


  61938v.24

                                                                                                  005008
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
                                         242 06/09/21 Page 19 of 272 PageID 7801
 Case 3:21-cv-00538-N Document 26-20 Filed



                                                         Moody's Priority Category
  Moody's Priority Category                                  Recovery Rate
  Synthetic Securities                  In the case of:
                                             (i) a Form-Approved Synthetic Security, the "Moody's
                                        Priority Category Recovery Rate" given by Moody's to the
                                        Form-Approved Synthetic Security at the time of approval of
                                        the Form-Approved Synthetic Security by Moody's, and
                                             (ii) any other Synthetic Security, the "Moody's Priority
                                        Category Recovery Rate" given by Moody's to the Synthetic
                                        Security at the time of acquisition of the Synthetic Security.
  Structured Finance Obligations        The Moody's Priority Category Recovery Rate determined in
                                        accordance with the Moody's Structured Finance Obligation
                                        Recovery Rates set forth in Schedule 5 by reference to the type
                                        of asset and its then Moody's Rating (or, with respect to assets
                                        to which that schedule does not apply, on a case-by-case basis
                                        in connection with the Grant of the relevant Collateral
                                        Obligation).
  Unsecured DIP Loans and any
  Collateral Obligations not covered
  above or below                        As determined by Moody's on a case-by-case basis.

  For High-Yield Bonds, Moody's Senior Secured Loans and Moody's Non Senior Secured Loans, the relevant
  Moody's Priority Category Recovery Rate is the rate determined pursuant to the table below based on the
  number of rating subcategories difference between the High-Yield Bond's or Loan's Moody's Obligation
  Rating and its Moody's Default Probability Rating (for purposes of clarification, if the Moody's Obligation
  Rating is higher than the Moody's Default Probability Rating, the rating subcategories difference will be
  positive and if it is lower, negative):

   Number of Moody's Rating Subcategories                              Moody's Non
  Difference Between the Moody's Obligation            Moody's           Senior
  Rating and the Moody's Default Probability        Senior Secured      Secured           High-Yield
                   Rating                               Loans            Loans              Bonds
                    +2 or more                     60.0%               45.0%            40.0%
                         +1                        50.0%               42.5%            35.0%
                         0                         45.0%               40.0%            30.0%
                         -1                        40.0%               30.0%            15.0%
                         -2                        30.0%               15.0%            10.0%
                     -3 or less                    20.0%               10.0%            2.0%

  If no Moody's Priority Category Recovery Rate has been specifically assigned with respect to a Loan pursuant
  to the above table, and the Loan is a secured DIP Loan, the relevant Moody's Priority Category Recovery Rate
  is 50.0%.

                                                           S&P Priority Category
  S&P Priority Category                                       Recovery Rate
  Senior Secured Loans and Second                                    55.0%



  61938v.24

                                                                                                 005009
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
                                         242 06/09/21 Page 20 of 272 PageID 7802
 Case 3:21-cv-00538-N Document 26-20 Filed



                                                               S&P Priority Category
  S&P Priority Category                                           Recovery Rate
  Lien Loans with an S&P Recovery
  Rating of 1+, 1 or 2 (in each case,
  other than DIP Loans)
  Senior Unsecured Loans                                                37.5%
  Second Lien Loans (other than                                         37.5%
  Second Lien Loans with an S&P
  Recovery Rating of 1+, 1 or 2)
  Subordinated Lien Loans other than                                    21.5%
  a DIP Loan
  Senior secured High-Yield Bonds                                       44.0%
  (other than Structured Finance
  Obligations)
  Senior unsecured High-Yield                                           30.0%
  Bonds (other than Structured
  Finance Obligations)
  Subordinated High-Yield Bonds                                         18.0%
  (other than Structured Finance
  Obligations)
  Structured Finance Obligations          The S&P Priority Category Recovery Rate determined in
                                          accordance with the S&P Structured Finance Obligation
                                          Recovery Rates set forth in Schedule 6 by reference to the type
                                          of asset and its then S&P Rating (or, with respect to assets to
                                          which that table does not apply, on a case by case basis in
                                          connection with the Grant of the relevant Collateral
                                          Obligation).
  Synthetic Securities                    As assigned by S&P on a case-by-case basis in connection with
                                          the Grant of the relevant Collateral Obligation.
  DIP Loans and any Collateral
  Obligation not covered above            As assigned by S&P on a case-by-case basis.

          "Approved Credit Support Document": A security agreement in the form of the 1994 ISDA Credit
  Support Annex (ISDA Agreements Subject to New York Law Only), as modified by the Paragraph 13 thereto.

           "Approved Pricing Service": Loan Pricing Corporation, LoanX Inc., Mark-It-Partners, Inc. or any
  other nationally recognized loan pricing service approved in writing by S&P.

           "Ask-Side Market Value": As of any Measurement Date, the market value determined by the
  Portfolio Manager and reported to the Trustee as an amount rather than as a percentage or fraction of par
  (expressed in Dollars) of any lent Collateral Obligation based upon the Portfolio Manager's commercially
  reasonable judgment and based upon the following order of priority: (i) the average of the ask-side market
  prices obtained by the Portfolio Manager from three Independent broker-dealers active in the trading of such
  obligations or (ii) if the foregoing set of prices were not obtained, the higher of the ask-side market prices
  obtained by the Portfolio Manager from two Independent broker-dealers active in the trading of such
  obligations or (iii) if the foregoing sets of prices were not obtained, the average of the ask-side prices for the
  purchase of such Collateral Obligation determined by an Approved Pricing Service (Independent from the
  Portfolio Manager) that derives valuations by polling broker-dealers (Independent from the Portfolio


  61938v.24

                                                                                                      005010
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
                                         242 06/09/21 Page 21 of 272 PageID 7803
 Case 3:21-cv-00538-N Document 26-20 Filed


  Manager); provided that if the Ask-Side Market Value of any lent Collateral Obligation cannot be so
  determined then such Collateral Obligation shall be deemed to have a Market Value equal to the outstanding
  principal balance thereof.

          "Assigned Moody's Rating": The meaning set forth in Schedule 7.

           "Authenticating Agent": With respect to the Securities, the Trustee or the person designated by the
  Trustee to authenticate the Securities on behalf of the Trustee pursuant to Section 6.14.

           "Authorized Officer": With respect to the Issuer or the Co-Issuer, any Officer or agent who is
  authorized to act for the Issuer or the Co-Issuer, as applicable, in matters relating to, and binding on, the Issuer
  or the Co-Issuer. With respect to the Portfolio Manager, any managing member, Officer, manager, employee,
  partner or agent of the Portfolio Manager who is authorized to act for the Portfolio Manager in matters relating
  to, and binding on, the Portfolio Manager with respect to the subject matter of the request, certificate, or order
  in question. With respect to the Trustee or any other bank or trust company acting as trustee of an express trust
  or as custodian, a Trust Officer. Each party may receive and accept a certification of the authority of any other
  party as conclusive evidence of the authority of any person to act, and the certification may be considered as in
  full force and effect until receipt by the other party of written notice to the contrary.

          "Average Life": As of any Measurement Date with respect to any Collateral Obligation (other than
  any Defaulted Collateral Obligation), the quotient obtained by dividing:

                      (i)    the sum of the products of:

                           (A)       the number of years (rounded to the nearest hundredth) from the
                   Measurement Date to the respective dates of each successive scheduled payment of principal
                   of the Collateral Obligation, and

                            (B)     the respective amounts of the successive scheduled payments of principal of
                   the Collateral Obligation, by

                      (ii)   the sum of all successive scheduled payments of principal of the Collateral
              Obligation.

          "Bank": JPMorgan Chase Bank, National Association, in its individual capacity and not as Trustee.

          "Bankruptcy Code": The U.S. Bankruptcy Code, Title 11 of the United States Code.

        "Bankruptcy Law": The Bankruptcy Code, Part V of the Companies Law (2004 Revision) of the
  Cayman Islands and the Bankruptcy Law (1997 Revision) of the Cayman Islands.

          "Beneficial Owner": Any person owning an interest in a Global Security or Regulation S Global
  Preference Shares as reflected on the books of the Depository or on the books of an Agent Member or on the
  books of an indirect participant for which an Agent Member acts as agent.

           "Benefit Plan Investor": Any "employee benefit plan" within the meaning of Section 3(3) of ERISA,
  whether or not subject to ERISA, and including, without limitation, foreign, church and governmental plans,
  any "plan" described by Section 4975(e)(1) of the Code, or an entity whose underlying assets include the assets
  of any plan by reason of a plan's investment in such entity.

          "Board Resolution": With respect to the Issuer, a resolution of the board of directors of the Issuer
  and, with respect to the Co-Issuer, a resolution of the board of directors of the Co-Issuer.




  61938v.24

                                                                                                     005011
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
                                         242 06/09/21 Page 22 of 272 PageID 7804
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Bridge Loan": Any obligation or security incurred in connection with a merger, acquisition,
  consolidation, sale of all or substantially all of the assets of a person or entity, restructuring or similar
  transaction, which obligation or security by its terms is required to be repaid within one year of the incurrence
  thereof with proceeds from additional borrowings or other refinancing (other than any additional borrowing or
  refinancing if one or more financial institutions shall have provided the issuer of such obligation or security
  with a binding written commitment to provide the same). For the avoidance of doubt, a DIP Loan will not
  constitute a Bridge Loan.

            "Business Day": A day on which commercial banks and foreign exchange markets settle payments in
  New York City and any other city in which the Corporate Trust Office of the Trustee is located and, in the case
  of the final payment of principal of any Note or the final payment in respect of any Combination Security, the
  place of presentation of the Security designated by the Trustee; provided, however, that, for purposes of
  determining LIBOR, "Business Day" must also be a day on which dealings in deposits in Dollars are
  transacted in the London interbank market.

          "Buy-Out Amount": The meaning set forth in the Management Agreement.

          "Calculation Agent": The meaning specified in Section 7.16.

         "Cash": Such coin or currency of the United States of America as at the time shall be legal tender for
  payment of all public and private debts.

          "CCC/Caa Collateral Obligations": The Collateral Obligations (excluding any Defaulted Collateral
  Obligations) that on the relevant date have (i) a Moody's Rating below "B3" and/or (ii) an S&P Rating below
  "B-".

          "Certificate of Authentication": The meaning specified in Section 2.1.

          "Certificated Security": Any Regulation S Certificated Security or U.S. Certificated Security.

        "Certificated Preference Shares": The meaning set forth in the Preference Shares Paying Agency
  Agreement.

          "Certificated Security (UCC)": The meaning specified in Section 8-102(a)(4) of the UCC.

          "Class": All of the Securities having the same priority and the same Stated Maturity and all of the
  Preference Shares; provided, however, unless otherwise expressly provided for herein, the Class A-1 Notes and
  the Class A-2 Notes shall be separate Classes.

          "Class 1 Combination Security": The Class 1 Extendable Combination Securities issued by the Issuer
  pursuant to this Indenture and having the characteristics specified in Section 2.3.

           "Class 1 Combination Security Preference Share Component": A Component of the Class 1
  Combination Securities representing an initial aggregate Face Amount of Preference Shares equal to
  $1,000,000. The number of Preference Shares to which the Class 1 Combination Security Preference Share
  Component relates is included in (and are not in addition to) the number of Preference Shares being issued by
  the Issuer on the Closing Date pursuant to its Memorandum and Articles of Association.

           "Class 1 Combination Security Rated Balance": With respect to the rating of the Class 1
  Combination Securities by Moody’s, (i) on the Closing Date $5,000,000 and (ii) on any date of determination
  thereafter, the initial Class 1 Combination Security Rated Balance reduced by an amount equal to (x) the
  aggregate amount of distributions paid to the Holders of the Class 1 Combination Securities on each Payment
  Date prior to such date of determination in respect of its related Components pursuant to Section 11.1(a) minus



  61938v.24

                                                                                                   005012
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
                                         242 06/09/21 Page 23 of 272 PageID 7805
 Case 3:21-cv-00538-N Document 26-20 Filed


  (y) the aggregate Class 1 Combination Security Rated Coupon Distributions paid to the Holders of the Class 1
  Combination Securities on each Payment Date prior to such date of determination; provided that if the amount
  of distributions paid to the Holders of the Class 1 Combination Securities on any Payment Date is less than the
  Class 1 Combination Security Rated Coupon Distribution for such Payment Date, then the Class 1
  Combination Security Rated Balance shall be increased by such deficiency.

         "Class 1 Combination Security Rated Coupon": With respect to the Class 1 Combination Securities,
  0.25% percent per annum in respect of the Class 1 Combination Security Rated Balance of such Class 1
  Combination Securities.

          “Class 1 Combination Security Rated Coupon Distribution”: With respect to the Class 1
  Combination Securities as of any Payment Date, shall be calculated as the amount accrued at the Class 1
  Combination Security Rated Coupon during the related Interest Period on the Class 1 Combination Security
  Rated Balance as of such Payment Date (without giving effect to any payments to be made on such Payment
  Date) and calculated on the basis of a 360-day year consisting of twelve 30-day months.

            "Class 1 Note Component": A component of the Class 1 Combination Securities representing an
  initial aggregate principal amount of Class C Notes equal to $4,000,000. The number of Class C Notes to
  which the Class 1 Note Component relates is included in (and are not in addition to) the number of Class C
  Notes being issued by the Issuer on the Closing Date pursuant to this Indenture.

          "Class 2 Bond": The meaning specified in Section 10.3(j).

          "Class 2 Collateral": The meaning specified in the Granting Clauses.

           "Class 2 Component": A component representing the rights of the Holders of the Class 2 Combination
  Securities to receive the payments from the Class 2 Component Account or delivery of the Class 2 Bond from
  such account.

          "Class 2 Component Account": The trust account established pursuant to Section 10.3(j).

          "Class 2 Component Payment Date": The meaning specified in Section 11.2.

           "Class 2 Combination Security": The Class 2 Combination Securities issued by the Issuer pursuant to
  this Indenture and having the characteristics specified in Section 2.3.

           "Class 2 Combination Security Preference Share Component": A Component of the Class 2
  Combination Securities representing an initial aggregate Face Amount of Preference Shares equal to
  $7,600,000. The number of Preference Shares to which the Class 2 Combination Security Preference Share
  Component relates is included in (and are not in addition to) the number of Preference Shares being issued by
  the Issuer on the Closing Date pursuant to its Memorandum and Articles of Association.

        "Class 2 Combination Security Rated Balance": With respect to the rating of the Class 2
  Combination Securities by Moody's, on the Closing Date $20,000,000.

          "Class A Notes": The Class A-1 Notes and the Class A-2 Notes.

           "Class A-1 Notes": The Class A-1 Floating Rate Senior Secured Extendable Notes issued by the Co-
  Issuers pursuant to this Indenture and having the characteristics specified in Section 2.3.

           "Class A-2 Notes: The Class A-2 Floating Rate Senior Secured Extendable Notes issued by the Co-
  Issuers pursuant to this Indenture and having the characteristics specified in Section 2.3.




  61938v.24

                                                                                                 005013
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
                                         242 06/09/21 Page 24 of 272 PageID 7806
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Class A/B Coverage Tests": The Overcollateralization Test and the Interest Coverage Test, each as
  applied with respect to the Class A-1 Notes, the Class A-2 Notes and the Class B Notes (treating the Class A-1
  Notes, the Class A-2 Notes and the Class B Notes as one Class for this purpose).

           "Class B Notes": The Class B Floating Rate Senior Secured Extendable Notes issued by the Co-
  Issuers pursuant to this Indenture and having the characteristics specified in Section 2.3.

          "Class C Coverage Tests": The Overcollateralization Test and the Interest Coverage Test, each as
  applied with respect to the Class C Notes.

          "Class C Deferred Interest": Deferred Interest with respect to the Class C Notes.

          "Class C Notes": The Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes
  issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in Section 2.3.

          "Class D Coverage Tests": The Overcollateralization Test and the Interest Coverage Test, each as
  applied with respect to the Class D Notes.

          "Class D Deferred Interest": Deferred Interest with respect to the Class D Notes.

          "Class D Notes": The Class D Floating Rate Senior Secured Deferrable Interest Extendable Notes
  issued by the Co-Issuers pursuant to this Indenture and having the characteristics specified in Section 2.3.

           "Class Scenario Loss Rate": With respect to any Class of Notes rated by S&P, an estimate of the
  cumulative default rate for the Current Portfolio or the Proposed Portfolio, as applicable, consistent with S&P's
  rating of such Class of Notes on the Closing Date, determined by application of the S&P CDO Monitor.

         "Clearing Agency": An organization registered as a "clearing agency" pursuant to Section 17A of the
  Exchange Act.

          "Clearing Corporation": The meaning specified in Section 8-102(a)(5) of the UCC.

            "Clearing Corporation Security": A "security" (as defined in Section 8-102(a)(15) of the UCC) that
  (i) is a debt or Equity Security and (ii) is in the custody of or maintained on the books of a Clearing
  Corporation or its nominee.

         "Clearstream": Clearstream Banking, société anonyme, a corporation organized under the laws of the
  Duchy of Luxembourg.

          "Closing Date": October 13, 2005.

          "Closing Date Expense Account": The trust account established pursuant to Section 10.3(g).

          "Co-Issuer": The person named as such on the first page of this Indenture.

          "Co-Issuers": The Issuer and the Co-Issuer.

          "Code": The United States Internal Revenue Code of 1986, as amended.

          "Collateral": The meaning specified in the Granting Clauses.




  61938v.24

                                                                                                   005014
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
                                         242 06/09/21 Page 25 of 272 PageID 7807
 Case 3:21-cv-00538-N Document 26-20 Filed


            "Collateral Administration Agreement": The agreement dated as of the Closing Date among the
  Issuer, the Portfolio Manager, and the Collateral Administrator, as modified, amended, and supplemented and
  in effect from time to time.

         "Collateral Administrator": The Bank in its capacity as collateral administrator under the Collateral
  Administration Agreement.

         "Collateral Assignment of Hedge Agreements": With respect to each Hedge Agreement, the
  assignment of all of the Issuer's interest in the Hedge Agreement to the Trustee and acknowledged by the
  Hedge Counterparty to create a security interest therein in favor of the Trustee.

          "Collateral Obligation": Any obligation or security that, when the Issuer commits to purchase (or
  otherwise acquire) the obligation or security, is a Loan, High-Yield Bond, Structured Finance Obligation, or
  Synthetic Security with a Reference Obligation that is a Loan, a Structured Finance Obligation, or High-Yield
  Bond that is:

                   (1) denominated and payable in U.S. Dollars and is not convertible by its obligor into any
          other currency;

                   (2) an obligation of an obligor Domiciled in an Eligible Country;

                   (3) an obligation that is eligible by its terms to be assigned to the Issuer and pledged by the
          Issuer to the Trustee for inclusion in the Collateral;

                  (4) not an exchangeable or convertible security that is exchangeable or convertible at the
          option of its issuer;

                    (5) not an Equity Security or a component of an Equity Security or a security that has a
          component that is an Equity Security (other than for avoidance of doubt, a pass-through trust
          certificate in a trust holding Collateral Obligations);

                    (6) not an obligation or security that has been called for redemption and is not an obligation
          or security that is the subject of an Offer other than a Permitted Offer or an exchange offer in which a
          security that is not registered under the Securities Act is exchanged for (i) a security that has
          substantially identical terms (except for transfer restrictions) but is registered under the Securities Act
          or (ii) a security that would otherwise qualify for purchase under Article 12;

                  (7) an obligation that (a) has a Moody's Rating (including any estimated or confidential
          rating which is in respect of the full obligation of the obligor and which is monitored) and (b) has an
          S&P Rating (including any confidential rating which is in respect of the full obligation of the obligor
          and which is monitored), which S&P Rating does not have a "p", "pi", "q", "r" or "t" subscript unless
          S&P otherwise authorizes in writing;

                   (8) an obligation that is a Finance Lease (if it is a lease) and the Rating Condition has been
          satisfied with respect to the acquisition thereof;

                   (9) an obligation that is not a Current-Pay Obligation, Non-Performing Collateral Obligation
          or Credit Risk Obligation and in the case of a Collateral Obligation that has a Moody's Rating of
          "Caa1" or lower or an S&P Rating of "CCC+" or lower, an obligation for which the Portfolio Manager
          has certified in writing that such Collateral Obligation is not a Credit Risk Obligation;

                   (10) an obligation that (unless it is a High-Yield Bond) is not subordinated by its terms to
          other indebtedness for borrowed money of the applicable issuer; provided that for the avoidance of



  61938v.24

                                                                                                     005015
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
                                         242 06/09/21 Page 26 of 272 PageID 7808
 Case 3:21-cv-00538-N Document 26-20 Filed


          doubt, this clause shall not prohibit the inclusion as Collateral Obligations of Subordinated Lien
          Loans;

                    (11) an obligation that (i) bears simple interest payable in cash no less frequently than
          annually (although, in the case of a PIK Security, interest may be deferrable) at a fixed or floating rate
          that is paid on a periodic basis on an unleveraged basis and, in the case of a floating rate, computed on
          a benchmark interest rate plus or minus a spread, if any (which may vary under the terms of the
          obligation) and (ii) provides for a fixed amount of principal payable in cash according to a fixed
          schedule (which may include optional call dates) or at maturity (or a fixed notional amount in the case
          of Synthetic Securities);

                  (12) an obligation the payment or repayment of the principal, if any, of which is not an
          amount determined by reference to any formula or index or subject to any contingency under the
          terms thereof;

                  (13) an obligation the portion of which to be acquired (including through a Synthetic
          Security with respect to the Reference Obligation) does not represent, directly or indirectly, more than
          a 25% interest in the obligation;

                   (14) not an obligation with a maturity later than one year after the Stated Maturity of the
          Notes;

                    (15) an obligation upon which no payments are subject to withholding tax imposed by any
          jurisdiction unless the obligor thereof or counterparty with respect thereto is required to make "gross-
          up" payments that cover the full amount of any such withholding tax on an after-tax basis (other than
          withholding taxes with respect to commitment fees associated with Collateral Obligations constituting
          Revolving Loans or Delayed Drawdown Loans);

                  (16) not a Loan or Synthetic Security that would require the Issuer after its purchase of the
          Loan or Synthetic Security to advance any funds to the related borrower or Synthetic Security
          Counterparty or permit the borrower or Synthetic Security Counterparty to require that any future
          advances be made except for:

                           (A)      any Revolving Loan or Delayed Drawdown Loan if, simultaneously with its
                   purchase of the Revolving Loan or Delayed Drawdown Loan, the Issuer deposits into the
                   Revolving Reserve Account or the Delayed Drawdown Reserve Account, respectively, the
                   maximum amount of any advances that may be required of the Issuer under the related
                   Underlying Instrument (as provided in Section 10.3(b)), and

                           (B)       any Synthetic Security if, simultaneously with its purchase of the Synthetic
                   Security, the Issuer posts cash collateral with (or for the benefit of) the Synthetic Security
                   Counterparty simultaneously with the Issuer's purchase of or entry into the Synthetic Security
                   in an amount not exceeding the amount of any future advances;

                   (17) if such obligation is a Structured Finance Obligation that is a collateralized loan
          obligation, such obligation:

                           (A)      has been assigned a rating by both Moody's and S&P;

                            (B)     has a Moody's Rating of "Ba3" or higher and an S&P Rating of "BB-" or
                   higher; and




  61938v.24

                                                                                                    005016
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
                                         242 06/09/21 Page 27 of 272 PageID 7809
 Case 3:21-cv-00538-N Document 26-20 Filed


                            (C)      has not been placed on the watch list for possible downgrade by Moody's or
                   S&P;

                    (18) if such obligation is a Structured Finance Obligation managed by the Portfolio Manager
          that is other than a collateralized loan obligation primarily secured by senior secured loans, the Rating
          Condition has been satisfied;

                  (19) not a Loan that is an obligation of a debtor in possession or a trustee for a debtor in an
          insolvency proceeding other than a DIP Loan;

                   (20) with respect to an obligation that provides for the payment of interest at a floating rate,
          an obligation for which such floating rate is determined by reference to the U.S. Dollar prime rate or
          other base rate, London interbank offered rate or similar interbank offered rate, commercial deposit
          rate or any other index that the Rating Condition with respect to each Rating Agency is satisfied with
          respect thereto;

                    (21) in the case of a Synthetic Security, a Synthetic Security for which the counterparty or
          issuer, as the case may be, has a long-term senior unsecured rating by Moody's of at least "A3", and if
          rated "A3" by Moody's, such rating is not on watch for downgrade, and an issuer credit rating by S&P
          of at least "A+";

                   (22) not an obligation that constitutes Margin Stock;

                   (23) not a Zero-Coupon Security;

                   (24) not an obligation that is currently deferring interest or paying interest "in kind" or
          otherwise has an interest "in kind" balance outstanding at the time of purchase, which interest is
          otherwise payable in cash, unless the Rating Condition has been satisfied with respect to the
          acquisition thereof;

                  (25) not a security whose repayment is subject to substantial non-credit related risk as
          determined by the Portfolio Manager;

                   (26) not an obligation the interest payments of which are scheduled to decrease (although
          interest payments may decrease due to unscheduled events such as a decrease if the index relating to a
          Floating Rate Obligation, the change from a default rate of interest to a non-default rate of interest or
          an improvement in the obligor's financial condition);

                  (27) not an obligation that will cause the Issuer, the Co-Issuer, or the pool of assets to be
          required to be registered as an investment company under the Investment Company Act; and

                   (28) not a Bridge Loan.

           Pursuant to the definition of "Synthetic Security", unless the Rating Condition is otherwise satisfied,
  any "deliverable obligation" that may be delivered to the Issuer as a result of the occurrence of any "credit
  event" must qualify (when the Issuer purchases the related Synthetic Security and when such "deliverable
  obligation" is delivered to the Issuer as a result of the occurrence of any "credit event") as a Collateral
  Obligation, except that such "deliverable obligation" may constitute a Defaulted Collateral Obligation when
  delivered upon a "credit event".

         "Collateral Quality Tests": The Diversity Test, the Weighted Average Life Test, the Weighted
  Average Moody's Recovery Rate Test, the Weighted Average S&P Recovery Rate Test, the Weighted Average




  61938v.24

                                                                                                    005017
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
                                         242 06/09/21 Page 28 of 272 PageID 7810
 Case 3:21-cv-00538-N Document 26-20 Filed


  Fixed Rate Coupon Test, the Weighted Average Spread Test, the Weighted Average Rating Factor Test, and
  the S&P CDO Monitor Test.

          "Collection Account": The trust account established pursuant to Section 10.2(a).

           "Combination Securities": The Class 1 Combination Securities and the Class 2 Combination
  Securities issued by the Issuer pursuant to this Indenture and having the characteristics specified in Section 2.3.

        "Combination Security Rated Balance": The Class 1 Combination Security Rated Balance or Class 2
  Combination Security Rated Balance, as applicable.

          "Combination Securityholder": A Holder of Combination Securities of any Class.

          "Commitment Amount": With respect to any Revolving Loan or Delayed Drawdown Loan, the
  maximum aggregate outstanding principal amount (whether then funded or unfunded) of advances or other
  extensions of credit that the Issuer could be required to make to the borrower under its Underlying Instruments.

         "Commitment Reduction": With respect to any Revolving Loan or Delayed Drawdown Loan, a
  permanent reduction (whether scheduled, mandatory, optional, or otherwise) in the related Commitment
  Amount.

        "Components": The Class 1 Note Components, the Class 2 Components or the Preference Share
  Components, as the context requires.

          "Concentration Limitations": The limit set forth below with respect to a particular type of Investment
  Obligation (measured by Aggregate Principal Balance) as a percentage of the Maximum Investment Amount:

                                                                                   Percentage of the
                                                                                      Maximum
                                                                                  Investment Amount
    (1)   Senior Secured Loans, Second Lien Loans, Subordinated                         t 92.5%
          Lien Loans and Eligible Investments
          (a)    except that Senior Secured Loans shall meet or exceed the              t 87.5%
                 percentage of the Maximum Investment Amount
                 specified in the right column
    (2)   Unsecured Loans                                                               d 3.0%
    (3)   Subordinated Lien Loans and Second Lien Loans                                 d 10.0%
    (4)   High-Yield Bonds                                                              d 7.5%
    (5)   Subordinated Lien Loans and High-Yield Bonds                                  d 15.0%
    (6)   Revolving Loans and Delayed Drawdown Loans                                    d 15.0%
    (7)   DIP Loans                                                                     d 5.0%
          (a)    except that with a Rating Confirmation, DIP Loans may
                 constitute up to the percentage of the Maximum                         d 7.5%
                 Investment Amount specified in the right column
    (8)   S&P Unrated DIP Loans                                                         d 2.5%
    (9)   PIK Securities                                                                d 3.0%



  61938v.24

                                                                                                    005018
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
                                         242 06/09/21 Page 29 of 272 PageID 7811
 Case 3:21-cv-00538-N Document 26-20 Filed



    (10) Structured Finance Obligations                                    d 7.5%
          (a)    except that Structured Finance Obligations                d 5.0%
                 managed by the Portfolio Manager may not
                 exceed the percentage of the Maximum
                 Investment Amount specified in the right column;
          (b)    except that a single issuer together with any of its      d 3.0%
                 Affiliates (excluding Secondary Risk
                 Counterparties) of a Structured Finance
                 Obligation may not exceed the percentage of the
                 Maximum Investment Amount specified in the
                 right column; and
          (c)    except that any single issuer whose long-term               0%
                 debt obligations are rated below BBB- by S&P, or
                 are rated BBB- by S&P and are on negative watch
                 for downgrade, other than an issuer with respect
                 to which the Rating Condition has been satisfied,
                 may not exceed the percentage of the Maximum
                 Investment Amount specified in the right column;
    (11) obligors Domiciled other than in the United States and            d 15.0%
         Canada
    (12) obligors Domiciled in Canada or any single Moody's Group I        d 10.0%
         Country
    (13) obligors Domiciled in any single Moody's Group II                 d 5.0%
         Country
    (14) obligors Domiciled in any single Moody's Group III                d 2.5%
         Country
    (15) obligors organized in a Tax Advantaged Jurisdiction               d 5.0%
    (16) same S&P Industry Classification                                  d 8.0%
          (a)    except that Investment Obligations belonging to two S&P   d 12.0%
                 Industry Classifications (not including
                 Telecommunications) may each constitute up to the
                 percentage of the Maximum Investment Amount
                 specified in the right column


    (17) single issuer or any of its Affiliates (excluding                 d 1.5%
         Secondary Risk Counterparties)




  61938v.24

                                                                                     005019
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
                                         242 06/09/21 Page 30 of 272 PageID 7812
 Case 3:21-cv-00538-N Document 26-20 Filed



          (a)    except that up to each of five individual issuers (including          d 2.0%
                 any of their respective Affiliates but excluding issuers
                 that the Portfolio Manager reasonably determines are
                 Affiliated but are not dependent upon one another for
                 credit support and are not dependent upon a Person by
                 which they are commonly controlled for credit support)
                 may each constitute up to the percentage of the Maximum
                 Investment Amount specified in the right column


    (18) Fixed Rate Obligations                                                        d 7.5%
    (19) Pay interest less frequently than quarterly but no less                       d 7.5%
         frequently than annually
    (20) Synthetic Securities                                                         d 20.0%
          (a)    except that Synthetic Securities that provide for                     d 5.0%
                 settlement other than by physical delivery may not exceed
                 the percentage of the Maximum Investment Amount
                 specified in the right column
          (b)    except that Synthetic Securities that reference a senior              d 5.0%
                 secured index investment providing non-leveraged credit
                 exposure to a basket of credit default swaps referencing a
                 diversified group of Reference Obligations, with respect
                 to which the principal or notional amount of the credit
                 exposure to any single Reference Obligation does not
                 increase over time may not exceed the percentage of the
                 Maximum Investment Amount specified in the right
                 column
    (21) Participations (provided, that no Investment Obligations                     d 20.0%
         may be a Participation in a Participation)
    (22) Investment Obligations of which are (i) obligors                             d 20.0%
         Domiciled other than in the United States, (ii) Collateral
         Obligations lent under Securities Lending Agreements,
         (iii) Participations and (iv) Synthetic Securities, in the
         aggregate may not exceed the percentage of the
         Maximum Investment Amount specified in the right
         column
    (23) Investment Obligations of which are (i) obligors                            d respective
         Domiciled other than in the United States, (ii) Collateral                 percentage in
         Obligations lent under Securities Lending Agreements,                     Secondary Risk
         (iii) Participations and (iv) Synthetic Securities, entered                 Table under
         into with, or issued by, a single Secondary Risk                            "Individual
         Counterparty                                                            Counterparty Limit"
                                                                                for applicable rating*




  61938v.24

                                                                                                  005020
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
                                         242 06/09/21 Page 31 of 272 PageID 7813
 Case 3:21-cv-00538-N Document 26-20 Filed



    (24) Investment Obligations of which are (i) obligors                             d respective
         Domiciled other than in the United States, (ii) Collateral                  percentage in
         Obligations lent under Securities Lending Agreements,                      Secondary Risk
         (iii) Participations and (iv) Synthetic Securities, entered                  Table under
         into with, or issued by, all Secondary Risk                                  "Aggregate
         Counterparties                                                           Counterparty Limit"
                                                                                     for applicable
                                                                                        rating**
    (25) Deep Discount Obligations                                                      d 10.0%
    (26) CCC/Caa Collateral Obligations                                                 d 7.5%
    (27) Long-Dated Collateral Obligations                                              d 4.0%
    (28) Collateral Obligations lent under Securities Lending                           d 15.0%
         Agreements
    (29) Floating Rate Obligations providing for interest at a non-                     d 5.0%
         London interbank offered rate
    (30) Collateral Obligations that are Loans that are part of a                       d 10.0%
         credit facility with a total global aggregate commitment
         amount of less than $75,000,000
    (31) Collateral Obligations representing units consisting of                    d 5.0%
         debt and warrants to purchase equity securities; provided
         that, with respect to each Collateral Obligation which
         consists of such unit of debt and warrants, at the time of
         purchase of such Collateral Obligation, the aggregate
         value of the warrants included in such unit must be
         determined by the Portfolio Manager in good faith to be
         no more than 2% of the outstanding principal amount of
         the debt included in such unit.
     *   Applicable long-term unsecured rating by Moody's or S&P of such Secondary Risk
         Counterparty (using the limit for the lower of such ratings if different).
     ** Long-term unsecured rating by Moody's or S&P at or below a level specified in the
         Secondary Risk Table (using the lower of such ratings for a Secondary Risk Counterparty, if
         different).

           Subject to the right of the Portfolio Manager to determine otherwise as set out in Section 1.2(h), solely
  for the purpose of determining whether the Concentration Limitations are met, Eligible Investments and Cash
  will be treated as Senior Secured Loans and Floating Rate Obligations.

          "Controlling Class": The Class A-1 Notes (voting together as a Class or group), so long as any Class
  A-1 Notes are Outstanding; then the Class A-2 Notes (voting together as a Class or group), so long as any
  Class A-2 Notes are Outstanding; then the Class B Notes (voting together as a Class or group), so long as any
  Class B Notes are Outstanding; then the Class C Notes (voting together as a Class or group), so long as any
  Class C Notes are Outstanding; and then the Class D Notes (voting together as a Class or group).

           "Controlling Person": Any person, other than a Benefit Plan Investor, who has discretionary
  authority or control with respect to the assets of the Issuer or who provides investment advice for a fee (direct
  or indirect) with respect to such assets, or any Affiliate of such person.

           "Corporate Trust Office": The corporate trust office of the Trustee at which the Trustee performs its
  duties under this Indenture, currently having an address of 600 Travis Street, 50th Floor, Houston, Texas


  61938v.24

                                                                                                    005021
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
                                         242 06/09/21 Page 32 of 272 PageID 7814
 Case 3:21-cv-00538-N Document 26-20 Filed


  77002, telecopy no. (713) 216-2101, Attention: Worldwide Securities Services—Gleneagles CLO, Ltd. or any
  other address the Trustee designates from time to time by notice to the Noteholders, the Portfolio Manager, the
  Preference Shares Paying Agent, the Issuer, and each Rating Agency or the principal corporate trust office of
  any successor Trustee.

          "Coverage Tests": Collectively, the Class A/B Coverage Tests, the Class C Coverage Tests and the
  Class D Coverage Tests applicable as of any Measurement Date.

            "Credit Improved Obligation": Any Collateral Obligation that in the commercially reasonable
  judgment of the Portfolio Manager, has improved in credit quality; provided that, if a Credit Rating Event is in
  effect, such Collateral Obligation will be considered a Credit Improved Obligation only if in addition to the
  above:

                       (i) the Collateral Obligation has been upgraded or has been put on credit watch list with
              the potential for developing positive credit implications by either of the Rating Agencies since the
              date the Issuer first acquired the Collateral Obligation under this Indenture,

                       (ii) such Collateral Obligation has experienced a reduction in credit spread of (A) 0.25%
              or more (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a
              spread (prior to such decrease) less than or equal to 2.00%, (B) 0.375% or more (on an absolute
              rather than a relative basis) in the case of a Collateral Obligation with a spread (prior to such
              decrease) greater than 2.00% but less than or equal to 4.00% or (C) 0.50% or more (on an absolute
              rather than a relative basis) in the case of a Collateral Obligation with a spread (prior to such
              decrease) greater than 4.00%, in each case compared to the credit spread at the time such Collateral
              Obligation was acquired by the Issuer, determined by reference to an applicable index selected by
              the Portfolio Manager (such index selection subject to satisfaction of the Rating Condition with
              respect to Moody's),

                       (iii) (x) in the case of a Loan, the Market Value of such Collateral Obligation has
              increased by at least 1.00% from the Market Value of such Collateral Obligation as of its date of
              acquisition, as determined by the Portfolio Manager (provided that this subclause (iii)(x) will be
              deemed satisfied if Market Value increases to 101%), or (y) in the case of a bond, the Market Value
              of such Collateral Obligation has changed since its date of acquisition by a percentage more
              positive than the percentage change in the Merrill Lynch US High Yield Master II Index,
              Bloomberg ticker H0A0, plus 3.00%, over the same period, or

                      (iv) a Super Majority of the Controlling Class have voted to suspend the limitations on a
              Collateral Obligation being a Credit Improved Obligation, and for each subsequent downgrade by
              Moody's after a vote to suspend the limitations pursuant to this clause (iv) has occurred, a Super
              Majority of the Controlling Class must again vote to suspend the limitations on the Collateral
              Obligation being a Credit Improved Obligation for this clause (iv) to remain applicable.

          A Synthetic Security shall be considered a Credit Improved Obligation if:

                      (i)   the Synthetic Security itself is a Credit Improved Obligation or

                      (ii) the Reference Obligation of the Synthetic Security would, if it were a Collateral
              Obligation, be a Credit Improved Obligation.

          "Credit Rating Event": An event that is in effect if the rating by Moody's:

                       (i) of the Class A-1 Notes or the Class A-2 Notes has been withdrawn or is one or more
              rating sub-categories below its Initial Rating; or



  61938v.24

                                                                                                  005022
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
                                         242 06/09/21 Page 33 of 272 PageID 7815
 Case 3:21-cv-00538-N Document 26-20 Filed


                       (ii) of the Class B Notes, the Class C Notes or the Class D Notes has been withdrawn or
              is two or more rating sub-categories below its respective Initial Rating.

           For the purposes of this definition, any withdrawal or reduction in rating shall not be effective if after
  the withdrawal or reduction Moody's has upgraded the reduced or withdrawn rating to at least the Initial Rating
  in the case of the Class A-1 Notes or the Class A-2 Notes, or to only one subcategory below their Initial Rating
  in the case of the Class B Notes, the Class C Notes and the Class D Notes.

            "Credit Risk Obligation": Any Collateral Obligation (other than a Defaulted Collateral Obligation)
  that, in the commercially reasonable judgment of the Portfolio Manager, has a significant risk of declining in
  credit quality and, with a lapse of time, becoming a Defaulted Collateral Obligation.

         So long as a Credit Rating Event is in effect, no Collateral Obligation shall be eligible to be a Credit
  Risk Obligation unless in addition to the above, as of the date of determination:

                       (i) the Collateral Obligation has been downgraded or has been put on credit watch list
              with the potential for developing negative credit implications by either of the Rating Agencies since
              the date the Issuer first acquired the Collateral Obligation under this Indenture,

                       (ii) such Collateral Obligation has experienced an increase in credit spread of (A) 0.25%
              or more (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a
              spread (prior to such increase) less than or equal to 2.00%, (B) 0.375% or more (on an absolute
              rather than a relative basis) in the case of a Collateral Obligation with a spread (prior to such
              increase) greater than 2.00% but less than or equal to 4.00% or (C) 0.50% or more (on an absolute
              rather than a relative basis) in the case of a Collateral Obligation with a spread (prior to such
              increase) greater than 4.00%, in each case compared to the credit spread at the time such Collateral
              Obligation was acquired by the Issuer, determined by reference to an applicable index selected by
              the Portfolio Manager (such index selection subject to satisfaction of the Rating Condition with
              respect to Moody's),

                       (iii) (x) in the case of a Loan, the Market Value of such Collateral Obligation has
              decreased by at least 2.50% from the Market Value of such Collateral Obligation as of its date of
              acquisition, as determined by the Portfolio Manager, and (y) in the case of a bond, the Market
              Value of such Collateral Obligation has changed since its date of acquisition by a percentage more
              negative, or less positive, as the case may be, than the percentage change in the Merrill Lynch US
              High Yield Master II Index, Bloomberg ticker H0A0, less 3.00%, over the same period, or

                      (iv) a Super Majority of the Controlling Class have voted to suspend the limitations on a
              Collateral Obligation being a Credit Risk Obligation, and for each subsequent downgrade by
              Moody's after a vote to suspend the limitations pursuant to this clause (iv) has occurred, a Super
              Majority of the Controlling Class must again vote to suspend the limitations on the Collateral
              Obligation being a Credit Risk Obligation for this clause (iv) to remain applicable.

          A Synthetic Security shall be considered a Credit Risk Obligation if:

                  (a) the Synthetic Security itself is a Credit Risk Obligation, or

                 (b) the Reference Obligation of the Synthetic Security would, if it were a Collateral
         Obligation, be a Credit Risk Obligation.

          "Current-Pay Obligation": A Collateral Obligation as to which:




  61938v.24

                                                                                                    005023
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
                                         242 06/09/21 Page 34 of 272 PageID 7816
 Case 3:21-cv-00538-N Document 26-20 Filed


                       (i) except with respect to a DIP Loan, an Insolvency Event has occurred with respect to
              its obligor or as to which its obligor is rated "D" or "SD" by S&P or its obligor has previously been
              rated "CCC-" by S&P and the rating has been withdrawn,

                        (ii) no default as to the payment of principal or interest with respect to the Collateral
              Obligation is then continuing and the Portfolio Manager has delivered to the Trustee an officer's
              certificate to the effect that the Portfolio Manager expects that the obligor will make payments on
              the Collateral Obligation as they become due,

                       (iii) (A) if the rating by Moody's of the Collateral Obligation is at least "Caa1" (and not
              on credit watch with negative implications) the Market Value of the Collateral Obligation is at least
              equal to 80% of its Principal Balance or (B) if the rating by Moody's of the Collateral Obligation is
              less than "Caa1" or is "Caa1" and on credit watch with negative implications but greater than or
              equal to Caa3 without credit watch with negative implications, the Market Value of the Collateral
              Obligation is at least equal to 90% of its Principal Balance,

                      (iv) if an Insolvency Event has occurred with respect to the obligor of the Collateral
              Obligation, a bankruptcy court has authorized the payment of interest payable on the Collateral
              Obligation, and

                      (v) the Portfolio Manager has designated in writing to the Trustee the Collateral
              Obligation as a Current-Pay Obligation.

           If the Aggregate Principal Balance of Collateral Obligations that would otherwise be Current-Pay
  Obligations exceeds 5% of the Maximum Investment Amount, all or a portion of one or more Collateral
  Obligations that would otherwise be Current-Pay Obligations with an Aggregate Principal Balance equal to the
  amount of the excess shall not be Current-Pay Obligations (and will therefore be Defaulted Collateral
  Obligations). The Portfolio Manager shall designate in writing to the Trustee the Collateral Obligations that
  shall not be Current-Pay Obligations pursuant to the preceding sentence as the Collateral Obligations (or
  portions thereof) that have the lowest Market Value on any applicable date of determination.

          The Portfolio Manager may, by notice to the Issuer, the Trustee, and the Collateral Administrator,
  change the definition of "Current-Pay Obligation" or how Current-Pay Obligations are treated in this
  Indenture, subject to the satisfaction of the Rating Condition with respect to each Rating Agency.

            "Current Portfolio": At any time, the portfolio (measured by Aggregate Principal Balance) of
  Collateral Obligations, Principal Proceeds held as Cash on deposit in the Collection Account, and other
  Eligible Investments purchased with Principal Proceeds on deposit in the Collection Account that exists before
  the sale, maturity, or other disposition of a Collateral Obligation or before the acquisition of a Collateral
  Obligation, as the case may be.

          "Custodial Account": The custodial account established in the name of the Trustee pursuant to
  Section 10.3(a).

           "Custodian": The meaning specified in the first sentence of Section 3.2(a) with respect to items of
  collateral referred to therein, and each entity with which an Account is maintained, as the context may require,
  each of which shall be a Securities Intermediary.

          "Deep Discount Obligation": Until the average Market Value Percentage of the Collateral Obligation,
  as determined daily for any period of 30 consecutive days, equals or exceeds 90%, any Collateral Obligation
  acquired by the Issuer for a Purchase Price less than 85% of its Principal Balance. For such purpose, the
  Market Value Percentage of a Collateral Obligation on a day that is not a Business Day shall be deemed to be
  the Market Value Percentage of the Collateral Obligation on the immediately preceding Business Day.



  61938v.24

                                                                                                   005024
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
                                         242 06/09/21 Page 35 of 272 PageID 7817
 Case 3:21-cv-00538-N Document 26-20 Filed


         "Default": Any Event of Default or any occurrence that, with notice or the lapse of time or both,
  would become an Event of Default.

          "Defaulted Collateral Obligation": Any Collateral Obligation or other obligation included in the
  Collateral:

                       (i) as to which there has occurred and is continuing a default with respect to the
              payment of interest or principal with respect to such Collateral Obligation, without giving effect to
              any applicable grace period or waiver (provided that, if the Portfolio Manager certifies to the
              Trustee in writing that such default is for non-credit related reasons, the related Collateral
              Obligation shall not be treated as a Defaulted Collateral Obligation under this clause (i) unless and
              until such default has continued for a period of three (3) consecutive business days), but, in any
              case, only until such default has been cured;

                       (ii) the maturity of all or a portion of the principal amount of such Collateral Obligation
              has been accelerated as a consequence of a default (other than any payment default) under the
              instruments evidencing or relating to such Collateral Obligation; unless such default or event of
              default has been fully cured or waived and is no longer continuing and such acceleration has been
              rescinded;

                       (iii) with respect to which there has been effected any distressed exchange or other debt
              restructuring where the obligor has offered the holders thereof a new security or instrument or
              package of securities or instruments that, in the commercially reasonable judgment of the Portfolio
              Manager, either (x) amounts to a diminished financial obligation or (y) has the sole purpose of
              enabling the obligor to avoid a default;

                       (iv) (1) that is pari passu with or subordinated to other indebtedness for borrowed money
              owing by its obligor ("Other Indebtedness"), (2) the obligor has defaulted in the payment of
              principal or interest (without regard to any applicable grace or notice period and without regard to
              any waiver of the default) on the Other Indebtedness, unless, in the case of a failure of the obligor
              to make required interest payments, the obligor has resumed current Cash payments of interest
              previously scheduled and unpaid on the Other Indebtedness and has paid in full any accrued
              interest due and payable thereon, in which case the Collateral Obligation shall cease to be classified
              as a Defaulted Collateral Obligation and (3) the Portfolio Manager (provided that the related
              Collateral Obligation has not been downgraded after the default on such Other Indebtedness has
              occurred) determines (in its commercially reasonable judgment) that such Other Indebtedness is
              material;

                      (v)    (other than a Current-Pay Obligation or a DIP Loan) as to which:

                            (A)      an Insolvency Event has occurred with respect to its obligor, or

                           (B)     the obligation is rated "D", "SD", "C" or "CC" by S&P or was so rated
                   immediately prior to such rating being withdrawn, or has previously been rated "CCC-" or
                   lower by S&P and the rating has been withdrawn;

                        (vi) if the Collateral Obligation is a Structured Finance Obligation, it is rated "CC" or
              below by S&P, or it was rated "CC" or below by S&P but the rating has since been withdrawn, or it
              is rated "Ca" or below by Moody's, or it was rated "C" or below by Moody's but the rating has since
              been withdrawn;

                      (vii) that is a Participation that would, if the underlying Loan were a Collateral
              Obligation, be a Defaulted Collateral Obligation under any of clauses (i) through (v) above or with



  61938v.24

                                                                                                    005025
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
                                         242 06/09/21 Page 36 of 272 PageID 7818
 Case 3:21-cv-00538-N Document 26-20 Filed


              respect to which the Participating Institution has defaulted in the performance of any of its payment
              obligations under the Participation;

                       (viii) that is a Synthetic Security referencing a Reference Obligation that would, if the
              Reference Obligation were a Collateral Obligation, be a Defaulted Collateral Obligation under any
              of clauses (i) through (vi) above or with respect to which the Synthetic Security Counterparty has
              defaulted in the performance of any of its payment obligations under the Synthetic Security;
              provided, however, with respect to a Synthetic Security based upon or relating to a senior secured
              index investment providing non-leveraged credit exposure to a basket of credit default swaps
              referencing a diversified group of Reference Obligations, with respect to which the principal or
              notional amount of the credit exposure to any single Reference Obligation does not increase over
              time: (x) a determination whether the Reference Obligations upon which such Synthetic Security is
              based would, if such Reference Obligations were Collateral Obligations, be a Defaulted Collateral
              Obligation, shall be determined by treating such Synthetic Security as a direct investment by the
              Issuer in each of the Reference Obligations on which such Synthetic Security is based in an amount
              equal to the Allocable Principal Balance of such Reference Obligation and (y) the "Defaulted
              Collateral Obligation" for purposes of this clause (viii) shall be limited to the Allocable Principal
              Balance of each Reference Obligation that would, if the Reference Obligation were a Collateral
              Obligation, be a Defaulted Collateral Obligation under any of clauses (i) through (vi) above;

                      (ix) that is a Written-Down Obligation;

                      (x) that is a DIP Loan as to which an order has been entered converting the debtor's
              chapter 11 case to a case under chapter 7 of the Bankruptcy Code; or

                      (xi) that is declared to be a Defaulted Collateral Obligation by the Portfolio Manager.

           Any Collateral Obligation that is classified as a Defaulted Collateral Obligation shall cease to be so
  classified if the Collateral Obligation, at any date thereafter,

           (1)    would not otherwise be classified as a Defaulted Collateral Obligation in accordance with this
  definition; and

          (2)      otherwise meets the Eligibility Criteria as of that date.

           If any portion of a Collateral Obligation has a maturity later than one year after the Stated Maturity of
  the Notes due to a change in the payment schedule of the Collateral Obligation occurring after its acquisition
  by the Issuer, that portion of the Collateral Obligation shall be considered a Defaulted Collateral Obligation.

           "Defaulted Hedge Termination Payment": Any termination payment required to be made by the
  Issuer to a Hedge Counterparty pursuant to a Hedge Agreement upon a termination of the Hedge Agreement in
  respect of which the Hedge Counterparty is the sole Defaulting Party or Affected Party (each as defined in the
  Hedge Agreements).

           "Defaulted Interest": Any interest payable in respect of any Class of Notes that is not punctually paid
  or duly provided for on the applicable Payment Date or at Stated Maturity.

           "Defaulted Interest Charge": To the extent lawful, interest on any Defaulted Interest at the Default
  Interest Rate.

           "Default Interest Rate": With respect to any specified Class of Notes, the per annum interest rate
  equal to the Note Interest Rate payable on the Notes of such Class.




  61938v.24

                                                                                                    005026
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
                                         242 06/09/21 Page 37 of 272 PageID 7819
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Deferred Interest": With respect to any specified Class of Deferred Interest Notes, the meaning
  specified in Section 2.8(a).

          "Deferred Interest Notes": The Class C Notes and the Class D Notes.

          "Delayed Drawdown Loan": A Loan or any Synthetic Security with a Reference Obligation that

                      (i) requires the Issuer to make one or more future advances to the borrower under its
              Underlying Instruments,

                       (ii)   specifies a maximum amount that can be borrowed on one or more fixed borrowing
              dates, and

                       (iii) does not permit the re-borrowing of any amount previously repaid.

  A Loan or Synthetic Security shall only be considered to be a Delayed Drawdown Loan for so long as its
  unused commitment amount is greater than zero.

          "Delayed Drawdown Reserve Account": The trust account established pursuant to Section 10.3(b).

          "Deliver" or "Delivered" or "Delivery": The taking of the following steps:

                      (i) in the case of each Certificated Security (UCC) (other than a Clearing Corporation
              Security) or Instrument,

                            (A)      causing the delivery of such Certificated Security (UCC) or Instrument to
                    the Custodian registered in the name of the Custodian or its affiliated nominee or endorsed to
                    the Custodian or in blank,

                            (B)      causing the Custodian to continuously indicate on its books and records that
                    such Certificated Security (UCC) or Instrument is credited to the applicable Account, and

                             (C)     causing the Custodian to maintain continuous possession of such
                    Certificated Security (UCC) or Instrument;

                      (ii)    in the case of each Uncertificated Security (other than a Clearing Corporation
              Security),

                            (A)      causing such Uncertificated Security to be continuously registered on the
                    books of the issuer thereof to the Custodian, and

                           (B)       causing the Custodian to continuously indicate on its books and records that
                    such Uncertificated Security is credited to the applicable Account;

                       (iii) in the case of each Clearing Corporation Security,

                            (A)     causing the relevant Clearing Corporation to credit such Clearing
                    Corporation Security to the securities account of the Custodian, and

                             (B)     causing the Custodian to continuously indicate by on its books and records
                    that such Clearing Corporation Security is credited to the applicable Account;




  61938v.24

                                                                                                    005027
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
                                         242 06/09/21 Page 38 of 272 PageID 7820
 Case 3:21-cv-00538-N Document 26-20 Filed


                      (iv) in the case of each security issued or guaranteed by the United States of America or
              agency or instrumentality thereof and that is maintained in book-entry records of a Federal Reserve
              Bank ("FRB") (each such security, a "Government Security"),

                            (A)      causing the creation of a Security Entitlement to such Government Security
                   by the credit of such Government Security to the securities account of the Custodian at such
                   FRB, and

                          (B)    causing the Custodian to continuously indicate on its books and records that
                   such Government Security is credited to the applicable Account;

                       (v)   in the case of each Security Entitlement not governed by clauses (i) through (iv)
              above,

                            (A)      causing a Securities Intermediary (x) to indicate on its books and records
                   that the underlying Financial Asset has been credited to be the Custodian's securities account,
                   (y) to receive a Financial Asset from a Securities Intermediary or acquiring the underlying
                   Financial Asset for a Securities Intermediary, and in either case, accepting it for credit to the
                   Custodian's securities account or (z) to become obligated under other law, regulation or rule
                   to credit the underlying Financial Asset to a Security Intermediary's securities account,

                            (B)     causing such Securities Intermediary to make entries on its books and
                   records continuously identifying such Security Entitlement as belonging to the Custodian and
                   continuously indicating on its books and records that such Security Entitlement is credited to
                   the Custodian's securities account, and

                           (C)      causing the Custodian to continuously indicate on its books and records that
                   such Security Entitlement (or all rights and property of the Custodian representing such
                   Security Entitlement) is credited to the applicable Account;

                       (vi) in the case of cash or money,

                             (A)     causing the delivery of such cash or money to the Custodian,

                           (B)      causing the Custodian to treat such cash or money as a Financial Asset
                   maintained by such Custodian for credit to the applicable Account in accordance with the
                   provisions of Article 8 of the UCC, and

                           (C)     causing the Custodian to continuously indicate on its books and records that
                   such cash or money is credited to the applicable Account; and

                       (vii) in the case of each general intangible (including any Participation in which the
              Participation is not represented by an Instrument),

                           (A)      causing the filing of a Financing Statement in the office of the Recorder of
                   Deeds of the District of Columbia, Washington, DC, and

                            (B)      causing the registration of this Indenture in the Register of Mortgages of the
                   Issuer at the Issuer's registered office in the Cayman Islands;

          in addition, the Portfolio Manager on behalf of the Issuer will obtain any and all consents required by
          the underlying agreements relating to any such general intangibles for the transfer of ownership and/or




  61938v.24

                                                                                                    005028
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
                                         242 06/09/21 Page 39 of 272 PageID 7821
 Case 3:21-cv-00538-N Document 26-20 Filed


          pledge hereunder (except to the extent that the requirement for such consent is rendered ineffective
          under Section 9-406 of the UCC).

          In addition to the methods specified above, any Collateral may be delivered in accordance with any
          other method specified in an Opinion of Counsel delivered to the Trustee as sufficient to establish a
          first priority perfected security interest therein.

          "Depository" or "DTC": The Depository Trust Company and its nominees.

          "Determination Date": The last day of any Due Period.

          "DIP Loan": Any Loan

                      (i) that has a rating assigned by Moody's (or if the Loan does not have a rating assigned
              by Moody's, the Portfolio Manager has commenced the process of having a rating assigned by
              Moody's within five Business Days of the date the Loan is acquired by the Issuer) and a rating
              assigned by S&P (or if the Loan does not have a rating assigned by S&P, the Portfolio Manager has
              commenced the process of having a rating assigned by S&P within two Business Days of the date
              the Loan is acquired by the Issuer),

                        (ii) that is an obligation of a debtor in possession as described in Section 1107 of the
              Bankruptcy Code or a trustee (if appointment of a trustee has been ordered pursuant to Section
              1104 of the Bankruptcy Code) (a "Debtor") organized under the laws of the United States or any
              state of the United States, and

                      (iii) the terms of which have been approved by a final order of the United States
              Bankruptcy Court, United States District Court, or any other court of competent jurisdiction, the
              enforceability of which order is not subject to any pending contested matter or proceeding (as those
              terms are defined in the Federal Rules of Bankruptcy Procedure) and which order provides that

                           (A)      the Loan is secured by liens on the Debtor's otherwise unencumbered assets
                   pursuant to Section 364(c)(2) of the Bankruptcy Code,

                           (B)       the Loan is secured by liens of equal or senior priority on property of the
                   Debtor's estate that is otherwise subject to a lien pursuant to Section 364(d) of the Bankruptcy
                   Code,

                           (C)       the Loan is fully secured (based on a current valuation or appraisal report)
                   by junior liens on the Debtor's encumbered assets, or

                            (D)       if any portion of the Loan is unsecured, the repayment of the Loan retains
                   priority over all other administrative expenses pursuant to Section 364(c)(1) of the
                   Bankruptcy Code (and in the case of this clause (D), before the acquisition of the Loan, the
                   Rating Condition is satisfied with respect to each Rating Agency).

         "Discount Note": Any Note that is treated as being issued with "original issue discount" within the
  meaning of Section 1271 through 1275 of the Code and Treasury Regulations promulgated thereunder.

           "Diversity Score": A single number that indicates collateral concentration in terms of both issuer and
  industry concentration, calculated as set forth in Schedule 4 to this Indenture.

          "Diversity Test": A test that will be satisfied as of any Measurement Date if the Diversity Score
  equals or exceeds the Minimum Diversity Score.



  61938v.24

                                                                                                   005029
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
                                         242 06/09/21 Page 40 of 272 PageID 7822
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Dollar" or "U.S. Dollar" or "U.S.$": A dollar or other equivalent unit in such coin or currency of the
  United States of America as at the time shall be legal tender for all debts, public and private.

            "Domicile" or "Domiciled": With respect to each Collateral Obligation, (i) the jurisdiction of
  incorporation, organization or creation of the related obligor or (ii) in the case of a Collateral Obligation that
  would otherwise be considered to be domiciled pursuant to clause (i) in a Tax Advantaged Jurisdiction, the
  jurisdiction in which, in the commercially reasonable judgment of the Portfolio Manager, the related obligor
  conducts substantially all of its business operations and in which the assets primarily responsible for
  generating its revenues are located.

           "Due Date": Each date on which any payment is due on a Pledged Obligation in accordance with its
  terms.

           "Due Period": With respect to any Payment Date, for all purposes other than payments and receipts
  under Hedge Agreements, the period from the Business Day after the eighth Business Day before the previous
  Payment Date (or in the case of the first Payment Date, from the Closing Date) up to but excluding the
  Business Day after the eighth Business Day before the Payment Date (or in the case of the final Payment Date
  or any Payment Date that is a Redemption Date, through the Business Day before the Payment Date and for
  payments and receipts under Hedge Agreements the period from the day after the previous Payment Date (or in
  the case of the first Payment Date from the Closing Date) through the Payment Date).

           "Eligibility Criteria": The meaning specified in Section 12.2(b).

          "Eligible Collateral": Means: (i) Cash, (ii) U.S. Treasury obligations, (iii) U.S. agency obligations or
  (iv) commercial paper obligations rated at least "P-1" by Moody's (and not on watch for downgrade) and "A-
  1+" by S&P, in each case to collateralize fully on a mark-to-market basis the obligations of a Hedge
  Counterparty under the related Hedge Agreement.

          "Eligible Country": The United States, Canada and any country classified by Moody's as a Moody's
  Group I Country, Moody's Group II Country or Moody's Group III Country; provided that such country has
  not imposed currency exchange controls.

          "Eligible Investments": Any Dollar-denominated investment that, when it is pledged by the Issuer to
  the Trustee under this Indenture, is one or more of the following:

                   (a) Cash;

                    (b) direct Registered obligations of, and Registered obligations the timely payment of
           principal and interest on which is fully and expressly guaranteed by, the United States or any agency or
           instrumentality of the United States the obligations of which are expressly backed by the full faith and
           credit of the United States, which in each case are not zero coupon securities;

                     (c) any demand or time deposits account in a well-capitalized (as such term is used by the
           FDIC relating to its risk-based assessment system) FDIC insured banking institution having (A)
           repayment terms with a predetermined fixed Dollar amount of principal due at the maturity of such
           deposit that may not vary or change, (B) a rate of interest (if a variable rate) based upon a single
           interest rate index and a fixed spread which rate of interest varies based solely on such index and (C)
           no right by the Issuer to liquidate or redeem such deposit prior to the maturity of such deposit;

                    (d) any demand and time deposits in, trust accounts, certificates of deposit payable within 91
           days of issuance of, bankers' acceptances payable within 91 days of issuance issued by, or Federal
           funds sold by any depositary institution or trust company incorporated under the laws of the United
           States or any state thereof and subject to supervision and examination by Federal and/or state banking



  61938v.24

                                                                                                      005030
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
                                         242 06/09/21 Page 41 of 272 PageID 7823
 Case 3:21-cv-00538-N Document 26-20 Filed


         authorities so long as the commercial paper and/or the debt obligations of such depository institution or
         trust company (or, in the case of the principal depository institution in a holding company system, the
         commercial paper or debt obligations of such holding company), at the time of such investment or
         contractual commitment providing for such investment and throughout the term of the investment, have
         a credit rating of not less than "Aaa" by Moody's and "AAA" by S&P and in each case are not on watch
         for downgrade, or "P-1" by Moody's and "A-1+" by S&P in the case of commercial paper and short-
         term debt obligations; provided that, in any case, the issuer thereof must have at the time of such
         investment a long-term credit rating of not less than "AA-" by S&P and "Aa3" by Moody's and a short-
         term rating of "A-1+" by S&P and "P-1" by Moody's, and if so rated, is not on watch for downgrade;

                   (e) commercial paper or other short-term obligations with a maturity of not more than 183
         days from the date of issuance and having at the time of such investment a credit rating of at least "P-1"
         by Moody's and "A-1+" by S&P, provided that, in any case, the issuer thereof must have at the time of
         such investment a long-term credit rating of not less than "Aa2" by Moody's, and if so rated, such
         rating is not on watch for downgrade;

                  (f) unleveraged repurchase obligations with respect to any security described in clause (b)
         above entered into with a U.S. federal or state depository institution or trust company (acting as
         principal) described in clause (c) above or entered into with a corporation (acting as principal) whose
         long-term credit rating is not less than "Aaa" by Moody's and "AAA" by S&P and in each case are not
         on watch for downgrade or whose short-term credit rating is "P-1" by Moody's and "A-1+" by S&P at
         the time of such investment and throughout the term of the investment; provided that, if such
         repurchase obligation has a maturity of longer than 91 days, the counterparty thereto must also have at
         the time of such investment and throughout the term of the investment a long-term credit rating of not
         less than "Aa2" by Moody's and "AAA" by S&P, and if so rated, such rating is not on watch for
         downgrade;

                  (g) any money market fund or similar investment vehicle having at the time of investment
         therein and throughout the term of the investment a credit rating of "MR1+" by Moody's and "AAAm"
         by S&P; including any fund for which the Trustee or an Affiliate of the Trustee serves as an investment
         advisor, administrator, shareholder servicing agent, custodian or subcustodian, notwithstanding that (A)
         the Trustee or an Affiliate of the Trustee charges and collects fees and expenses from such funds for
         services rendered (provided that such charges, fees and expenses are on terms consistent with terms
         negotiated at arm's length) and (B) the Trustee charges and collects fees and expenses for services
         rendered, pursuant to this Indenture; provided that (x) such fund or vehicle is formed and has its
         principal office outside of the United States and (y) the ownership of an interest in such fund or vehicle
         will not subject the Issuer to net income tax in any jurisdiction;

                   (h) a guaranteed reinvestment agreement from a bank (if treated as a deposit by such bank),
         insurance company or other corporation or entity organized under the laws of the United States or any
         state thereof (if treated as debt by such insurance company or other corporation or entity), providing for
         periodic payments thereunder during each Due Period; provided that each such agreement provides that
         it is terminable by the purchaser, without premium or penalty, in the event that the rating assigned to
         such agreement by either Moody's or S&P is at any time lower than the then current ratings assigned to
         the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes or the Class D Notes;
         provided, further, that, at the time of investment therein and throughout the term of the investment, the
         issuer of such agreement has a senior unsecured long-term debt rating, issuer rating or counterparty
         rating of at least "Aaa" by Moody's, a short-term debt rating of "P-1" by Moody's (and not on watch for
         downgrade), a short-term debt rating of at least "A-1+" by S&P and a long-term debt rating of at least
         "AAA" by S&P (and not on watch for downgrade); and

                 (i)   such other investments for which Rating Confirmation has been received;




  61938v.24

                                                                                                  005031
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
                                         242 06/09/21 Page 42 of 272 PageID 7824
 Case 3:21-cv-00538-N Document 26-20 Filed


  and, in each case, with a stated maturity (giving effect to any applicable grace period) no later than the
  Business Day before the Payment Date next succeeding the date of the investment.

          Eligible Investments on deposit in the Revolving Reserve Account, the Delayed Drawdown Reserve
  Account, or the Synthetic Security Collateral Account must have a stated maturity no later than one Business
  Day after the date of their purchase.

          Eligible Investments may not include:

                   (1) any interest-only security, any security purchased at a price in excess of 100% of its par
          value, or any security whose repayment is subject to substantial non-credit related risk as determined
          in the commercially reasonable judgment of the Portfolio Manager;

                   (2) any security whose rating assigned by S&P includes the subscript "r," "t," "p," "pi," or
          "q";

                   (3) any floating rate security whose interest rate is inversely or otherwise not proportionately
          related to an interest rate index or is calculated as other than the sum of an interest rate index plus a
          spread (which spread may be zero);

                   (4) any security that is subject to an exchange or tender offer; or

                   (5) any security that has payments subject to foreign or United States withholding tax.

          Eligible Investments may include Eligible Investments for which the Trustee or an Affiliate of the
  Trustee provides services. Eligible Investments may not include obligations principally secured by real
  property.

           "Emerging Market Security": A security or obligation issued by a sovereign or non-sovereign issuer
  located in a country (excluding the Cayman Islands, Bermuda, the British Virgin Islands, the Netherlands
  Antilles, and the Channel Islands):

                      (i)   that is in Latin America, Asia, Africa, Eastern Europe, or the Caribbean, or

                       (ii) the long-term foreign currency debt obligations of which are rated below "Aa2" or
              "Aa2" and on credit watch with negative implications by Moody's or the foreign currency issuer
              credit rating of which is below "AA" by S&P.

           "Equity Security": (a) Any equity security or any other security which is not eligible for purchase by
  the Issuer and is received with respect to a Collateral Obligation or a Defaulted Collateral Obligation and (b)
  any similar security purchased as part of a "unit" with a Collateral Obligation and which itself is not eligible
  for purchase by the Issuer.

          "ERISA": The United States Employee Retirement Income Security Act of 1974, as amended.

          "Euroclear": Euroclear Bank S.A./N.V., as operator of the Euroclear system.

          "Event of Default": The meaning specified in Section 5.1.

          "Excess CCC/Caa Collateral Obligations": The Principal Balance of all CCC/Caa Collateral
  Obligations in excess of 7.5% of the Maximum Investment Amount on the relevant Determination Date.

          "Exchange Act": The United States Securities Exchange Act of 1934, as amended.



  61938v.24

                                                                                                    005032
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
                                         242 06/09/21 Page 43 of 272 PageID 7825
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Excluded Property": U.S.$250 (attributable to the issue and allotment of the Issuer Ordinary Shares)
  and a U.S.$250 transaction fee paid to the Issuer, the bank account in which those amounts are credited in the
  Cayman Islands and any interest earned on those amounts.

          "Expense Reimbursement Account": The trust account established pursuant to Section 10.3(c).

           "Extended Reinvestment Period End Date": If an Extension has occurred, the sixteenth Payment
  Date after the then current Extended Reinvestment Period End Date (or, in the case of the first Extension
  pursuant to Section 2.4, the Payment Date in November, 2016); provided that the "Extended Reinvestment
  Period End Date" will in no event be a date later than the Payment Date in November, 2028.

           "Extended Stated Maturity Date": If a Maturity Extension has occurred, the sixteenth Payment Date
  after the then current Extended Stated Maturity Date (or, in the case of the first Extended Stated Maturity Date,
  the Payment Date in November, 2021); provided that the "Extended Stated Maturity Date" will in no event be
  a date later than the Payment Date in November, 2033.

         "Extended Weighted Average Life Date": If a Maturity Extension has occurred, the sixteenth
  Payment Date after the then current Extended Weighted Average Life Date (or, in the case of the first
  Extended Weighted Average Life Date, the Payment Date in February 2019); provided that the "Extended
  Weighted Average Life Date" will in no event be a date later than the Payment Date in February, 2031.

         "Extension": An extension of the Reinvestment Period, the Stated Maturity of the Notes and the
  Weighted Average Life Test pursuant to Section 2.4.

           "Extension Bonus Payment": With respect to each Maturity Extension, a single payment to each
  applicable Beneficial Owner set forth in Section 2.4(g), in an amount equal to (1) in the case of the Class A-1
  Notes and the Class A-2 Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such Beneficial
  Owner as of the applicable Extension Effective Date, (2) in the case of the Class B Notes, 0.25% of the
  Aggregate Outstanding Amount thereof held by such Beneficial Owner as of the applicable Extension
  Effective Date, (3) in the case of the Class C Notes (including the Class 1 Note Component), 0.25% of the
  Aggregate Outstanding Amount thereof held by such Beneficial Owner as of the applicable Extension
  Effective Date and (4) in the case of the Class D Notes, 0.50% of the Aggregate Outstanding Amount thereof
  held by such Beneficial Owner as of the applicable Extension Effective Date.

           "Extension Bonus Eligibility Certification": With respect to each Maturity Extension and each
  Beneficial Owner of Notes and Class 1 Combination Securities (to the extent of the Class 1 Note Component)
  other than Extension Sale Securities, the written certification by such Beneficial Owner substantially in the
  form annexed to Exhibit J to the effect that it held Notes and the Class 1 Combination Securities (to the extent
  of the Class 1 Note Component) other than Extension Sale Securities on the applicable Extension Effective
  Date, including the Aggregate Outstanding Amount thereof in the case of the Notes or the Aggregate
  Outstanding Amount of the Class 1 Note Component in the case of the Class 1 Combination Securities and
  wire transfer instructions for the Extension Bonus Payment.

          "Extension Conditions": The meaning specified in Section 2.4.

          "Extension Determination Date": The 8th Business Day prior to each Extension Effective Date.

           "Extension Effective Date": If an Extension has occurred, the sixteenth Payment Date after the then
  current Extension Effective Date (or, in the case of the first Extension Effective Date, the Payment Date in
  November, 2010); provided that if the Extension Conditions are not satisfied because the Holders of Class A-1
  Notes have failed to deliver an Extension Sale Notice or have failed to provide their written consent to the
  related Maturity Extension, then the Portfolio Manager may extend the Extension Effective Date to such later
  date (not to exceed 7 Business Days after the then proposed Extension Effective Date) if the Portfolio Manager



  61938v.24

                                                                                                   005033
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
                                         242 06/09/21 Page 44 of 272 PageID 7826
 Case 3:21-cv-00538-N Document 26-20 Filed


  shall cause the Extension Conditions set forth in clause (v) of such definition to be satisfied as of such later
  date.

          "Extension Notice": The meaning specified in Section 2.4.

           "Extension Purchase Price": The purchase price payable by the Extension Qualifying Purchasers for
  Extension Sale Securities in connection with each Maturity Extension, if any, in an amount equal to (i) in the
  case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid interest (including
  Deferred Interest, if any) as of the applicable Extension Effective Date (giving effect to any amounts paid to
  the Holder on such date), (ii) in the case of the Preference Shares, an amount that, when taken together with all
  payments and distributions made in respect of such Preference Shares since the Closing Date would cause such
  Preference Shares to have received (as of the date of purchase thereof) a Preference Share Internal Rate of
  Return of 12.0% (assuming such purchase date was a Payment Date); provided, however, that if the applicable
  Extension Effective Date is on or after the date on which such Holders have received a Preference Share
  Internal Rate of Return equal to or in excess of 12.0%, the applicable Extension Purchase Price for such
  Preference Shares shall be zero, (iii) in the case of the Class 1 Combination Securities, the sum of (x) the
  amount that would be payable pursuant to the preceding clause (i) in respect of the Class C Notes underlying
  the Class 1 Note Component and (y) the amount that would be payable pursuant to the preceding clause (ii) in
  respect of the Preference Shares underlying the Class 1 Combination Security Preference Share Component
  and (iv) in the case of the Class 2 Combination Securities, the amount that would be payable pursuant to the
  preceding clause (ii) in respect of the Preference Shares underlying the Class 2 Combination Security
  Preference Share Component.

           "Extension Qualifying Purchasers": The Portfolio Manager (or any of its Affiliates acting as
  principal or agent); provided that in the event the Portfolio Manager elects not to purchase Securities or
  Preference Shares from Holders pursuant to the Extension Conditions set forth in Section 2.4(c), "Extension
  Qualifying Purchasers" shall mean one or more qualifying purchasers (which may include the Placement
  Agent or any of their Affiliates acting as principal or agent) designated by the Portfolio Manager; provided,
  however, none of the Portfolio Manager, the Placement Agent, or any of their respective Affiliates shall have
  any duty to act as an Extension Qualifying Purchaser.

          "Extension Sale Notice": The meaning specified in Section 2.4.

          "Extension Sale Notice Period": The meaning specified in Section 2.4.

          "Extension Sale Securities": The meaning specified in Section 2.4.

         "Face Amount": With respect to any Preference Share, the amount set forth therein as the "face
  amount" thereof, which "face amount" shall be $1,000 per Preference Share.

          "Finance Lease": A lease agreement or other agreement entered into in connection with and
  evidencing a Leasing Finance Transaction.

          "Financial Asset": The meaning specified in Section 8-102(a)(9) of the UCC.

           "Financing Statements": Financing statements relating to the Collateral naming the Issuer as debtor
  and the Trustee on behalf of the Secured Parties as secured party and relating to the Class 2 Collateral naming
  the Issuer as debtor and the Trustee on behalf of the Holders of the Class 2 Combination Securities as secured
  party.

          "Fixed Rate Excess": As of any Measurement Date, a fraction whose numerator is the product of:




  61938v.24

                                                                                                     005034
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
                                         242 06/09/21 Page 45 of 272 PageID 7827
 Case 3:21-cv-00538-N Document 26-20 Filed


                     (i) the greater of zero and the excess of the Weighted Average Fixed Rate Coupon for
              the Measurement Date over the minimum percentage specified to pass the Weighted Average Fixed
              Rate Coupon Test, and

                      (ii) the Aggregate Principal Balance of all Fixed Rate Obligations (excluding any Non-
              Performing Collateral Obligations) held by the Issuer as of the Measurement Date,

  and whose denominator is the Aggregate Principal Balance of all Floating Rate Obligations (excluding any
  Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date.

         In computing the Fixed Rate Excess on any Measurement Date, the Weighted Average Fixed Rate
  Coupon for the Measurement Date will be computed as if the Spread Excess were equal to zero.

           "Fixed Rate Obligation": Any Collateral Obligation that bears interest at a fixed rate, including a
  Collateral Obligation that does not bear interest on a floating rate index and whose interest rate is scheduled to
  increase one or more times over the life of the Collateral Obligation.

           "Floating Rate Obligation": Any Collateral Obligation that bears interest based on a floating rate
  index.

           "Form-Approved Synthetic Security": A Synthetic Security

                      (i) (A)        each of the Reference Obligations of which satisfy the definition of
              "Collateral Obligation" and could be purchased by the Issuer without any required action by the
              Rating Agencies, without satisfaction of the Rating Condition or which the Rating Agencies have
              otherwise approved; or

                            (B)      each of the Reference Obligations of which would satisfy clause (A) above
                   but for the currency in which the Reference Obligation is payable and the Synthetic Security
                   is payable in Dollars, does not provide for physical settlement, and does not expose the Issuer
                   to Dollar currency risk;

                       (ii) the Synthetic Security Agreement of which conforms (but for the amount and timing
              of periodic payments, the name of the Reference Obligation, the notional amount, the effective
              date, the termination date, and other similar necessary changes) to a form that has been expressly
              identified and approved in writing in connection with a request under this Indenture by Moody's
              and S&P; and

                       (iii) that is with a counterparty with respect to which the Rating Condition has been
              satisfied by each of Moody's and S&P prior to the acquisition of any such Form-Approved
              Synthetic Security, and such approval has not been withdrawn.

          Moody's or S&P may at any time, by notice to the Portfolio Manager, withdraw its approval of any
  such form. A withdrawal of approval shall have no effect on any Synthetic Security acquired, entered into, or
  committed to before the date on which the Portfolio Manager receives the notice of withdrawal.

           "GAAP": The meaning specified in Section 6.3(j).

           "Global Notes": Any Regulation S Global Notes or Rule 144A Global Notes.

           "Global Security": Any Regulation S Global Security or Rule 144 A Global Note.




  61938v.24

                                                                                                    005035
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
                                         242 06/09/21 Page 46 of 272 PageID 7828
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Grant": To grant, bargain, sell, warrant, alienate, remise, demise, release, convey, assign, transfer,
  mortgage, pledge, create, and grant a security interest in and right of setoff against, deposit, set over, and
  confirm. A Grant of the Pledged Obligations, or of any other instrument, shall include all rights, powers, and
  options of the granting party thereunder, including the immediate continuing right to claim for, collect, receive,
  and receipt for principal and interest payments in respect of the Pledged Obligations, and all other monies
  payable thereunder, to give and receive notices and other communications, to make waivers or other
  agreements, to exercise all rights and options, to bring Proceedings in the name of the granting party or
  otherwise, and generally to do and receive anything that the granting party is or may be entitled to do or
  receive thereunder or with respect thereto.

           "Hedge Agreements": Collectively, all interest rate cap or interest rate swap agreements between the
  Issuer and any Hedge Counterparty, and any replacement agreement entered into pursuant to Section 15.2.

          "Hedge Counterparty": Any counterparty that when the Issuer enters into any Hedge Agreement with
  such counterparty, it satisfies the requirements of Section 15.2(b) (subject, in the case of any other
  counterparty, to satisfaction of the Rating Condition for each Rating Agency).

           "Hedge Counterparty Collateral Account": The trust account established pursuant to Section 10.3(d).

           "Hedge Termination Receipt": Any termination payment paid by the Hedge Counterparty to the
  Issuer upon any early termination of a Hedge Agreement with respect to which the Hedge Counterparty is the
  sole Defaulting Party or Affected Party (each as defined in the Hedge Agreements).

           "High-Yield Bond": Any debt security other than a Loan, including any Structured Finance
  Obligation, that is either Registered or, if not Registered, (i) it is issued by an obligor that is not resident in the
  United States, (ii) the payments on it are not subject to United States withholding tax and (iii) it is held through
  a financial institution pursuant to the procedures described in Treasury Regulation Section 1.165-12(c)(3).

           "Holder": With respect to any Note or Combination Security, the person whose name appears on the
  Indenture Register as the registered holder of the Note or Combination Security and with respect to any
  Preference Share, the person whose name appears in the Preference Share register related thereto as the
  registered holder of such Preference Share; and with respect to any Component, the person whose name
  appears in the Indenture Register as the registered holder of the Combination Security representing the
  Component.

           "Important Section 3(c)(7) Reminder Notice": A notice substantially in the form of Exhibit H-2.

          "Incentive Management Fee": On each Payment Date, the fee payable to the Portfolio Manager in an
  amount equal to: (i) 20% of the remaining Interest Proceeds, if any, available after making the distributions on
  such Payment pursuant to Section 11.1(a)(i)(17) of the Priority of Payments and (ii) 20% of the remaining
  Principal Proceeds, if any, available for payment in respect of the Incentive Management Fee pursuant to
  Section 11.1(a)(ii)(5)(A) of the Priority of Payments and, if applicable, Section 11.1(a)(ii)(14) of the Priority of
  Payments.

          "Indenture": This instrument as originally executed and, if from time to time supplemented or
  amended by one or more indentures supplemental to this Indenture entered into pursuant to this Indenture, as
  so supplemented or amended.

           "Indenture Register": The meaning specified in Section 2.6(a).

           "Indenture Registrar": The meaning specified in Section 2.6(a).




  61938v.24

                                                                                                        005036
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
                                         242 06/09/21 Page 47 of 272 PageID 7829
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Independent": As to any person, any other person (including, in the case of an accountant or lawyer,
  a firm of accountants or lawyers, and any member of the firm, or an investment bank and any member of the
  bank) who

                       (i) does not have and is not committed to acquire any material direct or any material
              indirect financial interest in the person or in any Affiliate of the person, and

                       (ii) is not connected with the person as an Officer, employee, promoter, underwriter,
              voting trustee, partner, director, or person performing similar functions.

           "Independent" when used with respect to any accountant may include an accountant who audits the
  books of the person if in addition to satisfying the criteria above the accountant is independent with respect to
  the person within the meaning of Rule 101 of the Code of Ethics of the American Institute of Certified Public
  Accountants.

            Whenever any Independent person's opinion or certificate is to be furnished to the Trustee, the opinion
  or certificate shall state that the signer has read this definition and that the signer is Independent within the
  meaning of this Indenture.

           "Initial Consent Period": The period of 15 Business Days from but excluding the date on which the
  Trustee provided notice of a proposed supplemental indenture pursuant to Section 8.2(c) to the Holders of
  Securities and Preference Shares.

        "Initial Rating": The ratings by Moody's and S&P with respect to each Class of Notes and the
  Combination Securities provided in the table in Section 2.3(a).

          "Insolvency Event": With respect to any person, means that:

                       (i) an involuntary proceeding shall be commenced or an involuntary petition shall be
              filed seeking:

                            (A)       liquidation, reorganization, or other relief in respect of the person or its
                   debts, or of all or substantially all of its assets, under any bankruptcy, insolvency,
                   receivership, or similar law now or hereafter in effect, or

                            (B)      the appointment of a receiver, trustee, custodian, sequestrator, conservator,
                   or similar official for the person or for all or substantially all of its assets,

          and, in any such case, the proceeding or petition shall continue undismissed for 30 days; or an order or
          decree approving or ordering any of the foregoing shall be entered, or

                      (ii)   the person shall:

                            (A)      voluntarily commence any proceeding or file any petition seeking
                   liquidation, reorganization, or other relief under any bankruptcy, insolvency, receivership, or
                   similar law now or hereafter in effect,

                           (B)     consent to the institution of, or fail to contest in a timely and appropriate
                   manner, any proceeding or petition described in clause (i) above,

                           (C)       apply for or consent to the appointment of a receiver, trustee, custodian,
                   sequestrator, or conservator or for all or substantially all of its assets,




  61938v.24

                                                                                                       005037
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
                                         242 06/09/21 Page 48 of 272 PageID 7830
 Case 3:21-cv-00538-N Document 26-20 Filed


                            (D)     file an answer admitting the material allegations of a petition filed against it
                   in any such proceeding, or

                             (E)     make a general assignment for the benefit of creditors.

          "Insolvency Proceeding": The meaning specified in Section 16.4(b).

          "Instrument": The meaning specified in Section 9-102(a)(47) of the UCC.

           "Interest Coverage Ratio": With respect to any specified Class of Notes (treating the Class A-1 Notes,
  the Class A-2 Notes and the Class B Notes as one Class for this purpose) on any Measurement Date, the ratio
  calculated by dividing:

                      (i)    the sum of:

                           (A)     the Interest Proceeds received or scheduled to be received with respect to the
                   Due Period in which the Measurement Date occurs, minus

                            (B)    amounts payable under clauses (1), (2), (3) and (4) of Section 11.1(a)(i) on
                   the related Payment Date, by:

                       (ii) all accrued and unpaid interest on the specified Class of Notes and all Notes ranking
              senior to the Class, including any Deferred Interest on the related Payment Date.

  For purposes of the Interest Coverage Ratio, only the amount of any interest payment (including any "gross
  up" payment) on any Collateral Obligation in excess of any withholding tax or other deductions on account of
  tax of any jurisdiction on any date of determination shall be included in Interest Proceeds.

          "Interest Coverage Test": A test the first Measurement Date for which will be on the second Payment
  Date and that is satisfied with respect to any specified Class of Notes (treating the Class A-1 Notes, the Class
  A-2 Notes and the Class B Notes as one Class for this purpose) if, as of the second Payment Date and any
  Measurement Date thereafter on which any Notes remain Outstanding, the Interest Coverage Ratio equals or
  exceeds the applicable required level in the table below for the specified Class:

                                             Test                         Required Level
                            Class A/B Interest Coverage Test                   120%
                            Class C Interest Coverage Test                     115%
                            Class D Interest Coverage Test                     110%


           "Interest Period": Initially, the period from and including the Closing Date to but excluding the first
  Payment Date, and, thereafter, each successive period from and including each Payment Date to but excluding
  the following Payment Date.

          "Interest Proceeds": With respect to any Due Period, the sum (without duplication) of all amounts
  received in Cash during the Due Period (or as otherwise specified below) by the Issuer with respect to the
  Collateral that are:

                      (i) payments of interest, fees, and commissions (excluding (A) Accrued Interest
              Purchased With Principal, (B) interest and dividends on Workout Assets, (C) fees and commissions
              from Defaulted Collateral Obligations, and (D) syndication and other up-front fees and any up-front
              fixed payments received in connection with entering into a Synthetic Security);


  61938v.24

                                                                                                    005038
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
                                         242 06/09/21 Page 49 of 272 PageID 7831
 Case 3:21-cv-00538-N Document 26-20 Filed


                      (ii) any portion of the Sale Proceeds of a Collateral Obligation (other than a Defaulted
              Collateral Obligation) representing Accrued Interest On Sale;

                     (iii) all payments of principal on, or disposition proceeds from the sale of, Eligible
              Investments to the extent purchased with Interest Proceeds;

                       (iv) payments with respect to the Hedge Agreements received on or before the related
              Payment Date (other than any amount payable thereunder because of any early termination or
              notional amount reduction), but not any Sale Proceeds from any of these instruments (except to the
              extent that they were purchased with Interest Proceeds);

                      (v)   all fees received pursuant to any Securities Lending Agreements;

                       (vi) during the continuance of an "event of default" (under and as defined in the related
              Securities Lending Agreement), all interest received from the related Securities Lending Collateral;

                      (vii) amounts in the Collection Account designated for distribution as Interest Proceeds
              pursuant to the Priority of Payments (including any amount transferred from the Interest Reserve
              Account);

                       (viii) all earnings on amounts in the Delayed Drawdown Reserve Account and the
              Revolving Reserve Account deposited to the Collection Account in accordance with Section
              10.3(b);

                       (ix) amounts in the Expense Reimbursement Account on the Payment Date for the
              relevant Due Period; and

                      (x) any recoveries (including interest) received on a Defaulted Collateral Obligation in
              excess of the principal balance of such Defaulted Collateral Obligation (as of the date the related
              Collateral Obligation became a Defaulted Collateral Obligation).

           Interest Proceeds shall not include the Excluded Property and Interest Proceeds shall not include
  earnings on amounts on deposit in the Securities Lending Account to the extent the earnings are payable by the
  Issuer to a Securities Lending Counterparty.

           Each reference in the definition of "Interest Proceeds" to a Collateral Obligation shall include a
  Collateral Obligation that has been loaned pursuant to a Securities Lending Agreement and Interest Proceeds
  shall include any amounts referred to in clauses (i) through (iii) above received by the Issuer in respect of the
  Collateral Obligation indirectly from the related Securities Lending Counterparty pursuant to the Securities
  Lending Agreement.

          "Interest Reserve Account": The trust account established pursuant to Section 10.3(i).

          "Investment Company Act": The United States Investment Company Act of 1940, as amended.

           "Investment Criteria Adjusted Balance": For any Collateral Obligation other than Deep Discount
  Obligations, its Principal Balance; and for any Deep Discount Obligation its Purchase Price; provided,
  however, that if any Excess CCC/Caa Collateral Obligations exist, the Investment Criteria Adjusted Balance
  for the Excess CCC/Caa Collateral Obligations shall be the lower of (i) the weighted average Market Value of
  all CCC/Caa Collateral Obligations, expressed as a percentage of their outstanding principal balances and (ii)
  the product of (a) 70% and (b) their respective Principal Balance.




  61938v.24

                                                                                                    005039
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
                                         242 06/09/21 Page 50 of 272 PageID 7832
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Investment Obligation": For a Collateral Obligation that is a Synthetic Security, the Reference
  Obligation of the Synthetic Security, and otherwise the Collateral Obligation.

          "Issuer": The person named as such on the first page of this Indenture.

          "Issuer Accounts": The meaning assigned in the Granting Clauses.

           "Issuer Order" and "Issuer Request": A written order or request dated and signed in the name of the
  Issuer or the Co-Issuer by an Authorized Officer of the Issuer or the Co-Issuer, as applicable, or by the
  Portfolio Manager by an Authorized Officer of the Portfolio Manager, on behalf of the Issuer or the Co-Issuer.

          "Issuer Ordinary Shares": The ordinary shares, par value $1.00 per share, of the Issuer which have
  been issued by the Issuer and are outstanding from time to time.

           "Junior Class": With respect to a particular Class of Notes, each Class of Notes that is subordinated
  to that Class, as indicated in Section 13.1.

          "Knowledgeable Employee": The meaning specified in Rule 3c-5 under the Investment Company
  Act.

            "Leasing Finance Transaction": Any transaction pursuant to which the obligations of the lessee to
  pay rent or other amounts on a triple net basis under any lease of (or other arrangement conveying the right to
  use) real or personal property, or a combination thereof, are required to be classified and accounted for as a
  capital lease on a balance sheet of such lessee under generally accepted accounting principles in the United
  States of America; but only if (a) such lease or other transaction provides for the unconditional obligation of
  the lessee to pay a stated amount of principal no later than a stated maturity date, together with interest thereon,
  and the payment of such obligation is not subject to any material non-credit related risk as determined by the
  Portfolio Manager, (b) the obligations of the lessee in respect of such lease or other transaction are fully
  secured, directly or indirectly, by the property that is the subject of such lease and (c) the interest held by the
  Issuer in respect of such lease or other transaction is treated as debt for U.S. federal income tax purposes.

           "LIBOR": Determined by the Calculation Agent for any Interest Period, the offered rate, as
  determined by the Calculation Agent, for three month Dollar deposits that appears on Moneyline Telerate Page
  3750 as reported on Bloomberg Financial Markets Commodities News (or a page that replaces Moneyline
  Telerate Page 3750 for the purpose of displaying comparable rates), as of 11:00 a.m. (London time) on the
  second Business Day before the first day of the relevant Interest Period.

            If, on the second Business Day before the first day of any relevant Interest Period, that rate does not
  appear on Moneyline Telerate Page 3750 as reported on Bloomberg Financial Market Commodities News (or a
  page that replaces Moneyline Telerate Page 3750 for the purpose of displaying comparable rates), the
  Calculation Agent shall determine the arithmetic mean of the offered quotations of the Reference Banks to
  prime banks in the London interbank market for three month Dollar deposits in Europe, by reference to
  requests by the Calculation Agent to four major banks in the London interbank market selected by the
  Calculation Agent (after consultation with the Portfolio Manager) (the "Reference Banks") for quotations as of
  approximately 11:00 a.m. (London time) on the second Business Day before the first day of the Interest Period.
  If at least two of the Reference Banks provide quotations as requested, LIBOR shall equal such arithmetic
  mean. If fewer than two Reference Banks provide quotations, LIBOR shall be the arithmetic mean of the
  offered quotations that leading banks in New York City selected by the Calculation Agent (after consultation
  with the Portfolio Manager) are quoting to the principal London offices of leading banks in the London
  interbank market on the second Business Day before the first day of the relevant Interest Period for three
  month Dollar deposits.




  61938v.24

                                                                                                     005040
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
                                         242 06/09/21 Page 51 of 272 PageID 7833
 Case 3:21-cv-00538-N Document 26-20 Filed


           If the Calculation Agent is unable to determine a rate in accordance with any of the above procedures,
  LIBOR for the Interest Period shall be calculated on the last day of the Interest Period and shall be the
  arithmetic mean of the rate of interest for each day during the Interest Period determined by the Calculation
  Agent as being the rate of interest most recently announced by the Bank at its New York office as its base rate,
  prime rate, reference rate, or similar rate for Dollar loans (or if the Bank ceases to exist or is not quoting a base
  rate, prime rate, reference rate, or similar rate for Dollar loans, another major money center commercial bank
  in New York City selected by the Calculation Agent (after consultation with the Portfolio Manager)).

           For the first Interest Period, LIBOR shall be determined based on the actual number of days in the
  Interest Period using straight-line interpolation of two rates calculated in accordance with the above procedure,
  except that instead of using three month deposits, one rate shall be determined using the period for which rates
  are obtainable next shorter than the Interest Period and the other rate shall be determined using the period for
  which rates are obtainable next longer than the Interest Period. All calculations shall be calculated to at least
  four decimal places and rounded to four decimal places.

           "Loan": Any interest in a fully committed, senior secured, unsecured, or revolving loan (including
  loans involving credit linked deposits) that is acquired by assignment or by Participation (including any DIP
  Loan) that is either:

                       (i)    Registered, or

                       (ii)   issued by an obligor that is not resident in the United States:

                              (A)     whose payments are not subject to United States withholding tax; and

                            (B)      that is held through a financial institution pursuant to the procedures
                    described in Treasury Regulation Section 1.165-12(c)(3).

           "Long-Dated Collateral Obligation": Any Collateral Obligation with a stated maturity later than the
  Stated Maturity of the Notes other than a Collateral Obligation with a stated maturity later than the Stated
  Maturities of the Notes that includes a "put" option to its obligor at a price of at least par payable on or before
  the Stated Maturity of the Notes; provided that such Collateral Obligation shall in no event have a stated
  maturity later than two years after the Stated Maturity of the Notes.

           "Majority": With respect to any Class or group of Notes or Combination Securities or the Preference
  Shares, the Holders of more than 50% of the Aggregate Outstanding Amount of that Class or group of Notes or
  Combination Securities or Preference Shares, as the case may be.

           "Management Agreement": The Portfolio Management Agreement, dated as of the Closing Date,
  between the Issuer and the Portfolio Manager, as modified, amended, and supplemented and in effect from
  time to time.

          "Management Fee": The Senior Management Fee, the Subordinated Management Fee, and the
  Incentive Management Fee. The Portfolio Manager may, in its sole discretion:

                      (i) waive all or any portion of the Management Fee, any funds representing the waived
              Management Fees to be retained in the Collection Account for distribution as either Interest
              Proceeds or Principal Proceeds (as determined by the Portfolio Manager) pursuant to the Priority of
              Payments; or

                    (ii) defer all or any portion of the Management Fee, any funds representing the deferred
              Management Fees to be retained in the Collection Account, when they will, subject to the limitation




  61938v.24

                                                                                                      005041
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
                                         242 06/09/21 Page 52 of 272 PageID 7834
 Case 3:21-cv-00538-N Document 26-20 Filed


              in Section 11.1(a)(i)(3), become payable in the same manner and priority as their original
              characterization would have required unless deferred again.

          "Margin Stock": "Margin Stock" as defined under Regulation U issued by the Board of Governors of
  the Federal Reserve System, including any debt security that is by its terms convertible into Margin Stock, but
  does not include any obligation that at the time of acquisition, conversion, or exchange does not satisfy the
  requirements of a Collateral Obligation received pursuant to an offer by an issuer of a Defaulted Collateral
  Obligation.

           "Market Value": As of any Measurement Date, the market value determined by the Portfolio
  Manager and reported to the Trustee as an amount rather than as a percentage or fraction of par (expressed in
  Dollars) of any Collateral Obligation based upon the Portfolio Manager's commercially reasonable judgment
  and based upon the following order of priority: (i) the average of the bid-side market prices obtained by the
  Portfolio Manager from three Independent broker-dealers active in the trading of such obligations or (ii) if the
  foregoing set of prices were not obtained, the lower of the bid-side market prices obtained by the Portfolio
  Manager from two Independent broker-dealers active in the trading of such obligations or (iii) if the foregoing
  sets of prices were not obtained, the average of the bid-side prices for the purchase of the Collateral Obligation
  determined by an Approved Pricing Service (Independent from the Portfolio Manager) that derives valuations
  by polling broker-dealers (Independent from the Portfolio Manager); provided that if a Market Value of any
  Collateral Obligation cannot be so determined for a period of 30 consecutive days then such Collateral
  Obligation shall be deemed to have a Market Value of zero; provided, further, that during such 30 day period,
  such Collateral Obligation shall be deemed to have a Market Value equal to the lower of (i) (if any) the Market
  Value of such Collateral Obligation as most recently determined by the Portfolio Manager in accordance with
  the foregoing and (ii) the current market value of such Collateral Obligation as determined by the Portfolio
  Manager in its commercially reasonable judgment; provided, further, that the maximum amount of Collateral
  Obligations having a Market Value assigned pursuant to the immediately preceding proviso shall be limited to
  5.0% of the Maximum Investment Amount (and any amount in excess of 5.0% of the Maximum Investment
  Amount shall be deemed to have a Market Value of zero).

          "Market Value Percentage": For any Collateral Obligation, the ratio obtained by dividing:

                      (i)    the Market Value of the Collateral Obligation, by

                      (ii)   the Principal Balance of the Collateral Obligation.

           "Maturity": With respect to any Note, the date on which the unpaid principal of the Note becomes
  payable as provided in the Note or this Indenture, whether at the Stated Maturity or by declaration of
  acceleration, call for redemption, or otherwise.

          "Maturity Extension": The meaning specified in Section 2.4.

          "Maximum Investment Amount": An amount equal to:

                      (i)    on any Measurement Date during the Ramp-Up Period, $872,000,000; and

                      (ii)   on any Measurement Date after the Ramp-Up Completion Date:

                           (A)      the aggregate Principal Balance of all Collateral Obligations plus the
                   aggregate outstanding principal amount of any Defaulted Collateral Obligations, plus

                             (B)     Cash representing Principal Proceeds on deposit in the Collection Account,
                   plus




  61938v.24

                                                                                                    005042
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
                                         242 06/09/21 Page 53 of 272 PageID 7835
 Case 3:21-cv-00538-N Document 26-20 Filed


                           (C)      Eligible Investments (other than Cash) purchased by the Issuer with
                   Principal Proceeds on deposit in the Collection Account.

           "Maximum Weighted Average Moody's Rating Factor": As of any Measurement Date, a rate equal
  to the sum of (i) the number set forth in the column entitled "Maximum Weighted Average Moody's Rating
  Factor" in the Ratings Matrix based upon the applicable "row/column combination" chosen by the Portfolio
  Manager (or the interpolating between two adjacent rows and/or two adjacent columns, as applicable) plus (ii)
  the Recovery Rate Modifier.

          "Measurement Date": Any date:

                      (i)    on which the Issuer commits to acquire or dispose of any Collateral Obligation,

                      (ii)   on which a Collateral Obligation becomes a Defaulted Collateral Obligation,

                      (iii) that is a Determination Date,

                      (iv) that is the Ramp-Up Completion Date, and

                      (v) that is the date as of which the information in a Monthly Report is calculated
              pursuant to Section 10.6.

           "Memorandum and Articles of Association": The memorandum and articles of association of the
  Issuer, as amended and restated before the Closing Date or in accordance with this Indenture.

          "Merging Entity": The meaning specified in Section 7.10.

          "Minimum Diversity Score": As of any Measurement Date, a score equal to the number set forth in
  the column entitled "Minimum Diversity Score" in the Ratings Matrix based upon the applicable "row/column
  combination" chosen by the Portfolio Manager (or the interpolating between two adjacent rows and/or two
  adjacent columns, as applicable).

          "Minimum Weighted Average Commitment Fee": As of any Measurement Date, 0.40%.

          "Minimum Weighted Average Spread": As of any Measurement Date, the spread equal to the
  percentage set forth in the row entitled "Minimum Weighted Average Spread" in the Ratings Matrix based
  upon the applicable "row/column combination" chosen by the Portfolio Manager (or the interpolating between
  two adjacent rows and/or two adjacent columns, as applicable).

          "Monthly Determination Date": The meaning specified in Section 10.6(a).

          "Monthly Report": The meaning specified in Section 10.6(a).

          "Moody's": Moody's Investors Service, Inc.

          "Moody's Default Probability Rating": The meaning set forth in Schedule 7.

          "Moody's Equivalent Senior Unsecured Rating": The meaning set forth in Schedule 7.

         "Moody's Group I Country": Any of the following countries: Australia, the Netherlands, the United
  Kingdom and any country subsequently determined by Moody's to be a Moody's Group I Country.




  61938v.24

                                                                                                  005043
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
                                         242 06/09/21 Page 54 of 272 PageID 7836
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Moody's Group II Country": Any of the following countries: Germany, Ireland, Sweden,
  Switzerland and any country subsequently determined by Moody's to be a Moody's Group II Country.

           "Moody's Group III Country": Any of the following countries: Austria, Belgium, Denmark, Finland,
  France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any country subsequently determined by
  Moody's to be a Moody's Group III Country.

          "Moody's Industry Classification": The industry classifications in Schedule 2 as modified, amended,
  and supplemented from time to time by Moody's.

         "Moody's Minimum Average Recovery Rate": As of any Measurement Date, a rate equal to the
  number obtained by

                      (i) summing the products obtained by multiplying the Principal Balance of each
              Collateral Obligation by its respective Moody's Priority Category Recovery Rate,

                     (ii) dividing the sum determined pursuant to clause (i) above by the sum of the
              Aggregate Principal Balance of all Collateral Obligations, and

                      (iii) rounding up to the first decimal place.

          "Moody's Non Senior Secured Loan": Any Loan that is not a Moody's Senior Secured Loan.

          "Moody's Obligation Rating": The meaning set forth in Schedule 7.

          "Moody's Priority Category": Each type of Collateral Obligation specified in the definition of
  "Applicable Percentage" as a "Moody's Priority Category."

           "Moody's Priority Category Recovery Rate": For any Collateral Obligation, the percentage specified
  in the definition of "Applicable Percentage" opposite the Moody's Priority Category of the Collateral
  Obligation.

          "Moody's Rating": The meaning set forth in Schedule 7.

          "Moody's Rating Factor": The number in the table below opposite the rating of the Collateral
  Obligation (excluding Synthetic Securities where an Assigned Moody's Rating is not available).

                                       Moody's                          Moody's
                     Moody's           Rating            Moody's        Rating
                     Rating            Factor            Rating         Factor
                       Aaa                   1           Ba1                 940
                       Aa1                  10           Ba2                1350
                       Aa2                  20           Ba3                1766
                       Aa3                  40           B1                 2220
                       A1                   70           B2                 2720
                       A2                  120           B3                 3490
                       A3                  180           Caa1               4770
                       Baa1                260           Caa2               6500




  61938v.24

                                                                                                005044
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
                                         242 06/09/21 Page 55 of 272 PageID 7837
 Case 3:21-cv-00538-N Document 26-20 Filed



                        Baa2                 360            Caa3                 8070
                        Baa3                 610       Ca or lower              10000


          The Moody's Rating Factor for Collateral Obligations that are Synthetic Securities shall be determined
  by Moody's and obtained by the Issuer or the Portfolio Manager on a case-by-case basis, unless there is an
  Assigned Moody's Rating available for such Collateral Obligation that is a Synthetic Security, in which case
  such Assigned Moody's Rating shall be used to compute the Moody's Rating Factor for such Collateral
  Obligation that is a Synthetic Security.

          "Moody's Senior Secured Loan":

                   (a) A Loan that:

                       (i) is not (and cannot by its terms become) subordinate in right of payment to any other
              obligation of the obligor of the Loan,

                       (ii) is secured by a valid first priority perfected security interest or lien in, to or on
              specified collateral securing the obligor's obligations under the Loan, and

                       (iii) the value of the collateral securing the Loan together with other attributes of the
              obligor (including, without limitation, its general financial condition, ability to generate cash flow
              available for debt service and other demands for that cash flow) is adequate (in the commercially
              reasonable judgment of the Portfolio Manager) to repay the Loan in accordance with its terms and
              to repay all other loans of equal seniority secured by a first lien or security interest in the same
              collateral, or

                   (b) a Loan that:

                       (i) is not (and cannot by its terms become) subordinate in right of payment to any other
              obligation of the obligor of the Loan, other than, with respect to a Loan described in clause (a)
              above, with respect to the liquidation of such obligor or the collateral for such loan,

                       (ii) is secured by a valid second priority perfected security interest or lien in, to or on
              specified collateral securing the obligor's obligations under the Loan, and

                        (iii) the value of the collateral securing the Loan together with other attributes of the
              obligor (including, without limitation, its general financial condition, ability to generate cash flow
              available for debt service and other demands for that cash flow) is adequate (in the commercially
              reasonable judgment of the Portfolio Manager) to repay the Loan in accordance with its terms and
              to repay all other loans of equal or higher seniority secured by a first or second lien or security
              interest in the same collateral,

                  (c) the Loan is not: (i) a DIP Loan, (ii) a Loan for which the security interest or lien (or the
         validity or effectiveness thereof) in substantially all of its collateral attaches, becomes effective, or
         otherwise "springs" into existence after the origination thereof, or (iii) a type of loan that Moody's has
         identified as having unusual terms and with respect to which its Moody's Recovery Rate has been or is
         to be determined on a case-by-case basis, and

                (d) if the Loan is a Second Lien Loan under clause (b) above, such Loan has an Assigned
         Moody's Rating that is not lower than the corporate family rating by Moody's of the related obligor.




  61938v.24

                                                                                                       005045
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
                                         242 06/09/21 Page 56 of 272 PageID 7838
 Case 3:21-cv-00538-N Document 26-20 Filed


        "Non-Call Period": The period from the Closing Date to but not including the Payment Date in
  November, 2010.

           "Non-Consenting Holder": In connection with any supplemental indenture pursuant to Section 8.2
  that requires the consent of one or more Holders of Securities or Preference Shares, with respect to the Holders
  of the Securities or the Preference Shares, any such Holder or, in the case of such Securities represented by
  Global Securities, any Beneficial Owner thereof, that either (i) has declared in writing that it will not consent
  to such supplemental indenture or (ii) had not consented to such supplemental indenture within the applicable
  Initial Consent Period; provided that, during the Non-Call Period, "Non-Consenting Holder" shall exclude any
  Holder or, in the case of Securities represented by Global Securities, Beneficial Owner, of the Class A-1 Notes,
  unless such Holder or Beneficial Owner shall have consented in writing to the designation as a Non-
  Consenting Holder.

           "Non-Performing Collateral Obligation": Any Defaulted Collateral Obligation and any PIK Security
  as to which its issuer or obligor has previously deferred or capitalized any interest due on it and all the interest
  so deferred or capitalized has not subsequently been paid in full in cash by:

                       (i) if the PIK Security has a Moody's Rating of "Baa3" (and not on credit watch with
              negative implications) or above or an S&P Rating of "BBB-" (and not on credit watch with
              negative implications) or above, the earlier of its second payment date or one year following the
              date of the initial deferral or capitalization of interest due on it, or

                       (ii) if the PIK Security has a Moody's Rating of "Baa3" and on credit watch with
              negative implications or below "Baa3," or an S&P Rating of "BBB-" and on credit watch with
              negative implications or below "BBB-," the earlier of its first payment date or six months following
              the date of the initial deferral or capitalization of interest due on it.

           "Non-Permitted Holder": A Holder or Beneficial Owner of an interest in a Global Security or a
  Certificated Security that is a U.S. person and (i) with respect to a Global Security, is not a QIB/QP and that
  becomes the Beneficial Owner of an interest in a Rule 144A Global Note, (ii) with respect to a U.S.
  Certificated Security, is not (x) a QIB/QP or (y) an Accredited Investor and a Qualified Purchaser and that
  becomes the Beneficial Owner of an interest in a U.S. Certificated Security or (iii) does not have an exemption
  available under the Securities Act.

           "Note Break-Even Loss Rate": With respect to each Class of Notes that is rated by S&P, the
  maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can sustain and nevertheless
  sufficient funds will remain for the payment of principal of such Class of Notes in full by its Stated Maturity
  and the timely payment of interest on the Class A-1 Notes, the Class A-2 Notes and the Class B Notes and the
  ultimate payment of interest on the Class C Notes and the Class D Notes using S&P's assumptions on
  recoveries, defaults, and timing, and taking into account the Priority of Payments and the adjusted Weighted
  Average Spread level specified in the applicable row of the table below. The adjusted Weighted Average
  Spread as of any Measurement Date is the Weighted Average Spread as of the Measurement Date minus the
  amount of any Spread Excess added to the Weighted Average Fixed Rate Coupon as of the Measurement Date.


                          Row                 Adjusted Weighted Average Spread
                            1                    Greater than or equal to 3.05%
                            2         Greater than or equal to 2.95% but less than 3.05%
                            3         Greater than or equal to 2.85% but less than 2.95%
                            4         Greater than or equal to 2.75% but less than 2.85%




  61938v.24

                                                                                                     005046
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
                                         242 06/09/21 Page 57 of 272 PageID 7839
 Case 3:21-cv-00538-N Document 26-20 Filed



                            5         Greater than or equal to 2.65% but less than 2.75%
                            6         Greater than or equal to 2.55% but less than 2.65%
                            7         Greater than or equal to 2.45% but less than 2.55%
                            8         Greater than or equal to 2.35% but less than 2.45%
                            9         Greater than or equal to 2.25% but less than 2.35%


           "Note Class Loss Differential": With respect to any Measurement Date and any Class of Notes that is
  rated by S&P, the rate calculated by subtracting the Class Scenario Loss Rate for such Class from the then-
  applicable Note Break-Even Loss Rate for such Class of Notes.

          "Noteholder": A Holder of any Class of Notes.

           "Note Interest Rate": With respect to any specified Class of Notes, the per annum interest rate
  payable on the Notes of such Class with respect to each Interest Period equal to LIBOR for the applicable
  Interest Period plus the spread specified in the "Interest Rate" rows of the tables in Section 2.3 with respect to
  such Notes, except in the first Interest Period.

          "Note Payment Sequence": The application of funds in the following order:

                   (1) to the Class A-1 Notes until the Class A-1 Notes have been fully redeemed;

                   (2) to the Class A-2 Notes until the Class A-2 Notes have been fully redeemed;

                   (3) to the Class B Notes until the Class B Notes have been fully redeemed;

                   (4) to the Class C Notes until the Class C Notes have been fully redeemed; and

                   (5) to the Class D Notes until the Class D Notes have been fully redeemed.

          "Notes": The Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes and the
  Class D Notes authorized by, and authenticated and delivered under, this Indenture or any supplemental
  indenture.

          "Offer": The meaning specified in Section 10.7(c).

          "Offering": The offering of the Securities and the Preference Shares.

          "Offering Memorandum": The final Offering Memorandum, dated October 7, 2005, prepared and
  delivered in connection with the offer and sale of the Notes, the Combination Securities and the Preference
  Shares.

           "Officer": With respect to the Issuer and any corporation, any director, the Chairman of the board of
  directors, the President, any Vice President, the Secretary, an Assistant Secretary, the Treasurer, or an
  Assistant Treasurer of the entity; with respect to the Co-Issuer and any corporation, any director, the Chairman
  of the board of directors, the President, any Vice President, the Secretary, an Assistant Secretary, the
  Treasurer, or an Assistant Treasurer of the entity; with respect to any partnership, any of its general partners;
  and with respect to the Trustee, any Trust Officer.

          "Opinion of Counsel": A written opinion addressed to the Trustee and each Rating Agency, in form
  and substance reasonably satisfactory to the Trustee and each Rating Agency, of an attorney at law (or law



  61938v.24

                                                                                                     005047
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
                                         242 06/09/21 Page 58 of 272 PageID 7840
 Case 3:21-cv-00538-N Document 26-20 Filed


  firm with one or more partners) reasonably satisfactory to the Trustee and admitted to practice before the
  highest court of any state of the United States or the District of Columbia (or the Cayman Islands, in the case
  of an opinion relating to the laws of the Cayman Islands), which attorney (or law firm) may, except as
  otherwise expressly provided in this Indenture, be counsel for the Portfolio Manager, the Issuer or the Co-
  Issuer. Whenever an Opinion of Counsel is required under this Indenture, the Opinion of Counsel may rely on
  opinions of other counsel who are so admitted and so satisfactory, which opinions of other counsel shall
  accompany the Opinion of Counsel and shall either be addressed to the Trustee and each Rating Agency or
  shall state that the Trustee and each Rating Agency may rely on it. An Opinion of Counsel may be supported
  as to factual (including financial and capital markets) matters by any relevant certificates and other documents
  necessary or advisable in the judgment of counsel delivering the opinion.

          "Optional Redemption": A redemption of the Notes in accordance with Section 9.2.

          "Other Indebtedness": The meaning specified in the definition of "Defaulted Collateral Obligation."

           "Outstanding": With respect to: (a) the Notes and the Combination Securities or any specified Class,
  as of any date of determination, all of the Notes, all of the Combination Securities, or all of the Notes or
  Combination Securities of the specified Class, as the case may be, theretofore authenticated and delivered
  under this Indenture, except with respect to Notes and Combination Securities:

                      (i) Securities canceled by the Indenture Registrar or delivered to the Indenture Registrar
              for cancellation;

                       (ii) Notes for whose payment or redemption funds in the necessary amount have been
              theretofore irrevocably deposited with the Trustee or any Paying Agent in trust for their Holders
              pursuant to Section 4.1(a)(ii) and if the Notes are to be redeemed, notice of redemption has been
              duly given pursuant to this Indenture;

                      (iii) Notes in exchange for or in lieu of which other Notes have been authenticated and
              delivered pursuant to this Indenture and Combination Securities in exchange for or in lieu of which
              other Combination Securities or Notes relating to their Components have been authenticated and
              delivered pursuant to this Indenture; and

                       (iv) Securities alleged to have been destroyed, lost, or stolen for which replacement
              Securities have been issued as provided in Section 2.7, unless proof satisfactory to the Trustee is
              presented that any such Securities are held by a protected purchaser;

              (b)       the Preference Shares, as of any date of determination, all of the Preference Shares
  theretofore issued under the Preference Share Documents and listed in the Preference Share register of the
  Issuer as outstanding;

  provided that, in determining whether the Holders of the requisite Aggregate Outstanding Amount of the
  Notes, the Preference Shares or the Combination Securities have given any request, demand, authorization,
  direction, notice, consent, or waiver under this Indenture,

          (1)      the Holders of Combination Securities shall be entitled to voting rights in respect of their
          Preference Share Components in the proportion that the Aggregate Outstanding Amount of their
          Preference Share Components bears to the Aggregate Outstanding Amount of Preference Shares and
          shall not have voting rights as a separate Class except to the extent otherwise expressly provided in
          this Indenture;

          (2)      the Holders of the Class 1 Combination Securities shall be entitled to voting rights in respect
          of their Class 1 Note Components in the proportion that the Aggregate Outstanding Amount of their



  61938v.24

                                                                                                    005048
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
                                         242 06/09/21 Page 59 of 272 PageID 7841
 Case 3:21-cv-00538-N Document 26-20 Filed


          Class 1 Note Components bears to the Aggregate Outstanding Amount of the Class C Notes and shall
          not have voting rights as a separate Class except to the extent otherwise expressly provided in this
          Indenture; and

          (3)      Securities or Preference Shares owned or beneficially owned by the Issuer, the Co-Issuer, any
          Affiliate of either of them and (only (x) with respect to any matter affecting its status as Portfolio
          Manager, or (y) in any matter respecting an acceleration of any Class of Notes or Preference Shares if
          the effect of the Portfolio Manager's action or inaction as a Holder of Notes or Preference Shares
          would effectively prevent acceleration) the Portfolio Manager and its Affiliates and any accounts over
          which the Portfolio Manager or its Affiliates have discretionary voting authority shall be disregarded
          and not be Outstanding, except that, in determining whether the Trustee shall be protected in relying
          on any request, demand, authorization, direction, notice, consent, or waiver, only Notes or Preference
          Shares that a Trust Officer of the Trustee has actual knowledge to be so owned or beneficially owned
          shall be so disregarded. Notes, Combination Securities or Preference Shares so owned or beneficially
          owned that have been pledged in good faith may be regarded as Outstanding if the pledgee establishes
          to the satisfaction of the Trustee the pledgee's right so to act with respect to the Notes, Combination
          Securities or Preference Shares and that the pledgee is not the Issuer, the Co-Issuer, the Portfolio
          Manager, the Preference Shares Paying Agent or any Affiliate of the Issuer or the Co-Issuer.

           "Overcollateralization Ratio": With respect to any Class of Notes (treating the Class A-1 Notes, the
  Class A-2 Notes and the Class B Notes as one Class for this purpose) on any Measurement Date, the ratio
  calculated by dividing:

                      (i)   the Overcollateralization Ratio Numerator; by

                       (ii) the Aggregate Outstanding Amount of the Class of Notes and all Notes ranking
              senior to it (excluding any Deferred Interest on the Notes and all Notes ranking senior to it).

          "Overcollateralization Ratio Numerator": On any date, the sum of:

                   (1) the Aggregate Principal Balance of all Collateral Obligations (other than any Excess
          CCC/Caa Collateral Obligations, any Non-Performing Collateral Obligations, any Deep Discount
          Obligations, and any Collateral Obligations loaned pursuant to a Securities Lending Agreement with
          respect to which an "event of default" (under and as defined in the Securities Lending Agreement) is
          continuing); plus

                   (2) unpaid Accrued Interest Purchased With Principal (excluding any unpaid Accrued
          Interest Purchased With Principal in respect of Non-Performing Collateral Obligations); plus

                   (3) the Aggregate Principal Balance of any Eligible Investments that were purchased with
          Principal Proceeds and, without duplication, the amount of Principal Proceeds on deposit in the
          Collection Account; plus

                   (4) the Aggregate Principal Balance of Eligible Investments on deposit in a Securities
          Lending Account that relate to a Securities Lending Agreement with respect to which an "event of
          default" (under and as defined in the Securities Lending Agreement) is continuing; plus

                    (5) with respect Collateral Obligation that are Non-Performing Collateral Obligations, Deep
          Discount Obligations or Excess CCC/Caa Collateral Obligations, the amount determined by using one
          of the following methods applicable to such type of Collateral Obligation; provided that if a Collateral
          Obligation falls within more than one of such types, the Issuer will be required to use the method that
          results in the smallest amount:




  61938v.24

                                                                                                   005049
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
                                         242 06/09/21 Page 60 of 272 PageID 7842
 Case 3:21-cv-00538-N Document 26-20 Filed


                            (A)     with respect to any Excess CCC/Caa Collateral Obligations, an amount
                   equal to the product of (i) the lower of (1) 70% and (2) the weighted average Market Value of
                   all CCC/Caa Collateral Obligations, expressed as a percentage of their outstanding principal
                   balances multiplied by (ii) the Excess CCC/Caa Collateral Obligations;

                           (B)      with respect to any Non-Performing Collateral Obligations, the aggregate of
                   the Applicable Collateral Obligation Amounts for all included Non-Performing Collateral
                   Obligations (other than Defaulted Collateral Obligations that have been held by the Issuer for
                   more than three years, which shall be deemed to be zero for purposes of this clause (B)); and

                           (C)     with respect to any Deep Discount Obligations, the Aggregate Purchase
                   Price Amount for all Deep Discount Obligations.

          As used in this definition, "Applicable Collateral Obligation Amount" for any Non-Performing
  Collateral Obligation means:

                  (a) the lesser of:

          (x) the Market Value Percentage of the Non-Performing Collateral Obligation; and

          (y) the Applicable Percentage for the Non-Performing Collateral Obligation;

                   multiplied by:

                  (b) if the Non-Performing Collateral Obligation is:

                           (1) any Pledged Obligation other than those in clauses (2) through (4) below, the
                   outstanding principal amount of the Pledged Obligation as of the relevant Measurement Date;

                             (2) a Synthetic Security, the notional amount specified in the Synthetic Security;

                            (3) any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including
                   any unfunded amount thereof (regardless of the nature of the contingency relating to the
                   Issuer's obligation to fund the unfunded amount); and

                             (4) any PIK Security, its Principal Balance.

  As used in the calculation of Market Value Percentage of the Non-Performing Collateral Obligation, the
  Principal Balance of any Defaulted Collateral Obligation shall be, if the Defaulted Collateral Obligation is:

                      (i) any Pledged Obligation other than those in clauses (ii) through (iv) below, the
              outstanding principal amount of the Pledged Obligation as of the relevant Measurement Date;

                      (ii)   a Synthetic Security, the notional amount specified in the Synthetic Security;

                       (iii) any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including
              any unfunded amount thereof (regardless of the nature of the contingency relating to the Issuer's
              obligation to fund the unfunded amount); and

                      (iv) any PIK Security, its Principal Balance.

          "Overcollateralization Test": A test that is satisfied with respect to any Class of Notes (treating the
  Class A-1 Notes, the Class A-2 Notes and the Class B Notes as one Class for this purpose) if, as of any



  61938v.24

                                                                                                    005050
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
                                         242 06/09/21 Page 61 of 272 PageID 7843
 Case 3:21-cv-00538-N Document 26-20 Filed


  Measurement Date, the Overcollateralization Ratio for such Class is at least equal to the required level for the
  specified Class indicated in the table below:

                                              Test                         Required Level
                          Class A/B Overcollateralization Test            112.4%
                          Class C Overcollateralization Test              108.3%
                          Class D Overcollateralization Test              104.2%


           "Participating Institution": An institution that creates a participation interest and that has a long-term
  senior unsecured rating by Moody's of at least "A3" (and if so rated by Moody's such rating is not on watch for
  possible downgrade) and an issuer credit rating by S&P of at least "A".

          "Participation": A Loan acquired as a participation interest created by a Participating Institution.

           "Paying Agent": Any person authorized by the Issuer to pay the principal of or interest on any Notes
  or to pay amounts on any Combination Securities on behalf of the Issuer as specified in Section 7.2.

          "Payment Account": The trust account established pursuant to Section 10.3(h).

          "Payment Date": The first day of February, May, August and November in each year, commencing in
  February, 2006 or, if any such day is not a Business Day, the next following Business Day, any other date on
  which the Notes are redeemed or paid before their Stated Maturity, and at the Stated Maturity for the Notes.

           "Permitted Offer": An Offer pursuant to which the offeror offers to acquire a debt obligation
  (including a Collateral Obligation) in exchange solely for cash in an amount equal to or greater than the full
  face amount of the debt obligation plus any accrued and unpaid interest and as to which the Portfolio Manager
  has determined in its commercially reasonable judgment that the offeror has sufficient access to financing to
  consummate the Offer.

          "PIK Cash-Pay Interest": As to any PIK Security, the portion of interest required to be paid in cash
  (and not permitted to be added to the balance of such PIK Security or otherwise deferred and accrued) thereon
  pursuant to the terms of the related Underlying Instruments.

           "PIK Security": Any loan or debt obligation on which any portion of the interest accrued for a
  specified period of time or until the maturity thereof is, or at the option of the obligor may be, added to the
  principal balance of such loan or debt obligation or otherwise deferred rather than being paid in cash, provided
  that such loan or debt obligation shall not be a PIK Security if the portion, if any, of such interest required
  pursuant to the terms of the related Underlying Instruments to be paid in Cash would result in the outstanding
  principal amount of such loan or debt obligation having an effective rate of PIK Cash-Pay Interest at least
  equal to (i) if such loan or debt obligation is a fixed rate loan or debt obligation, 4% per annum, or (ii) if such
  loan or debt obligation is a floating rate loan or debt obligation, LIBOR.

          "Placed Securities": The Notes, the Combination Securities and the Preference Shares, in each case
  placed by the Placement Agent pursuant to the Placement Agency Agreement.

          "Placement Agency Agreement": A placement agency agreement dated October 13, 2005 among the
  Co-Issuers, and Banc of America Securities LLC relating to the placement of the Placed Securities, as
  modified, amended and supplemented and in effect from time to time.

          "Placement Agent": Banc of America Securities LLC.



  61938v.24

                                                                                                     005051
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
                                         242 06/09/21 Page 62 of 272 PageID 7844
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Pledged Obligations": As of any date of determination, the Collateral Obligations, the Workout
  Assets, the Eligible Investments, and any other securities or obligations that have been Granted to the Trustee
  that form part of the Collateral.

          "Portfolio Manager": Highland Capital Management, L.P., and any successor Portfolio Manager
  pursuant to the Management Agreement.

        "Preference Share Component": The Class 1 Combination Security Preference Share
  Component and/or the Class 2 Combination Security Preference Share Component, as applicable.

          "Preference Shares Distribution Account": A segregated bank account established by the Preference
  Shares Paying Agent pursuant to the Preference Shares Paying Agency Agreement into which the Preference
  Shares Paying Agent will deposit all amounts received from the Issuer and payable to the Holders of the
  Preference Shares under the Priority of Payments.

           "Preference Share Documents": The Issuer's Memorandum and Articles of Association, the
  Preference Shares Paying Agency Agreement and the resolutions of the Issuer's Board of Directors authorizing
  the issuance of the Preference Shares passed on or before the Closing Date.

           "Preference Share Internal Rate of Return": With respect to any Payment Date, the internal rate of
  return (computed using the "XIRR" function in Microsoft® Excel 2002 or an equivalent function in another
  software package), stated on a per annum basis, for the following cash flows, assuming all Preference Shares
  were purchased on the Closing Date at their Face Amount:

                       (i) each distribution of Interest Proceeds made to the Holders of the Preference Shares
              on any prior Payment Date and, to the extent necessary to reach the applicable Preference Share
              Internal Rate of Return, the current Payment Date and

                       (ii) each distribution of Principal Proceeds made to the Holders of the Preference Shares
              on any prior Payment Date and, to the extent necessary to reach the applicable Preference Share
              Internal Rate of Return, the current Payment Date.

           "Preference Shares": The Preference Shares issued by the Issuer pursuant to the Issuer's
  Memorandum and Articles of Association and the resolutions of the Issuer's Board of Directors authorizing the
  issuance of the Preference Shares (and including any Additional Preference Shares issued pursuant to Section 9
  of the Preference Shares Paying Agency Agreement).

           "Preference Shares Paying Agency Agreement": The Preference Shares Paying Agency Agreement,
  dated as of the Closing Date, by and between the Issuer and the Preference Shares Paying Agent, as amended
  from time to time in accordance with the terms thereof.

          "Preference Shares Paying Agent": JPMorgan Chase Bank, National Association, in its capacity as
  Preference Shares Paying Agent under the Preference Shares Paying Agency Agreement, unless a successor
  Person shall have become the preference shares paying agent pursuant to the applicable provisions of the
  Preference Shares Paying Agency Agreement, and thereafter "Preference Shares Paying Agent" shall mean
  such successor person.

          "Principal Balance": With respect to:

                      (i) any Pledged Obligation other than those specifically covered in this definition, the
              outstanding principal amount of the Pledged Obligation as of the relevant Measurement Date;

                      (ii)   a Synthetic Security, the notional amount specified in the Synthetic Security;



  61938v.24

                                                                                                   005052
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
                                         242 06/09/21 Page 63 of 272 PageID 7845
 Case 3:21-cv-00538-N Document 26-20 Filed


                       (iii) any Pledged Obligation in which the Trustee does not have a first priority perfected
              security interest, zero, except as otherwise expressly specified in this Indenture;

                      (iv) any Defaulted Collateral Obligation, except as otherwise provided, zero;

                       (v) any Collateral Obligation that has been loaned, its Principal Balance shall be reduced
              by the excess of the amount of collateral required over the actual Market Value of the collateral;

                       (vi) any Revolving Loan or Delayed Drawdown Loan, its Principal Balance shall include
              any unfunded amount thereof (regardless of the nature of the contingency relating to the Issuer's
              obligation to fund the unfunded amount), except as otherwise expressly specified in this Indenture;

                     (vii) any PIK Security, its Principal Balance shall not include any principal amount of the
              PIK Security representing previously deferred or capitalized interest; and

                      (viii) any obligation or security that at the time of acquisition, conversion, or exchange
              does not satisfy the requirements of a Collateral Obligation, zero.

          "Principal Proceeds": With respect to any Due Period, (i) all amounts received in Cash during the
  Due Period by the Issuer with respect to the Collateral that are not Interest Proceeds and (ii) the net proceeds
  received from any issuance of Additional Preference Shares pursuant to the Preference Shares Paying Agency
  Agreement.

           Principal Proceeds shall include any funds transferred from the Closing Date Expense Account and
  the Interest Reserve Account into the Collection Account pursuant to Section 10.2.

           Principal Proceeds do not include the Excluded Property or earnings on amounts on deposit in the
  Securities Lending Account to the extent the earnings are payable by the Issuer to a Securities Lending
  Counterparty.

          At any time when an "event of default" under a Securities Lending Agreement has occurred and is
  continuing, any payments received by the Issuer from the related Securities Lending Collateral shall be
  Principal Proceeds.

           "Priority Class": With respect to any specified Class of Notes, each Class of Notes that ranks senior to
  that Class, as indicated in Section 13.1.

          "Priority of Payments": The meaning specified in Section 11.1(a).

          "Proceeding": Any suit in equity, action at law, or other judicial or administrative proceeding.

           "Proposed Portfolio": As of any Measurement Date, the portfolio (measured by Aggregate Principal
  Balance) of Collateral Obligations and Principal Proceeds held as Cash on deposit in the Collection Account
  and other Eligible Investments purchased with Principal Proceeds on deposit in the Collection Account
  resulting from the sale, maturity, or other disposition of a Collateral Obligation or a proposed reinvestment in a
  Collateral Obligation, as the case may be.

            "Purchase Price": With respect to the purchase of any Collateral Obligation (other than any obligation
  that at the time of acquisition, conversion, or exchange does not satisfy the requirements of a Collateral
  Obligation), the net purchase price paid by the Issuer for the Collateral Obligation. The net purchase price is
  determined by subtracting from the purchase price the amount of any Accrued Interest Purchased With
  Principal and any syndication and other upfront fees paid to the Issuer and by adding the amount of any related




  61938v.24

                                                                                                    005053
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
                                         242 06/09/21 Page 64 of 272 PageID 7846
 Case 3:21-cv-00538-N Document 26-20 Filed


  transaction costs (including assignment fees) paid by the Issuer to the seller of the Collateral Obligation or its
  agent.

          "Purchase Price Amount": With respect to any Collateral Obligation on any date of determination,
  the product of (i) the Purchase Price (stated as a percentage) thereof and (ii) the Principal Balance thereof on
  such date.

          "QIB/QP": Any person that, at the time of its acquisition of Notes or Combination Securities is both a
  Qualified Institutional Buyer and a Qualified Purchaser.

           "Qualified Equity Security": Any obligation that at the time of acquisition, conversion, or exchange
  does not satisfy the requirements of a Collateral Obligation that is stock or evidence of an interest in or a right
  to buy stock, or any obligation that at the time of acquisition, conversion, or exchange does not satisfy the
  requirements of a Collateral Obligation but whose acquisition otherwise is a transaction in stocks or securities
  within the meaning of Section 864(b)(2)(A)(ii) of the Code and the regulations under the Code. Qualified
  Equity Securities do not include any obligation that at the time of acquisition, conversion, or exchange does
  not satisfy the requirements of a Collateral Obligation and that will cause the Issuer to be treated as engaged in
  or having income from a United States trade or business for United States federal income tax purposes by
  virtue of its ownership or disposition of the obligation (without regard to the Issuer's other activities).

          "Qualified Institutional Buyer": The meaning specified in Rule 144A under the Securities Act.

          "Qualified Purchaser": The meaning specified in Section 2(a)(51) of the 1940 Act and Rule 2a51-2
  under the 1940 Act (including entities owned exclusively by Qualified Purchasers).

          "Ramp-Up Completion Date": The earlier of:

                      (i)    the Business Day after the 86th day after the Closing Date, and

                      (ii)   the first date on which the following conditions are satisfied:

                                              (x) (A) the Aggregate Principal Balance of the Collateral
                                     Obligations owned by the Issuer equals at least $872,000,000 or (B) the
                                     Aggregate Principal Balance of the Collateral Obligations purchased (or
                                     committed to be purchased) by the Issuer with proceeds from the sale of the
                                     Notes (in each case in this clause (B), measured solely as of the date of
                                     purchase or commitment, as the case may be) equals at least $872,000,000
                                     (for the avoidance of doubt, without giving effect to any reductions of that
                                     amount that may have resulted from scheduled principal payments, principal
                                     prepayments or dispositions made with respect to any Collateral Obligations
                                     on or before the Ramp-Up Completion Date); and

                                            (y)        the Overcollateralization Ratio Numerator is at least
                                     $872,000,000.

         "Ramp-Up Period": The period from and including the Closing Date to and including the Ramp-Up
  Completion Date.

           "Rating Agency": Each of Moody's and S&P or, with respect to Pledged Obligations generally, if at
  any time Moody's or S&P ceases to provide rating services with respect to high yield debt securities, any other
  nationally recognized statistical rating organization selected by the Issuer and reasonably satisfactory to a
  Majority of each Class of Notes. If at any time Moody's ceases to be a Rating Agency, references to rating
  categories of Moody's in this Indenture shall instead be references to the equivalent categories of the



  61938v.24

                                                                                                     005054
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
                                         242 06/09/21 Page 65 of 272 PageID 7847
 Case 3:21-cv-00538-N Document 26-20 Filed


  replacement rating agency as of the most recent date on which the replacement rating agency and Moody's
  published ratings for the type of security in respect of which the replacement rating agency is used. If at any
  time S&P ceases to be a Rating Agency, references to rating categories of S&P in this Indenture shall instead
  be references to the equivalent categories of the replacement rating agency as of the most recent date on which
  the replacement rating agency and S&P published ratings for the type of security in respect of which the
  replacement rating agency is used.

           "Rating Condition": With respect to any Rating Agency and any action taken or to be taken under this
  Indenture, a condition that is satisfied when the Rating Agency has confirmed to the Portfolio Manager (as
  agent for the Issuer) in writing that no withdrawal, reduction, suspension, or other adverse action with respect
  to any then current rating by it (including any private or confidential rating) of any Class of Securities will
  occur as a result of the action. The Rating Condition with respect to any Rating Agency shall be satisfied for
  all purposes of this Indenture at any time when no Outstanding Securities are rated by it.

          "Rating Confirmation": Confirmation in writing from each Rating Agency (and with respect to the
  Combination Securities, from Moody's only) that it has not reduced, suspended, or withdrawn the Initial Rating
  assigned by it to any Class of Securities.

           "Rating Confirmation Failure": A failure by the Issuer or the Portfolio Manager (on behalf of the
  Issuer) to obtain confirmation in writing from S&P and written confirmation from Moody's that it has not
  reduced, suspended, or withdrawn its Initial Rating of each Class of Notes and, in the case of Moody's, the
  Class 1 Combination Securities, and that it has not placed any Class of Notes or, in the case of Moody's, the
  Class 1 Combination Securities, on credit watch with negative implications by the Business Day after the 29th
  day after the Ramp-Up Completion Date.

          "Ratings Matrix": The "row/column combination" of the table below selected by the Portfolio
  Manager on the Closing Date to apply initially for purposes of the Diversity Test, the Weighted Average
  Spread Test and the Weighted Average Rating Factor Test. Thereafter, on notice to the Trustee, the Portfolio
  Manager may select a different row of the Ratings Matrix to apply, or may interpolate between two adjacent
  rows and/or two adjacent columns, as applicable, on a straight-line basis and round the results to two decimal
  points.

                                                   Minimum Diversity Score
        Minimum Weighted
         Average Spread            50        55        60       65        70       75        80

                2.25%             2110      2140     2170      2200     2230      2260      2290
                2.35%             2170      2200     2230      2260     2290      2320      2350
                2.45%             2230      2260     2290      2320     2350      2380      2410
                2.55%             2290      2320     2350      2380     2410      2440      2470
                2.65%             2350      2380     2410      2440     2470      2500      2530
                2.75%             2410      2440     2470      2500     2530      2560      2590
                2.85%             2470      2500     2530      2560     2590      2620      2650
                2.95%             2530      2560     2590      2620     2650      2680      2710
                3.05%             2590      2620     2650      2680     2710      2740      2770
                                     Maximum Weighted Average Moody's Rating Factor




  61938v.24

                                                                                                   005055
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
                                         242 06/09/21 Page 66 of 272 PageID 7848
 Case 3:21-cv-00538-N Document 26-20 Filed


            "Recovery Rate Modifier": As of any Measurement Date, the lesser of 60 and the product of:

                       (i)   (a) the Moody's Minimum Average Recovery Rate minus the minimum percentage
              specified to pass the Weighted Average Moody's Recovery Rate Test (but not less than zero)
              multiplied by (b) 100; and

                       (ii)   40.

         "Record Date": As to any Payment Date, the 15th day (whether or not a Business Day) before the
  Payment Date.

           "Redemption Date": Any Payment Date specified for an Optional Redemption of Securities pursuant
  to Section 9.2.

           "Redemption Price": With respect to any Note and any Optional Redemption pursuant to Section
  9.2(a), an amount equal to:

                       (i)    the outstanding principal amount of the portion of the Note being redeemed, plus

                      (ii) accrued interest on the Note (including any Defaulted Interest and interest on
              Defaulted Interest), plus

                      (iii) in the case of any Deferred Interest Note, the applicable Deferred Interest on the
              Note, plus

                       (iv) any unpaid Extension Bonus Payment in respect of the Note.

           With respect to any Preference Share and any Optional Redemption pursuant to Section 9.2(b),
  "Redemption Price" means (i) at the direction of a Majority of the Preference Shares, the pro rata portion for
  such Preference Share of the entire remaining amount of available funds after all prior applications pursuant to
  the Priority of Payments or (ii) as specified by the unanimous direction of the Holders of the Preference
  Shares, in each case, as specified in Section 9.2(b).

          "Reference Obligation": An obligation that would otherwise satisfy the definition of "Collateral
  Obligation" and on which a Synthetic Security is based.

            "Reference Obligor": The obligor of a Reference Obligation.

           "Registered": With respect to a Collateral Obligation or Eligible Investment, means that it is issued
  after July 18, 1984 and is in registered form within the meaning of Section 881(c)(2)(B)(i) of the Code and the
  United States Department of the Treasury ("Treasury") regulations promulgated thereunder.

            "Registered Office": The registered office of the Issuer, which shall be located outside of the United
  States.

            "Regulation D": Regulation D under the Securities Act.

            "Regulation S": Regulation S under the Securities Act.

            "Regulation S Certificated Security": The meaning specified in Section 2.2(b).

         "Regulation S Global Preference Share": The meaning set forth in the Preference Shares Paying
  Agency Agreement.



  61938v.24

                                                                                                    005056
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
                                         242 06/09/21 Page 67 of 272 PageID 7849
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Regulation S Global Security": The meaning specified in Section 2.2(b).

          "Reinvestment Overcollateralization Ratio": As of any Measurement Date, the ratio obtained by
  dividing:

                      (i)   the Overcollateralization Ratio Numerator by

                       (ii) the Aggregate Outstanding Amount of the Class A-1 Notes, the Class A-2 Notes, the
              Class B Notes, the Class C Notes and the Class D Notes, excluding any Deferred Interest on any
              Class of Notes.

           "Reinvestment Overcollateralization Test": A test that is satisfied as of any Measurement Date on
  which any Notes remain Outstanding, if the Reinvestment Overcollateralization Ratio as of such Measurement
  Date is at least equal to 104.95%.

          "Reinvestment Period": The period from the Closing Date through and including the first to occur of:

                       (i) the Payment Date after the date that the Portfolio Manager notifies the Trustee, each
              Rating Agency, and the Administrator, in the sole discretion of the Portfolio Manager, that, in light
              of the composition of the Collateral, general market conditions, and other factors, investments in
              additional Collateral Obligations within the foreseeable future would either be impractical or not
              beneficial,

                      (ii) the Payment Date in November, 2012 or, in the case of an Extension, the Extended
              Reinvestment Period End Date,

                       (iii) the Payment Date on which all Notes are to be optionally redeemed or an earlier date
              after notice of an Optional Redemption chosen by the Portfolio Manager to facilitate the liquidation
              of the Collateral for the Optional Redemption, and

                      (iv) the date on which the Reinvestment Period terminates or is terminated as a result of
              an Event of Default (subject to Section 5.2(b)).

           "Replacement Hedge": A replacement hedge agreement that qualifies to be a Hedge Agreement under
  this Indenture.

           "Repository": The internet-based password protected electronic repository of transaction documents
  relating to privately offered and sold collateralized debt obligation securities located at "www.cdolibrary.com"
  operated by The Bond Market Association.

          "Required Rating": The meaning specified in Section 15.2(b).

           "Revolving Loan": A Loan or any Synthetic Security with a Reference Obligation (in each case
  excluding any Delayed Drawdown Loan) that requires the Issuer to make future advances to (or for the account
  of) the borrower under its Underlying Instruments (including any letter of credit for which the Issuer is
  required to reimburse the issuing bank for under it). A Loan or Synthetic Security shall only be considered to
  be a Revolving Loan for so long as its Commitment Amount is greater than zero.

          "Revolving Reserve Account": The trust account established pursuant to Section 10.3(b).

          "Rule 144A": Rule 144A under the Securities Act.

          "Rule 144A Global Note": The meaning specified in Section 2.2(c).



  61938v.24

                                                                                                   005057
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
                                         242 06/09/21 Page 68 of 272 PageID 7850
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Rule 144A Information": The meaning specified in Section 7.15.

          "S&P": Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies, Inc.

           "S&P CDO Monitor": A dynamic, analytical computer model developed by S&P, that may be
  modified by S&P from time to time, and provided to the Portfolio Manager and the Collateral Administrator to
  be used to calculate the default frequency in terms of the amount of debt assumed to default as a percentage of
  the original principal amount of the Collateral Obligations consistent with a specified benchmark rating level
  based on certain assumptions and S&P's proprietary corporate default studies. For the purpose (and only for
  the purpose) of applying the S&P CDO Monitor to a portfolio of obligations, for each obligation in the
  portfolio, the rating of the obligation shall be its S&P Rating.

           "S&P CDO Monitor Test": A test that will be satisfied as of any Measurement Date if, after giving
  effect to the sale of a Collateral Obligation or the purchase of a Collateral Obligation, each Note Class Loss
  Differential of the Proposed Portfolio is positive. The S&P CDO Monitor Test shall be considered to be
  improved if each Note Class Loss Differential of the Proposed Portfolio is at least equal to the corresponding
  Note Class Loss Differential of the Current Portfolio. The S&P CDO Monitor Test is not required to be
  satisfied or improved upon the sale of a Credit Risk Obligation and the reinvestment of the related Sale
  Proceeds in additional Collateral Obligations as provided in Section 12.1(a). For purposes of the S&P CDO
  Monitor Test,

                      (i)   the S&P Rating of any S&P Unrated DIP Loan shall be "CCC-" and

                      (ii) the S&P Industry Classification for a Synthetic Security shall be that of the related
              Reference Obligation and not the Synthetic Security.

         "S&P Industry Classification": The S&P Industry Classifications in Schedule 3 as modified,
  amended, and supplemented from time to time by S&P.

          "S&P Minimum Average Recovery Rate": As of any Measurement Date, a rate equal to the number
  obtained by

                      (i) summing the products obtained by multiplying the Principal Balance of each
              Collateral Obligation by its respective S&P Priority Category Recovery Rate,

                     (ii) dividing the sum determined pursuant to clause (i) above by the sum of the
              Aggregate Principal Balance of all Collateral Obligations, and

                      (iii) rounding up to the first decimal place.

          "S&P Priority Category": Each type of Collateral Obligation specified in the definition of "Applicable
  Percentage" as an "S&P Priority Category."

           "S&P Priority Category Recovery Rate": For any Collateral Obligation, the percentage specified in
  the definition of "Applicable Percentage" opposite the S&P Priority Category of the Collateral Obligation.

          "S&P Rating": The meaning set forth in Schedule 7.

          "S&P Recovery Rating": With respect to a Collateral Obligation for which an S&P Priority Category
  Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such Collateral Obligation
  based upon the following table:




  61938v.24

                                                                                                   005058
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
                                         242 06/09/21 Page 69 of 272 PageID 7851
 Case 3:21-cv-00538-N Document 26-20 Filed


                    Recovery Rating                                           Recovery of Principal

                           1+                                    Highest expectation of full recovery of principal

                            1                                     High expectation of full recovery of principal

                            2                                           Substantial recovery of principal

                            3                                           Meaningful recovery of principal

                            4                                            Marginal recovery of principal

                            5                                            Negligible recovery of principal




           "S&P Unrated DIP Loan": A DIP Loan acquired by the Issuer that does not have a rating assigned by
  S&P and for which the Portfolio Manager has commenced the process of having a rating assigned by S&P (as
  specified in the definition of "DIP Loan").

          "Sale": The meaning specified in Section 5.17.

           "Sale Proceeds": All proceeds received (including any proceeds received with respect to any
  associated interest rate swap or security providing fixed annuity payments ) with respect to Collateral
  Obligations or other Pledged Obligations as a result of their sales or other dispositions less any reasonable
  expenses expended by the Portfolio Manager or the Trustee in connection with the sales or other dispositions,
  which shall be paid from such proceeds notwithstanding their characterization otherwise as Administrative
  Expenses.

          "Schedule of Collateral Obligations": The Collateral Obligations listed on Schedule 1, which
  schedule shall include with respect to each listed Collateral Obligation:

                           (A)        the name of the obligor and a unique Loan or other instrument identifier;

                           (B)        the purchase price;

                           (C)        the Principal Balance;

                           (D)     the classification (including whether the Collateral Obligation is a Loan, a
                   High-Yield Bond, a Synthetic Security, a Participation, a Structured Finance Obligation, a
                   Revolving Loan, or a Delayed Drawdown Loan);

                           (E)       the funded amount (stated as a percentage) in respect of a Collateral
                   Obligation that is a Revolving Loan or a Delayed Drawdown Loan;

                           (F)        the coupon or spread (as applicable);

                           (G)        the Stated Maturity;

                           (H)        the Moody's Rating;

                           (I)        the S&P Rating; and

                           (J)        the CUSIP and any ISIN, if applicable,


  61938v.24

                                                                                                          005059
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
                                         242 06/09/21 Page 70 of 272 PageID 7852
 Case 3:21-cv-00538-N Document 26-20 Filed


  as the schedule may be amended from time to time to reflect the release of Collateral Obligations pursuant to
  Article 10 and the inclusion of Collateral Obligations as provided in Section 12.2.

           "Second Lien Loan": A Secured Loan (other than a Senior Secured Loan) that (i) is only subordinated
  in right of payment to the Senior Secured Loan and (ii) has a junior contractual claim on tangible property
  (which property is subject to a prior lien (other than customary permitted liens, as such, but not limited to, any
  tax liens)) to secure payment of a debt or the fulfillment of a contractual obligation.

           "Secondary Risk Counterparty": Any obligor Domiciled other than in the United States, any
  Participating Institution, any Synthetic Security Counterparty, and any Securities Lending Counterparty.

          "Secondary Risk Table": The table below:

              Long-Term Senior Unsecured Debt           Individual         Aggregate
                  Rating of Secondary Risk             Counterparty       Counterparty
                        Counterparty                      Limit              Limit
                   Moody's            S&P
              Aaa              AAA                         20.0%               20.0%
              Aa1              AA+                         10.0%               10.0%
              Aa2              AA                          10.0%               10.0%
              Aa3              AA-                         10.0%               10.0%
              A1               A+                           5.0%               10.0%
              A2 or below      A or below                   0.0%                0.0%


           If any Secondary Risk Counterparty's long-term senior unsecured debt rating or short-term rating is on
  credit watch for possible downgrade by Moody's or S&P, then for the purposes of the table above, its rating by
  the Rating Agency putting its rating on credit watch shall be one rating notch lower for that Rating Agency.

          "Section 3(c)(7)": Section 3(c)(7) of the 1940 Act.

          "Section 3(c)(7) Reminder Notice": A notice from the Issuer to the Noteholders (to be delivered in
  accordance with Sections 10.6(a) and (b)) substantially in the form of Exhibit H-1.

           "Secured Loan": A Loan that (i) is not subordinated by its terms to other indebtedness of the borrower
  for borrowed money and (ii) is secured by a valid and perfected security interest in specified collateral.

          "Secured Obligations": The meaning specified in the Granting Clauses.

          "Secured Parties": The meaning specified in the Granting Clauses.

          "Securities": The Notes and the Combination Securities

          "Securities Act": The United States Securities Act of 1933, as amended.

           "Securities Intermediary": Any clearing corporation or any person, including a bank or broker, that in
  the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

          "Securities Lending Account": The trust account established pursuant to Section 10.3(f).



  61938v.24

                                                                                                    005060
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
                                         242 06/09/21 Page 71 of 272 PageID 7853
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Securities Lending Agreements": The meaning specified in Section 7.18.

          "Securities Lending Collateral": The meaning specified in Section 7.18.

          "Securities Lending Counterparty": The meaning specified in Section 7.18.

          "Security Entitlement": The meaning specified in Section 8-102(a)(17) of the UCC.

           "Selected Collateral Quality Tests": The Weighted Average Moody's Recovery Rate Test, the
  Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the Weighted Average Life
  Test (after taking into consideration any applicable Maturity Extension), the Weighted Average Rating Factor
  Test and the Diversity Test.

           "Senior Management Fee": A fee that accrues from the Closing Date payable to the Portfolio
  Manager in arrears on each Payment Date equal to 0.30% per annum of the Maximum Investment Amount if
  and to the extent funds are available for that purpose in accordance with the Priority of Payments. The Senior
  Management Fee shall be calculated on the basis of the actual number of days elapsed divided by 360.

           "Senior Secured Loan": A Secured Loan that is not subordinated by its terms to indebtedness of the
  borrower for borrowed money, trade claims, capitalized leases, or other similar obligations, with a first priority
  security interest in collateral and with respect to which the Portfolio Manager determines that the value of the
  collateral securing such Secured Loan equal or exceeds the outstanding principal balance of the loan plus the
  aggregate outstanding balances of all other loans of equal or higher seniority secured by the same collateral.

         "Senior Unsecured Loan": A Loan that is not (i) subordinated by its terms to indebtedness of the
  borrower for borrowed money and (ii) secured by a valid and perfected security interest in collateral.

          "Share Trustee": Maples Financed Limited.

          "Share Registrar": Maples Financed Limited.

          "Special Redemption": The meaning specified in Section 9.5.

          "Special Redemption Amount": The meaning specified in Section 9.5.

          "Special Redemption Date": The meaning specified in Section 9.5.

          "Spread Excess": As of any Measurement Date, a fraction whose:

                      (i)   numerator is the product of:

                            (A)     the greater of zero and the excess of the Weighted Average Spread for the
                   Measurement Date over the Minimum Weighted Average Spread specified in the applicable
                   row of the Ratings Matrix, and

                          (B)     the Aggregate Principal Balance of all Floating Rate Obligations (excluding
                   any Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date,
                   and

                      (ii) denominator is the Aggregate Principal Balance of all Fixed Rate Obligations
              (excluding any Non-Performing Collateral Obligations) held by the Issuer as of the Measurement
              Date.




  61938v.24

                                                                                                    005061
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
                                         242 06/09/21 Page 72 of 272 PageID 7854
 Case 3:21-cv-00538-N Document 26-20 Filed


         In computing the Spread Excess on any Measurement Date, the Weighted Average Spread for the
  Measurement Date will be computed as if the Fixed Rate Excess were equal to zero.

           "Stated Maturity": With respect to any Collateral Obligation, the maturity date specified in it or the
  applicable Underlying Instrument (or, if earlier, the first date on which any person may be required by the
  Issuer to repurchase the entire principal amount of the Collateral Obligation at or above par) and with respect
  to the Notes of any Class and the Class 1 Combination Securities, the Payment Date in November, 2017, or
  upon a Maturity Extension (if any), the applicable Extended Stated Maturity Date. With respect to the Class 2
  Combination Securities, the Payment Date in November, 2015. Unless otherwise specified, "Stated Maturity"
  means the Stated Maturity of the Notes and the Combination Securities.

          "Structured Finance Obligation": Any obligation:

                       (i) secured directly by, referenced to, or representing ownership of, a pool of receivables
              or other assets of U.S. obligors, or obligors organized or incorporated in Moody's Group I
              Countries, Moody's Group II Countries or Moody's Group III Countries, including portfolio credit
              default swaps, synthetic collateralized debt obligations, and collateralized debt obligations, but
              excludes:

                             (A)     residential mortgage-backed securities,

                             (B)     collateralized debt obligations backed by Emerging Market Securities,

                             (C)     collateralized debt obligations primarily backed by asset-backed securities,

                             (D)     market value collateralized debt obligations,

                             (E)     securities backed by "future flow" receivables

                             (F)     securities backed by "trust preferred securities",

                             (G)     net interest margin securitizations,

                            (H)      collateralized debt obligations backed by other collateralized debt
                   obligations,

                            (I)      collateralized debt obligations primarily backed by one or more credit
                   default swaps (i.e. "synthetic CDOs"), and

                             (J)     collateralized debt obligations a significant portion of which are backed by
                   bonds;

                      (ii)   that has an S&P Rating and an S&P Priority Category Recovery Rate;

                     (iii) that has a rating and a Moody's Priority Category Recovery Rate assigned by
              Moody's; and

                       (iv) whose ownership or disposition (without regard to the Issuer's other activities) by the
              Issuer will not cause the Issuer to be treated as engaged in a U.S. trade or business for United States
              federal income tax purposes or otherwise subject the Issuer to net income taxes. Compliance with
              Schedule 8 hereto will be deemed to satisfy this requirement.




  61938v.24

                                                                                                    005062
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
                                         242 06/09/21 Page 73 of 272 PageID 7855
 Case 3:21-cv-00538-N Document 26-20 Filed


         In connection with the purchase of a Structured Finance Obligation, the Portfolio Manager shall obtain
  from Moody's the applicable Moody's Priority Category Recovery Rate.

          For purposes of the Diversity Test, multiple Structured Finance Obligations from CDOs managed by
  the same Portfolio Manager or multiple Structured Finance Obligations issued by the same master trust will be
  considered to be obligations of one issuer.

          "Subordinated Lien Loan": A Secured Loan (other than a Second Lien Loan) secured by a second (or
  lower) priority security interest in the relevant collateral.

           "Subordinated Management Fee": An amount equal to the sum of (i) a fee that accrues from the
  Closing Date payable to the Portfolio Manager in arrears on each Payment Date equal to 0.25% per annum of
  the Maximum Investment Amount if and to the extent funds are available for that purpose in accordance with
  the Priority of Payments, (ii) on any Payment Date that any part of the Senior Management Fee was not paid
  on the preceding Payment Date, an amount equal to interest on such unpaid amount at a rate of LIBOR for the
  applicable period plus 3.00% per annum and (iii) on any Payment Date that any part of the Subordinated
  Management Fee was not paid on the preceding Payment Date, an amount equal to interest on such unpaid
  amount at a rate of LIBOR for the applicable period plus 3.00% per annum. The portion of the Subordinated
  Management Fee or Senior Management Fee, as applicable, in clauses (i) through (iii) above, as applicable,
  shall be calculated on the basis of the actual number of days elapsed divided by 360.

          "Successor Entity": The meaning specified in Section 7.10.

           "Super Majority": With respect to any Class or group of Notes or Combination Securities, the Holders
  of more than 66Ҁ% of the Aggregate Outstanding Amount of that Class or group of Notes or Combination
  Securities, as the case may be.

            "Synthetic Security": Any swap transaction, structured bond investment, credit linked note, or other
  derivative financial instrument relating to a debt instrument (but excluding any such instrument relating
  directly to a basket or portfolio of debt instruments) or an index or indices (such as the "SAMI" index
  published by Credit Suisse First Boston) in connection with a basket or portfolio of debt instruments or other
  similar instruments entered into by the Issuer with a Synthetic Security Counterparty that has in the Portfolio
  Manager's commercially reasonable judgment, equivalent expected loss characteristics (those characteristics,
  "credit risk") to those of the related Reference Obligations (taking account of those considerations as they
  relate to the Synthetic Security Counterparty), if (i) it is either a Form-Approved Synthetic Security or the
  Rating Condition for each Rating Agency is satisfied, and (ii) the Reference Obligations thereof have a
  weighted average Market Value of at least 85% at the time the Synthetic Security is entered into.

           The maturity, interest rate, and other non-credit characteristics of a Synthetic Security may be
  different from the Reference Obligations to which the credit risk of the Synthetic Security relates.

          No Synthetic Security shall require the Issuer to make any payment to the Synthetic Security
  Counterparty after its initial purchase other than any payments represented by the release of any cash collateral
  posted by the Issuer from the Collection Account to the Synthetic Security Counterparty Account
  simultaneously with the Issuer's purchase of or entry into the Synthetic Security in an amount not exceeding
  the amount of the posted cash collateral. Collateral may be posted only to a Synthetic Security Counterparty
  Account. No Synthetic Security shall result in the Issuer being a "buyer" of credit protection.

           The term Synthetic Security shall not include any Structured Finance Obligation or any Participation,
  but the Reference Obligation of a Synthetic Security may be a Structured Finance Obligation.

          Each Synthetic Security Agreement shall (i) contain appropriate limited recourse and non-petition
  provisions (to the extent the Issuer has contractual payment obligations to the Synthetic Security Counterparty)



  61938v.24

                                                                                                    005063
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
                                         242 06/09/21 Page 74 of 272 PageID 7856
 Case 3:21-cv-00538-N Document 26-20 Filed


  equivalent (mutatis mutandis) to those contained in this Indenture and (ii) include provisions satisfying Section
  15.3 of this Indenture.

          The ownership or disposition of any Synthetic Security (without regard to the Issuer's other activities)
  must not cause the Issuer to be treated as engaged in a U.S. trade or business for United States federal income
  tax purposes or otherwise subject the Issuer to net income taxes. Compliance with Schedule 8 hereto will be
  deemed to satisfy this requirement.

            Unless the Rating Condition is otherwise satisfied, any "deliverable obligation" that may be delivered
  to the Issuer as a result of the occurrence of any "credit event" under any proposed Synthetic Security must not
  provide that its transfer to the Issuer is subject to obtaining any consents and must qualify (when the Issuer
  purchases the related Synthetic Security and when such "deliverable obligation" is delivered to the Issuer as a
  result of the occurrence of any "credit event") as a Collateral Obligation and satisfy the Concentration
  Limitations under this Indenture, except that such "deliverable obligation" may constitute a Defaulted
  Collateral Obligation when delivered upon a "credit event and if the Reference Obligation of the Synthetic
  Security is a Senior Secured Loan then the "deliverable obligation" under the Synthetic Security must also be a
  Senior Secured Loan.

          Synthetic Securities that are credit default swaps, credit linked notes, or other similar instruments may
  not provide for "restructuring" as a "credit event".

          For purposes of the Coverage Tests and the Reinvestment Overcollateralization Test, unless the
  Rating Condition for each Rating Agency is satisfied in respect of any proposed alternative treatment, a
  Synthetic Security shall be included as a Collateral Obligation having the characteristics of the Synthetic
  Security and not of the related Reference Obligations.

           For purposes of the Collateral Quality Tests (other than the Diversity Test and the S&P Industry
  Classification with respect to the S&P CDO Monitor Test), a Synthetic Security shall be included as a
  Collateral Obligation having the characteristics of the Synthetic Security and not of the related Reference
  Obligations.

           For purposes of calculating compliance with the Concentration Limitations other than limits relating
  to payment characteristics, and all related definitions, unless otherwise specified in this Indenture or by the
  Rating Agencies, a Synthetic Security shall be included as a Collateral Obligation having the characteristics of
  its Reference Obligations and not the Synthetic Security. For purposes of calculating compliance with the
  Concentration Limitations relating to payment characteristics, and all related definitions, unless otherwise
  specified in this Indenture or by the Rating Agencies, a Synthetic Security shall be included as a Collateral
  Obligation having the characteristics of the Synthetic Security and not its Reference Obligation.

           With respect to a Synthetic Security based upon or relating to a senior secured index investment
  providing non-leveraged credit exposure to a basket of credit default swaps referencing a diversified group of
  Reference Obligations, with respect to which the principal or notional amount of the credit exposure to any
  single Reference Obligation does not increase over time, for purposes of: (i) calculating compliance with the
  Diversity Test, the S&P Industry Classification with respect to the S&P CDO Monitor Test, and the
  Concentration Limitations (other than limits relating to payment characteristics and except for clauses 20 and
  20(a) of the definition of "Concentration Limitations"), and all related definitions, and (ii) any other provision
  or definition of this Indenture involving a determination with respect to a Reference Obligation, the
  characteristics of such Reference Obligations shall be determined by treating such Synthetic Security as a
  direct investment by the Issuer in each such Reference Obligation in an amount equal to the Allocable
  Principal Balance of such Reference Obligation. In addition, each Reference Obligation under such Synthetic
  Security shall be assigned a Moody's Rating Factor equal to the sum of the Moody's Rating Factor of (i) the
  related Reference Obligor, (ii) the Synthetic Security Counterparty of such Synthetic Security and (iii) the
  Synthetic Security Collateral of such Synthetic Security. In addition, the Moody's Priority Category Rate in



  61938v.24

                                                                                                     005064
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
                                         242 06/09/21 Page 75 of 272 PageID 7857
 Case 3:21-cv-00538-N Document 26-20 Filed


  respect of a Synthetic Security referencing multiple Reference Obligations pursuant to this paragraph shall be
  the Moody's Priority Category Rate as assigned by Moody's to each Reference Obligation underlying such
  Synthetic Security. For the avoidance of doubt, Reference Obligations upon which a Synthetic Security is
  based as described in this paragraph must meet the definition of "Collateral Obligation" to the extent provided
  in this definition.

          Any Synthetic Security shall be positively indexed to the Reference Obligation on no more than a one-
  for-one basis (i.e. unleveraged credit exposure).

           If the Rating Condition must be satisfied to execute the purchase of any Synthetic Security, the
  Portfolio Manager, on behalf of the Issuer, shall give each applicable Rating Agency not less than 5 days' prior
  notice of the purchase of or entry into any Synthetic Security.

          "Synthetic Security Agreement": The documentation governing any Synthetic Security.

          "Synthetic Security Collateral": With respect to any Synthetic Security, amounts posted to the
  Synthetic Security Collateral Account by the Synthetic Security Counterparty in support of its obligations
  under the Synthetic Security, including (i) all Eligible Investments or (ii) investments that satisfy the Rating
  Condition with respect to Moody's, in each case that mature no later than the Stated Maturity, in the Synthetic
  Security Collateral Account that are purchased with Synthetic Security Collateral.

          "Synthetic Security Collateral Account": The trust account established pursuant to Section 10.3(e).

           "Synthetic Security Counterparty": An entity required to make payments on a Synthetic Security to
  the extent that a Reference Obligor makes payments on a related Reference Obligation and meeting the
  Synthetic Security Counterparty Ratings Requirement.

          "Synthetic Security Counterparty Account": The trust account established pursuant to Section 10.5.

           "Synthetic Security Counterparty Ratings Requirement": With respect to the Synthetic Security
  Counterparty and in respect of a Synthetic Security, a requirement that is satisfied if, at the time the Issuer
  enters into such Synthetic Security Agreement, the related Synthetic Security Counterparty has a senior
  unsecured credit rating assigned by S&P for short-term debt of at least "A-1+" or a senior unsecured credit
  rating assigned by S&P for long-term debt of at least "AA-".

           "Tax Advantaged Jurisdiction": One of the Cayman Islands, Bermuda, the Netherlands Antilles or the
  tax advantaged jurisdiction of the Channel Islands, or such other jurisdiction that the Rating Condition with
  respect to each Rating Agency is satisfied with respect thereto.

          "Tax Event": An event that occurs if either:

                       (i)    (A) one or more Collateral Obligations that were not subject to withholding tax
              when the Issuer committed to purchase them have become subject to withholding tax ("New
              Withholding Tax Obligations") or the rate of withholding has increased on one or more Collateral
              Obligations that were subject to withholding tax when the Issuer committed to purchase them
              ("Increased Rate Withholding Tax Obligations") and (B) in any Due Period, the aggregate of the
              payments subject to withholding tax on New Withholding Tax Obligations and the increase in
              payments subject to withholding tax on Increased Rate Withholding Tax Obligations, in each case
              to the extent not "grossed-up" (on an after-tax basis) by the related obligor, represent 5% or more of
              Interest Proceeds for the Due Period; or




  61938v.24

                                                                                                     005065
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
                                         242 06/09/21 Page 76 of 272 PageID 7858
 Case 3:21-cv-00538-N Document 26-20 Filed


                       (ii) taxes, fees, assessments, or other similar charges are imposed on the Issuer or the Co-
              Issuer in an aggregate amount in any twelve-month period in excess of U.S.$2,000,000, other than
              any liabilities for withholding taxes included in clause (i) above.

          "Transaction Reports": The meaning specified in Section 14.4.

         "Transfer Agent": The person or persons, which may be the Issuer, authorized by the Issuer to
  exchange or register the transfer of Securities.

         "Transferee Certificate": A certificate substantially in the form of Exhibit B-1 attached hereto, duly
  completely as appropriate.

          "Treasury Regulations": The regulations, including proposed or temporary regulations, promulgated
  under the Code. References herein to specific provisions of proposed or temporary regulations shall include
  analogous provisions of final Treasury Regulations or other successor Treasury Regulations.

           "Trust Officer": When used with respect to the Trustee, any officer in the Corporate Trust Office (or
  any successor group of the Trustee) including any director, vice president, assistant vice president, associate, or
  any other officer of the Trustee customarily performing functions similar to those performed by such officers
  in the Corporate Trust Office, or to whom any corporate trust matter is referred at the Corporate Trust Office
  because of his knowledge of and familiarity with the particular subject and having direct responsibility for the
  administration of this Indenture.

          "Trustee": As defined in the first sentence of this Indenture.

           "UCC": The Uniform Commercial Code as in effect in the State of New York, and as amended from
  time to time.

          "Uncertificated Security": The meaning specified in Section 8-102(a)(18) of the UCC.

           "Underlying Instrument": The loan agreement, indenture, credit agreement, or other agreement
  pursuant to which a Pledged Obligation has been issued or created and each other agreement that governs the
  terms of or secures the obligations represented by the Pledged Obligation or of which the holders of the
  Pledged Obligation are the beneficiaries.

          "Unregistered Securities": The meaning specified in Section 5.17(c).

          "Unscheduled Principal Payments": Any principal payments received with respect to a Collateral
  Obligation as a result of optional redemptions, exchange offers, tender offers, other payments or prepayments
  made at the option of the issuer thereof or that are otherwise not scheduled to be made thereunder.

          "U.S. Certificated Security": The meaning specified in Section 2.2(c).

           "U.S. Person": A Beneficial Owner of a Security that is, for U.S. federal income tax purposes, a
  citizen or individual resident of the United States of America, an entity treated for United States federal
  income tax purposes as a corporation or a partnership created or organized in or under the laws of the United
  States of America or any state thereof or the District of Columbia, an estate the income of which is includable
  in gross income for U.S. federal income tax purposes regardless of its source, or a trust if, in general, a court
  within the United States of America is able to exercise primary supervision over its administration and one or
  more U.S. persons have the authority to control all substantial decisions of such trust, and certain eligible trusts
  that have elected to be treated as United States persons.

          "Valuation Report": The meaning specified in Section 10.6(b).



  61938v.24

                                                                                                     005066
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
                                         242 06/09/21 Page 77 of 272 PageID 7859
 Case 3:21-cv-00538-N Document 26-20 Filed


          "Warehouse Agreement": The Master Warehousing and Participation Agreement, dated as of May 31,
  2005, among Bank of America, N.A., as the Warehouse Provider, the Issuer and the Portfolio Manager, as
  amended.

         "Warehoused Loans": Loans acquired by the Issuer before the Closing Date pursuant to the
  Warehouse Agreement.

            "Weighted Average Commitment Fee": As of any Measurement Date, an amount (rounded up to the
  next 0.001%) equal to the weighted average commitment fee on all Revolving Loans and Delayed Drawdown
  Loans determined by dividing (i) the aggregate of all scheduled amounts (other than interest) of commitment
  fees or facility fees payable on the unfunded amount of all Revolving Loans and Delayed Drawdown Loans
  held by the Issuer as of such Measurement Date by (ii) the aggregate unfunded amount of all Revolving Loans
  and Delayed Drawdown Loans held by the Issuer as of such Measurement Date; provided that if such quotient
  is less than the Minimum Weighted Average Commitment Fee for such Measurement Date, there shall be
  added to the amount set forth in clause (i) above an amount equal to the Spread Excess, if any, as of such
  Measurement Date (less any portion of the Spread Excess that has been added to the Weighted Average Fixed
  Rate Coupon as of such Measurement Date pursuant to clause (iv) of the definition of "Weighted Average
  Fixed Rate Coupon"), and the Weighted Average Commitment Fee as of such Measurement Date shall be the
  amount calculated after giving effect to such addition.

          "Weighted Average Fixed Rate Coupon": As of any Measurement Date, the rate obtained by

                        (i) multiplying the Principal Balance of each Collateral Obligation that is a Fixed Rate
              Obligation held by the Issuer as of the Measurement Date by the current per annum rate at which it
              pays interest (other than, with respect to Collateral Obligations that are not PIK Securities, any
              interest that is not required to be paid in Cash and may be deferred), using only the effective after-
              tax interest rate determined by the Portfolio Manager on any Fixed Rate Obligation after taking into
              account any withholding tax or other deductions on account of tax of any jurisdiction and any
              gross-up paid by the obligor),

                      (ii)   summing the amounts determined pursuant to clause (i),

                       (iii) dividing the sum by the Aggregate Principal Balance of all Collateral Obligations
              that are Fixed Rate Obligations held by the Issuer as of the Measurement Date, and

                        (iv) if the result obtained in clause (iii) is less than the minimum percentage rate specified
              to satisfy the Weighted Average Fixed Rate Coupon Test, adding to the sum the amount of any
              Spread Excess as of the Measurement Date, but only to the extent required to satisfy the Weighted
              Average Fixed Rate Coupon Test.

          "Weighted Average Fixed Rate Coupon Test": A test that is satisfied if, as of any Measurement Date,
  the Weighted Average Fixed Rate Coupon equals or exceeds 8.00%.

          "Weighted Average Life": As of any Measurement Date, the number obtained by

                      (i)    summing the products obtained by multiplying

                             (A)     the Average Life at that time of each Collateral Obligation by

                             (B)     the Principal Balance at that time of the Collateral Obligation and

                      (ii) dividing that sum by the Aggregate Principal Balance at that time of all Collateral
              Obligations.



  61938v.24

                                                                                                     005067
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
                                         242 06/09/21 Page 78 of 272 PageID 7860
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Weighted Average Life Test": A test that will be satisfied as of any Measurement Date if the
  Weighted Average Life on that date of all Collateral Obligations is equal to or less than the number of years
  (including any fraction of a year) between such Measurement Date and February, 2015 or, in the case of a
  Maturity Extension, the Extended Weighted Average Life Date.

           "Weighted Average Moody's Rating Factor": The summation of the products obtained by multiplying
  the Principal Balance of each Collateral Obligation (excluding Eligible Investments) by its respective Moody's
  Rating Factor, dividing that sum by the Aggregate Principal Balance of all Collateral Obligations (excluding
  Eligible Investments) and rounding the result up to the nearest whole number.

          "Weighted Average Moody's Recovery Rate Test": A test that is satisfied as of any Measurement Date
  if the Moody's Minimum Average Recovery Rate is greater than or equal to 44.8%.

         "Weighted Average Rating Factor Test": A test that is satisfied as of any Measurement Date if the
  Weighted Average Moody's Rating Factor of the Collateral Obligations (excluding Eligible Investments) as of
  such Measurement Date is less than or equal to the Maximum Weighted Average Moody's Rating Factor.

         "Weighted Average S&P Recovery Rate Test": A test that is satisfied as of any Measurement Date if
  the S&P Minimum Average Recovery Rate is greater than or equal to 51.7%.

          "Weighted Average Spread": As of any Measurement Date, a rate obtained by:

                       (i) multiplying the Principal Balance of each Collateral Obligation that is a Floating
              Rate Obligation held by the Issuer as of the Measurement Date by the current per annum overall
              rate at which it pays interest (other than, with respect to Collateral Obligations that are not PIK
              Securities, any interest that is not required to be paid in Cash and may be deferred), determined
              with respect to any Floating Rate Obligation that does not bear interest based on a three month
              London interbank offered rate, by expressing the current interest rate on the Floating Rate
              Obligation as a spread above a three month London interbank offered rate calculated in a manner
              consistent with the calculation of LIBOR,

                      (ii)   summing the amounts determined pursuant to clause (i),

                      (iii) dividing that sum by the Aggregate Principal Balance of all Floating Rate
              Obligations held by the Issuer as of the Measurement Date, and

                       (iv) if the result obtained in clause (iii) is less than the minimum percentage rate specified
              to pass the Weighted Average Spread Test, adding to that sum the amount of Fixed Rate Excess as
              of the Measurement Date.

          For purposes of calculating the Weighted Average Spread, the Principal Balance of each Collateral
  Obligation that is a Revolving Loan or Delayed Drawdown Loan shall not include any of its unfunded amount.

          "Weighted Average Spread Test": A test that is satisfied as of any Measurement Date if (i) the
  Weighted Average Spread as of the Measurement Date equals or exceeds the Minimum Weighted Average
  Spread and (ii) the Weighted Average Commitment Fee as of the Measurement Date equals or exceeds the
  Minimum Weighted Average Commitment Fee.

           "Workout Assets": A Loan, High-Yield Bond, or Qualified Equity Security acquired in connection
  with the workout or restructuring of any Collateral Obligation that the Issuer does not advance any funds to
  purchase that does not qualify as a Collateral Obligation.




  61938v.24

                                                                                                    005068
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
                                         242 06/09/21 Page 79 of 272 PageID 7861
 Case 3:21-cv-00538-N Document 26-20 Filed


           "Written-Down Obligation": As of any date of determination, any Structured Finance Obligation as to
  which the Issuer or the Portfolio Manager, on behalf of the Issuer, has been notified by the issuer of the
  Structured Finance Obligation that the Aggregate Principal Balance of the Structured Finance Obligation and
  all other Structured Finance Obligations secured by the same pool of collateral that rank pari passu with or
  senior in priority of payment to the Structured Finance Obligation exceeds the aggregate principal balance
  (including reserved interest or other amounts available for overcollateralization) of all collateral securing the
  Structured Finance Obligation and such other pari passu and senior Structured Finance Obligations (excluding
  defaulted collateral).

         "Zero-Coupon Security": A security that, at the time of determination, does not make periodic
  payments of interest. A Zero-Coupon Security shall not include a security that is a PIK Security.

  Section 1.2.     Assumptions as to Pledged Obligations; Construction Conventions.

           This Section 1.2 shall be applied in connection with all calculations required to be made pursuant to
  this Indenture:

          x      with respect to the scheduled payment of principal or interest on any Pledged Obligation, or any
                 payments on any other assets included in the Collateral,

          x      with respect to the sale of and reinvestment in Collateral Obligations,

          x      with respect to the income that can be earned on the scheduled payment of principal or interest
                 on the Pledged Obligations and on any other amounts that may be received for deposit in the
                 Collection Account, and

          x      with respect to the treatment of Collateral Obligations loaned pursuant to a Securities Lending
                 Agreement.

          The provisions of this Section 1.2 shall be applicable to any determination or calculation that is
  covered by this Section 1.2, whether or not reference is specifically made to Section 1.2, unless some other
  method of calculation or determination is expressly specified in the particular provision.

                  (a) All calculations with respect to the scheduled payment of principal or interest on the
         Pledged Obligations shall be made on the basis of information as to the terms of each Pledged
         Obligation and on reports of payments received on the Pledged Obligation that are furnished by or on
         behalf of the issuer of the Pledged Obligation and, to the extent they are not manifestly in error, the
         information or report may be conclusively relied on in making the calculations.

                  (b) For each Due Period and as of any Measurement Date, the scheduled payment of
         principal or interest on any Pledged Obligation shall be the sum of

                       (i) the total amount of payments and collections reasonably expected to be received
              during the Due Period in respect of the Pledged Obligation that, if paid as scheduled, will be
              available for payment on the Notes and of certain expenses of the Issuer and the Co-Issuer in the
              Collection Account at the end of the Due Period; and

                      (ii) any such amounts received in prior Due Periods that were not disbursed on a
              previous Payment Date.

           Except as provided in paragraph (h) below, a Non-Performing Collateral Obligation shall be assumed
  to have a scheduled payment of principal and interest of zero.




  61938v.24

                                                                                                   005069
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
                                         242 06/09/21 Page 80 of 272 PageID 7862
 Case 3:21-cv-00538-N Document 26-20 Filed


           The total amount of payments and collections reasonably expected to be received includes the
  proceeds of the sale of the Pledged Obligation received and, in the case of sales which have not yet settled, to
  be received during the Due Period and not reinvested in additional Collateral Obligations (including any
  related deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve Account or the posting
  by the Issuer of cash collateral with (or for the benefit of) a Synthetic Security Counterparty, Securities
  Lending Counterparty, or Hedge Counterparty simultaneously with the Issuer's purchase of or entry into a
  Synthetic Security, Securities Lending Agreement, or Hedge Agreement) or Eligible Investments or retained in
  the Collection Account for subsequent reinvestment pursuant to Section 12.2.

                  (c) For purposes of the applicable determinations required by Article 12 and the definition of
         "Interest Coverage Ratio," the expected interest on Collateral Obligations shall be calculated using
         their then current interest rates.

                 (d) With respect to any Collateral Obligation, the date on which it "matures" (or its
         "maturity" date) shall be the earlier of

                       (i)   the stated maturity of the obligation or

                        (ii) if the Issuer has the right to require the issuer or obligor of the Collateral Obligation
              to purchase, redeem, or retire the Collateral Obligation at a price of at least par on any one or more
              dates before its Stated Maturity (a "put right") and the Portfolio Manager certifies to the Trustee
              that it will cause the Issuer to direct the Trustee to exercise the put right on a date, the maturity date
              shall be the date specified in the certification.

                  (e) For purposes of calculating compliance with the Collateral Quality Tests (other than the
         Diversity Test and the S&P Industry Classification with respect to the S&P CDO Monitor Test), the
         Coverage Tests, and the Reinvestment Overcollateralization Test and all related definitions, unless
         otherwise specified in this Indenture a Synthetic Security shall be included as a Collateral Obligation
         having the characteristics of the Synthetic Security and not of the Reference Obligation. For purposes
         of calculating compliance with the Concentration Limits other than limits relating to payment
         characteristics, and all related definitions, unless otherwise specified in this Indenture or by the Rating
         Agencies, a Synthetic Security shall be included as a Collateral Obligation having the characteristics of
         its Reference Obligations and not the Synthetic Security. For purposes of calculating compliance with
         the Concentration Limits relating to payment characteristics, and all related definitions, unless
         otherwise specified in this Indenture or by the Rating Agencies, a Synthetic Security shall be included
         as a Collateral Obligation having the characteristics of the Synthetic Security and not its Reference
         Obligations.

                  (f) Any Collateral Obligation loaned to a Securities Lending Counterparty shall be included
         in the Collateral Quality Tests, the Coverage Tests, and the Reinvestment Overcollateralization Test
         and the Principal Balance of any Collateral Obligation loaned to a Securities Lending Counterparty
         shall be included in the Aggregate Principal Balance of Collateral Obligations, in each case unless an
         "event of default" (under and as defined in the related Securities Lending Agreement) is continuing.

                  (g) If a Class of Notes ceases to be Outstanding, then any Coverage Test computed by
         reference to the Class of Notes (but not to any subordinate Class of Notes then Outstanding) shall cease
         to be of any force.

                  (h) For purposes of calculating compliance with the Eligibility Criteria (other than the
         Weighted Average Life Test), at the direction of the Portfolio Manager by notice to the Trustee, during
         the Reinvestment Period any Eligible Investment representing Principal Proceeds received upon the
         maturity, redemption, sale, or other disposition of a Collateral Obligation (or, after the Reinvestment
         Period, in respect of Principal Proceeds constituting Unscheduled Principal Payments and Sale



  61938v.24

                                                                                                       005070
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
                                         242 06/09/21 Page 81 of 272 PageID 7863
 Case 3:21-cv-00538-N Document 26-20 Filed


         Proceeds from Credit Improved Obligations) shall be deemed to have the characteristics of the
         disposed Collateral Obligation until reinvested in an additional Collateral Obligation. The calculations
         shall be based on the Principal Balance of the disposed Collateral Obligations except in the case of
         Defaulted Collateral Obligations and Credit Risk Securities, in which case the calculations will be
         based on the Principal Proceeds received on the disposition or sale of the Defaulted Collateral
         Obligation or Credit Risk Obligation.

  Section 1.3.     Rules of Interpretation.

          Except as otherwise expressly provided in this Indenture or unless the context clearly requires
  otherwise:

                  (a) Defined terms include, as appropriate, all genders and the plural as well as the singular.

                   (b) References to designated articles, sections, subsections, exhibits, and other subdivisions
         of this Indenture, such as "Section 6.12 (a)," refer to the designated article, section, subsection, exhibit,
         or other subdivision of this Indenture as a whole and to all subdivisions of the designated article,
         section, subsection, exhibit, or other subdivision. The words "herein," "hereof," "hereto," "hereunder,"
         and other words of similar import refer to this Indenture as a whole and not to any particular article,
         section, exhibit, or other subdivision of this Indenture.

                  (c) Any term that relates to a document or a statute, rule, or regulation includes any
         amendments, modifications, supplements, or any other changes that may have occurred since the
         document, statute, rule, or regulation came into being, including changes that occur after the date of
         this Indenture. References to law are not limited to statutes. Any reference to any person includes
         references to its successors and assigns.

                  (d) Any party may execute any of the requirements under this Indenture either directly or
         through others, and the right to cause something to be done rather than doing it directly shall be
         implicit in every requirement under this Indenture. Unless a provision is restricted as to time or limited
         as to frequency, all provisions under this Indenture are implicitly available and things may happen from
         time to time.

                (e) The term "including" and all its variations mean "including but not limited to." Except
         when used in conjunction with the word "either," the word "or" is always used inclusively (for
         example, the phrase "A or B" means "A or B or both," not "either A or B but not both").

                   (f) A reference to "a thing" or "any of a thing" does not imply the existence or occurrence of
         the thing referred to even though not followed by "if any," and "any of a thing" is any and all of it. A
         reference to the plural of anything as to which there could be either one or more than one does not
         imply the existence of more than one (for instance, the phrase "the obligors on a note" means "the
         obligor or obligors on a note"). "Until something occurs" does not imply that it must occur, and will
         not be modified by the word "unless." The word "due" and the word "payable" are each used in the
         sense that the stated time for payment has passed. The word "accrued" is used in its accounting sense,
         i.e., an amount paid is no longer accrued. In the calculation of amounts of things, differences and sums
         may generally result in negative numbers, but when the calculation of the excess of one thing over
         another results in zero or a negative number, the calculation is disregarded and an "excess" does not
         exist. Portions of things may be expressed as fractions or percentages interchangeably. The word
         "shall" is used in its imperative sense, as for instance meaning a party agrees to something or
         something must occur or exist.

                 (g) All accounting terms used in an accounting context and not otherwise defined, and
         accounting terms partly defined in this Indenture, to the extent not completely defined, shall be



  61938v.24

                                                                                                     005071
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
                                         242 06/09/21 Page 82 of 272 PageID 7864
 Case 3:21-cv-00538-N Document 26-20 Filed


         construed in accordance with generally accepted accounting principles. To the extent that the
         definitions of accounting terms in this Indenture are inconsistent with their meanings under generally
         accepted accounting principles, the definitions contained in this Indenture shall control.

                  (h) In the computation of a period of time from a specified date to a later specified date or an
         open-ended period, the words "from" and "beginning" mean "from and including," the word "after"
         means "from but excluding," the words "to" and "until" mean "to but excluding," and the word
         "through" means "to and including." Likewise, in setting deadlines or other periods, "by" means "on or
         before." The words "preceding," "following," "before," "after," "next," and words of similar import,
         mean immediately preceding or following. References to a month or a year refer to calendar months
         and calendar years.

                  (i) Any reference to the enforceability of any agreement against a party means that it is
         enforceable against the party in accordance with its terms, subject to applicable bankruptcy,
         insolvency, reorganization, and other similar laws of general applicability relating to or affecting
         creditors' rights and to general equity principles.

                  (j) Except when only the registered holder is recognized, such as in Section 2.9., references
         to Noteholders, holders, and the like refer equally to Beneficial Owners who have an interest in a Note
         but are not reflected in the Indenture Register as the owner.

                                                    ARTICLE 2

                                    THE NOTES AND COMBINATION SECURITIES

  Section 2.1.     Forms Generally.

           The Notes, the Combination Securities and the Trustee's or Authenticating Agent's certificate of
  authentication on them (the "Certificate of Authentication") shall be in substantially the forms required by this
  Article, with appropriate insertions, omissions, substitutions, and other variations required or permitted by this
  Indenture, and may have any letters, numbers, or other marks of identification and any legends or
  endorsements on them that are consistent with this Indenture, as determined by the Authorized Officers of the
  Issuer executing the Securities as evidenced by their execution of the Securities.

  Section 2.2.     Forms of Notes and Certificate of Authentication.

                  (a) The Securities, including the U.S. Certificated Securities, Regulation S Certificated
         Securities, the Regulation S Global Securities, Rule 144A Global Notes and Certificate of
         Authentication, shall be in the forms of the applicable portion of Exhibit A.

                  (b) Regulation S Certificated Securities and Regulation S Global Securities. The Notes and
         the Combination Securities of each Class sold to non-U.S. persons in off-shore transactions in reliance
         on Regulation S shall each be represented by one or more (i) global securities in definitive, fully
         registered form without interest coupons substantially in the form of the applicable portion of Exhibit
         A, including legends (the "Regulation S Global Security") or (ii) certificated securities in definitive,
         fully registered form without interest coupons substantially in the form of the applicable portion of
         Exhibit A, including legends (each a "Regulation S Certificated Security"). The global securities shall
         be deposited on behalf of the subscribers for the Securities represented thereby with the Trustee as
         custodian for, and registered in the name of a nominee of, the Depository for the respective accounts of
         Euroclear and Clearstream, duly executed by the Applicable Issuers and authenticated by the Trustee as
         hereinafter provided. The aggregate principal amount of the Regulation S Global Securities may from
         time to time be increased or decreased by adjustments made on the records of the Trustee or the
         Depository or its nominee, as the case may be, as hereinafter provided. As used above and in



  61938v.24

                                                                                                   005072
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
                                         242 06/09/21 Page 83 of 272 PageID 7865
 Case 3:21-cv-00538-N Document 26-20 Filed


         subsection (d) below, "U.S. person" and "off-shore transaction" have the meanings assigned to them in
         Regulation S.

                   (c) U.S. Certificated Securities and Rule 144A Global Notes. The Securities of each Class
         initially sold to U.S. persons that are Accredited Investors and either (i) Qualified Purchasers or (ii)
         entities owned exclusively by Qualified Purchasers shall each be issued initially in definitive, fully
         registered form without interest coupons substantially in the form of the applicable portion of Exhibit
         A, including legends (each, a "U.S. Certificated Security"). The Notes of each Class initially sold to
         U.S. Persons that are Qualified Institutional Buyers and either (i) Qualified Purchasers or (ii) entities
         owned exclusively by Qualified Purchasers shall each be issued initially in the form of one permanent
         global note per Class in definitive, fully registered form without interest coupons substantially in the
         form of the applicable portion of Exhibit A, including legends (each, a "Rule 144A Global Note"),
         which shall be deposited on behalf of the subscribers for the Notes represented thereby with the Trustee
         as custodian for, and registered in the name of a nominee of, the Depository, duly executed by the
         Applicable Issuers and authenticated by the Trustee as hereinafter provided. The aggregate principal
         amount of the Rule 144A Global Notes may from time to time be increased or decreased by
         adjustments made on the records of the Trustee or the Depository or its nominee, as the case may be, as
         hereinafter provided.

                  (d) Book-Entry Provisions. This Section 2.2(d) shall apply only to Global Securities
         deposited with or on behalf of the Depository. The "Operating Procedures of the Euroclear System" of
         Euroclear and the "Terms and Conditions Governing Use of Participants" of Clearstream, respectively,
         shall be applicable to the Regulation S Global Securities insofar as interests in the Global Securities are
         held by the Agent Members of Euroclear or Clearstream, as the case may be.

            Agent Members shall have no rights under this Indenture with respect to any Global Security held on
  their behalf by the Trustee, as custodian for the Depository and the Depository may be treated by the Co-
  Issuers, the Trustee, and any agent of the Co-Issuers or the Trustee as the absolute owner of the Security for all
  purposes whatsoever. Notwithstanding the foregoing, nothing in this Indenture shall prevent the Co-Issuers,
  the Trustee, or any agent of the Co-Issuers or the Trustee, from giving effect to any written certification, proxy,
  or other authorization furnished by the Depository or impair, as between the Depository and its Agent
  Members, the operation of customary practices governing the exercise of the rights of a Holder of any
  Security.

  Section 2.3.     Authorized Amount; Denominations.

                   (a) The aggregate principal amount of Notes that may be authenticated and delivered under
         this Indenture is limited to U.S.$809,000,000, except for (i) Notes authenticated and delivered upon
         registration of, transfer of, or in exchange for, or in lieu of, other Notes pursuant to Section 2.6, 2.7 or
         8.5 and (ii) Notes authenticated and delivered in exchange for the Class 1 Note Component upon the
         exchange of the Class 1 Combination Securities pursuant to Section 2.6.

            The aggregate principal amount of Class 1 Combination Securities that may be authenticated and
  delivered under this Indenture is limited to U.S.$5,000,000, except for Combination Securities authenticated
  and delivered upon registration of transfer of, or in exchange for, or in lieu of, other Class 1 Combination
  Securities pursuant to Section 2.6, or 2.7. The aggregate principal amount of Class 2 Combination Securities
  that may be authenticated and delivered under this Indenture is limited to U.S.$20,000,000, except for
  Combination Securities authenticated and delivered upon registration of transfer of, or in exchange for, or in
  lieu of, other Class 2 Combination Securities pursuant to Section 2.6, 2.7, or 8.5.

         The Securities shall be divided into the following Classes, having the designations, original principal
  amounts and other characteristics as follows:




  61938v.24

                                                                                                      005073
  Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
                                           242 06/09/21 Page 84 of 272 PageID 7866
   Case 3:21-cv-00538-N Document 26-20 Filed



                                                                                                                                   Preference
     Class                   A-1                 A-2                    B                    C                     D
                                                                                                                                     Shares
Original
Principal
Amount              U.S.$620,000,000 U.S.$28,000,000            U.S.$60,500,000 U.S.$51,000,000 1 U.S.$49,500,000 U.S.$91,000,000
Interest Rate       LIBOR + 0.275% LIBOR + 0.40%                LIBOR + 0.55%        LIBOR + 0.90%         LIBOR + 1.90%               N/A
Initial Rating
(Moody's/S&P)           Aaa/AAA               Aaa/AAA               Aa2/AA                 A2/A               Baa2/BBB                 N/A


                             Class                Class 1 Combination Securities2            Class 2 Combination Securities3

             Interest Rate                                    0.25% 4                                      N/A

             Initial Rating (Moody's/S&P)                    A2/N/A5                                    Aa2/N/A6


                                                                   ____________

     1          The amount of Class C Notes shown also includes the Class 1 Note Component comprised of $4,000,000 Class C Notes.
     2          The Class 1 Combination Securities shall consist of the Class 1 Combination Security Preference Share Component and the Class 1
                Note Component. The portions of the interest in the Class C Notes and the Preference Shares that comprise the Class 1 Combination
                Securities are not separately transferable. The Class 1 Note Component will bear interest in the same manner as the Class C Notes and
                the Class 1 Combination Security Preference Share Components will receive payments in the same manner as the Preference Shares.
     3          The Class 2 Combination Securities shall consist of the Preference Share Component and the Class 2 Component. The portions of the
                interest in the Class 2 Bond and the Preference Shares that comprise the Class 2 Combination Securities are not separately
                transferable. On each Payment Date, the Holders of the Class 2 Combination Securities will be entitled to receive a pro rata share of
                the distribution on the Preference Shares on such date. No other payments will be made on the Class 2 Combination Securities until
                final maturity of the Class 2 Bond.
     4          Representing the Class 2 Combination Security Rated Coupon. In the event that the Class 2 Combination Security Rated Balance is
                reduced to zero, Holders of the Class 2 Combination Securities will continue to receive payments in accordance with the Priority of
                Payments to the extent allocated to their related Components, and such payments will be classified as “excess distributions.”
     5          The Class 1 Combination Securities are rated only as to the ultimate payment of their Class 1 Combination Security Rated Balances
                and the Class 1 Combination Security Rated Coupon.
     6          The Class 2 Combination Securities are rated only as to the ultimate payment of their Class 2 Combination Security Rated Balances.

                         (b) The Class 1 Combination Securities have two Components, the Class 1 Note Component
                and the Class 1 Combination Security Preference Share Component. At issuance U.S.$5,000,000
                original principal amount of Class 1 Combination Securities represents U.S.$4,000,000 original
                principal amount of the Class C Notes and a Class 1 Combination Security Preference Share
                Component equal to 1,000 Preference Shares.

                         (c) The Class 2 Combination Securities have two Components, the Class 2 Component and
                the Preference Share Component. At issuance U.S.$20,000,000 original principal amount of Class 2
                Combination Securities represents a Class 2 Combination Security Preference Share Component
                Amount equal to 7,600 Preference Shares combined with the Class 2 Component.

                         (d) The Notes will be issuable in minimum denominations of U.S.$500,000 principal
                amount, and integral multiples of U.S.$1,000 in excess of that amount. The Class 1 Combination
                Securities will be issuable in minimum denominations of U.S.$1,250,000 principal amount, and
                integral multiples of U.S.$1,000 in excess of that amount. The Class 2 Combination Securities will be
                issuable in minimum denominations of U.S.$1,000,000 principal amount, and integral multiples of
                U.S.$1,000 in excess of that amount.

                        (e) The Issuer will also issue 91,000 Preference Shares pursuant to the Preference Share
                Documents, simultaneously with the issuance of the Notes and the Combination Securities under this
                Indenture. Such Preference Shares include amounts issuable in exchange for the Preference Share



     61938v.24

                                                                                                                                005074
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
                                         242 06/09/21 Page 85 of 272 PageID 7867
 Case 3:21-cv-00538-N Document 26-20 Filed


         Components in an exchange of Combination Securities for the securities represented by their
         Components. The Preference Shares are not secured by the lien of this Indenture. Any payments made
         by the Trustee hereunder with respect to the Preference Shares will be released by the Trustee to the
         Preference Shares Paying Agent in accordance with the Priority of Payments for deposit into the
         Preference Shares Distribution Account for payment (subject to the laws of the Cayman Islands) to
         Holders of the Preference Shares as dividends or redemption price, as applicable.

  Section 2.4.     Extension of Reinvestment Period and Stated Maturity.

                   (a) The Issuer, if directed by the Portfolio Manager, shall be entitled on each Extension
         Effective Date to extend the Reinvestment Period to the applicable Extended Reinvestment Period End
         Date up to a maximum of four times if (i) in the case of an Extension Effective Date occurring after the
         first Extension Effective Date, the Issuer has previously effected a Maturity Extension for each
         preceding Extension Effective Date in accordance with this Section 2.4 and (ii) the Extension
         Conditions set forth in Section 2.4(c) are satisfied and the Issuer has given written notice to the Trustee
         of its election to extend the Reinvestment Period no later than 60 days and no earlier than 90 days prior
         to such Extension Effective Date. If the Extension Conditions are satisfied, the Stated Maturity of the
         Securities (other than the Class 2 Combination Securities) shall be automatically extended to the
         related Extended Stated Maturity Date and the Weighted Average Life Test shall be automatically
         extended to the related Extended Weighted Average Life Date, without any requirement for approval
         or consent of any Holders of Securities or Preference Shares (other than as may be required pursuant to
         the Extension Conditions) or amendment or supplement to this Indenture or the Preference Share
         Documents (the "Maturity Extension"); provided that the Issuer will not be permitted to effect more
         than four Maturity Extensions. The Stated Maturity of the Class 2 Combination Securities is not
         subject to extension.

                   (b) In the case of a Maturity Extension, any Holder of Notes, Combination Securities (other
         than Class 2 Combination Securities) or Preference Shares wishing to sell such Securities or Preference
         Shares to an Extension Qualifying Purchaser pursuant to the Extension Conditions must provide the
         applicable Extension Sale Notice within the Extension Sale Notice Period pursuant to Section 2.4(d)
         (such Securities and Preference Shares as to which an Extension Sale Notice has been duly given,
         "Extension Sale Securities"). The Class 2 Combination Securities are not subject to sale in connection
         with a Maturity Extension and the maturity of the Class 2 Combination Securities is not subject to
         extension; provided, however, that the maturity of the Preference Shares underlying the Class 2
         Combination Security Preference Share Component is subject to extension. A Holder of Class 2
         Combination Securities may, however, request that the Preference Shares underlying the Preference
         Share Component of such Class 2 Combination Securities be distributed to such Holder in accordance
         with Section 2.6(g)(iii) and, upon such distribution, the Holder may then subject the Preference Shares
         so distributed to the provisions of this Section 2.4 for the purposes of offering such Preference Shares
         for sale to an Extension Qualifying Purchaser. In such circumstance, the Class 2 Combination
         Securities held by such Holder will only be comprised of the Class 2 Component. Notwithstanding
         anything to the contrary herein, each Holder providing an Extension Sale Notice shall be deemed to
         agree that no Extension Sale Securities of any Holder shall be purchased unless all Extension Sale
         Securities of all Holders are purchased and settled at the applicable Extension Purchase Price on the
         applicable Extension Effective Date and the other Extension Conditions are satisfied as of such date.

                 (c) The Maturity Extension shall be effective only if the following conditions (the
         "Extension Conditions") are satisfied:

                      (i) the purchase of all Extension Sale Securities has been settled by the designated
              Extension Qualifying Purchasers at the applicable Extension Purchase Price as of the applicable
              Extension Effective Date;




  61938v.24

                                                                                                   005075
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
                                         242 06/09/21 Page 86 of 272 PageID 7868
 Case 3:21-cv-00538-N Document 26-20 Filed


                      (ii) all such purchases of Extension Sale Securities individually and in the aggregate
              comply with the applicable transfer restrictions in this Indenture and the Preference Share
              Documents immediately after such purchase and the legends on such Securities or Preference
              Shares and all applicable law, rules and regulations (including, without limitation, rules, regulations
              and procedures of any applicable securities exchange, self-regulatory organization or clearing
              agency);

                       (iii) (a) the Rating Condition has been satisfied with respect to S&P (so long as any Notes
              are then rated by S&P) and (b) either (i) all Coverage Tests and the Selected Collateral Quality
              Tests are satisfied as of the related Extension Determination Date, the rating of each Class of Notes
              and Class 1 Combination Securities then rated by Moody's has not been downgraded, withdrawn or
              qualified from that in effect on the Closing Date (unless it subsequently has been reinstated to the
              rating assigned on the Closing Date) and the Overcollateralization Ratio Numerator is at least
              $872,000,000 or (ii) the Rating Condition has been satisfied with respect to Moody's (so long as
              any Securities are then rated by Moody's);

                      (iv) the Issuer has not effected more than three prior Extensions; and

                       (v) (A) the Holders of 100% of the Aggregate Outstanding Amount of the Class A-1
              Notes have delivered the Extension Sale Notice in the Extension Sale Notice Period or (B) if the
              Holders of 100% of the Aggregate Outstanding Amount of the Class A-1 Notes fail to deliver an
              Extension Sale Notice pursuant to the preceding clause (A), either (i) the Issuer, acting through the
              Portfolio Manager, notifies the Holders of the Class A-1 Notes in writing not later than the last day
              of the Extension Sale Notice Period of an election to treat such Class A-1 Notes as "Extension Sale
              Securities" (with the result that such Class A-1 Notes must be purchased by an Extension
              Qualifying Purchaser) or (ii) the Holders of 100% of the Aggregate Outstanding Amount of the
              Class A-1 Notes have consented in writing to the Maturity Extension not later than the last day of
              the Extension Sale Notice Period.

           The Issuer, the Trustee and, by its acceptance of the Securities or Preference Shares, each Holder of
  Securities or Preference Shares agrees that the Placement Agent shall not be responsible for causing the
  Extension Conditions to be satisfied and shall not be liable to any such person or Holder of Securities or
  Preference Shares (whether or not such Holder gave an Extension Sale Notice with respect to its Securities or
  Preference Shares) or to any other person if the Extension Conditions are not satisfied. Failure of the
  Extension Conditions to be satisfied shall not constitute a Default or Event of Default under this Indenture.

                  (d) Extension Procedure.

                       (i) No later than three Business Days following receipt by the Trustee of the notice
              given by the Issuer of its election to extend the Reinvestment Period (the "Extension Notice"), the
              Trustee shall forward the Extension Notice to all Holders of Securities and the Preference Shares
              Paying Agent (for forwarding to the Holders of the Preference Shares) and each Rating Agency (so
              long as any rated Securities are Outstanding), in the form of Exhibit J, and shall request the Rating
              Condition for the Maturity Extension from S&P, if applicable;

                        (ii) Any Holder of Securities (other than Class 2 Combination Securities) or Preference
              Shares may deliver to the Trustee an irrevocable notice (an "Extension Sale Notice") within 30
              days after the date of the Extension Notice (the "Extension Sale Notice Period") of its intention to
              sell its Securities or Preference Shares to an Extension Qualifying Purchaser in the case of a
              Maturity Extension. If the Holders of 100% of the Aggregate Outstanding Amount of the Class A-
              1 Notes have not delivered the Extension Sale Notice to the Trustee by the 20th calendar day after
              the date of the Extension Notice, the Trustee shall notify the Holders of the Class A-1 Notes of the
              date on which the Extension Sale Notice Period shall end and include a statement to the effect that



  61938v.24

                                                                                                    005076
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
                                         242 06/09/21 Page 87 of 272 PageID 7869
 Case 3:21-cv-00538-N Document 26-20 Filed


              (i) no Extension Sale Notice delivered after the end of the Extension Sale Notice Period shall be
              effective and (ii) the Class A-1 Notes for which no Extension Sale Notice has been delivered may
              be treated as Extension Sale Securities pursuant to clause (v) of the Extension Conditions (with the
              result that the Class A-1 Notes must be purchased by an Extension Qualifying Purchaser). Any
              Extension Sale Notice received by the Trustee after the Extension Sale Notice Period shall be
              disregarded and deemed not to have been given. No Holder of Securities or Preference Shares that
              has not given such an Extension Sale Notice within the Extension Sale Notice Period shall be
              entitled to sell its Securities or Preference Shares to an Extension Qualifying Purchaser in
              connection with the Maturity Extension; and

                      (iii) If clause (iii)(b)(i) of the Extension Conditions is not satisfied as of the applicable
              Extension Determination Date as determined by the Issuer (or the Portfolio Manager on its behalf),
              the Trustee shall request the Rating Condition to be satisfied with respect to Moody's.

                   (e) On the applicable Extension Determination Date, the Issuer (or the Portfolio Manager on
         its behalf) shall confirm (i) whether or not Extension Qualifying Purchasers for all Extension Sale
         Securities have been designated to purchase such Securities or Preference Shares in compliance with
         all transfer restrictions in this Indenture and the legends on such Securities or Preference Shares and all
         applicable laws, rules and regulations (including, without limitation, any rules, regulations and
         procedures of any securities exchange, self-regulatory organization or clearing agency), (ii) whether the
         requirements of clause (c)(iii) of the Extension Conditions are satisfied as of the applicable Extension
         Determination Date and (iii) whether all other Extension Conditions can be satisfied as of the
         applicable Extension Effective Date.

                  (f) On each Extension Effective Date, the Maturity Extension shall automatically become
         effective under the terms of this Indenture; provided that all Extension Conditions set forth in clauses
         (a) and (c) above are satisfied as certified by the Issuer (or the Portfolio Manager on its behalf). No
         later than two Business Days after each Extension Effective Date, the Trustee based on a determination
         made by the Issuer in consultation with the Portfolio Manager, at the expense of the Co-Issuers, shall
         mail a notice to all Holders of Securities, the Preference Shares Paying Agent (for forwarding to the
         Holders of Preference Shares), the Portfolio Manager, the Placement Agent, each Rating Agency (so
         long as any rated Securities are Outstanding) and the Cayman Islands Stock Exchange (if and for so
         long as any Class of Securities is listed thereon) stating whether or not the Maturity Extension became
         effective. If the Maturity Extension became effective, the Issuer (or the Portfolio Manager on its
         behalf) shall make any required notifications thereof to the Depository for any Securities or Preference
         Shares subject to the Maturity Extension.

                  (g) In the case of a Maturity Extension, each Holder of Notes (other than Extension Sale
         Securities) shall be entitled to receive an amount equal to the applicable Extension Bonus Payment and
         each Holder of Class 1 Combination Securities (other than Extension Sale Securities) shall be entitled
         to receive an amount equal to the Extension Bonus Payment relating to the Class C Notes underlying
         the Class 1 Note Component, in each case to the extent of available funds and as provided in Section
         11.01. Holders of the Class 2 Combination Securities and the Preference Shares shall not be entitled to
         receive any Extension Bonus Payment.

            The Extension Bonus Payment shall be payable to any applicable qualifying Beneficial Owners who
  have provided the Trustee with an Extension Bonus Eligibility Certification on or before the 5th Business Day
  prior to the first Payment Date from and including each Extension Effective Date on which funds are available
  to be used for such purposes in accordance with Priority of Payments, but in any event, no later than the earlier
  of the Stated Maturity and the date of redemption of the Securities (other than the Class 2 Combination
  Securities). Extension Bonus Payments which are not available to be paid on a Payment Date in accordance
  with the Priority of Payments on a Payment Date shall not be considered "due and payable" hereunder but are
  due and payable on the next Payment Date on which funds are due and payable. The failure to pay any such



  61938v.24

                                                                                                   005077
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
                                         242 06/09/21 Page 88 of 272 PageID 7870
 Case 3:21-cv-00538-N Document 26-20 Filed


  Extension Bonus Payment on such date shall not be an Event of Default, unless the Issuer shall fail to pay in
  full such Extension Bonus Payment on the earlier of the Stated Maturity and the date of redemption in full of
  the relevant Securities (other than the Class 2 Combination Securities). Unpaid Extension Bonus Payments
  shall not accrue interest. Such amounts shall be paid, in the case of the Securities (other than the Class 2
  Combination Securities), to the accounts designated in the applicable Extension Bonus Eligibility Certification
  or, to the extent otherwise required by the rules of any applicable securities exchange or clearing agency, in a
  manner determined by the Issuer.

  Section 2.5.     Execution, Authentication, Delivery, and Dating.

          The Securities shall be executed on behalf of each of the Applicable Issuers by one of their respective
  Authorized Officers. The signature of the Authorized Officer on the Notes may be manual or facsimile.

           Securities bearing the manual or facsimile signatures of individuals who were at any time the
  Authorized Officers of the Issuer or the Co-Issuer, as applicable, shall bind the Issuer and the Co-Issuer,
  notwithstanding that any of them have ceased to hold their offices before the authentication and delivery of the
  Securities or did not hold their offices at the date of issuance of the Securities.

           At any time and from time to time after the execution and delivery of this Indenture, the Issuer and the
  Co-Issuer may deliver Securities executed by the Applicable Issuers to the Trustee or the Authenticating Agent
  for authentication and the Trustee or the Authenticating Agent, upon Issuer Order, shall authenticate and
  deliver the Securities as provided in this Indenture and not otherwise.

           Each Security authenticated and delivered by the Trustee or the Authenticating Agent upon Issuer
  Order on the Closing Date shall be dated as of the Closing Date. All other Securities that are authenticated
  after the Closing Date for any other purpose under this Indenture shall be dated the date of their authentication.

           Securities issued upon transfer, exchange, or replacement of other Securities shall be issued in
  authorized denominations reflecting the original Aggregate Outstanding Amount of the Securities so
  transferred, exchanged, or replaced, but shall represent only the current outstanding principal amount of the
  Securities so transferred, exchanged, or replaced. If any Security is divided into more than one Security in
  accordance with this Article 2, the original principal amount of the Security shall be proportionately divided
  among the Securities delivered in exchange for it and shall be the original aggregate principal amount of the
  subsequently issued Securities.

          No Security shall be entitled to any benefit under this Indenture or be valid or obligatory for any
  purpose, unless there appears on the Security a Certificate of Authentication executed by the Trustee or by the
  Authenticating Agent by the manual signature of one of their Authorized Officers, and that certificate on any
  Security shall be conclusive evidence, and the only evidence, that the Security has been duly authenticated and
  delivered under this Indenture.

  Section 2.6.     Registration, Registration of Transfer and Exchange.

                  (a) The Issuer shall cause a register (the "Indenture Register") to be kept in which the Issuer
         shall provide for the registration of Securities and the registration of transfers of Securities. The
         Trustee is hereby initially appointed "Indenture Registrar" for the purpose of registering Securities and
         transfers of the Securities as provided in this Indenture. The Issuer may rely conclusively on any such
         information provided to it by the Trustee. Upon any resignation or removal of the Indenture Registrar,
         the Issuer shall promptly appoint a successor and notify the Portfolio Manager of the appointment or,
         in the absence of such appointment, assume the duties of Indenture Registrar. The Issuer shall cause
         the Combination Securities to be registered and recorded in the Indenture Register and, with respect to
         the Preference Share Component, in the Preference Share register.




  61938v.24

                                                                                                    005078
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
                                         242 06/09/21 Page 89 of 272 PageID 7871
 Case 3:21-cv-00538-N Document 26-20 Filed


                   If the Issuer appoints a person other than the Trustee to be Indenture Registrar, the Issuer will
      give the Trustee prompt written notice of the appointment of the Indenture Registrar and of the location,
      and any change in the location, of the Indenture Register. The Trustee may inspect the Indenture Register
      at all reasonable times and obtain copies of it. The Trustee may rely on a certificate executed on behalf of
      the Indenture Registrar by an Officer of the Indenture Registrar as to the names and addresses of the
      Holders of the Securities and the principal amounts and number of the Securities.

                   Upon surrender for registration of transfer of any Securities at the office or agency of the Co-
      Issuers to be maintained pursuant to Section 7.2, if the requirements of this Indenture are met the
      Applicable Issuers shall execute, and the Trustee shall authenticate and deliver, in the name of the
      designated transferees, new Securities of any authorized denomination and of a like original Aggregate
      Outstanding Amount.

                  At the option of its holder, Securities may be exchanged for Securities of like terms, in any
      authorized denominations and of like aggregate principal amount, upon surrender of the Securities to be
      exchanged at the office or agency of the Co-Issuers to be maintained pursuant to Section 7.2. Whenever
      any Security is surrendered for exchange, the Applicable Issuers shall execute, and the Trustee shall
      authenticate and deliver, the Securities that the Noteholder or Combination Securityholder making the
      exchange is entitled to receive.

                  All Securities issued on any registration of transfer or exchange of Securities shall be the valid
      obligations of the Applicable Issuers evidencing the same obligations, and entitled to the same benefits
      under this Indenture, as the Securities surrendered for registration of transfer or exchange.

                  Every Security presented or surrendered for registration of transfer or exchange shall be duly
      endorsed, or be accompanied by a written instrument of transfer in form satisfactory to the Indenture
      Registrar duly executed by its holder or his attorney duly authorized in writing.

                   No Holder shall incur a service charge for any registration of transfer or exchange of the
      Securities, but the Trustee may require payment of a sum sufficient to cover any tax or other governmental
      charge payable in connection therewith.

                   (b) No Security may be sold or transferred (including by pledge or hypothecation) unless the
         sale or transfer is exempt from the registration requirements of the Securities Act, is exempt from the
         registration requirements under applicable state securities laws, and will not cause either of the Co-
         Issuers to become subject to the requirement that it register as an investment company under the 1940
         Act. None of the Co-Issuers, the Trustee, or any other person shall have any obligation to register the
         Securities under the Securities Act or any state securities laws.

                        The Trustee shall require, before any registration of transfer of a Note or a Combination
     Security in which delivery is to be made in the form of a Certificated Security, that the Noteholder or
     Combination Securityholder's prospective transferee deliver to the Trustee a certificate relating to the
     transfer in the form of the applicable portion of Exhibit B.

                  (c) (i) No Note may be transferred to any Benefit Plan Investor unless such Benefit Plan
         Investor's purchase and holding of such Note will not result in a non-exempt prohibited transaction
         under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a governmental, foreign or
         church plan, any federal, state, local or non-U.S. law that is substantially similar to Section 406 of
         ERISA or Section 4975 of the Code) and (ii) no Combination Security in the form of a Certificated
         Security or a Regulation S Global Security may be transferred to any Benefit Plan Investor or a
         Controlling Person, and if after its initial acquisition of a Combination Security or any interest therein,
         the purchaser determines, or it is determined by another party, that such purchaser is a Benefit Plan
         Investor or a Controlling Person, the purchaser will dispose of all its Combination Securities in a



  61938v.24

                                                                                                    005079
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
                                         242 06/09/21 Page 90 of 272 PageID 7872
 Case 3:21-cv-00538-N Document 26-20 Filed


         manner consistent with the restrictions set forth in the Indenture and the purchaser will not sell or
         otherwise transfer any such Combination Security or interest therein to any person who is unable to
         satisfy the same foregoing representations and warranties.

                  (d) Neither the Trustee nor the Indenture Registrar shall be responsible for ascertaining
         whether any transfer complies with, or for otherwise monitoring or determining compliance with, the
         requirements or terms of the Securities Act, applicable state securities laws, ERISA, the Code or the
         1940 Act; except that if a certificate or any other document is specifically required by this Section 2.6
         to be provided to the Trustee by a prospective transferee, the Trustee shall be under a duty to receive
         and examine the same to determine whether it conforms substantially on its face to the applicable
         requirements of this Section 2.6.

                       Each Holder of a Combination Security in the form of a Certificated Security will be
     required to provide to the Issuer and the Trustee written certification in the form of the applicable portion
     of Exhibit B as to whether it is an Affected Bank and each purchaser and subsequent transferee of a
     Combination Security in the form of a Regulation S Global Security will be deemed to represent to the
     Issuer and to the Trustee that it is not an Affected Bank. No transfer of any Combination Security to a
     transferee that has represented it is an Affected Bank will be effective, and the Trustee will not recognize
     any such transfer, unless such transfer is specifically authorized by the Issuer in writing; provided,
     however, that the Issuer shall authorize any such transfer if (x) such transfer would not cause more than
     33ѿ% of the aggregate outstanding amount of the Preference Shares (including the Preference Share
     Components of the Combination Securities) to be owned by Affected Banks or (y) the transferor is an
     Affected Bank previously approved by the Issuer.

                  (e) For so long as any of the Securities are Outstanding, the Issuer shall not issue or register
         the transfer of any Issuer Ordinary Shares to U.S. persons and the Co-Issuer shall not issue or register
         the transfer of any of its shares of the Co-Issuer to U.S. persons. As used in this subsection (e), "U.S.
         person" has the meaning assigned to it in Regulation S.

                   (f) So long as a Certificated Security or a Global Security remains Outstanding and is held
         by or on behalf of the Depository, transfers of the Certificated Security or Global Security, in whole or
         in part, shall only be made in accordance with Sections 2.2(b) and (c) and this Section 2.6(f); provided
         that any exchange of a Combination Security for its Components shall be affected in accordance with
         Section 2.2(g).

                   (i)     Subject to clauses (ii), (iii), (iv) and (v) of this Section 2.6(f), transfers of a Global
          Security shall be limited to transfers of the Global Security in whole, but not in part, to nominees of
          the Depository.

                    (ii)      Rule 144A Global Note or Certificated Security to Regulation S Global Security. If a
          Holder of a beneficial interest in a Rule 144A Global Note deposited with the Depository or a
          Certificated Security wishes at any time to exchange its interest in the Rule 144A Global Note or
          Certificated Security for an interest in the corresponding Regulation S Global Security, or to transfer
          its interest in the Rule 144A Global Note or Certificated Security to a person who wishes to take
          delivery of it in the form of an interest in the corresponding Regulation S Global Security, the Holder
          may exchange or transfer the interest for an equivalent beneficial interest in the corresponding
          Regulation S Global Security (subject, in the case of the Rule 144A Global Note, to the rules and
          procedures of the Depository) if the Holder after the exchange or transfer is not a U.S. person.

      In the case of the transfer of (x) a Rule 144A Global Note, the Indenture Registrar shall instruct the
      Depository to reduce the principal amount of the Rule 144A Global Note and to increase the principal
      amount of the Regulation S Global Security by the aggregate principal amount of the beneficial interest in
      the Rule 144A Global Note to be exchanged, but not less than the minimum denomination applicable to



  61938v.24

                                                                                                       005080
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
                                         242 06/09/21 Page 91 of 272 PageID 7873
 Case 3:21-cv-00538-N Document 26-20 Filed


      the Holder's Notes, and to credit to the securities account of the person specified in the instructions a
      beneficial interest in the corresponding Regulation S Global Security equal to the reduction in the principal
      amount of the Rule 144A Global Security and (y) a Certificated Security, the Trustee will exchange such
      Certificated Security for the remaining untransferred principal amount of or cancel, as applicable, such
      Certificated Security (and note such cancellation or reduction in the Indenture Register) and the Indenture
      Registrar shall instruct the Depository to increase the principal amount of the Regulation S Global Security
      by the aggregate principal amount of the Certificated Security to be exchanged, and to credit to the
      securities account of the person specified in the instructions a beneficial interest in the corresponding
      Regulation S Global Security equal to the reduction or cancellation in the principal amount of the
      Certificated Security, in each case upon receipt by the Indenture Registrar of

                            (A)      instructions given in accordance with the Depository's procedures from an
                   Agent Member directing the Indenture Registrar to credit a beneficial interest in the
                   corresponding Regulation S Global Security, but not less than the minimum denomination
                   applicable to the Holder's Securities, equal to the beneficial interest in the Rule 144A Global
                   Note or the Certificated Security to be exchanged or transferred,

                           (B)      a written order given in accordance with the Depository's procedures
                   containing information regarding the participant account of the Depository and the Euroclear
                   or Clearstream account to be credited with the increase,

                             (C)      a certificate in the form of Exhibit B-3 given by the Holder of the beneficial
                   interest stating that the exchange or transfer of the interest has been made in compliance with
                   the transfer restrictions applicable to the Global Securities or the Certificated Securities, as
                   applicable, including that the Holder or the transferee, as applicable, is not a U.S. person, and
                   that the transfer has been made pursuant to and in accordance with Regulation S, and

                           (D)      in the case of a transfer, a certificate in the applicable form of Exhibit B-1
                   given by the proposed transferee stating that it is not a U.S. person.

                      (iii) Regulation S Global Security or Certificated Security to Rule 144A Global Note. If a
          Holder of a Security held as a beneficial interest in a Regulation S Global Security deposited with the
          Depository, Euroclear or Clearstream, as applicable, or a Certificated Security wishes at any time to
          exchange its interest in the Regulation S Global Security or Certificated Security for an interest in the
          corresponding Rule 144A Global Note or to transfer its interest in the Regulation S Global Security or
          Certificated Security to a person who wishes to take delivery of it in the form of an interest in the
          corresponding Rule 144A Global Note, the Holder may exchange or transfer, or cause the exchange or
          transfer of, the interest for an equivalent beneficial interest in the corresponding Rule 144A Global
          Note (subject, in the case of a Regulation S Global Security, to the rules and procedures of Euroclear,
          Clearstream, or the Depository, as the case may be) if the Holder after the exchange or transfer is a
          QIB/QP.

          In the case of an exchange or transfer of (x) a Regulation S Global Security, the Indenture Trustee
          shall instruct Euroclear, Clearstream, or the Depository, as the case may be, to reduce the principal
          amount of the Regulation S Global Security and increase the principal amount of the Rule 144A
          Global Note by the aggregate principal amount of the beneficial interest in the Regulation S Global
          Security to be exchanged, but not less than the minimum denomination applicable to the Holder's
          Securities, and to credit to the securities account of the person specified in the instructions a beneficial
          interest in the corresponding Rule 144A Global Note equal to the reduction in the principal amount of
          the Regulation S Global Security and (y) a Certificated Security, the Trustee will exchange such
          Certificated Security for the remaining untransferred principal amount of or cancel, as applicable, such
          Certificated Security (and note such cancellation or reduction in the Indenture Register) and the
          Indenture Registrar shall instruct the Depository to increase the principal amount of the Rule 144A



  61938v.24

                                                                                                     005081
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
                                         242 06/09/21 Page 92 of 272 PageID 7874
 Case 3:21-cv-00538-N Document 26-20 Filed


          Global Note by the aggregate principal amount of the Certificated Security to be exchanged, and to
          credit to the securities account of the person specified in the instructions a beneficial interest in the
          corresponding Rule 144A Global Note equal to the reduction or cancellation in the principal amount
          of the Certificated Security, in each case upon receipt by the Indenture Registrar of,

                            (A)      a certificate in the form of Exhibit B-2 given by the Holder of the beneficial
                  interest and stating that, in the case of an exchange, the Holder is a Qualified Institutional
                  Buyer and either (i) a Qualified Purchaser or (ii) an entity owned exclusively by Qualified
                  Purchasers or, in the case of a transfer, the person transferring the interest in the Regulation S
                  Global Security or Certificated Security reasonably believes that the person acquiring the
                  interest in a Rule 144A Global Note is a Qualified Institutional Buyer, is obtaining the
                  beneficial interest in a transaction meeting the requirements of Rule 144A and in accordance
                  with any applicable securities laws of any state of the United States or any other jurisdiction,
                  and either (i) a Qualified Purchaser or (ii) an entity owned exclusively by Qualified
                  Purchasers, and

                           (B)       a certificate in the form of Exhibit B-1 given by the proposed transferee
                  stating that it is a QIB/QP.

                       (iv) Global Security or Certificated Security to U.S. Certificated Security. If a Holder of
         a Security held as a beneficial interest in a Global Security deposited with the Depository, Euroclear or
         Clearstream, as applicable, or a Certificated Security wishes at any time to exchange its interest in the
         Global Security or Certificated Security for an interest in the corresponding U.S. Certificated Security
         or to transfer its interest in the corresponding U.S. Certificated Security, the Holder may exchange or
         transfer, or cause the exchange or transfer of, the interest for an equivalent beneficial interest in a
         corresponding U.S. Certificated Security (subject, in the case of a Global Securities, to the rules and
         procedures of Euroclear, Clearstream, or the Depository, as the case may be) if the Holder after the
         exchange or transfer is an Accredited Investor that is also a Qualified Purchaser.

          In the case of an exchange or transfer of (x) a Global Security, the Indenture Trustee shall instruct
          Euroclear, Clearstream, or the Depository, as the case may be, to reduce the principal amount of the
          Global Security and the Indenture Trustee shall authenticate and deliver to the transferee the U.S.
          Certificated Security specified in the instructions set forth in clause (A) below in an aggregate
          principal amount equal to such reduction in the principal amount of the Global Security and note the
          issuance, principal amount and registered holder of such U.S. Certificated Security in the Indenture
          Register and (y) a Certificated Security, the Indenture Trustee will exchange such Certificated
          Security for the remaining untransferred principal amount of or cancel, as applicable, such
          Certificated Security presented for transfer or exchange (and note such cancellation or reduction in the
          Indenture Register) and the Indenture Trustee shall authenticate and deliver to the transferee the U.S.
          Certificated Security specified in the instructions set forth in clause (A) below in an aggregate
          principal amount equal to the portion of the principal amount of the Certificated Securities presented
          for transfer or exchange (and note the issuance, principal amount and registered holder of such U.S.
          Certificated Security in the Indenture Register), and, in the case of a transfer in part, authenticate and
          deliver to the transferor a Certificated Security for any remaining portion of the principal amount of
          the Certificated Security presented for transfer of exchange, in each case upon receipt by the Indenture
          Registrar of,

                           (A)      instructions from the Co-Issuers to authenticate and deliver a new Security
                  in the form of a U.S. Certificated Security registered in the name of the transferee or its
                  nominee in a principal amount equal to such beneficial interest in such Global Securities or
                  principal amount of the Certificated Security being exchanged or transferred, but not less than
                  the minimum denomination applicable to the related Class of Securities to be exchanged or
                  transferred;



  61938v.24

                                                                                                    005082
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
                                         242 06/09/21 Page 93 of 272 PageID 7875
 Case 3:21-cv-00538-N Document 26-20 Filed


                           (B)       certificate in the form of Exhibit B-2 hereto given by the Holder of the
                  beneficial interest and stating that, in the case of an exchange, the Holder is an Accredited
                  Investor and a Qualified Purchaser or an entity owned exclusively by Qualified Purchasers or,
                  in the case of a transfer, the person transferring the interest in the Global Security or
                  Certificated Security reasonably believes that the person acquiring the interest in the U.S.
                  Certificated Security is an Accredited Investor and a Qualified Purchaser or an entity owned
                  exclusively by Qualified Purchasers, is obtaining such beneficial interest in a transaction
                  meeting the requirements or Rule 144A and in accordance with any applicable securities laws
                  of any state of the United States or any applicable jurisdiction, and

                           (C)        a certificate in the form of Exhibit B-1 given by the proposed transferee
                  stating that it is an Accredited Investor and a Qualified Purchaser.

                       (v) Global Security or Certificated Security to Regulation S Certificated Security. If a
          Holder of a Note held as a beneficial interest in a Global Security deposited with the Depository,
          Euroclear or Clearstream, as applicable, or a Certificated Security wishes at any time to exchange its
          interest in the Global Security or Certificated Security for an interest in the corresponding Regulation
          S Certificated Security or to transfer its interest in the corresponding Regulation S Certificated
          Security, the Holder may exchange or transfer, or cause the exchange or transfer of, the interest for an
          equivalent beneficial interest in a corresponding Regulation S Certificated Security (subject, in the
          case of a Global Securities, to the rules and procedures of Euroclear, Clearstream, or the Depository,
          as the case may be) if the Holder after the exchange or transfer is not a U.S. person.

          In the case of an exchange or transfer of (x) a Global Security, the Indenture Trustee shall instruct
          Euroclear, Clearstream, or the Depository, as the case may be, to reduce the principal amount of the
          Global Security and the Indenture Trustee shall authenticate and deliver to the transferee the
          Regulation S Certificated Security specified in the instructions set forth in clause (A) below in an
          aggregate principal amount equal to such reduction in the principal amount of the Global Security and
          note the issuance, principal amount and registered holder of such Regulation S Certificated Security in
          the Indenture Register and (y) a Certificated Security, the Indenture Trustee will exchange such
          Certificated Security for the remaining untransferred principal amount of or cancel, as applicable, such
          Certificated Security presented for transfer or exchange (and note such cancellation or reduction in the
          Indenture Register) and the Indenture Trustee shall authenticate and deliver to the transferee the
          Regulation S Certificated Security specified in the instructions set forth in clause (A) below in an
          aggregate principal amount equal to the portion of the principal amount of the Certificated Securities
          presented for transfer or exchange (and note the issuance, principal amount and registered holder of
          such Regulation S Certificated Security in the Indenture Register), and, in the case of a transfer in
          part, authenticate and deliver to the transferor a Certificated Security for any remaining portion of the
          principal amount of the Certificated Security presented for transfer of exchange, in each case upon
          receipt by the Indenture Registrar of,

                           (A)      instructions from the Co-Issuers to authenticate and deliver a new Security
                  in the form of a Regulation S Certificated Security registered in the name of the transferee or
                  its nominee in a principal amount equal to such beneficial interest in such Global Securities or
                  principal amount of the Certificated Security being exchanged or transferred, but not less than
                  the minimum denomination applicable to the related Class of Securities to be exchanged or
                  transferred;

                            (B)      certificate in the form of Exhibit B-3 given by the Holder of the beneficial
                  interest stating that the exchange or transfer of the interest has been made in compliance with
                  the transfer restrictions applicable to the Global Securities or the Certificated Securities, as
                  applicable, including that the Holder or the transferee, as applicable, is not a U.S. person, and
                  that the transfer has been made pursuant to and in accordance with Regulation S, and



  61938v.24

                                                                                                   005083
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
                                         242 06/09/21 Page 94 of 272 PageID 7876
 Case 3:21-cv-00538-N Document 26-20 Filed


                          (C)      in the case of a transfer, a certificate in the applicable form of Exhibit B-1
                  given by the proposed transferee stating that it is not a U.S. person.

                      (vi) Other Exchanges. If a Global Security is exchanged for the Securities in definitive
          registered form without interest coupons pursuant to Section 2.11, the Securities may be exchanged
          for one another only in accordance with procedures substantially consistent with the provisions above
          (including certification requirements intended to insure that the transfers are made only to Holders
          who are QIB/QPs, Accredited Investors that are Qualified Purchasers or non-U.S. persons, or
          otherwise comply with Regulation S, as the case may be), and as may be from time to time adopted by
          the Co-Issuers and the Trustee.

              (g)      The Components of the Combination Securities, whether in the form of Certificated
     Preference Shares, Regulation S Global Preference Shares, Class C Notes or the Class 2 Bond, are not
     separately transferable.

          So long as a Combination Security remains Outstanding, exchanges of a Combination Security, in
     whole or in part, for the Notes (in the case of a Class 1 Combination Security) or the Class 2 Bond (in the
     case of the Class 2 Combination Security) and Preference Shares represented by its Components may be
     made, and shall only be made, in accordance with this Section 2.6(g), subject to the minimum
     denomination requirements applicable to relevant Class of Notes and Preference Shares. A Holder of, or a
     holder of a beneficial interest in, a Combination Security may exchange such interest for interests in the
     relevant Certificated Preference Share or Regulation S Global Preference Share, Global Security or
     Certificated Security, or Class 2 Bond representing the Preference Share Components, the Class 1 Note
     Component and the Class 2 Component, respectively, only in accordance with this Section. Any Holder of
     any Notes, Class 2 Bond or Preference Shares (including a Holder that received such Notes, the Class 2
     Bond or Preference Shares upon exchange of a Combination Security) will not have the right to exchange
     such Notes, Class 2 Bond and Preference Shares for a Combination Security.

                   (i)     A Holder of a beneficial interest in a Combination Security represented by a U.S.
          Certificated Security may exchange such interest for (A) interests in a proportionate amount of Rule
          144A Global Notes or U.S. Certificated Securities, as applicable, relating to the Component
          representing Notes of such Combination Security (if applicable) or (B) with respect to the Class 2
          Combination Securities, an in-kind delivery of such Holder's pro rata share of the Class 2 Bond and
          (C) Certificated Preference Shares relating to the Preference Share Component of such Combination
          Security, as provided below. Upon receipt by the Issuer and the Indenture Registrar of:

                           (A)     the Holder's Certificated Security representing such Combination Securities
                  properly endorsed for the exchange, together with written instructions from the Holder
                  designating (A) the principal amount of Notes (if applicable) to be issued (the aggregate of
                  the principal amount and Class of Notes being equal to the aggregate principal amount of the
                  related Component representing Notes) or (B) delivery of the Class 2 Bond and (C) the
                  number of Preference Shares to be issued (the aggregate number of Preference Shares being
                  equal to the aggregate number of Preference Shares of the related Preference Share
                  Component),

                           (B)      written instructions from (1) (a) DTC directing the Indenture Registrar to
                  cause to be credited a beneficial interest in the Rule 144A Global Notes of the Component
                  representing Notes equal to the principal amount of such Component representing Notes, the
                  instructions to contain information regarding the participant account with the Depository to
                  be credited with the increase or (b) the Co-Issuers to authenticate and deliver a new Security
                  in the form of a Certificated Security registered in the name of the transferee or its nominee
                  in a principal amount equal to such interest in the relevant Component representing Notes
                  being exchanged, but not less than the minimum denomination applicable to the Combination



  61938v.24

                                                                                                   005084
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
                                         242 06/09/21 Page 95 of 272 PageID 7877
 Case 3:21-cv-00538-N Document 26-20 Filed


                  Securities to be exchanged or (c) with respect to the Class 2 Combination Securities, the
                  Holder directing the Trustee to make an in-kind delivery of the Holder's pro rata share of the
                  Class 2 Bond and (2) the Co-Issuers to authenticate and deliver a new security in the form of
                  a Certificated Preference Share registered in the name of the transferee or its nominee in a
                  notional amount equal to such interest in the relevant Component representing Preference
                  Shares being exchanged, but not less than the minimum denomination applicable to the
                  Combination Securities to be exchanged,

                            (C)    a certificate in the form provided in Annex A to the resolutions of the
                  Issuer's Board of Directors authorizing the issuance of the Preference Shares, given by the
                  Holder of such Combination Security stating that the exchange of the interest has been made
                  in compliance with the transfer restrictions applicable to the Certificated Preference Shares,
                  including that the person requesting the exchange is a Qualified Purchaser and that the
                  proposed transfer is being made pursuant to Rule 144A or another applicable exemption from
                  registration under the Securities Act,

                    then the Indenture Registrar shall cancel the U.S. Certificated Security and (1) (w) with
          respect to a Class 2 Combination Security, make an in-kind delivery of the Class 2 Bond or (x)
          instruct the Depository to credit to the securities account of the person specified in the instructions a
          beneficial interest in the corresponding Rule 144A Global Note equal to the Components representing
          Notes so exchanged or (y) shall authenticate and deliver the U.S. Certificated Security specified in the
          instructions set forth in clause (B) above in an aggregate principal amount equal to the portion of the
          principal amount of the Component representing Notes presented exchange (and note the issuance,
          principal amount and registered holder of such U.S. Certificated Security in the Indenture Register),
          and, in the case of a transfer in part, authenticate and deliver to the transferor a U.S. Certificated
          Security comprised of a Component representing Notes with a principal amount equal to the
          remaining portion of the principal amount of the Component representing Notes relating to such U.S.
          Certificated Security presented for transfer of exchange, and (2) the Trustee shall request the Issuer to
          issue (and the Issuer shall issue) Certificated Preference Shares in a number equal to the Preference
          Share Component being exchanged pursuant to the Preference Share Paying Agency Agreement. No
          service charge will be made for the exchange, but the Trustee may require payment of a sum sufficient
          to cover any tax or other governmental charge payable in connection therewith. Promptly after the
          consummation of the exchange of the U.S. Certificated Securities for all or a proportionate amount of
          the Class 2 Bond or Notes and Preference Shares relating to the relevant Components, the Issuer shall
          give each Rating Agency notice of such exchange. No Holder of Notes, the Class 2 Bond or
          Preference Shares (including a Holder that received Notes, the Class 2 Bond or Preference Shares
          upon an exchange of a Combination Security) may exchange Notes, Class 2 Bond and Preference
          Shares for a Combination Security.

                   (ii)     A Holder of a beneficial interest in a Combination Security represented by a
          Regulation S Global Security or a Regulation S Certificated Security may exchange such interest for
          (A) interests in a proportionate amount of Regulation S Global Securities or Regulation S Certificated
          Securities relating to the Component of such Combination Security representing Notes (if applicable)
          or (B) with respect to the Class 2 Combination Securities, an in-kind delivery of such Holder's pro
          rata share of the Class 2 Bond and (C) Regulation S Global Preference Shares relating to the
          Preference Share Component of such Combination Security, as provided below. Upon receipt by the
          Issuer and the Indenture Registrar of:

                           (A)     with respect to a Regulation S Certificated Security, the Holder's
                  Certificated Security representing such Combination Securities properly endorsed for the
                  exchange, together with written instructions from the Holder designating (A) the principal
                  amount of Notes (if applicable) to be issued (the aggregate of the principal amount and Class
                  of Notes being equal to the aggregate principal amount of the related Component



  61938v.24

                                                                                                  005085
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
                                         242 06/09/21 Page 96 of 272 PageID 7878
 Case 3:21-cv-00538-N Document 26-20 Filed


                   representing Notes) or (B) with respect to the Class 2 Combination Securities, delivery of the
                   Class 2 Bond and (C) the number of Preference Shares to be issued (the aggregate number of
                   Preference Shares being equal to the aggregate number of Preference Shares of the related
                   Preference Share Component),

                            (B)     written instructions from (1) (a) with respect to a Regulation S Global
                   Security, Euroclear or Clearstream, as the case may be, directing the Indenture Registrar to
                   cause to be credited a beneficial interest in the corresponding Regulation S Global Security
                   equal to the beneficial interest in the Components representing Notes of such Combination
                   Security or (b) with respect to a Regulation S Certificated Security, the Co-Issuers to
                   authenticate and deliver a new Security in the form of a Certificated Security registered in the
                   name of the transferee or its nominee in a principal amount equal to such interest in the
                   relevant Component representing Notes being exchanged, but not less than the minimum
                   denomination applicable to the Combination Securities to be exchanged or (c) with respect to
                   the Class 2 Combination Securities, the Holder designating delivery of the Class 2 Bond and
                   (2) Euroclear or Clearstream, as the case may be, directing the Indenture Registrar to cause to
                   be credited a beneficial interest in the corresponding Regulation S Global Preference Shares
                   equal to the beneficial interest in the Preference Share Components of such Combination
                   Security, but not less than the minimum denomination applicable to the Holder's Securities
                   and Preference Shares, to be exchanged, the instructions to contain information regarding the
                   participant account with the Depository to be credited with the increase, and

                            (C)      a certificate in the applicable form of Exhibit B-1, given by the Holder of the
                   Combination Security stating that the exchange of the interest has been made in compliance
                   with the transfer restrictions applicable to the Regulation S Global Security or Regulation S
                   Certificated Security, as applicable, and Regulation S Global Preference Shares, including
                   that the person requesting the exchange is not a U.S. person and that the proposed transfer is
                   being made pursuant to and in accordance with Regulation S,

                    then the Indenture Registrar shall either cancel the Regulation S Certificated Security or
          instruct the Depository to reduce the Regulation S Global Security evidencing the relevant
          Combination Security by the aggregate principal amount of the beneficial interest in the Components
          represented by the Regulation S Global Security to be exchanged and the Indenture Registrar shall
          (1)(w) with respect to the Class 2 Combination Securities, make an in-kind distribution of the Class 2
          Bond or (x) instruct the Depository, concurrently with the cancellation or reduction, to credit to the
          securities account of the person specified in the instructions a beneficial interest in the corresponding
          Regulation S Global Securities evidencing the relevant Component representing Notes equal to the
          reduction in the principal amount of the Regulation S Global Security or Regulation S Certificated
          Security evidencing the Combination Securities or (y) shall authenticate and deliver the Regulation S
          Certificated Security specified in the instructions set forth in clause (B) above in an aggregate
          principal amount equal to the portion of the principal amount of the Component representing Notes
          presented exchange (and note the issuance, principal amount and registered holder of such Regulation
          S Certificated Security in the Indenture Register) and, in the case of a transfer in part, authenticate and
          deliver to the transferor a Regulation S Certificated Security comprised of a Component representing
          Notes with a principal amount equal to the remaining portion of the principal amount of the
          Component representing Notes relating to such Regulation S Global Security or Regulation S
          Certificated Security presented for transfer of exchange and (2) instruct the Depository, concurrently
          with the reduction, to credit to the securities account of the person specified in the instructions a
          beneficial interest in the corresponding Regulation S Global Preference Shares evidencing the
          Preference Share Component equal to the reduction in the notional amount of the Regulation S Global
          Security evidencing the Combination Securities. No Holder of Notes, the Class 2 Bond or Preference
          Shares represented by Regulation S Global Securities (including a Holder that received Notes, the
          Class 2 Bond or Preference Shares represented by Regulation S Global Securities upon an exchange



  61938v.24

                                                                                                    005086
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
                                         242 06/09/21 Page 97 of 272 PageID 7879
 Case 3:21-cv-00538-N Document 26-20 Filed


          of a Combination Security) may exchange such Notes, Class 2 Bond and Preference Shares for a
          Combination Security represented by a Regulation S Global Security.

                     (iii)       Notwithstanding the foregoing:

                   (A)      in connection with the sale of Extension Sale Securities in accordance with Section
          2.4, the Trustee shall, upon the direction of the Holder of any Class 2 Combination Security in
          accordance with Section 2.4(b), (1) request the Issuer to distribute (and the Issuer shall distribute) the
          Preference Shares underlying the Preference Share Component of such Class 2 Combination Security
          to such Holder (without any further action or consent of such Holder) and (2) note in the Indenture
          Register that the Class 2 Combination Security remains Outstanding with respect to its Class 2
          Component;

                   (B)      in connection with the Amendment Buy-Out Purchaser's exercise of an Amendment
          Buy-Out Option in accordance with Section 9.6, the Trustee shall, upon the direction of the
          Amendment Buy-Out Purchaser in accordance with Section 9.6(a), (1) request the Issuer to distribute
          (and the Issuer shall distribute) the Preference Shares underlying the Preference Share Component of
          such Class 2 Combination Security to the Holder of such Class 2 Combination Security (without any
          further action or consent of such Holder) and (2) note in the Indenture Register that the Class 2
          Combination Security remains Outstanding with respect to its Class 2 Component; and

                   (C)      under the circumstances described in the last paragraph of Section 11.2 and upon
          written notice from the Issuer to the Trustee and the Preference Shares Paying Agent, the Class 2
          Combination Securities shall be exchanged for the Preference Shares underlying the Preference Share
          Component without any action or consent of the Holder of the Class 2 Combination Securities after
          the payments have been made on the related Class 2 Component Payment Date.

                  (h) If the Securities are issued upon the transfer, exchange, or replacement of Securities
         bearing the applicable legends in the applicable portion of Exhibit A, and if a request is made to
         remove the legend on the Securities, the legend shall not be removed unless the Trustee and the
         Applicable Issuers received satisfactory evidence, which may include an Opinion of Counsel
         acceptable to them, reasonably required by the Applicable Issuers (and which shall by its terms permit
         reliance by the Trustee), to the effect that neither the legend nor the restrictions on transfer in it are
         required to ensure that transfers of the Securities comply with the Securities Act, the 1940 Act, ERISA,
         and the Code. Upon provision of satisfactory evidence, the Trustee or its Authenticating Agent, at the
         written direction of the Applicable Issuers shall, after due execution by the Applicable Issuers
         authenticate and deliver Securities that do not bear the applicable legend.

                    (i)      Notwithstanding anything contained in this Section 2.6 to the contrary:

                      (i) Restrictions on U.S. Transfers. Transfers of an interest in a Regulation S Global Security
              or a Regulation S Certificated Security that are not made in an offshore transaction pursuant to
              Regulation S or are made to U.S. Persons, if such transferees take delivery in the form of an interest
              in a Rule 144A Global Note or U.S. Certificated Security, shall be limited to transfers made pursuant
              to the provisions of Section 2.6(f)(iii) and Section 2.6(f)(iv).

                    (ii) Beneficial interests in a Regulation S Global Security may only be held through
              Euroclear or Clearstream.


                  (j) Each person who becomes a Beneficial Owner of a Security evidenced by: (i) an interest
         in a Certificated Security, shall make the representations, warranties and agreements set forth in the
         applicable Transferee Certificate set forth in Exhibit B-1 upon such person's purchase or other



  61938v.24

                                                                                                       005087
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
                                         242 06/09/21 Page 98 of 272 PageID 7880
 Case 3:21-cv-00538-N Document 26-20 Filed


         acquisition of the relevant Certificated Security and (ii) an interest in a Global Security, shall be
         deemed to make (or in the case of a Class 2 Combination Security represented by a Global Security
         purchased in the Offering of the Securities, will be required to make) the representations, warranties
         and agreements set forth in the applicable legends of the Securities set forth in the applicable portion of
         Exhibit A hereto and in the applicable Transferee Certificate set forth in Exhibit B-1 hereto upon such
         person's purchase or other acquisition of the relevant Global Security.

                 (k) The aggregate principal amount of any Global Security may be increased or decreased by
         adjustments made on the records of the Trustee, as custodian for DTC for the Global Security, which
         adjustments shall be conclusive as to the aggregate principal amount of any Global Security.

                 (l)    Any purported transfer of a Security not in accordance with this Section 2.6 shall be null
         and void.

  Section 2.7.     Mutilated, Destroyed, Lost, or Stolen Securities.

            If any mutilated or defaced Security is delivered to a Transfer Agent or if the Applicable Issuers, the
  Trustee, and the relevant Transfer Agent receive evidence to their satisfaction of the destruction, loss, or theft
  of any Security, and they receive the security or indemnity they require to hold each of them harmless, or if
  any mutilated Security is surrendered to a Transfer Agent, then, in the absence of notice to the Applicable
  Issuers, the Trustee, or the Transfer Agent that the Security has been acquired by a protected purchaser, the
  Applicable Issuers shall execute and upon Issuer Order and the Trustee shall authenticate and deliver, in lieu of
  the mutilated, destroyed, lost, or stolen Security, a replacement Security, of like tenor and equal principal
  amount.

            If, after delivery of the replacement Security or payment on it, a protected purchaser of the
  predecessor Security presents it for payment, transfer, or exchange, the Applicable Issuers, the Transfer Agent,
  and the Trustee may recover the replacement Security (or the payment on it) from the person to whom it was
  delivered or any person taking the replacement Security from the person to whom the replacement Security
  was delivered or any assignee of that person, except a protected purchaser, and may recover on the security or
  indemnity provided therefor to the extent of any loss, damage, cost, or expense incurred by the Applicable
  Issuers, the Trustee, and the Transfer Agent in connection with it.

           If any mutilated, destroyed, lost, or stolen Security has become payable, the Applicable Issuers in their
  discretion may, instead of issuing a new Security pay the Security without requiring its surrender except that
  any mutilated Security shall be surrendered.

           Upon the issuance of any new Security under this Section, the Applicable Issuers or the Trustee may
  require the payment by its holder of a sum sufficient to cover any tax or other governmental charge that may
  be imposed in connection with the issuance and any other expenses (including the fees and expenses of the
  Trustee) connected with it.

           Every new Security issued pursuant to this Section in replacement for any mutilated, destroyed, lost,
  or stolen Security shall be an original additional contractual obligation of the Applicable Issuers and the new
  Security shall be entitled to all the benefits of this Indenture equally and proportionately with all other
  Securities of the same Class duly issued under this Indenture.

          The provisions of this Section are exclusive and shall preclude (to the extent lawful) all other rights
  with respect to the replacement or payment of mutilated, destroyed, lost, or stolen Securities.




  61938v.24

                                                                                                    005088
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
                                         242 06/09/21 Page 99 of 272 PageID 7881
 Case 3:21-cv-00538-N Document 26-20 Filed


  Section 2.8.   Payment of Principal and Interest and Other Amounts; Principal and Interest Rights
  Preserved; Withholding.

                   (a) The Notes of each Class shall accrue interest during each Interest Period on their
          Aggregate Outstanding Amount (determined as of the first day of the Interest Period and after giving
          effect to any redemption or other payment of principal occurring on that day) at the Applicable Note
          Interest Rate. Interest shall be payable in arrears on each Payment Date. Payment of interest on each
          Class of Notes shall be subordinated to the payments of interest on the related Priority Classes and
          other amounts in accordance with the Priority of Payments.

           So long as any Priority Classes are Outstanding with respect to any Class of Deferred Interest Notes,
  any payment of interest due on the Class of Deferred Interest Notes that is not available to be paid ("Deferred
  Interest") in accordance with the Priority of Payments on any Payment Date shall not be considered "payable"
  for the purposes of this Indenture (and the failure to pay the interest shall not be an Event of Default) until the
  Payment Date on which the interest is available to be paid in accordance with the Priority of Payments.
  Deferred Interest on any Class of Deferred Interest Notes shall be payable on the first Payment Date on which
  funds are available to be used for that purpose in accordance with the Priority of Payments.

            Interest shall cease to accrue on each Note, or in the case of a partial repayment, on the part repaid,
  from the date of repayment or its Stated Maturity unless payment of principal is improperly withheld or unless
  there is some other default with respect to the payments of principal.

           To the extent lawful and enforceable, interest on Deferred Interest with respect to any Class of
  Deferred Interest Notes shall accrue at the Note Interest Rate for such Class and, to the extent not paid as
  current interest on the Payment Date after the Interest Period in which it accrues, shall thereafter be additional
  Deferred Interest, until paid as provided in this Indenture.

                  (b) The principal of each Note of each Class matures at par and is payable on the Payment
          Date that is the Stated Maturity for the Class of Notes, unless the unpaid principal of the Note becomes
          payable at an earlier date by declaration of acceleration, call for redemption, or otherwise.
          Notwithstanding the foregoing, the payment of principal of each Class of Notes:

                       (i) may only occur after principal on each Class of Notes that is a Priority Class with
              respect to the Class has been paid in full; and

                      (ii) is subordinated to the payment on each Payment Date of the principal and interest
              payable on the Priority Classes, and other amounts in accordance with the Priority of Payments;

          provided that, notwithstanding the foregoing, Interest Proceeds may be used to pay principal of the
          Class D Notes on any Payment Date to the extent necessary to satisfy the Class D Coverage Tests.

                 (c) Principal payments on the Notes shall be made in accordance with the Priority of
          Payments and Section 9.1.

                    (d) As a condition to the payment of principal of and interest on any Security without the
          imposition of U.S. withholding tax, the Paying Agent shall require the previous delivery of appropriate
          properly completed and signed original forms United States federal income tax certifications
          (generally, an Internal Revenue Service Form W-9 (or applicable successor form) in the case of a
          person that is a "United States person" within the meaning of Section 7701(a)(30) of the Code or an
          appropriate Internal Revenue Service Form W-8 (or applicable successor form) in the case of a person
          that is not a "United States person" within the meaning of Section 7701(a)(30) of the Code) or any
          other certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee, and any Paying
          Agent to determine their duties and liabilities with respect to any taxes or other charges that they may



  61938v.24

                                                                                                     005089
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-20 Filed242 06/09/21 Page 100 of 272 PageID 7882


          be required to deduct or withhold from payments on the Security under any present or future law of the
          United States or any present or future law of any political subdivision of the United States or taxing
          authority in the United States or to comply with any reporting or other requirements under any such
          law.

                   (e) Payments in respect of interest on and principal of any Security shall be made by the
          Trustee in U.S. Dollars to the Depository or its designee with respect to a Global Security and to the
          Holder or its nominee with respect to a Certificated Security, by wire transfer, as directed by the
          Holder, in immediately available funds to a U.S. Dollar account maintained by the Depository or its
          nominee with respect to a Global Security, and to the Holder or its designee with respect to a
          Certificated Security, in the case of a Certificated Security, its holder has provided written wiring
          instructions to the Trustee. Payments in respect of distributions on any Preference Share payable to the
          Preference Shares Paying Agent in accordance with the Priority of Payments for payments on the
          Preference Shares in accordance with the Preference Share Documents shall be payable by wire
          transfer in immediately available funds (or by internal transfer if the Trustee and the Preference Shares
          Paying Agent are the same Person) to the Preference Shares Distribution Account.

           If appropriate instructions for the wire transfer are not received by the related Record Date, then the
  payment will be made by check drawn on a U.S. bank mailed to the address of the Holder in the Indenture
  Register. Upon final payment due on the Maturity of a Note, its holder shall present and surrender the Note at
  the office designated by the Trustee on or before the Maturity. If the Trustee and the Applicable Issuers have
  been furnished the security or indemnity they require to save each of them harmless and an undertaking
  thereafter to surrender the certificate, then, in the absence of notice to the Applicable Issuers or the Trustee that
  the applicable Note has been acquired by a protected purchaser, the final payment shall be made without
  presentation or surrender. In the case of the Components to be redeemed, the related Combination Securities
  do not need to be surrendered at the office of any paying agent under this Indenture to receive the applicable
  Redemption Price. Neither the Co-Issuers, the Trustee, the Share Registrar, nor any Paying Agent shall have
  any responsibility or liability for any aspects of the records maintained by Euroclear, Clearstream, or any of the
  Agent Members relating to or for payments made thereby on account of beneficial interests in a Global
  Security.

           In the case where any final payment of principal and interest is to be made on any Note (other than on
  its Stated Maturity and except as otherwise provided in this Indenture), the Trustee, in the name and at the
  expense of the Applicable Issuers shall, not more than 30 nor less than 10 days before the date on which the
  payment is to be made, mail (by first-class mail, postage prepaid) to the persons entitled thereto at their
  addresses appearing on the Indenture Register, a notice specifying the date on which the payment will be
  made, the amount of the payment per U.S.$100,000 original principal amount of Notes and the place where the
  Notes may be presented and surrendered for payment. The final payment on any Combination Security shall
  be made only upon surrender of the certificate for the Combination Security to the Trustee at the office
  designated by the Trustee. If the Trustee and the Issuer have been furnished any security or indemnity they
  require to save each of them harmless and an undertaking thereafter to surrender the certificate, then, in the
  absence of notice to the Issuer or the Trustee that the applicable certificate has been acquired by a protected
  purchaser, final payment shall be made without presentation or surrender of the applicable certificate.

                  (f) Payments of principal to Holders of the Notes of each Class shall be made in the
          proportion that the Aggregate Outstanding Amount of the Notes of the Class registered in the name of
          each Holder on the applicable Record Date bears to the Aggregate Outstanding Amount of all Notes of
          the Class on the Record Date.

                   (g) Interest accrued shall be calculated on the basis of the actual number of days elapsed in
          the applicable Interest Period divided by 360.




  61938v.24

                                                                                                      005090
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-20 Filed242 06/09/21 Page 101 of 272 PageID 7883


                  (h) All reductions in the principal amount of a Security (or one or more predecessor
         Securities) effected by payments of installments of principal made on any Payment Date or
         Redemption Date shall be binding on all future Holders of the Security and of any Security issued upon
         the registration of its transfer, exchange, or replacement, whether or not the payment is noted on such
         Security.

                   (i) Notwithstanding any other provision of this Indenture, the obligations of the Applicable
         Issuers under the Securities and under this Indenture are limited recourse obligations of the Applicable
         Issuers payable solely from the Collateral and following realization of the assets, application of their
         proceeds in accordance with this Indenture and the reduction of the proceeds of the Collateral to zero,
         all obligations of, and any claims against, the Co-Issuers under this Indenture or under the Securities or
         arising in connection therewith shall be extinguished and shall not thereafter revive. No recourse shall
         be had against any Officer, director, employee, shareholder, or incorporator of either of the Co-Issuers
         or their respective successors or assigns for any amounts payable under the Securities or this Indenture.
         The foregoing provisions of this paragraph (i) shall not (1) prevent recourse to the Collateral for the
         sums due or to become due under any security, instrument, or agreement that is part of the Collateral or
         (2) be a waiver, release, or discharge of any indebtedness or obligation evidenced by the Securities or
         secured by this Indenture until the Collateral have been realized. The foregoing provisions of this
         paragraph (i) shall not limit the right of any person to name the Issuer or the Co-Issuer as a party
         defendant in any Proceeding or in the exercise of any other remedy under the Securities or this
         Indenture, so long as no judgment in the nature of a deficiency judgment or seeking personal liability is
         sought or (if obtained) enforced against the person.

                   (j) If any withholding tax is imposed on the Issuer's payment (or allocations of income)
         under the Securities to any Noteholder or Combination Securityholder, as applicable, the tax shall
         reduce the amount otherwise distributable to the Noteholder or Combination Securityholder, as
         applicable. The Trustee is hereby authorized and directed to retain from amounts otherwise
         distributable to any Noteholder or Combination Securityholder sufficient funds for the payment of any
         tax that is legally owed, or required by law to be collected, by or on behalf of the Issuer (but the
         authorization shall not prevent the Trustee or the Issuer from contesting any such tax in appropriate
         proceedings and withholding payment of the tax, if permitted by law, pending the outcome of the
         proceedings). The amount of any withholding tax imposed with respect to any Noteholder or
         Combination Securityholder shall be treated as Cash distributed to the Noteholder or Combination
         Securityholder when it is withheld by the Trustee and remitted to the appropriate taxing authority. If
         there is a possibility that withholding tax is payable with respect to a distribution, the Trustee may in its
         sole discretion withhold the amounts in accordance with this Section 2.8(j). If any Noteholder or
         Combination Securityholder wishes to apply for a refund of any such withholding tax, the Trustee shall
         reasonably cooperate with the Noteholder or Combination Securityholder in making the claim by
         providing information readily available to the Trustee so long as the Noteholder or Combination
         Securityholder agrees to reimburse the Trustee for any out-of-pocket expenses incurred and provides
         the Trustee with security reasonably acceptable to the Trustee assuring the reimbursement. The
         Trustee hereby provides notice to each Noteholder and Combination Securityholder that the failure by
         the Noteholder or Combination Securityholder to provide the Trustee with appropriate tax certifications
         may result in amounts being withheld from payments to the Noteholder or Combination
         Securityholder, as applicable. Nothing in this Indenture shall impose an obligation on the part of the
         Trustee to determine the amount of any tax or withholding obligation on the part of the Issuer or in
         respect of the Securities.

  Section 2.9.     Persons Considered Owners.

          The Issuer, the Co-Issuer, the Trustee, and any agent of the Co-Issuers or the Trustee may treat as the
  owner of the Security the person in whose name any Security is registered on the Indenture Register on the
  applicable Record Date for the purpose of receiving payments of principal of and interest on the Security and



  61938v.24

                                                                                                     005091
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-20 Filed242 06/09/21 Page 102 of 272 PageID 7884


  on any other date for all other purposes whatsoever (whether or not the Security is overdue), and neither the
  Issuer, the Co-Issuers, nor the Trustee nor any agent of the Issuer, the Co-Issuer, or the Trustee shall be
  affected by notice to the contrary. The Portfolio Manager shall notify the Trustee of any Affiliate of the
  Portfolio Manager that owns the Securities or Preference Shares.

  Section 2.10.    Cancellation.

           All Securities surrendered for payment, registration of transfer, exchange, or redemption, or lost or
  stolen, shall be promptly canceled by the Trustee and may not be reissued or resold. No Securities shall be
  authenticated in lieu of or in exchange for any Securities canceled as provided in this Section 2.10, except as
  expressly permitted by this Indenture. All canceled Securities held by the Trustee shall be destroyed by the
  Trustee in accordance with its standard policy unless the Co-Issuers direct by an Issuer Order delivered to the
  Trustee prior to cancellation and destruction that they be returned to the Issuer.

  Section 2.11.    Certificated Securities.

                  (a) A Global Security deposited with the Depository pursuant to Section 2.2 shall be
         transferred in the form of a Certificated Security to their Beneficial Owners only if the transfer
         complies with Section 2.6 and either

                      (i) the Depository notifies the Co-Issuers that it is unwilling or unable to continue as
              Depository for the Global Security or

                      (ii) if at any time the Depository ceases to be a Clearing Agency registered under the
              Exchange Act and, in each case, a successor depository is not appointed by the Co-Issuers within
              90 days after the notice.

                  (b) Any Global Security that is transferable in the form of a Certificated Security to its
         Beneficial Owners pursuant to this Section 2.11 shall be surrendered by the Depository to the office of
         the Trustee's agent located in the City of New York, New York as specified in Section 7.2 (or any other
         office designated by the Trustee) to be so transferred, in whole or from time to time in part, without
         charge, and the Applicable Issuers shall execute and the Trustee shall authenticate and deliver, upon
         the transfer of each portion of the Global Security, an equal aggregate principal amount of Certificated
         Securities (pursuant to the instructions of the Depository) in authorized denominations. Any
         Certificated Security delivered in exchange for an interest in a Global Security, as applicable, shall,
         except as otherwise provided by Section 2.6(i), bear the legends in the applicable portion of Exhibit A
         and shall be subject to the transfer restrictions referred to in the legends.

                 (c) The Holder of a Global Security may grant proxies and otherwise authorize any person,
         including Agent Members and persons that may hold interests through Agent Members, to take any
         action which a Holder is entitled to take under this Indenture or the Securities, as applicable.

                  (d) Upon the occurrence of either of the events specified in Section 2.11(a)(i) and (ii), the
         Co-Issuers shall promptly make available to the Trustee a reasonable supply of Certificated Securities
         in definitive, fully registered form without interest coupons.

          The Certificated Securities shall be in substantially the same form as the Global Securities, with any
  changes the Issuer and Trustee agree to and the Applicable Issuers shall execute, and the Trustee shall
  authenticate and deliver, in exchange therefor, the same aggregate principal amount of Certificated Securities
  of authorized denominations.




  61938v.24

                                                                                                   005092
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-20 Filed242 06/09/21 Page 103 of 272 PageID 7885


  Section 2.12.    Securities Beneficially Owned by Non-Permitted Holders.

                  (a) Notwithstanding anything to the contrary elsewhere in this Indenture, any transfer of a
         beneficial interest in any Global Security or Regulation S Certificated Security to a U.S. person (for
         purposes of this Section 2.12 as defined in Regulation S) that is not a QIB/QP (or an Accredited
         Investor and a Qualified Purchaser with respect to U.S. Certificated Securities) and that is not in each
         case made pursuant to an applicable exemption under the Securities Act, shall be void and any such
         purported transfer of which the Issuer, the Co-Issuer, or the Trustee has notice may be disregarded by
         the Issuer, the Co-Issuer, and the Trustee for all purposes.

                   (b) After discovery by the Issuer, the Co-Issuer, or the Trustee (and notice by the Trustee or
         the Co-Issuer to the Issuer, if either of them makes the discovery), that a person is a Non-Permitted
         Holder, the Issuer shall promptly send notice to the Non-Permitted Holder demanding that the Non-
         Permitted Holder transfer its interest to a person that is not a Non-Permitted Holder within 30 days of
         the date of the notice. If the Non-Permitted Holder fails to so transfer its Securities or interest in the
         Securities, without further notice to the Non-Permitted Holder, the Issuer may sell the Securities or
         interest in the Securities to a purchaser selected by the Issuer that is a not a Non-Permitted Holder on
         any terms the Issuer chooses. The Issuer, or the Trustee acting on behalf of the Issuer, may select the
         purchaser by soliciting bids (or by appointing an investment bank at the expense of the Issuer to solicit
         bids) from brokers or other market professionals that regularly deal in securities similar to the
         Securities, and selling the Securities, or interest in the Securities to the highest bidder. However, the
         Issuer or the Trustee may select a purchaser by any other means determined by it in its sole discretion.
         The Holder of each Security, the Beneficial Owner of each interest in a Security, the Non-Permitted
         Holder, and each other person in the chain of title from the Holder or Beneficial Owner to the Non-
         Permitted Holder, by its acceptance of an interest in the Securities agrees to cooperate with the Issuer
         and the Trustee to effect the transfers. The proceeds of the sale, net of any commissions, expenses of
         the Trustee or otherwise, and taxes due in connection with the sale shall be remitted to the Non-
         Permitted Holder. The terms of any sale under this subsection shall be determined in the sole
         discretion of the Issuer (or the Trustee acting on its behalf), and the Issuer and the Trustee shall not be
         liable to any person having an interest in the Securities sold as a result of any such sale or the exercise
         of its discretion.

                                                    ARTICLE 3

                                             CONDITIONS PRECEDENT

  Section 3.1.     Conditions to Issuance of Securities on Closing Date.

          The Securities to be issued on the Closing Date shall be executed by the Applicable Issuers and
  delivered to the Trustee for authentication and thereupon the same shall be authenticated and delivered by the
  Trustee upon Issuer Order and upon receipt by the Trustee of the following:

                        (i) Officers' Certificates of the Co-Issuers Regarding Corporate Matters. An Officer's
              certificate of each of the Co-Issuers:

                             (A)     (1) evidencing (x) the authorization by Board Resolution of the execution
                   and delivery of this Indenture and the Placement Agency Agreement and, in the case of the
                   Issuer, the Management Agreement, the Preference Shares Paying Agency Agreement, the
                   Collateral Administration Agreement and the Hedge Agreements being entered into on or
                   before the Closing Date (if any), and related transaction documents and (y) the execution,
                   authentication, and delivery of the Securities applied for by it and specifying the Stated
                   Maturity, principal amount, and, with respect to the Notes, the Note Interest Rate of each
                   Class of Notes to be authenticated and delivered and (2) evidencing the authorization by



  61938v.24

                                                                                                    005093
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-20 Filed242 06/09/21 Page 104 of 272 PageID 7886


                    Board Resolution of the issuance, terms and number of Preference Shares issued on the
                    Closing Date, and that each of the foregoing is in accordance with the terms of the Board
                    Resolution, and

                            (B)       certifying that (1) the attached copy of the Board Resolution is an accurate
                    copy, (2) the resolutions have not been rescinded and are in full force on and as of the Closing
                    Date, and (3) the Officers authorized to execute and deliver the documents hold the offices
                    and have the signatures indicated on the documents.

                       (ii)   Governmental Approvals. From each of the Co-Issuers either:

                              (A)      a certificate of the Applicable Issuer or other official document evidencing
                    the due authorization, approval, or consent of any governmental bodies, at the time having
                    jurisdiction in the premises, together with an Opinion of Counsel of the Applicable Issuer that
                    no other authorization, approval, or consent of any governmental body is required for the
                    valid issuance of the Securities applied for by it, or

                              (B)      an Opinion of Counsel of the Applicable Issuer that no authorization,
                    approval, or consent of any governmental body is required for the valid issuance of the
                    Securities except as have been given; provided that the opinions of McKee Nelson LLP and
                    Maples and Calder, substantially in the forms of Exhibit C and Exhibit D, respectively, shall
                    satisfy this clause (B).

                      (iii) Co-Issuers' and Portfolio Manager's U.S. Counsel Opinion. An opinion of McKee
              Nelson LLP, special U.S. counsel to the Co-Issuers, and Orrick, Herrington & Sutcliffe LLP,
              counsel to the Portfolio Manager, dated the Closing Date, substantially in the forms of Exhibit C
              and Exhibit F.

                       (iv) Issuer's Cayman Counsel Opinion. An opinion of Maples and Calder, Cayman
              Islands counsel to the Issuer, dated the Closing Date, substantially in the form of Exhibit D.

                      (v) Trustee's Counsel Opinion. An opinion of Gardere Wynne Sewell LLP, counsel to
              the Trustee, dated the Closing Date, substantially in the form of Exhibit E.

                       (vi) Officers' Certificates of Co-Issuers Regarding Indenture. An Officer's certificate of
              each of the Co-Issuers stating that, to the best of the Officer's knowledge,

                             (A)      the Applicable Issuer is not in default under this Indenture and that the
                    issuance of the Securities applied for by it will not result in a default or a breach of, or be a
                    default under, its organizational documents, any indenture or other agreement or instrument to
                    which it is a party or by which it is bound, or any order of any court or administrative agency
                    entered in any Proceeding to which it is a party or by which it may be bound or to which it
                    may be subject;

                             (B)     all conditions precedent in this Indenture relating to the authentication and
                    delivery of the Securities have been complied with; and

                            (C)      all expenses due or accrued with respect to the Offering or relating to actions
                    taken on or in connection with the Closing Date have been paid or reserves therefor have been
                    made.

           The Officer's certificate of the Issuer shall also state that, to the best of the Officer's knowledge, all of
  its representations and warranties contained in this Indenture are accurate as of the Closing Date.



  61938v.24

                                                                                                        005094
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 105 of 272 PageID 7887
                                       Filed


                      (vii) Hedge Agreements. Executed copies of the Hedge Agreements being entered into on
             or entered into before the Closing Date, if any.

                     (viii) Management Agreement. Executed copy of the Management Agreement.

                     (ix) Preference Shares. Copies of executed Preference Share certificates to be issued on
             the Closing Date.

                    (x) Preference Share Documents. An executed counterpart of each of the Preference
             Share Documents.

                    (xi) Collateral Administration Agreement. Executed copy of the Collateral
             Administration Agreement.

                      (xii) Grant of Collateral Obligations. Evidence of the Grant pursuant to the Granting
             Clauses of this Indenture of all of the Issuer's interest in the Collateral Obligations pledged to the
             Trustee for inclusion in the Collateral, on the Closing Date and Delivery of the Collateral
             Obligations (including any promissory notes and all other Underlying Instruments related to them
             to the extent received by the Issuer) to the Trustee or the Custodian as contemplated by Section 3.2.

                      (xiii) Certificate of the Portfolio Manager. A certificate of an Authorized Officer of the
             Portfolio Manager, dated as of the Closing Date, to the effect that, to the best knowledge of the
             Portfolio Manager, in the case of each Collateral Obligation pledged to the Trustee for inclusion in
             the Collateral, as the case may be, on the Closing Date and immediately before the delivery of the
             Collateral Obligation on the Closing Date:

                          (A)     the "row/column combination" of the table appearing in the definition of
                  "Ratings Matrix" selected by the Portfolio Manager on the Closing Date;

                          (B)      the information with respect to the Collateral Obligation in the Schedule of
                  Collateral Obligations is correct;

                          (C)      the Collateral Obligation satisfies the requirements of the definition of
                  "Collateral Obligation" and of Section 3.1(xx)(B); and

                           (D)      no Deep Discount Obligation is included in the Collateral on the Closing
                  Date.

                       (xiv) Rating Letters. An Officer's certificate of the Issuer to the effect that attached is an
             accurate copy of a letter signed by each Rating Agency and confirming that each Class of Securities
             rated by the Rating Agency has been assigned the applicable Initial Rating and that the ratings are
             in full force on the Closing Date.

                     (xv) Accounts. Evidence that each of the Accounts has been established.

                      (xvi) Issuer Order for Deposit of Funds into Accounts. An Issuer Order signed in the
             name of the Issuer by an Authorized Officer of the Issuer, dated as of the Closing Date, authorizing
             the deposit of approximately U.S.$274,895,753.10 into the Collection Account for use pursuant to
             Section 7.19, the deposit of approximately U.S.$332,917.16 into the Closing Date Expense
             Account for use pursuant to Section 10.3(g) and the deposit of approximately U.S.$7,200,000 into
             the Interest Reserve Account for use pursuant to Section 10.3(i).




 61938v.24

                                                                                                    005095
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 106 of 272 PageID 7888
                                       Filed


                      (xvii)Cayman Islands Listing. An Officer's certificate of the Issuer to the effect that
             application will be made for the Securities to be admitted to the official list of the Cayman Islands
             Stock Exchange.

                     (xviii)        Issuer Order for Authentication of Securities. An Issuer Order signed in the
             name of the Issuer by an Authorized Officer of the Issuer, dated as of the Closing Date, directing
             the Trustee to authenticate the Securities in the amounts, in the registered names, and with the
             CUSIP numbers in the Issuer Order.

                      (xix) Accountants' Certificate. An Accountants' Certificate (A) confirming the
             information with respect to each Collateral Obligation on the Schedule of Collateral Obligations
             attached as Schedule 1, by reference to such sources as shall be specified therein (B) confirming
             that the Aggregate Principal Balance of the Collateral Obligations that the Issuer has committed to
             purchase in accordance with customary settlement procedures in the relevant markets, is at least
             U.S.$698,300,000, that each Concentration Limitation is satisfied taking into account all of the
             Collateral Obligations acquired as of the Closing Date (including binding agreements to purchase
             Collateral Obligations in effect on the Closing Date), that the Weighted Average Spread Test is
             satisfied as of the Closing Date, that the Weighted Average Rating Factor Test is satisfied as of the
             Closing Date, that the Weighted Average Life Test is satisfied as of the Closing Date, that each
             Overcollateralization Test is satisfied as of the Closing Date, that the Weighted Average Moody's
             Recovery Rate Test is satisfied as of the Closing Date, that the Weighted Average S&P Recovery
             Rate Test is satisfied as of the Closing Date and that the Weighted Average Fixed Rate Coupon
             Test is satisfied as of the Closing Date and a calculation of the Diversity Score and, with respect to
             each such test, specifying the percentage or other numerical value required in order to satisfy the
             applicable test and (C) specifying the procedures undertaken by them to review data and
             computations relating to this Section 3.1(xx).

                      (xx) Certificate of the Issuer Regarding Collateral. A certificate of an Authorized Officer
             of the Issuer, dated as of the Closing Date, to the effect that, to the knowledge of the Issuer, in the
             case of each Collateral Obligation pledged to the Trustee for inclusion in the Collateral, as the case
             may be, on the Closing Date and immediately before the delivery of the Collateral Obligation on
             the Closing Date:

                          (A)     the Issuer is the owner of the Collateral Obligation free of any liens, claims,
                  or encumbrances of any nature whatsoever except for those that are being released on the
                  Closing Date and except for those Granted pursuant to or permitted by this Indenture;

                           (B)      the Issuer has acquired its ownership in the Collateral Obligation in good
                  faith without notice of any adverse claim, except as described in paragraph (A) above;

                           (C)     the Issuer has not assigned, pledged, or otherwise encumbered any interest in
                  the Collateral Obligation (or, if any interest in the Collateral Obligation has been assigned,
                  pledged, or otherwise encumbered, it has been released before the Closing Date or is being
                  released on the Closing Date) other than interests Granted pursuant to or permitted by this
                  Indenture;

                           (D)     the Issuer has full right to Grant a security interest in and assign and pledge
                  the Collateral Obligation to the Trustee;

                            (E)     upon Grant by the Issuer, the Trustee has a first priority perfected security
                  interest in the Collateral Obligations and the other Collateral;

                           (F)      based solely on the Accountant's Certificate set forth in clause (xix) above,



 61938v.24

                                                                                                   005096
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 107 of 272 PageID 7889
                                       Filed


                  the weighted average purchase price of the Collateral Obligations in the portfolio as of the
                  Closing Date is at least 90% of the aggregate par amount thereof; and

                          (G)      based on the certification provided by the Portfolio Manager on the Closing
                  Date pursuant to Section 3.1(xiii), no Deep Discount Obligation is included in the Collateral
                  on the Closing Date.

                       (xxi) Certificate of the Issuer Regarding Important Section 3(c)(7) Reminder Notice. A
             certificate of an Authorized Officer of the Issuer, dated as of the Closing Date, to the effect that, on
             or prior to the Closing Date the Issuer provided to the Depository the Important Section 3(c)(7)
             Reminder Notice, substantially in the form of Exhibit H-2.

                      (xxii)Other Documents. Any other documents the Trustee reasonably requires. Nothing in
             this clause (xxii) shall imply or impose a duty on the part of the Trustee to require any other
             documents.

 Section 3.2.     Custodianship; Delivery of Collateral Obligations and Eligible Investments.

                 (a) The Portfolio Manager, on behalf of the Issuer, shall deliver or cause to be delivered to a
        custodian appointed by the Issuer, which shall be a Securities Intermediary (the "Custodian"), all
        Collateral in accordance with the definition of "Deliver." Initially, the Custodian shall be JPMorgan
        Chase Bank, National Association. Any successor custodian shall be a state or national bank or trust
        company that is not an Affiliate of the Issuer or the Co-Issuer and has capital and surplus of at least
        U.S.$200,000,000 and is a Securities Intermediary. Subject to the limited right to relocate Pledged
        Obligations as provided in Section 7.5(b), the Trustee shall hold all Collateral Obligations, Eligible
        Investments, other investments purchased in accordance with this Indenture (other than Loans,
        Participations and general intangibles) and Cash in the relevant Account established and maintained
        pursuant to Article 10, as to which in each case the Trustee shall have entered into an agreement with
        the Custodian substantially in the form of Exhibit G providing, inter alia, that the establishment and
        maintenance of the Account shall be governed by the law of the State of New York.

                 (b) Each time that the Issuer, or the Portfolio Manager on behalf of the Issuer, directs or
        causes the acquisition of any Collateral Obligation, Eligible Investment, or other investments, the
        Portfolio Manager (on behalf of the Issuer) shall, if the Collateral Obligation, Eligible Investment, or
        other investment is required to be, but has not already been, transferred to the relevant Account, cause
        the Collateral Obligation, Eligible Investment, or other investment to be Delivered to the Custodian to
        be held in the Custodial Account (or in the case of any such investment that is not a Collateral
        Obligation, in the Account in which the funds used to purchase the investment are held in accordance
        with Article 10) for the benefit of the Trustee in accordance with this Indenture. The security interest
        of the Trustee in the funds or other property used in connection with the acquisition shall, immediately
        and without further action on the part of the Trustee, be released. The security interest of the Trustee
        shall nevertheless come into existence and continue in the Collateral Obligation, Eligible Investment,
        or other investment so acquired, including all interests of the Issuer in to any contracts related to and
        proceeds of the Collateral Obligations, Eligible Investments, or other investments.

 Section 3.3.     Representations as to Collateral.

                (a) The Issuer hereby represents and warrants to the Secured Parties as to the Collateral and
        the Holders of the Class 2 Combination Securities as to the Class 2 Collateral as follows (which
        representations are repeated on each day on which the Issuer acquires new Collateral):

                     (i) This Indenture creates a valid and continuing security interest (as defined in the
             applicable Uniform Commercial Code) in the Collateral and in the Class 2 Collateral in favor of the



 61938v.24

                                                                                                     005097
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 108 of 272 PageID 7890
                                       Filed


             Trustee, which security interest is prior to all other liens, charges, claims, security interests,
             mortgages, and other encumbrances, and is enforceable as such as against creditors of and
             purchasers from the Issuer.

                      (ii) Except for any Securities Lending Collateral and Synthetic Securities Collateral, the
             Issuer has good and marketable title to and is the owner of each item of Collateral and Class 2
             Collateral free of any liens, claims, or encumbrances of any nature whatsoever except for liens (A)
             that are being released on the Closing Date and (B) granted pursuant to or permitted by this
             Indenture. The Issuer has a first priority security interest in all Securities Lending Collateral to
             secure all obligations of Securities Lending Counterparty under the Securities Lending Agreement
             and a first priority interest in all Synthetic Securities Collateral to secure all obligations of
             Synthetic Securities Counterparty under the Synthetic Securities Agreement.

                      (iii) The Issuer has not assigned, pledged, or otherwise encumbered any interest in the
             Collateral or Class 2 Collateral (or, if any interest in the Collateral or Class 2 Collateral has been
             assigned, pledged, or otherwise encumbered, it has been released before the Closing Date or is
             being released on the Closing Date) other than interests granted pursuant to or permitted by this
             Indenture.

                      (iv) The Issuer has full right, and has received all consents and approvals required by the
             related Underlying Instruments, to grant a security interest in its rights in the Collateral and the
             Class 2 Collateral to the Trustee.

                      (v) Each Collateral Obligation included in the Collateral satisfied the requirements of the
             definition of "Collateral Obligation" as of the date the Issuer committed to purchase the same or, in
             the case of the Warehoused Loans, as of the Closing Date.

                      (vi) All Collateral Obligations, any obligation that at the time of acquisition, conversion,
             or exchange did not satisfy the requirements of a Collateral Obligation, and Eligible Investments
             (other than, in each case, "general intangibles" within the meaning of the applicable Uniform
             Commercial Code) have been and will have been credited to one of the Accounts. The securities
             intermediary for each Account has agreed to treat all assets credited to the Accounts as "financial
             assets" within the meaning of the applicable Uniform Commercial Code.

                     (vii) The Issuer has pledged to the Trustee all of the Issuer's interest in each Collateral
             Obligation included in the Collateral pursuant to the Granting Clauses of this Indenture and has
             delivered each Collateral Obligation (including any promissory note and all its other Underlying
             Instruments to the extent received by the Issuer) to the Trustee or the Custodian as contemplated by
             Section 3.2.

                      (viii) Each of the Collateral and the Class 2 Collateral constitutes "general intangibles,"
             "certificated securities," "instruments," "securities entitlements," or "uncertificated securities," each
             within the meaning of the applicable Uniform Commercial Code, or any other category of collateral
             under the applicable Uniform Commercial Code as to which the Issuer has complied with its
             obligations under Section 3.3(b).

                       (ix) The Issuer has caused (or will have caused within 10 days following the Closing
             Date) the filing of appropriate financing statements in the proper filing offices in the appropriate
             jurisdictions under applicable law to perfect the security interest in the portion of the Collateral and
             the Class 2 Collateral pledged to the Trustee under this Indenture that may be perfected by the
             filing of financing statements.




 61938v.24

                                                                                                       005098
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 109 of 272 PageID 7891
                                       Filed


                     (x) The Issuer has not authorized the filing of and is not aware of any financing
             statements against the Issuer that include a description of collateral covering the Collateral or the
             Class 2 Collateral other than any financing statement (A) relating to the security interest granted to
             the Trustee under this Indenture, (B) that has been terminated, or (C) that names the Trustee as the
             secured party. On the date of this Indenture, the Issuer is not aware of any judgment or Pension
             Benefit Guaranty Corporation or tax lien filings against the Issuer.

                      (xi) The Issuer has delivered to the Trustee a fully executed agreement pursuant to which
             the securities intermediary for each Account has agreed to comply with all instructions originated
             by the Trustee relating to the Account without further consent by the Issuer.

                     (xii) All original executed copies of each "instrument" (as defined in each applicable
             Uniform Commercial Code) that are or evidence the Collateral or the Class 2 Collateral have been
             delivered to the Custodian, to the extent received by the Issuer. None of the instruments that are or
             evidence the Collateral or the Class 2 Collateral has any marks or notations indicating that they are
             then pledged or otherwise assigned to any person other than the Trustee.

                      (xiii) The Accounts are not in the name of any person other than the Issuer or the Trustee.
             The Issuer has not consented to the securities intermediary of any Account to comply with
             instructions of any person other than the Trustee.

                      (xiv) All "certificated securities" (as defined in each applicable Uniform Commercial
             Code) that are or evidence the Collateral and the Class 2 Collateral have been delivered to the
             Custodian, to the extent received by the Issuer, registered in the name of the Custodian or indorsed
             to the Custodian. The Issuer has received a written acknowledgment from the Custodian that the
             Custodian is holding all the certificated securities delivered to it that are or evidence the Collateral
             and the Class 2 Collateral solely on behalf and for the benefit of the Trustee.

                      (xv) The Issuer has caused all "uncertificated securities" (as defined in each applicable
             Uniform Commercial Code) that are or evidence the Collateral and the Class 2 Collateral to be
             registered in the name of the Custodian.

                      (xvi) Upon grant by the Issuer, the Trustee has a first priority perfected security interest in
             the Collateral and the Class 2 Collateral.

                     (xvii)The parties to this Indenture (i) shall not waive any of the representations in this
             Section 3.3, unless the Rating Condition is satisfied in connection with such waiver; (ii) shall
             provide each of the Rating Agencies with prompt written notice of any breach of the
             representations contained in this Section 3.3 upon becoming aware thereof, and shall not waive a
             breach of any of the representations in this Section 3.3, unless the Rating Condition is satisfied (as
             determined after any adjustment or withdrawal of the ratings following notice of such breach) in
             connection with such waiver.

                 (b) If the Issuer acquires Collateral or Class 2 Collateral that is not "general intangibles,"
        "certificated securities," "instruments," "securities entitlements," or "uncertificated securities," each
        within the meaning of the applicable Uniform Commercial Code, or another category of collateral
        under the applicable Uniform Commercial Code as to which the Issuer has complied with its
        obligations under this Section 3.3(b), then on or before the date on which the Issuer acquires the
        Collateral or the Class 2 Collateral, the Issuer (or the Portfolio Manager on behalf of the Issuer) shall
        notify S&P and the Trustee (with respect to the Collateral, for the benefit of the Secured Parties and,
        with respect to the Class 2 Collateral, for the benefit of the Holder of the Class 2 Combination
        Securities) of its acquisition or intended acquisition of the Collateral or Class 2 Collateral, as
        applicable, and the Issuer shall represent to S&P and to the Trustee (with respect to the Collateral, for



 61938v.24

                                                                                                     005099
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 110 of 272 PageID 7892
                                       Filed


         the benefit of the Secured Parties and, with respect to the Class 2 Collateral, for the benefit of the
         Holder of the Class 2 Combination Securities) as to the category of the Collateral or the Class 2
         Collateral under the applicable Uniform Commercial Code and shall make any further representations
         as to the perfection and priority of the security interest in the Collateral or the Class 2 Collateral
         Granted under this Indenture acceptable to S&P.

 Section 3.4.     Conditions to Issuance of Additional Preference Shares

          Any Additional Preference Shares to be issued on an Additional Preference Shares Closing Date
 pursuant to Section 9 of the Preference Shares Paying Agency Agreement shall satisfy the conditions precedent
 set forth in Section 9 of the Preference Shares Paying Agency Agreement.

                                                     ARTICLE 4

                                          SATISFACTION AND DISCHARGE

 Section 4.1.     Satisfaction and Discharge of Indenture.

       This Indenture shall be discharged and shall cease to be of further effect with respect to the Notes, the
 Combination Securities, the Class 2 Collateral and the Collateral except as to:

                     (i)    rights of registration of transfer and exchange,

                     (ii)   substitution of mutilated, destroyed, lost, or stolen Securities,

                      (iii) rights of Holders of the Securities to receive payments of principal and interest on, or
             other amounts (including without limitation Extension Bonus Payments, as applicable) owing in
             respect of, the Securities and the rights of the Holders of the Class 2 Combination Securities to
             receive distributions with respect to the Class 2 Component, as provided in this Indenture,

                      (iv) the rights, indemnities, and immunities of the Trustee under this Indenture and the
             obligations of the Trustee under Section 7.3 of this Indenture with respect to the holding and paying
             of unclaimed funds,

                       (v) for so long as any Preference Shares remain Outstanding, any provisions hereof
             conferring any rights or remedies upon the Holders of the Preference Shares or the Preference
             Shares Paying Agent on behalf of the Holders of the Preference Shares, including but not limited
             to, the provisions of Articles 7, 8, 10, 11, 12, 14 and 15,

                     (vi) for so long as any Preference Shares remain Outstanding, the provisions of Articles
             10, 11 and 12 relating to the acquisition, retention, disbursement and reinvestment of Collateral,

                     (vii) the rights, obligations, and immunities of the Portfolio Manager under this Indenture
             and under the Management Agreement, and

                      (viii) the rights of Holders of the Securities as beneficiaries of this Indenture with respect
             to the property deposited with the Trustee and payable to any of them and the rights of the Holders
             of the Class 2 Combination Securities as beneficiaries of this Indenture with respect to the Class 2
             Collateral (and the Trustee, on demand of and at the expense of the Issuer, shall execute proper
             instruments acknowledging satisfaction and discharge of this Indenture),

 when:




 61938v.24

                                                                                                    005100
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 111 of 272 PageID 7893
                                       Filed


                  (a) either:

                      (i) all Securities theretofore authenticated and delivered to Noteholders and the
             Combination Securityholders (other than (A) Securities that have been destroyed, lost, or stolen and
             which have been replaced or paid as provided in Section 2.7 and (B) Securities for whose payment
             money has theretofore irrevocably been deposited in trust and thereafter repaid to the Issuer or
             discharged from the trust, as provided in Section 7.3), have been delivered to the Trustee for
             cancellation; or

                      (ii)   all Securities not theretofore delivered to the Trustee for cancellation

                             (A)     have become payable, or

                             (B)     will become payable at their Stated Maturity within one year, or

                            (C)      are to be called for redemption pursuant to Article 9 under an arrangement
                   satisfactory to the Trustee for the giving of notice of redemption by the Applicable Issuers
                   pursuant to Section 9.3,

          and the Issuer has irrevocably deposited with the Trustee, in trust for payment of the principal and
          interest on the Securities, Cash or non-callable obligations of the United States of America. The Class
          2 Bond is the obligation that must be deposited and held in a segregated trust account with respect to
          the Class 2 Component, and when distribution is required, will be distributed in kind in complete
          satisfaction of all obligations to the Holders of the Class 2 Combination Securities for payment on
          their interest in the Class 2 Component (and the Class 2 Component shall not be entitled to any of the
          proceeds of any of the other obligations). The obligations deposited under Section 4.1(a)(ii) with
          respect to the other Securities must be entitled to the full faith and credit of the United States of
          America or be debt obligations that are rated "Aaa" by Moody's and "AAA" by S&P, in an amount
          sufficient, as verified by a firm of Independent certified public accountants that are nationally
          recognized, to pay and discharge the entire indebtedness on the Securities not theretofore delivered to
          the Trustee for cancellation, for principal and interest to the date of the deposit (in the case of
          Securities that have become payable), or to the respective Stated Maturity or the respective
          Redemption Date, as the case may be, and the Issuer shall have Granted to the Trustee a valid
          perfected security interest in the Eligible Investment that is of first priority, free of any adverse claim,
          and shall have furnished an Opinion of Counsel with respect thereto. Section 4.1(a)(ii) shall not apply
          if an election to act in accordance with Section 5.5(a) has been made and not rescinded. In addition,
          the Issuer shall cause delivery to the Trustee of an Opinion of Counsel of Independent U.S. tax
          counsel of nationally recognized standing in the United States experienced in such matters to the
          effect that the Holders of Notes would recognize no income, gain or loss for U.S. federal income tax
          purposes as a result of the deposit and satisfaction and discharge of this Indenture;

                 (b) the Issuer has paid all other sums then payable under this Indenture by the Issuer and no
         other amounts are scheduled to be payable by the Issuer; and

                   (c) the Co-Issuers have delivered to the Trustee Officer's certificates and an Opinion of
         Counsel, each stating that all conditions precedent in this Indenture provided for relating to the
         satisfaction and discharge of this Indenture have been complied with.

           Notwithstanding the satisfaction and discharge of this Indenture, the rights and obligations of the Co-
 Issuers, the Trustee, the Portfolio Manager and, if applicable, the Noteholders and the Combination
 Securityholders, as applicable, under Sections 2.8, 4.2, 5.4(d), 5.9, 5.18, 6.6, 6.7, 7.1, 7.3, 13.1, and 14.14 shall
 survive.




 61938v.24

                                                                                                        005101
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 112 of 272 PageID 7894
                                       Filed


 Section 4.2.     Application of Trust Money.

           All monies deposited with the Trustee pursuant to Section 4.1 shall be held in trust for the person
 entitled to it and applied by the Trustee in accordance with the Securities and this Indenture, including the
 Priority of Payments, to the payment of principal and interest, either directly or through any Paying Agent, as
 the Trustee may determine. The money shall be held in a segregated non-interest bearing trust account
 identified as being held in trust for the benefit of the Secured Parties.

 Section 4.3.     Repayment of Monies Held by Paying Agent.

          In connection with the satisfaction and discharge of this Indenture with respect to the Securities, all
 monies then held by any Paying Agent other than the Trustee under this Indenture shall, upon demand of the
 Co-Issuers, be paid to the Trustee to be held and applied pursuant to Section 7.3 and in accordance with the
 Priority of Payments and thereupon the Paying Agent shall be released from all further liability with respect to
 the monies.

 Section 4.4.     Indenture to Remain in Effect for Class 2 Combination Securities.

           Notwithstanding anything in this Indenture to the contrary, this Indenture shall remain in effect after
 such time as the Notes and Preference Shares have been redeemed or paid in full if the Class 2 Bond forming
 part of the Class 2 Collateral has not matured or has not been distributed in-kind to the Holders of the Class 2
 Combination Securities. During such time as the Indenture shall remain in effect, the Holders of the Class 2
 Combination Securities shall only be entitled to payments described in Section 11.2 and, subject to this Article
 4, after such payments have been made in full, this Indenture shall be discharged.

                                                   ARTICLE 5

                                                    REMEDIES

 Section 5.1.     Events of Default.

          "Event of Default," wherever used in this Indenture, means any one of the following events whatever
 the reason:

                 (a) a default for four Business Days in the payment of any interest on any Class of Notes that
        is currently part of the Controlling Class when it becomes payable (or in the case of a default in
        payment due to an administrative error or omission by the Trustee, any Paying Agent or the Indenture
        Registrar, after seven Business Days);

                 (b) a default in the payment of (x) principal (including Deferred Interest) of any Note, when
        the same becomes payable, at its Stated Maturity or on the Redemption Date or (y) any distribution in
        respect of the Class 2 Component when amounts are available therefore in the Class 2 Component
        Account under Section 11.2 (or, in the case of a default in payment or distribution due to an
        administrative error or omission by the Trustee, any Paying Agent or the Indenture Registrar, such
        default has continued for three Business Days);

                 (c) the failure on any Payment Date to disburse amounts available in the Payment Account in
        accordance with the Priority of Payments and the failure continues for three Business Days (or in the
        case of a failure to disburse such amounts due to an administrative error or omission by the Trustee,
        any Paying Agent or the Indenture Registrar, after six Business Days);




 61938v.24

                                                                                                  005102
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 113 of 272 PageID 7895
                                       Filed


                 (d) on any Measurement Date for so long as any Class A-1 Notes or Class A-2 Notes are
        Outstanding, the Aggregate Principal Balance is less than 100% of the Aggregate Outstanding Amount
        of the Class A-1 Notes and the Class A-2 Notes;

                (e) either of the Co-Issuers or the pool of Collateral becomes an investment company under
        the 1940 Act;

                 (f) breach of any other covenant or other agreement of the Issuer or the Co-Issuer in this
        Indenture (other than any failure to satisfy any of the Collateral Quality Tests, any of the Concentration
        Limitations, any of the Coverage Tests, the Reinvestment Overcollateralization Test, or other
        covenants or agreements for which a specific remedy has been provided in this Section 5.1) in any
        material respect, or the failure of any representation or warranty of the Issuer or the Co-Issuer in this
        Indenture or in any certificate or other writing delivered pursuant thereto, or in connection therewith, to
        be correct in any material respect when made, and the breach or failure continues for 30 days after
        either of the Co-Issuers has actual knowledge of it or after notice to the Issuer, the Co-Issuer, and the
        Portfolio Manager by the Trustee or to the Issuer, the Co-Issuer, the Portfolio Manager, and the Trustee
        by the Holders of at least 25% of the Aggregate Outstanding Amount of the Controlling Class by
        registered or certified mail or overnight courier specifying the breach or failure and requiring it to be
        remedied and stating that the notice is a "Notice of Default" under this Indenture;

                 (g) the entry of a decree or order by a court having competent jurisdiction adjudging the
        Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly filed a petition seeking
        reorganization, arrangement, adjustment, or composition of the Issuer or the Co-Issuer under the
        Bankruptcy Law or any other applicable law, or appointing a receiver, liquidator, assignee, or
        sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any substantial part of its
        property, or ordering the winding up or liquidation of its affairs, and if the decree or order remains
        unstayed and in effect for 45 consecutive days;

                 (h) the institution by the shareholders of the Issuer or the Co-Issuer of Proceedings to have
        the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or insolvent, or the consent by the
        shareholders of the Issuer or the Co-Issuer to the institution of bankruptcy or insolvency Proceedings
        against the Issuer or Co-Issuer, or the filing by the Issuer or the Co-Issuer of a petition or answer or
        consent seeking reorganization or relief under the Bankruptcy Law or any other similar applicable law,
        or the consent by the Issuer or the Co-Issuer to the filing of any such petition or to the appointment of a
        receiver, liquidator, assignee, trustee, or sequestrator (or other similar official) of the Issuer or the Co-
        Issuer or of any substantial part of its property, or the making by the Issuer or the Co-Issuer of an
        assignment for the benefit of creditors, or the admission by the Issuer or the Co-Issuer in writing of its
        inability to pay its debts generally as they become due, or the taking of any action by the Issuer or the
        Co-Issuer in furtherance of any such action; or

                 (i) one or more final judgments is rendered against the Issuer or the Co-Issuer that exceed in
        the aggregate U.S.$2,000,000 (or any lesser amount specified by Moody's) and that remain unstayed,
        undischarged, and unsatisfied for 30 days after the judgments become nonappealable, unless adequate
        funds have been reserved or set aside for their payment, and unless (except as otherwise specified in
        writing by Moody's) the Rating Condition with respect to Moody's is satisfied with respect thereon.

 Section 5.2.     Acceleration of Maturity; Rescission and Annulment.

                 (a) If an Event of Default is continuing (other than (i) an Event of Default specified in
        Section 5.1(e), (g) or (h) or (ii) an Event of Default with respect to the Class 2 Component under
        Section 5.1(b)(y)), the Trustee may, with the consent of a Majority of the Controlling Class, and upon
        the written direction of a Majority of the Controlling Class shall, declare the principal of all the Notes
        to be immediately payable by notice to the Applicable Issuers, and upon that declaration the unpaid



 61938v.24

                                                                                                     005103
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 114 of 272 PageID 7896
                                       Filed


        principal of all the Notes, together with all its accrued and unpaid interest (and any applicable
        Defaulted Interest Charge), and other amounts payable under this Indenture, shall become immediately
        payable. The Reinvestment Period shall terminate upon a declaration of acceleration (subject to re-
        commencement pursuant to Section 5.2(b)(y)). If an Event of Default specified in Section 5.1(e), (g) or
        (h) occurs, all unpaid principal, together with all its accrued and unpaid interest (and any applicable
        Defaulted Interest Charge), of all the Notes, and other amounts payable under this Indenture, shall
        automatically become payable without any declaration or other act on the part of the Trustee or any
        Noteholder and the Reinvestment Period shall terminate automatically (subject to re-commencement
        pursuant to Section 5.2(b)). If an Event of Default occurs with respect to the Class 2 Component under
        Section 5.1(b), a Majority of the Class 2 Combination Securities may declare the Class 2 Component
        immediately payable by notice to the Issuer and the Trustee and, upon receipt of such notice, the
        Trustee shall effect a distribution in kind of a pro rata share (based on the Class 2 Combination
        Security Rated Balance) of each item of the Class 2 Collateral to the Holders of the Class 2
        Combination Securities.

                 (b) At any time after the declaration of acceleration of maturity has been made and before a
        judgment or decree for payment of the money due has been obtained by the Trustee, a Majority of the
        Controlling Class (or a Majority of the Holders of the Class 2 Combination Securities solely in respect
        of the acceleration of the Class 2 Component by the Majority of the Class 2 Combination Securities) by
        written notice to the Issuer, the Trustee and the Preference Shares Paying Agent may rescind the
        declaration and its consequences:

                      (i)   The Issuer or the Co-Issuer has paid or deposited with the Trustee a sum sufficient to
             pay:

                             (A)       all unpaid installments of interest and principal on the Notes then due or, in
                    the case of acceleration of the Class 2 Component by the Majority of the Class 2 Combination
                    Securities, all distributions with respect to the Class 2 Component under Section 11.2 (other
                    than as a result of the acceleration);

                             (B)     to the extent that payment of the interest is lawful, interest on any Deferred
                    Interest and Defaulted Interest at the Applicable Note Interest Rate or Default Interest Rate,
                    as applicable;

                           (C)      all Administrative Expenses of the Co-Issuers and other sums paid or
                    advanced by the Trustee under this Indenture;

                            (D)      all unpaid Senior Management Fees;

                            (E)      all amounts then payable to any Hedge Counterparty; and

                      (ii) The Trustee has determined that all Events of Default, other than the non-payment of
             the interest on or principal of the Notes or, in the case of acceleration of the Class 2 Component by
             the Majority of the Class 2 Combination Securities, nonpayment of distributions with respect to the
             Class 2 Component under Section 11.2 that may have become due solely by acceleration, have
             been (A) cured, and a Majority of the Controlling Class (or a Majority of the Class 2 Combination
             Securities solely in respect of the acceleration of the Class 2 Component) by written notice to the
             Trustee has agreed with that determination, or (B) waived as provided in Section 5.14.

          No such rescission shall affect any subsequent Default or impair any right consequent thereon. The
 Issuer shall not terminate any Hedge Agreement at any time after a declaration of acceleration of Maturity of
 the Notes or the Class 2 Combination Securities has been made, unless such declaration and its consequences




 61938v.24

                                                                                                    005104
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 115 of 272 PageID 7897
                                       Filed


 may no longer be rescinded and annulled in accordance with this Section 5.2(b) and liquidation of the
 Collateral has begun.

         If a declaration of acceleration is rescinded as described above:

                  (x)      the Reinvestment Period, if terminated by the declaration, shall re-commence on the
         date of the rescission (unless the Reinvestment Period would have otherwise terminated before that
         date pursuant to clauses (i), (ii), or (iii) of its definition); and

                  (y)      the Trustee shall preserve the Collateral and the Class 2 Collateral in accordance with
         this Indenture. If the preservation of the Collateral or the Class 2 Collateral is rescinded pursuant to
         Section 5.5, the Notes and the Class 2 Component may again be accelerated pursuant to Section
         5.2(a), notwithstanding any previous rescission of a declaration of acceleration pursuant to this
         Section 5.2(b)).

         No rescission shall affect any subsequent Default or impair any right resulting from the Default.

                 (c) Notwithstanding anything in this Section 5.2 to the contrary, the Notes will not be subject
        to acceleration by the Trustee, a Majority of the Controlling Class, or any other Holders solely as a
        result of the failure to pay any amount due on Notes that are not of the Controlling Class.

 Section 5.3.     Collection of Indebtedness and Suits for Enforcement by Trustee.

          The Applicable Issuers covenant that if a default occurs in the payment of any principal of or interest
 when payable on any Note or distribution on the Class 2 Component, upon demand of the Trustee or the
 Holder of any affected Note or Class 2 Combination Security, the Applicable Issuers shall pay to the Trustee,
 for the benefit of such Holder of the Note or the Class 2 Combination Security, the whole amount then payable
 on the Note or the Class 2 Component for principal and interest with interest on the overdue principal and, to
 the extent that payments of the interest shall be legally enforceable, on overdue installments of interest and all
 other amounts owing to the Holders of such Securities under this Indenture, at the Applicable Note Interest
 Rate or Default Interest Rate, as applicable, and, in addition, an amount sufficient to cover the costs and
 expenses of collection, including the reasonable compensation, expenses, disbursements, and advances of the
 Trustee and the Holders and their agents and counsel.

          If the Issuer or the Co-Issuer fails to pay those amounts immediately on demand, the Trustee, in its
 own name and as Trustee of an express trust, may, and shall at the direction of a Majority of the Controlling
 Class, institute a Proceeding for the collection of the sums due, may prosecute the Proceeding to judgment or
 final decree, and may enforce the same against the Applicable Issuers or any other obligor on the Notes or the
 Class 2 Component and collect the monies determined to be payable in the manner provided by law out of the
 Collateral or Class 2 Collateral, as applicable.

          If an Event of Default is continuing, the Trustee may, and shall upon written direction of a Majority of
 the Controlling Class, proceed to protect and enforce its rights and the rights of the Holders of the Securities by
 any appropriate Proceedings as is deemed most effective (if no direction is received by the Trustee) or as the
 Trustee may be directed by a Majority of the Controlling Class, to protect and enforce the rights of the Trustee
 and the Holders of the Securities, whether for the specific enforcement of any agreement in this Indenture or in
 aid of the exercise of any power granted in this Indenture, or to enforce any other proper remedy or legal or
 equitable right vested in the Trustee by this Indenture or by law. The reasonable compensation, costs,
 expenses, disbursements and advances incurred or paid by the Trustee and its agents and counsel, in
 connection with such Proceeding, including, without limitation, the exercise of any remedies pursuant to
 Section 5.4, shall be reimbursed to the Trustee pursuant to Section 6.7.




 61938v.24

                                                                                                   005105
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 116 of 272 PageID 7898
                                       Filed


          If any Proceedings are pending relating to the Issuer or the Co-Issuer or any other obligor on the Notes
 or the Class 2 Component under the Bankruptcy Law or any other applicable bankruptcy, insolvency, or other
 similar law, or if a receiver, assignee, or trustee in bankruptcy or reorganization, liquidator, sequestrator, or
 similar official has been appointed for or taken possession of the Issuer, the Co-Issuer, or their respective
 property or any other obligor on the Notes or the Class 2 Component or its property, or if any other
 comparable Proceedings are pending relating to the Issuer, the Co-Issuer, or other obligor on the Notes or the
 Class 2 Component, or the creditors or property of the Issuer, the Co-Issuer, or other obligor on the Notes or
 the Class 2 Component, the Trustee, regardless of whether the principal of any Notes or distributions on the
 Class 2 Component is then payable by declaration or otherwise and regardless of whether the Trustee has made
 any demand pursuant to this Section 5.3, may, by intervention in the Proceedings or otherwise:

                  (a) file and prove claims for the whole amount of principal and interest owing and unpaid in
        respect of the Notes and the Class 2 Component, and file any other papers or documents appropriate
        and take any other appropriate action (including sitting on a committee of creditors) to have the claims
        of the Trustee (including any claim for reasonable compensation to the Trustee and each predecessor
        Trustee, and their respective agents, attorneys, and counsel, and for reimbursement of all expenses and
        liabilities incurred, and all advances made, by the Trustee and each predecessor Trustee, except as a
        result of negligence or bad faith) and of the Holders of the Securities allowed in any Proceedings
        relating to the Issuer, the Co-Issuer, or other obligor on the Notes or the Class 2 Component or to the
        creditors or property of the Issuer, the Co-Issuer, or other obligor on the Notes of the Class 2
        Component;

                 (b) unless prohibited by applicable law, vote on behalf of the Holders of the Securities in any
        election of a trustee or a standby trustee in arrangement, reorganization, liquidation, or other
        bankruptcy or insolvency Proceedings or person performing similar functions in comparable
        Proceedings; and

                  (c) collect and receive any monies or other property payable to or deliverable on any such
        claims, and distribute all amounts received with respect to the claims of the Holders of the Securities
        and of the Trustee on their behalf; and any trustee, receiver or liquidator, custodian, or other similar
        official is authorized by each of the Holders of the Securities to make payments to the Trustee, and, if
        the Trustee consents to making payments directly to the Holders of the Securities, to pay to the Trustee
        amounts sufficient to cover reasonable compensation to the Trustee, each predecessor Trustee, and
        their respective agents, attorneys, and counsel, and all other reasonable expenses and liabilities
        incurred, and all advances made, by the Trustee and each predecessor Trustee except as a result of
        negligence or bad faith.

         Nothing in this Indenture shall authorize the Trustee to authorize or consent to or vote for or accept or
 adopt on behalf of the Holder of any Security, any plan of reorganization, arrangement, adjustment, or
 composition affecting the Notes or any Holder of Securities, or to authorize the Trustee to vote on the claim of
 the Holder of any Security in any Proceeding except, as aforesaid, to vote for the election of a trustee in
 bankruptcy or similar person.

         Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may not sell or liquidate the
 Collateral or the Class 2 Collateral or institute Proceedings in furtherance of the sale or liquidation of the
 Collateral or the Class 2 Collateral pursuant to this Section 5.3 except according to Section 5.5(a).

 Section 5.4.     Remedies.

                 (a) If an Event of Default is continuing, and the Notes have been declared payable and the
        declaration and its consequences have not been rescinded, or at any time after the Stated Maturity, the
        Co-Issuers agree that the Trustee may, and shall, upon written direction of a Majority of the




 61938v.24

                                                                                                  005106
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 117 of 272 PageID 7899
                                       Filed


        Controlling Class, to the extent permitted by applicable law, exercise one or more of the following
        rights:

                     (i) institute Proceedings for the collection of all amounts then payable on the Notes or
             otherwise payable under this Indenture, whether by declaration or otherwise, enforce any judgment
             obtained, and collect from the Collateral any monies adjudged due;

                      (ii) sell or liquidate all or a portion of the Collateral or interests in it, at one or more
             public or private sales called and conducted in any manner permitted by law and in accordance with
             Section 5.17;

                     (iii) institute Proceedings from time to time for the complete or partial foreclosure of this
             Indenture with respect to the Collateral;

                     (iv) exercise any remedies of a secured party under the UCC and take any other
             appropriate action to protect and enforce the rights of the Trustee and the Holders of the Notes
             under this Indenture; and

                      (v)   exercise any other rights that may be available at law or in equity;

 except that the Trustee may not sell or liquidate the Collateral or institute Proceedings in furtherance of the sale
 or liquidation of the Collateral pursuant to this Section 5.4 except according to Section 5.5(a).

                 (b) If an Event of Default is continuing, and the Class 2 Component has been declared
         payable and the declaration and its consequences have not been rescinded, or at any time after the
         Stated Maturity, the Co-Issuers agree that the Trustee may, and shall, upon written direction of a
         Majority of the Class 2 Combination Securities, to the extent permitted by applicable law, exercise one
         or more of the following rights:

                     (i) institute Proceedings for the collection of all amounts then payable on the Class 2
             Component or otherwise payable under this Indenture, whether by declaration or otherwise, enforce
             any judgment obtained, and collect from the Class 2 Collateral any monies adjudged due;

                     (ii) sell or liquidate all or a portion of the Class 2 Collateral or interests in it, at one or
             more public or private sales called and conducted in any manner permitted by law and in
             accordance with Section 5.17;

                     (iii) institute Proceedings from time to time for the complete or partial foreclosure of this
             Indenture with respect to the Class 2 Collateral;

                     (iv) exercise any remedies of a secured party under the UCC and take any other
             appropriate action to protect and enforce the rights of the Trustee and the Holders of the Securities
             under this Indenture; and

                      (v)   exercise any other rights that may be available at law or in equity;

 except that the Trustee may not sell or liquidate the Class 2 Collateral or institute Proceedings in furtherance of
 the sale or liquidation of the Class 2 Collateral pursuant to this Section 5.4 except according to Section 5.5(a).

                 (c) If an Event of Default as described in Section 5.1(f) is continuing the Trustee may, with
         the consent of, and shall, at the direction of, the Holders of not less than 25% of the Aggregate
         Outstanding Amount of the Controlling Class, institute a Proceeding solely to compel performance of
         the covenant or agreement or to cure the representation or warranty, the breach of which gave rise to



 61938v.24

                                                                                                      005107
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 118 of 272 PageID 7900
                                       Filed


        the Event of Default under Section 5.1(f), and enforce any equitable decree or order arising from the
        Proceeding.

                 (d) Upon any sale, whether made under the power of sale given under this Indenture or by
        virtue of judicial Proceedings, any Holders or the Portfolio Manager (subject to the Management
        Agreement) may bid for and purchase any part of the Collateral and, upon compliance with the terms
        of sale, may hold, retain, possess, or dispose of the Collateral in its or their own absolute right without
        accountability.

          Upon any sale, whether made under the power of sale given under this Indenture or by virtue of
 judicial Proceedings, the receipt of the Trustee, or of the Officer making a sale under judicial Proceedings,
 shall be a sufficient discharge to the purchasers at any sale for their purchase money, and the purchasers shall
 not be obliged to see to its application.

          Any sale, whether under any power of sale given under this Indenture or by virtue of judicial
 Proceedings, shall bind the Co-Issuers, the Trustee, and the Holders of the Securities, shall operate to divest all
 interest whatsoever, either at law or in equity, of each of them in the property sold, and shall be a perpetual bar,
 both at law and in equity, against each of them and their successors and assigns, and against all persons
 claiming through or under them.

                  (e) Notwithstanding any other provision of this Indenture, none of the Secured Parties may,
        before the date that is one year and one day (or if longer, any applicable preference period plus one
        day) after the payment in full of all Securities, institute against, or join any other person in instituting
        against, the Issuer or the Co-Issuer any bankruptcy, reorganization, arrangement, insolvency,
        moratorium, or liquidation Proceedings, or other Proceedings under the Bankruptcy Law or any similar
        laws in any jurisdiction. Nothing in this Section 5.4 shall preclude the Trustee or any Secured Party (i)
        from taking any action before the expiration of that period in (A) any case or Proceeding voluntarily
        filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary insolvency Proceeding filed
        or commenced by a person other than a Secured Party, or (ii) from commencing against the Issuer or
        the Co-Issuer or any of its properties any legal action that is not a bankruptcy, reorganization,
        arrangement, insolvency, moratorium, or liquidation Proceeding.

 Section 5.5.     Optional Preservation of Collateral.

                  (a) Notwithstanding anything to the contrary in this Indenture, if an Event of Default has
         occurred and is continuing, the Trustee shall retain the Class 2 Collateral intact, collect, and cause the
         collection of the proceeds of the Class 2 Collateral and make and apply all payments and deposits and
         maintain all accounts in respect of the Class 2 Collateral and the Class 2 Components in accordance
         with Section 11.2 and Article 10 and shall not sell the Class 2 Collateral in any circumstances unless so
         directed by all of the Holders of the Class 2 Combination Securities, in which case the Trustee shall
         sell the Class 2 Collateral to the buyer identified by such Holders of the Class 2 Combination
         Securities. Notwithstanding anything to the contrary in this Indenture, if an Event of Default is
         continuing, the Trustee shall retain the Collateral intact, collect, and cause the collection of the
         proceeds of the Collateral and make and apply all payments and deposits and maintain all accounts in
         respect of the Collateral and the Notes, and any Hedge Agreements (other than amounts received under
         a Hedge Agreement that are used in putting a Replacement Hedge in place), in accordance with the
         Priority of Payments and Article 10 and Article 12 unless:

                      (i) the Trustee determines that the anticipated net proceeds of a sale or liquidation of the
             Collateral would be sufficient to discharge in full the amounts then due and unpaid on the Notes for
             principal and interest (including Defaulted Interest and Deferred Interest and any interest on the
             Defaulted Interest and Deferred Interest), all Administrative Expenses, all other amounts (if any)
             then payable to the Hedge Counterparty by the Issuer (including any applicable termination



 61938v.24

                                                                                                    005108
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 119 of 272 PageID 7901
                                       Filed


             payments) net of all amounts then payable to the Issuer by the Hedge Counterparty and all other
             amounts then payable under clause (3) of Section 11.1(a)(i) and a Majority of the Controlling Class
             agrees with that determination; or

                      (ii) either (x) the Holders of a Majority of each of the Class A-1 Notes, the Class A-2
             Notes, the Class B Notes, the Class C Notes and the Class D Notes or (y) (A) in the event the
             Aggregate Principal Balance is less than 100% of the Aggregate Outstanding Amount of the Class
             A-1 Notes and the Class A-2 Notes or (B) there has been an Event of Default pursuant to clause (a)
             of the definition thereof with respect to the payment of interest on any Class of Notes that is part of
             the Controlling Class, a Super Majority of the Holders of the Controlling Class direct the sale and
             liquidation of the Collateral.

          The Trustee shall give written notice of the retention of the Collateral to the Issuer with a copy to the
 Co-Issuer and the Portfolio Manager. So long as the Event of Default is continuing, any retention pursuant to
 this Section 5.5(a) may be rescinded at any time when the conditions specified in clause (i) or (ii) exist.

                (b) Nothing contained in Section 5.5(a) shall be construed to require the Trustee to sell the
        Collateral if the conditions in clause (i) or (ii) of Section 5.5(a) are not satisfied. Nothing contained in
        Section 5.5(a) shall be construed to require the Trustee to preserve the Collateral if prohibited by
        applicable law.

                  (c) In determining whether the condition specified in Section 5.5(a)(i) exists, the Trustee
        shall obtain bid prices with respect to each security contained in the Collateral from two nationally
        recognized dealers (or if there is only one market maker, that market maker and if there is no market
        maker, from a pricing service), at the time making a market in those securities, and shall compute the
        anticipated proceeds of sale or liquidation on the basis of the lower of the bid prices for each security.
        In addition, for the purposes of determining issues relating to the valuation of the Collateral, the
        satisfaction of the conditions specified in this Indenture, the execution of a sale or liquidation of the
        Collateral, and the execution of a sale or other liquidation of the Collateral in connection with a
        determination whether the condition specified in Section 5.5(a)(i) exists, the Trustee may retain, at the
        Issuer's expense, and rely on an opinion of an Independent investment banking firm of national
        reputation, which may be the Placement Agent.

          The Trustee shall deliver to the Preference Shares Paying Agent (for forwarding to the Holders of
 Preference Shares), the Holders of the Securities, the Co-Issuers, the Portfolio Manager and the Hedge
 Counterparties a report stating the results of any determination required pursuant to Section 5.5(a)(i). The
 Trustee shall make the determinations required by Section 5.5(a)(i) after an Event of Default at the request of a
 Majority of the Controlling Class at any time during which the Trustee retains the Collateral pursuant to
 Section 5.5(a). The Trustee shall obtain (at the Issuer's expense) a letter of a firm of Independent certified
 public accountants confirming the accuracy of the calculation made by the Trustee pursuant to Section 5.5(a)(i)
 and certifying its conformity to the requirements of this Indenture.

                 (d) Notwithstanding anything in this Indenture to the contrary, the Trustee may not, and the
        Holders of the Notes representing the requisite percentage of the Aggregate Outstanding Amount of the
        Notes specified in Section 5.4 or 5.5, may not instruct the Trustee to sell or liquidate or (except in
        connection with the concurrent execution of a Replacement Hedge) terminate any Hedge Agreement
        during the continuance of an Event of Default until all Collateral other than the Hedge Agreements has
        been sold or liquidated and its proceeds applied in accordance with this Indenture.

                (e) Collateral may not be sold or liquidated pursuant to Section 5.5(a)(i) after the last date on
        which the sale or liquidation is permitted under Section 5.5(a)(i) with respect to a determination made
        pursuant to Section 5.5(a)(i) (the last permitted date being determined by the Trustee under Section




 61938v.24

                                                                                                    005109
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 120 of 272 PageID 7902
                                       Filed


        5.5(a)(i)), unless a new determination is made in accordance with Section 5.5(a)(i) and the Collateral is
        sold or liquidated before the last sale date permitted in accordance with the new determination.

 Section 5.6.     Trustee May Enforce Claims Without Possession of Securities.

         All rights of action and claims under this Indenture or under any of the Securities may be prosecuted
 and enforced by the Trustee without the possession of any of the Securities or their production in any trial or
 other Proceeding relating to them, and any Proceeding instituted by the Trustee shall be brought in its own
 name as trustee of an express trust, and any recovery of judgment shall be applied as provided in Section 5.7.

         In any Proceedings brought by the Trustee (and any Proceedings involving the interpretation of any
 provision of this Indenture to which the Trustee shall be a party) the Trustee shall be held to represent all the
 Holders of the Securities.

 Section 5.7.     Application of Money Collected.

         Any money collected by the Trustee with respect to the Notes pursuant to this Article 5 and any
 money that may then be held or subsequently received by the Trustee with respect to the Notes under this
 Indenture shall be applied, subject to Section 13.1 and in accordance with Section 11.1, at the dates fixed by
 the Trustee.

          Any money collected by the Trustee with respect to the Class 2 Component pursuant to this Article 5
 and any money that may then be held or subsequently received by the Trustee with respect to the Class 2
 Component under this Indenture shall be applied in accordance with Section 11.2 at the dates fixed by the
 Trustee.

 Section 5.8.     Limitation on Suits.

           No Holder of any Note or Class 2 Combination Security shall have any right to institute any
 Proceedings, judicial or otherwise, with respect to this Indenture, or for the appointment of a receiver or
 trustee, or for any other remedy under this Indenture, unless:

                 (a) the Holder has previously given to the Trustee written notice of an Event of Default;

                 (b) the Holders of not less than 25% of the Aggregate Outstanding Amount of the
        Controlling Class or, in the case of acceleration of the Class 2 Component by the Majority of the Class
        2 Combination Securities, of the Class 2 Combination Securities, shall have made written request to the
        Trustee to institute Proceedings with respect to the Event of Default in its own name as Trustee under
        this Indenture and the Holders have offered to the Trustee indemnity satisfactory to it against the
        expenses and liabilities to be incurred in compliance with the request;

                 (c) the Trustee for 30 days after its receipt of the notice, request, and offer of indemnity has
        failed to institute a Proceeding; and

                  (d) no direction inconsistent with the written request has been given to the Trustee during the
         30 day period by a Majority of the Controlling Class or, in the case of acceleration of the Class 2
         Component by the Majority of the Class 2 Combination Securities, of the Class 2 Combination
         Securities.

          No one or more Holders of Securities have any right in any manner whatever by virtue of, or by
 availing of, any provision of this Indenture to affect the rights of any other Holders of Securities of the same
 Class or to obtain or to seek to obtain priority or preference over any other Holders of the Securities of the
 same Class or to enforce any right under this Indenture, except in the manner provided in this Indenture and for



 61938v.24

                                                                                                    005110
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 121 of 272 PageID 7903
                                       Filed


 the equal and ratable benefit of all the Holders of Securities of the same Class subject to and in accordance
 with Section 13.1 and the Priority of Payments or Section 11.2, as the case may be.

          If the Trustee receives conflicting or inconsistent requests and indemnity from two or more groups of
 Holders of the Controlling Class, each representing less than a Majority of the Controlling Class, the Trustee
 shall take the action requested by the Holders of the largest percentage in Aggregate Outstanding Amount of
 the Controlling Class, notwithstanding any other provisions of this Indenture.

 Section 5.9.     Unconditional Rights of Holders of Notes.

          Notwithstanding any provision of this Indenture other than this Section 5.9 and Sections 2.8(i), 5.4(d),
 and 13.1, the Holder of any Note and a Holder of the Class 2 Combination Securities shall have the right,
 which is absolute and unconditional, to receive payment of the principal of and interest on such Note or the
 Class 2 Component, as the case may be, as it comes due in accordance with the Priority of Payments or Section
 11.2, as the case may be, and Section 13.1, and, subject to Section 5.8, to institute proceedings for the
 enforcement of any such payment, and that right shall not be impaired without the consent of the Holder.
 Holders of Notes ranking junior to Notes still Outstanding may not institute proceedings for the enforcement of
 any such payment until no Note ranking senior to their Note remains Outstanding, subject to Section 5.8, and
 shall not be impaired without the consent of any such Holder. For so long as any Notes are Outstanding, the
 Preference Shares Paying Agent shall not be entitled to any payment of any amount for payments to the
 Holders of the Preference Shares pursuant to the Preference Shares Documents, to the extent legally permitted,
 on a claim against the Issuer unless there are sufficient funds to pay such amounts to the Preference Shares
 Paying Agent in accordance with the Priority of Payments.

 Section 5.10.    Restoration of Rights and Remedies.

          If the Trustee or the Holder of any Security has instituted any Proceeding to enforce any right under
 this Indenture and the Proceeding has been discontinued or abandoned for any reason, or has been determined
 adversely to the Trustee or to the Holder, then, subject to any determination in the Proceeding, the Co-Issuers,
 the Trustee and the Holder shall be restored to their former positions under this Indenture, and thereafter all
 rights of the Trustee and the Holder shall continue as though no Proceeding had been instituted.

 Section 5.11.    Rights and Remedies Cumulative.

          No right in this Indenture conferred on or reserved to the Trustee or to the Holders of Securities is
 intended to be exclusive of any other right, and every right shall, to the extent permitted by law, be cumulative
 and in addition to every other right given under this Indenture or now or hereafter existing at law or in equity
 or otherwise. The assertion or employment of any right under this Indenture, or otherwise, shall not prevent
 the concurrent assertion or employment of any other appropriate right.

 Section 5.12.    Delay or Omission Not Waiver.

          No delay or omission of the Trustee or the Holder of any Security to exercise any right accruing upon
 any Event of Default shall impair the right or be a waiver of the Event of Default or an acquiescence in it or of
 a subsequent Event of Default. Every right given by this Article 5 or by law to the Trustee or to the Holders of
 Securities may be exercised from time to time, and as often as deemed expedient, by the Trustee or by the
 applicable Holders.

 Section 5.13.    Control by Majority of the Controlling Class.

                (a) Notwithstanding any other provision of this Indenture, during the continuance of an
        Event of Default, a Majority of the Controlling Class, with respect to the Notes, or 100% of the Class 2
        Combination Securities, with respect to the acceleration of the Class 2 Component by the Majority of



 61938v.24

                                                                                                  005111
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 122 of 272 PageID 7904
                                       Filed


        the Class 2 Combination Securities, may institute and direct the time, method, and place of conducting
        any Proceeding for any remedy available to the Trustee, or exercising any right of the Trustee with
        respect to the Notes or the Class 2 Components if:

                      (i) the direction does not conflict with any rule of law or with any express provision of
             this Indenture; and

                      (ii) the Trustee has been indemnified to its reasonable satisfaction (and the Trustee need
             not take any action that it determines might involve it in liability unless it has received such
             indemnity against the liability).

 Notwithstanding the foregoing, only a Majority of the Controlling Class may direct proceedings with respect to
 remedies specified in Section 5.4(a) or otherwise with respect to the Collateral and only a Majority of the Class
 2 Combination Securities may direct proceedings with respect to remedies specified in Section 5.4(b) or
 otherwise with respect to the Class 2 Collateral.

                 (b) The Trustee may take any other action deemed proper by the Trustee that is not
        inconsistent with a direction under Section 5.13(a). Subject to Section 6.1, the Trustee need not take
        any action that it determines might involve it in liability (unless the Trustee has received an indemnity
        against the liabilities reasonably satisfactory to it) and during the continuance of an Event of Default
        that has not been cured, or waived, the Trustee shall, before receiving directions from a Majority of the
        Controlling Class or 100% of the Class 2 Combination Securities, as the case may be, exercise the
        rights expressly vested in it by this Indenture and use the same degree of care and skill in their exercise
        with respect to the Event of Default as is required by Section 6.1(b).

                (c) Any direction to the Trustee to undertake a Sale of the Collateral shall be in accordance
        with Section 5.4 or 5.5.

 Section 5.14.    Waiver of Past Defaults.

         Before a judgment or decree for payment of any money due has been obtained by the Trustee, as
 provided in this Article 5, a Majority of the Controlling Class may on behalf of the Holders of all the Notes , or
 the Holders of 100% of the Class 2 Combination Securities with respect to the acceleration of the Class 2
 Component, waive any past Default and its consequences, except a Default:

                (a) in the payment of the principal or Redemption Price of any Note or any distribution
        owing in respect of the Class 2 Component, as the case may be, or in the payment of interest (including
        Defaulted Interest, Deferred Interest, and any interest on Defaulted Interest or Deferred Interest) on the
        Notes;

                (b) with respect to a provision of this Indenture that under Section 8.2 cannot be modified or
        amended without the waiver or consent of the Holder of each Outstanding Note adversely affected by
        the modification or amendment;

               (c) in the payment of amounts due to the Portfolio Manager, the Trustee or the Hedge
        Counterparty, which may only be waived with the consent of the affected party; or

                 (d) arising as a result of an Event of Default described in Section 5.1(e), (g) or (h).

         Upon any such waiver, the Default shall cease to exist, and any Event of Default arising from it shall
 be cured, for every purpose of this Indenture, but no such waiver shall extend to any subsequent or other
 Default or impair any right consequent thereto. The Trustee shall promptly give written notice of any such




 61938v.24

                                                                                                   005112
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 123 of 272 PageID 7905
                                       Filed


 waiver to the Portfolio Manager, the Preference Shares Paying Agent (for forwarding to the Holders of
 Preference Shares) and each Holder of Notes.

 Section 5.15.    Undertaking for Costs.

           All parties to this Indenture agree, and each Holder of any Security by its acceptance of its Security
 agrees, that in any suit for the enforcement of any right under this Indenture, or in any suit against the Trustee
 or the Portfolio Manager for any action taken or omitted by it as Trustee or for any action taken or omitted by
 the Portfolio Manager, as applicable, any court may in its discretion require the filing by any party litigant in
 the suit of an undertaking to pay the costs of the suit, and that the court may in its discretion assess reasonable
 costs, including reasonable attorneys' fees, against any party litigant in the suit, having due regard to the merits
 and good faith of the claims or defenses made by the party litigant. This Section 5.15 shall not apply to any
 suit instituted by the Trustee, the Portfolio Manager, to any suit instituted by any Holder, or group of Holders,
 of Notes holding in the aggregate more than 10% in Aggregate Outstanding Amount of the Controlling Class,
 or to any suit instituted by any Holder of Securities for the enforcement of the payment of the principal of or
 interest or distributions on, as the case may be any Security or any other amount payable under this Indenture
 after the applicable Stated Maturity (or, in the case of redemption, after the applicable Redemption Date).

 Section 5.16.    Waiver of Stay or Extension Laws.

          To the extent that they may lawfully do so, the Co-Issuers covenant that they will not at any time
 insist on, or plead, or in any manner whatsoever claim or take the benefit or advantage of, any stay or
 extension law or any valuation, appraisement, redemption, or marshalling law or rights, in each case wherever
 enacted, now or at any time hereafter in force, that may affect the covenants, the performance of, or any
 remedies under this Indenture. To the extent that they may lawfully do so, the Co-Issuers expressly waive all
 benefit or advantage of any such law or rights, and covenant that they shall not delay or impede the execution
 of any power in this Indenture granted to the Trustee or the Holders of the Securities but will permit the
 execution of every power as though the law had not been enacted or rights created.

 Section 5.17.    Sale of Collateral.

                  (a) The power to effect any sale (a "Sale") of any portion of the Collateral or the Class 2
         Collateral pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales as to any
         portion of the Collateral or the Class 2 Collateral remaining unsold, but shall continue unimpaired until
         the entire Collateral or Class 2 Collateral is sold or all amounts secured by the Collateral or the Class 2
         Collateral have been paid. The Trustee may upon notice to the Holders of the Securities and the
         Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares), and shall, at the
         direction of a Majority of the Controlling Class with respect to Collateral, and 100% of the Class 2
         Combination Securities with respect to the Class 2 Component, from time to time postpone any Sale
         by public announcement made at the time and place of the Sale. The Trustee waives its rights to any
         amount fixed by law as compensation for any Sale. The Trustee may deduct the reasonable expenses
         incurred by it in connection with a Sale from its proceeds notwithstanding Section 6.7.

                  (b) The Trustee may bid for and acquire any portion of the Collateral or the Class 2
         Collateral in connection with a public Sale of the Collateral or the Class 2 Collateral, and may pay all
         or part of the purchase price by crediting against amounts owing on the Notes (in the case of the
         Collateral) or the Class 2 Component (in the case of the Class 2 Collateral) or other amounts secured
         by the Collateral (in the case of the Notes) or the Class 2 Collateral (in the case of the Class 2
         Combination Securities) all or part of the net proceeds of the Sale after deducting the reasonable
         expenses incurred by the Trustee in connection with the Sale notwithstanding Section 6.7. The
         Securities need not be produced to complete any Sale, or for the net proceeds of the Sale to be credited
         against amounts owing on the Notes (in the case of the Collateral) or the Class 2 Components (in the




 61938v.24

                                                                                                    005113
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 124 of 272 PageID 7906
                                       Filed


        case of the Class 2 Collateral). The Trustee may hold, lease, operate, manage, or otherwise deal with
        any property so acquired in any manner permitted by law in accordance with this Indenture.

                 (c) If any portion of the Collateral or the Class 2 Collateral consists of securities issued
        without registration under the Securities Act ("Unregistered Securities"), the Trustee may seek an
        Opinion of Counsel, or, if no Opinion of Counsel can be obtained, seek a no action position from the
        Securities and Exchange Commission or any other relevant federal or state regulatory authorities,
        regarding the legality of a public or private Sale of the Unregistered Securities.

                  (d) The Trustee shall execute and deliver an appropriate instrument of transfer transferring its
        interest in any portion of the Collateral or the Class 2 Collateral in connection with its Sale. In
        addition, the Trustee is irrevocably appointed the agent and attorney-in-fact of the Issuer to transfer its
        interest in any portion of the Collateral or the Class 2 Collateral in connection with its Sale, and to take
        all action necessary to effect the Sale. No purchaser or transferee at a Sale shall be bound to ascertain
        the Trustee's authority, to inquire into the satisfaction of any conditions precedent, or see to the
        application of any monies.

 Section 5.18.    Action on the Notes.

          The Trustee's right to seek and recover judgment on the Notes, the Class 2 Component or under this
 Indenture shall not be affected by the seeking or obtaining of or application for any other relief under or with
 respect to this Indenture. Neither the lien of this Indenture nor any rights or remedies of the Trustee or the
 Holders of the Securities shall be impaired by the recovery of any judgment by the Trustee against the Issuer or
 by the levy of any execution under the judgment on any portion of the Collateral or the Class 2 Collateral or on
 any of the assets of the Issuer or the Co-Issuer.

                                                   ARTICLE 6

                                                   THE TRUSTEE

 Section 6.1.     Certain Duties and Responsibilities.

                 (a) Except during the continuance of an Event of Default:

                       (i) the Trustee undertakes to perform the duties and only the duties specifically provided
             in this Indenture, and no implied covenants or obligations shall be read into this Indenture against
             the Trustee; and

                       (ii) in the absence of bad faith on its part, the Trustee may conclusively rely, as to the
             truth of the statements and the correctness of the opinions expressed therein, on certificates or
             opinions furnished to the Trustee and conforming to the requirements of this Indenture; the Trustee
             shall examine any certificates or opinions that by any provision of this Indenture are specifically
             required to be furnished to the Trustee to determine whether or not they substantially conform on
             their face to the requirements of this Indenture and shall promptly notify the party delivering the
             same if the certificate or opinion does not conform. If a corrected form has not been delivered to
             the Trustee within 15 days after the notice from the Trustee, the Trustee shall so notify the Holders
             of the Securities and the Preference Shares Paying Agent (for forwarding to the Holders of
             Preference Shares).

                 (b) If the Trustee has actual knowledge that an Event of Default is continuing, the Trustee
        shall, before the receipt of directions from a Majority of the Controlling Class, exercise the rights and
        powers vested in it by this Indenture, and use the same degree of care and skill in its exercise, as a
        prudent person would use under the circumstances in the conduct of the person's own affairs.



 61938v.24

                                                                                                   005114
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 125 of 272 PageID 7907
                                       Filed


                 (c) No provision of this Indenture shall be construed to relieve the Trustee from liability for
        its own negligent action, its own negligent failure to act, or its own willful misconduct, except that:

                     (i) this subsection shall not be construed to limit the effect of subsection (a) of this
             Section 6.1;

                     (ii) the Trustee shall not be liable for any error of judgment made in good faith by a
             Trust Officer, unless it is proven that the Trustee was negligent in ascertaining the pertinent facts;

                       (iii) the Trustee shall not be liable with respect to any action taken or omitted to be taken
             by it in good faith in accordance with the direction of the Issuer or the Co-Issuer or the Portfolio
             Manager in accordance with this Indenture or a Majority (or the other percentage required by this
             Indenture) of the Controlling Class (or other Class if required or permitted by this Indenture) or,
             with respect to the Class 2 Component, the Holders of the Class 2 Combination Securities relating
             to the time, method, and place of conducting any Proceeding for any remedy available to the
             Trustee, or exercising any trust or power conferred on the Trustee, under this Indenture; and

                      (iv) no provision of this Indenture shall require the Trustee to expend or risk its own
             funds or otherwise incur any extraordinary financial liability in the performance of any of its duties
             under this Indenture, or in the exercise of any of its rights contemplated under this Indenture, if it
             has reasonable grounds for believing that repayment of the funds or indemnity satisfactory to it
             against the risk or liability is not reasonably assured to it; provided that the reasonable costs of
             performing its ordinary services under this Indenture shall not be deemed an "extraordinary
             financial liability" for purposes hereof.

                 (d) For all purposes under this Indenture, the Trustee shall not have notice or knowledge of
        any Event of Default described in Section 5.1(d) through 5.1(i) or any Default described in Section
        5.1(e) through 5.1(i) unless a Trust Officer assigned to and working in the Corporate Trust Office has
        actual knowledge of it or unless written notice of any event that is in fact the an Event of Default or
        Default is received by the Trustee at the Corporate Trust Office, and the notice references the Notes or
        the Class 2 Component generally, the Issuer, the Co-Issuer, the Collateral, the Class 2 Collateral or this
        Indenture. For purposes of determining the Trustee's responsibility and liability under this Indenture,
        whenever reference is made in this Indenture to an Event of Default or a Default, the reference shall be
        construed to refer only to an Event of Default or Default of which the Trustee has notice as described
        in this Section 6.1.

                (e) Whether or not therein expressly so provided, every provision of this Indenture relating to
        the conduct or affecting the liability of or affording protection to the Trustee shall be subject to this
        Section 6.1 and Section 6.3.

 Section 6.2.     Notice of Default.

          Promptly (and in no event later than five Business Days) after the occurrence of any Default known to
 the Trustee or after any declaration of acceleration has been made or delivered to the Trustee pursuant to
 Section 5.2, the Trustee shall transmit notice of all Defaults under this Indenture known to the Trustee, unless
 the Default has been cured or waived, and of the declaration by mail to the Portfolio Manager and the Co-
 Issuers, each Rating Agency, the Preference Shares Paying Agent (for forwarding to the Holders of Preference
 Shares) and to all Holders of Securities, as their names and addresses appear on the Indenture Register, the
 Cayman Islands Stock Exchange, for so long as any Class of Securities is listed on the Cayman Islands Stock
 Exchange and so long as the rules of the exchange so require, and, upon written request therefor by a
 Beneficial Owner in the form of Exhibit I certifying that it is a Beneficial Owner, to the Beneficial Owner (or
 its designee).




 61938v.24

                                                                                                    005115
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 126 of 272 PageID 7908
                                       Filed


 Section 6.3.     Certain Rights of Trustee.

         Except as otherwise provided in Section 6.1:

                 (a) the Trustee may rely and shall be protected in acting or refraining from acting on any
        resolution, certificate, statement, instrument, opinion, report, notice, request, direction, consent, order,
        note, or other paper or document (including but not limited to any reports prepared and delivered under
        Article 10) believed by it to be genuine and to have been signed or presented by the proper party or
        parties;

                 (b) any request or direction of the Issuer or the Co-Issuer mentioned in this Indenture shall be
        sufficiently evidenced by an Issuer Request or Issuer Order;

                  (c) whenever in the administration of this Indenture the Trustee

                      (i) deems it desirable that a matter be proved or established before taking, suffering, or
             omitting any action under this Indenture, the Trustee may, in the absence of bad faith on its part,
             rely on an Officer's certificate (unless other evidence is specifically prescribed in this Indenture) or

                      (ii) is required to determine the value of, or any other matter with respect to, any
             Collateral or Class 2 Collateral or funds under this Indenture or the cash flows projected to be
             received therefrom, the Trustee may, in the absence of bad faith on its part, rely on reports of
             nationally recognized accountants, investment bankers, or other persons qualified to provide the
             information required to make the determination, including nationally recognized dealers in
             securities of the type being valued and securities quotation services;

                (d) as a condition to taking or omitting to take any action under this Indenture, the Trustee
        may consult with counsel and the advice of the counsel or any Opinion of Counsel shall be full and
        complete authorization and protection with respect to any action taken or omitted by it under this
        Indenture in good faith and in reliance thereon;

                  (e) the Trustee need not exercise any of the rights or powers vested in it by this Indenture at
        the request or direction of any of the Holders of the Securities pursuant to this Indenture, unless the
        Holders have offered to the Trustee security or indemnity satisfactory to it against the costs and
        liabilities that might reasonably be incurred by it in compliance with the request or direction;

                  (f) the Trustee need not make any investigation into the facts or matters stated in any
        resolution, certificate, statement, instrument, opinion, report, notice, request, direction, consent, order,
        note, or other paper or document, but the Trustee, in its discretion, may, and upon the written direction
        of a Majority of the Controlling Class or of a Rating Agency shall, make any the further inquiry or
        investigation into the facts or matters that it deems appropriate or as it is directed, and the Trustee shall
        be entitled, on reasonable prior notice to the Co-Issuers and the Portfolio Manager, to examine the
        books and records relating to the Securities, the Collateral and the Class 2 Collateral, personally or by
        agent or attorney, during the Co-Issuers' or the Portfolio Manager's normal business hours. The
        Trustee shall, and shall cause its agents to, hold in confidence all such information, except to the extent
        (i) disclosure may be required by law by any regulatory or administrative authority and (ii) that the
        Trustee, in its sole judgment, determines that disclosure is consistent with its obligations under this
        Indenture; provided, however, that the Trustee may disclose on a confidential basis any such
        information to its agents, attorneys and auditors in connection with the performance of its
        responsibilities hereunder;

                 (g) the Trustee may execute any of the trusts or powers under this Indenture or perform any
        duties under this Indenture either directly or by or through agents or attorneys, and the Trustee shall not



 61938v.24

                                                                                                     005116
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 127 of 272 PageID 7909
                                       Filed


        be responsible for any misconduct or negligence on the part of any non-Affiliated agent, or non-
        Affiliated attorney, appointed with due care by it under this Indenture;

                (h) the Trustee shall not be liable for any action it takes or omits to take in good faith that it
        reasonably believes to be authorized or within its rights or powers under this Indenture;

                 (i) nothing in this Indenture shall be construed to impose an obligation on the Trustee to
        recalculate, evaluate, or verify any report, certificate, or information received from the Issuer or
        Portfolio Manager;

                  (j) the Trustee may request and receive (and rely on) instruction from the Issuer, the
        Portfolio Manager, or the accountants identified in the Accountants' Certificate (and in the absence of
        its receipt of timely instruction from them, may obtain from an Independent accountant at the expense
        of the Issuer) as to the application of GAAP to the extent any defined term in this Indenture, or any
        calculation required to be made or determined by the Trustee under this Indenture, is dependent on or
        defined by reference to United States generally accepted accounting principles ("GAAP"), in any
        instance;

                  (k) the permissive rights of the Trustee to take or refrain from taking any actions enumerated
        in this Indenture are not duties;

                (l) the Trustee is not responsible for the accuracy of the books and records of, or for any acts
        or omissions of, the Depository, any Transfer Agent, the Portfolio Manager, the Custodian, Securities
        Intermediary, Collateral Administrator, Clearstream, Euroclear, Calculation Agent, or any Paying
        Agent (in each case, other than the Bank acting in that capacity);

                 (m) in making or disposing of any investment permitted by this Indenture, the Trustee is
        authorized to deal with itself (in its individual capacity) or with any one or more of its Affiliates,
        whether it or the Affiliate is acting as a subagent of the Trustee or for any third person or dealing as
        principal for its own account. If otherwise qualified, obligations of the Bank or any of its Affiliates
        shall qualify as Eligible Investments under this Indenture; and

                 (n) if the Bank is also acting in the capacity of Paying Agent, Transfer Agent, Custodian,
        Calculation Agent, or Securities Intermediary under this Indenture, the rights protections, immunities,
        and indemnities afforded to the Trustee pursuant to this Article 6 shall also be afforded to the Bank
        acting in those capacities.

 Section 6.4.     Not Responsible for Recitals or Issuance of Securities.

          The recitals contained in this Indenture and in the Securities, other than the Certificate of
 Authentication, shall be taken as the statements of the Applicable Issuers. The Trustee assumes no
 responsibility for their correctness. The Trustee makes no representation as to the validity or sufficiency of
 this Indenture (except as may be made with respect to the validity of the Trustee's obligations under this
 Indenture), the Collateral, the Class 2 Collateral or the Securities. The Trustee shall not be accountable for the
 use or application by the Co-Issuers of the Securities or their proceeds or any money paid to the Co-Issuers
 pursuant to this Indenture.

 Section 6.5.     May Hold Securities.

         The Trustee, any Paying Agent, Indenture Registrar, or any other agent of the Co-Issuers, in its
 individual or any other capacity, may become the owner or pledgee of Securities and may otherwise deal with
 the Co-Issuers or any of their Affiliates with the same rights it would have if it were not Trustee, Paying
 Agent, Indenture Registrar, or other agent.



 61938v.24

                                                                                                   005117
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 128 of 272 PageID 7910
                                       Filed


 Section 6.6.     Money Held in Trust.

          Money held by the Trustee under this Indenture shall be held in trust to the extent required in this
 Indenture. The Trustee shall be under no liability for interest on any money received by it under this Indenture
 except as otherwise agreed on with the Issuer and except to the extent of income or other gain on investments
 that are deposits in or certificates of deposit of the Bank in its commercial capacity and income or other gain
 actually received by the Trustee on Eligible Investments. Under no circumstances shall the Trustee be
 responsible for any losses on investments made in accordance with an Issuer Order or a written order or
 request by the Portfolio Manager, unless such investment is made in an obligation of the Trustee in its
 corporate capacity.

 Section 6.7.     Compensation and Reimbursement.

                  (a) The Issuer agrees:

                      (i) to pay the Trustee on each Payment Date reasonable compensation for all services
             rendered by it under this Indenture in accordance with its letter agreement with the Trustee (which
             compensation shall not be limited by any provision of law in regard to the compensation of a
             trustee of an express trust);

                      (ii) except as otherwise expressly provided in this Indenture or in its letter agreement
             with the Trustee, to reimburse the Trustee in a timely manner upon its request for all reasonable
             expenses, disbursements, and advances incurred or made by the Trustee in accordance with this
             Indenture (including securities transaction charges and the reasonable compensation and expenses
             and disbursements of its agents and legal counsel and of any accounting firm or investment banking
             firm employed by the Trustee pursuant to Section 5.4, 5.5, 10.5, or 10.7, except any such expense,
             disbursement, or advance attributable to its negligence, willful misconduct, or bad faith) but with
             respect to securities transaction charges, only to the extent they have not been waived during a Due
             Period due to the Trustee's receipt of a payment from a financial institution with respect to certain
             Eligible Investments, as specified by the Portfolio Manager;

                       (iii) to indemnify the Trustee and its officers, directors, employees, and agents for any
             loss, liability, or expense incurred without negligence, willful misconduct, or bad faith on their part,
             arising out of or in connection with the acceptance or administration of this trust, including the
             costs and expenses of defending themselves (including reasonable attorney's fees and costs) against
             any claim or liability in connection with the exercise or performance of any of their powers or
             duties under this Indenture; and

                      (iv) to pay the Trustee reasonable additional compensation together with its expenses
             (including reasonable counsel fees and costs) for any collection action taken pursuant to Section
             6.13.

                  (b) The Trustee shall receive amounts pursuant to this Section 6.7 as provided in Sections
        11.1(a)(i) and (ii) but only to the extent that funds are available for their payment. Subject to Section
        6.9, the Trustee shall continue to serve as Trustee under this Indenture notwithstanding the fact that the
        Trustee has not received amounts due to it under this Indenture. No direction by the Holders of the
        Securities shall affect the right of the Trustee to collect amounts owed to it under this Indenture. If on
        any date when a fee is payable to the Trustee pursuant to this Indenture insufficient funds are available
        for its payment any portion of a fee not so paid shall be deferred and payable on the next date on which
        a fee is payable and sufficient funds are available for it.

                 (c) The Trustee agrees not to cause the filing of a petition in bankruptcy for the non-payment
        to the Trustee of any amounts provided by this Section 6.7 until at least one year and one day, or if



 61938v.24

                                                                                                    005118
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 129 of 272 PageID 7911
                                       Filed


        longer the applicable preference period then in effect plus one day, after the payment in full of all
        Securities issued under this Indenture and the payment to the Preference Shares Paying Agent of all
        amounts payable with respect to the Preference Shares in accordance with the Priority of Payments.
        Nothing in this Section 6.7(c) shall prohibit or otherwise prevent the Trustee from filing proofs of
        claim in any bankruptcy, insolvency or similar proceeding.

 Section 6.8.     Corporate Trustee Required; Eligibility.

           There shall at all times be a Trustee under this Indenture that is an Independent entity organized and
 doing business under the laws of the United States of America or of any state of the United States, authorized
 under those laws to exercise corporate trust powers, having a combined capital and surplus of at least
 U.S.$200,000,000, subject to supervision or examination by federal or state banking authority, having a rating
 of at least "Baa1" (and not on credit watch with negative implications) by Moody's and at least "BBB+" by
 S&P, and having an office within the United States. If the Trustee publishes reports of condition at least
 annually, pursuant to law or to the requirements of its supervising or examining authority, then for the
 purposes of this Section 6.8, the combined capital and surplus of the Trustee shall be its combined capital and
 surplus in its most recent published report of condition. If at any time the Trustee ceases to be eligible in
 accordance with this Section 6.8, it shall resign immediately in the manner and with the effect specified in
 Section 6.9.

 Section 6.9.     Resignation and Removal; Appointment of Successor.

                (a) No resignation or removal of the Trustee and no appointment of a successor Trustee
        pursuant to this Article 6 shall become effective until the acceptance of appointment by the successor
        Trustee under Section 6.10. The indemnification in favor of the Trustee shall survive any resignation
        or removal of the Trustee.

                 (b) The Trustee may resign at any time by giving not less than 30 days written notice to the
        Co-Issuers, the Portfolio Manager, the Holders of the Securities, the Preference Shares Paying Agent
        (for forwarding to the Holders of Preference Shares) and each Rating Agency. Upon receiving the
        notice of resignation, the Co-Issuers shall at the direction of a Majority of the Controlling Class
        promptly appoint a successor trustee satisfying the requirements of Section 6.8, by written instrument,
        in duplicate, executed by an Authorized Officer of the Issuer and an Authorized Officer of the Co-
        Issuer, one copy of which shall be delivered to the resigning Trustee and one copy to the successor
        Trustee, together with a copy to each Holder of Securities, the Preference Shares Paying Agent (for
        forwarding to the Holders of Preference Shares) and the Portfolio Manager. If no successor Trustee
        has been appointed and an instrument of acceptance by a successor Trustee has not been delivered to
        the Trustee within 60 days after the giving of the notice of resignation, the resigning Trustee or any
        Holder of a Security, on behalf of himself and all others similarly situated, may petition any court of
        competent jurisdiction for the appointment of a successor Trustee satisfying the requirements of
        Section 6.8.

                (c) The Trustee may be removed (i) at any time (including, for the avoidance of doubt, when
        an Event of Default is continuing) by a Majority of the Controlling Class, or (ii) by order of a court of
        competent jurisdiction, delivered to the Trustee and to the Co-Issuers.

                 (d) If at any time:

                      (i) the Trustee ceases to be eligible under Section 6.8 and fails to resign after written
             request by the Co-Issuers or a Majority of the Controlling Class; or

                      (ii) the Trustee becomes incapable of acting or is adjudged bankrupt or insolvent or a
             receiver or liquidator of the Trustee or of its property appointed or any public officer takes charge



 61938v.24

                                                                                                   005119
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 130 of 272 PageID 7912
                                       Filed


             or control of the Trustee or of its property or affairs for the purpose of rehabilitation, conservation,
             or liquidation,

 then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by Issuer Order, may, and at the direction
 of a Majority of the Controlling Class shall, remove the Trustee, or (B) subject to Section 5.15, or any Holder
 may, on behalf of itself and all others similarly situated, petition any court of competent jurisdiction for the
 removal of the Trustee and the appointment of a successor Trustee.

                 (e) If the Trustee is removed or becomes incapable of acting, or if a vacancy occurs in the
        office of the Trustee for any reason (other than resignation), the Co-Issuers, by Issuer Order or at the
        direction of a Majority of the Controlling Class, shall promptly appoint a successor Trustee. If the Co-
        Issuers fail to appoint a successor Trustee within 60 days after the removal or incapability or the
        occurrence of the vacancy, a successor Trustee may be appointed by a Majority of the Controlling
        Class by written instrument delivered to the Issuer and the retiring Trustee. The successor Trustee so
        appointed shall, upon its acceptance of its appointment, become the successor Trustee and supersede
        any successor Trustee proposed by the Co-Issuers. If no successor Trustee has been so appointed by
        the Co-Issuers or a Majority of the Controlling Class and accepted appointment pursuant to Section
        6.10, subject to Section 5.15, then the Trustee to be replaced, or any Holder, may, on behalf of himself
        and all others similarly situated, petition any court of competent jurisdiction for the appointment of a
        successor Trustee.

                 (f) The Co-Issuers shall give prompt notice of each resignation and each removal of the
        Trustee and each appointment of a successor Trustee by mailing written notice of the event by first-
        class mail, postage prepaid, to the Portfolio Manager, to each Rating Agency, to the Holders of
        Securities as their names and addresses appear in the Indenture Register and to the Preference Shares
        Paying Agent (for forwarding to the Holders of Preference Shares). Each notice shall include the name
        of the successor Trustee and the address of its Corporate Trust Office. If the Co-Issuers fail to mail the
        notice within ten days after acceptance of appointment by the successor Trustee, the successor Trustee
        shall cause the notice to be given at the expense of the Co-Issuers.

 Section 6.10.     Acceptance of Appointment by Successor.

          Every successor Trustee appointed under this Indenture shall execute, acknowledge, and deliver to the
 Co-Issuers and the retiring Trustee an instrument accepting its appointment. Upon delivery of the required
 instruments, the resignation or removal of the retiring Trustee shall become effective and the successor
 Trustee, without any further act, shall become vested with all the rights and obligations of the retiring Trustee;
 but, on request of the Co-Issuers or a Majority of any Class of Notes or the successor Trustee, the retiring
 Trustee shall, upon payment of any amounts then due to it, execute and deliver an instrument transferring to
 the successor Trustee all the rights and obligations of the retiring Trustee, and shall duly assign, transfer, and
 deliver to the successor Trustee all property and money held by the retiring Trustee under this Indenture. Upon
 request of any successor Trustee, the Co-Issuers shall execute any instruments to more fully and certainly vest
 in and confirm to the successor Trustee all the rights and obligations of the Trustee under this Indenture.

          No successor Trustee shall accept its appointment unless at the time of its acceptance the successor is
 qualified and eligible under Section 6.8 and either (a) each Rating Agency has been notified and the successor
 has long-term debt rated within the four highest rating categories by each Rating Agency, or (b) if not rated
 within the four highest categories by each Rating Agency, the Rating Condition with respect to each Rating
 Agency is satisfied with respect thereto.

 Section 6.11.     Merger, Conversion, Consolidation, or Succession to Business of Trustee.

         Any entity into which the Trustee may be merged or converted or with which it may be consolidated,
 or any entity resulting from any merger, conversion, or consolidation to which the Trustee is a party, or any



 61938v.24

                                                                                                     005120
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 131 of 272 PageID 7913
                                       Filed


 entity succeeding to all or substantially all of the corporate trust business of the Trustee, shall be the successor
 of the Trustee under this Indenture (and of the Bank under all of its other capacities under this Indenture,
 including as Custodian, Securities Intermediary, Indenture Registrar, and Paying Agent) without the execution
 or filing of any paper or any further act on the part of any of the parties hereto. If any of the Securities have
 been authenticated, but not delivered, by the Trustee then in office, any successor by merger, conversion, or
 consolidation to the authenticating Trustee may adopt the authentication and deliver the Securities so
 authenticated with the same effect as if the successor Trustee had itself authenticated the Securities.

 Section 6.12.    Co-Trustees.

           At any time, to meet the legal requirements of any jurisdiction in which any part of the Collateral may
 at the time be located, the Co-Issuers and the Trustee may appoint a co-trustee (subject to the approval of the
 Rating Agencies) to act jointly with the Trustee, with respect to all or any part of the Collateral, with the power
 to file proofs of claim and take any other actions pursuant to Section 5.6 in this Indenture and to make claims
 and enforce rights of action on behalf of the Holders of the Securities and the, as the Holders themselves have
 the right to do, subject to the other provisions of this Section 6.12.

         The Co-Issuers shall join with the Trustee in the execution, delivery, and performance of all
 instruments and agreements necessary or proper to appoint a co-trustee. If the Co-Issuers do not join in the
 appointment within 15 days after they receive a request to do so, the Trustee may make the appointment.

         Any instruments to more fully confirm a co-trustee's appointment shall, on request, be executed,
 acknowledged, and delivered by the Co-Issuers. The Co-Issuers agree to pay (but only from and to the extent
 of the Collateral), to the extent funds are available therefor under Section 11.1(a)(i)(1), any reasonable fees and
 expenses in connection with the appointment.

          Every co-trustee shall, to the extent permitted by law, but to that extent only, be appointed subject to
 the following terms:

                  (a) the Securities shall be authenticated and delivered and all rights and obligations under
         this Indenture in respect of the custody of securities, cash, and other personal property held by, or
         required to be deposited or pledged with, the Trustee under this Indenture, shall be exercised solely by
         the Trustee;

                 (b) the rights and obligations conferred or imposed on the Trustee in respect of any property
         covered by the appointment of a co-trustee shall be conferred or imposed on and exercised or
         performed by the Trustee or by the Trustee and the co-trustee jointly as provided in the instrument
         appointing the co-trustee;

                  (c) the Trustee at any time, by an instrument in writing executed by it, with the concurrence
         of the Co-Issuers evidenced by an Issuer Order, may accept the resignation of or remove any co-trustee
         appointed under this Section 6.12, and if an Event of Default is continuing, the Trustee shall have the
         power to accept the resignation of, or remove, any co-trustee without the concurrence of the Co-
         Issuers. A successor to any co-trustee so resigned or removed may be appointed in the manner
         provided in this Section 6.12;

                 (d) no co-trustee under this Indenture shall be personally liable because of any act or
         omission of the Trustee under this Indenture;

                  (e) the Trustee shall not be liable because of any act or omission of a co-trustee; and

                 (f) any Act of Holders of Securities delivered to the Trustee shall be deemed to have been
         delivered to each co-trustee.



 61938v.24

                                                                                                     005121
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 132 of 272 PageID 7914
                                       Filed


 Section 6.13.     Certain Duties of Trustee Related to Delayed Payment of Proceeds.

        If in any month the Trustee has not received a payment with respect to any Pledged Obligation on its
 Due Date:

                  (a) the Trustee shall promptly notify the Issuer and the Portfolio Manager in writing, and

                  (b) unless the payment is received by the Trustee within three Business Days (or the end of
         the applicable grace period for the payment, if longer) after the notice, or unless the Issuer, in its
         absolute discretion (but only to the extent permitted by Section 10.2(a)), makes provision for the
         payment satisfactory to the Trustee in accordance with Section 10.2(a),

 the Trustee shall request the issuer of the Pledged Obligation, the trustee under the related Underlying
 Instrument, or paying agent designated by either of them to make the payment as soon as practicable after the
 request but in no event later than three Business Days after the date of the request. If the payment is not made
 within that time period, the Trustee, subject to clause (iv) of Section 6.1(c), shall take the action directed by the
 Portfolio Manager in writing. Any such action shall be without prejudice to any right to claim a Default or
 Event of Default under this Indenture. If the Issuer or the Portfolio Manager requests a release of a Pledged
 Obligation or delivers a Collateral Obligation in connection with any such action under the Management
 Agreement, the release or substitution shall be subject to Section 10.6 and Article 12. Notwithstanding any
 other provision of this Indenture, the Trustee shall deliver to the Issuer or its designee any payment with
 respect to any Pledged Obligation or any Collateral Obligation received after its Due Date to the extent the
 Issuer previously made provisions for the payment satisfactory to the Trustee in accordance with this Section
 6.13 and the payment shall not be part of the Collateral.

 Section 6.14.     Authenticating Agents.

         Upon the request of the Co-Issuers, the Trustee shall, and if the Trustee so chooses the Trustee may,
 appoint one or more Authenticating Agents with power to act on its behalf and subject to its direction in the
 authentication of Securities in connection with issuance, transfers, and exchanges under Sections 2.4, 2.5, 2.6,
 2.7 and 8.5, as fully to all intents and purposes as though each Authenticating Agent had been expressly
 authorized by those Sections to authenticate the Securities. For all purposes of this Indenture, the
 authentication of Securities by an Authenticating Agent pursuant to this Section 6.14 shall be the
 authentication of Securities "by the Trustee."

         Any Authenticating Agent may at any time resign by giving written notice of resignation to the
 Trustee and the Issuer. The Trustee may at any time terminate the agency of any Authenticating Agent by
 giving written notice of termination to the Authenticating Agent and the Co-Issuers.

           The Co-Issuers agree to pay to each Authenticating Agent from time to time reasonable compensation
 for its services, and reimbursement for its reasonable expenses relating to its services as an Administrative
 Expense; provided, however, that if the Trustee elects to appoint an Authenticating Agent without the approval
 or request of the Co-Issuers, then the Trustee shall pay such compensation and reimbursement. Sections 2.9,
 6.4, and 6.5 shall be applicable to any Authenticating Agent.

 Section 6.15.     Fiduciary for Holders of Notes Only; Agent for Secured Parties.

         With respect to the security interest created under this Indenture, the delivery of any Pledged
 Obligation to the Trustee is to the Trustee as representative of the Holders of Notes or the Holders of the Class
 2 Combination Securities, as the case may be, and agent for the other Secured Parties. In furtherance of the
 foregoing, the possession by the Trustee of any Pledged Obligation and the endorsement to or registration in
 the name of the Trustee of any Pledged Obligation (including as entitlement holder of the Custodial Account)




 61938v.24

                                                                                                     005122
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 133 of 272 PageID 7915
                                       Filed


 are all undertaken by the Trustee in its capacity as representative of the Holders of Notes or the Holders of the
 Class 2 Combination Securities, as the case may be, and agent for the other Secured Parties.

 Section 6.16.    Representations and Warranties of the Bank.

         The Bank represents and warrants as follows for the benefit of the Noteholders and the Combination
 Securityholders:

                (a) Organization. The Bank has been duly organized and is validly existing as a national
        banking association and has the power to conduct its business and affairs as a trustee.

                 (b) Authorization; Binding Obligations. The Bank has the corporate power and authority to
        perform the duties and obligations of trustee under this Indenture. The Bank has taken all necessary
        corporate action to authorize the execution, delivery, and performance of this Indenture, and all of the
        documents required to be executed by the Bank pursuant to this Indenture. Upon execution and
        delivery by the Bank, this Indenture will be the valid and legally binding obligation of the Bank
        enforceable in accordance with its terms.

                (c) Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee under this
        Indenture.

 Section 6.17.    Additional Reporting Requirements.

          If the Placement Agent elects to enter into a posting dealer agreement pursuant to Section 7.20, upon
 the effectiveness of the posting dealer agreement, the Issuer shall provide to The Bond Market Association
 certain documents for posting in the Repository as mutually agreed between the Portfolio Manager and the
 Placement Agent.

                                                   ARTICLE 7

                                                   COVENANTS

 Section 7.1.     Payment of Principal and Interest.

          The Applicable Issuers shall pay the principal of and interest on the Securities in accordance with the
 Securities and this Indenture.

         The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer for any amounts paid by
 the Co-Issuer pursuant to the Securities or this Indenture. The Co-Issuer shall not reimburse the Issuer for any
 amounts paid by the Issuer pursuant to the Securities or this Indenture.

          Amounts properly withheld under the Code or other applicable law by any person from a payment to
 any Holder shall be considered as having been paid by the applicable Issuers to the Holder for all purposes of
 this Indenture.

 Section 7.2.     Maintenance of Office or Agency.

           The Co-Issuers appoint the Trustee as a Paying Agent for the payment of principal of and interest on
 the Securities. The Co-Issuers appoint JPMorgan Chase Bank, National Association, 4 New York Plaza,
 Ground Floor, New York, NY 10004, Attn: Worldwide Securities Services Gleneagles CLO, Ltd., as the Co-
 Issuers' agent where notices and demands on the Co-Issuers in respect of the Securities or this Indenture may
 be served and where Securities may be surrendered for registration of transfer or exchange.




 61938v.24

                                                                                                   005123
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 134 of 272 PageID 7916
                                       Filed


         The Co-Issuers may at any time and from time to time vary or terminate the appointment of any
 Paying Agent or appoint any additional agents for all of these purposes.

         The Co-Issuers shall maintain in the Borough of Manhattan, The City of New York, an office or
 agency where notices and demands on the Co-Issuers in respect of the Securities and this Indenture may be
 served and an office or agency outside of the United States where Securities may be presented and surrendered
 for payment.

         No paying agent shall be appointed in a jurisdiction that subjects payments on the Notes to
 withholding tax.

         If at any time the Co-Issuers fail to maintain any required office or agency in the Borough of
 Manhattan, The City of New York, or outside the United States, or fail to furnish the Trustee with their
 addresses, notices and demands may be served on the Co-Issuers.

 Section 7.3.     Money for Note Payments to be Held in Trust.

         All payments of amounts payable with respect to any Securities that are to be made from amounts
 withdrawn from the Payment Account shall be made on behalf of the Applicable Issuers by the Trustee or a
 Paying Agent with respect to payments on the Securities.

          When the Applicable Issuers have a Paying Agent that is not also the Indenture Registrar, they shall
 furnish no later than the fifth calendar day after each Record Date a list in the form the Paying Agent
 reasonably requests, of the names and addresses of the Holders and of the certificate numbers of individual
 Securities held by each Holder.

          Whenever the Applicable Issuers have a Paying Agent other than the Trustee, they shall, on or before
 the Business Day before each Payment Date or Redemption Date direct the Trustee to deposit on the Payment
 Date with the Paying Agent an aggregate sum sufficient to pay the amounts then becoming due (to the extent
 funds are then available for that purpose in the Payment Account), that sum to be held in trust for the benefit of
 the persons entitled to it and (unless the Paying Agent is the Trustee) the Co-Issuers shall promptly notify the
 Trustee of its action or failure so to act. Any monies deposited with a Paying Agent (other than the Trustee) in
 excess of an amount sufficient to pay the amounts then becoming due on the Securities with respect to which
 the deposit was made shall be paid over by the Paying Agent to the Trustee for application in accordance with
 Article 10.

          Additional or successor Paying Agents shall be appointed by Issuer Order with written notice of the
 appointment to the Trustee. So long as Securities of any Class are rated by a Rating Agency any Paying Agent
 must either have a long-term debt rating of "Aa3" (and not on credit watch with negative implications) or
 higher by Moody's and "AA-" or higher by S&P or a short-term debt rating of "P-1" (and not on credit watch
 for possible downgrade) by Moody's and "A-1+" by S&P or the Rating Condition with respect to each Rating
 Agency must be satisfied with respect to its appointment. If a successor Paying Agent ceases to have a long-
 term debt rating of "Aa3" (and not on credit watch with negative implications) or higher by Moody's and "AA-
 " or higher by S&P or a short-term debt rating of "P-1" (and not on credit watch for possible downgrade) by
 Moody's and a short-term debt rating of "A-1+" by S&P, the Co-Issuers shall promptly remove the Paying
 Agent and appoint a successor Paying Agent. The Co-Issuers shall not appoint any Paying Agent that is not, at
 the time of the appointment, a depository institution or trust company subject to supervision and examination
 by federal or state or national banking authorities. The Co-Issuers shall cause each Paying Agent other than
 the Trustee to execute and deliver to the Trustee an instrument in which the Paying Agent agrees with the
 Trustee, subject to this Section 7.3, that the Paying Agent will:




 61938v.24

                                                                                                  005124
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 135 of 272 PageID 7917
                                       Filed


                     (i) allocate all sums received for payment to the Holders of Securities for which it acts
             as Paying Agent on each Payment Date and any Redemption Date among the Holders in the
             proportion specified in the applicable report to the extent permitted by applicable law;

                       (ii) hold all sums held by it for the payment of amounts due with respect to the Securities
             in trust for the benefit of the persons entitled to them until they are paid or otherwise disposed of as
             provided in this Indenture;

                       (iii) immediately resign as a Paying Agent and forthwith pay to the Trustee all sums held
             by it in trust for the payment of the Securities if at any time it ceases to meet the standards required
             to be met by a Paying Agent at the time of its appointment;

                     (iv) immediately give the Trustee notice of any default by the Issuer or the Co-Issuer (or
             any other obligor on the Notes) in the making of any payment required to be made; and

                     (v) during the continuance of any such default, upon the written request of the Trustee,
             forthwith pay to the Trustee all sums so held in trust by the Paying Agent.

          To obtain the satisfaction and discharge of this Indenture or for any other purpose, the Co-Issuers may
 at any time pay, or by Issuer Order direct any Paying Agent to pay, to the Trustee all sums held in trust by the
 Co-Issuers or the Paying Agent, and, upon the payment by any Paying Agent to the Trustee, the Paying Agent
 shall be released from all further liability with respect to the money paid.

          Any money deposited with a Paying Agent and not previously returned that remains unclaimed for 20
 Business Days shall be returned to the Trustee. Except as otherwise required by applicable law, any money
 deposited with the Trustee or any Paying Agent in trust for the payment of the principal of or interest on any
 Security and remaining unclaimed for two years after the principal or interest has become payable shall be paid
 to the Applicable Issuers. The Holder of the Security shall thereafter look only to the Applicable Issuers for
 payment of the amounts due to it as an unsecured general creditor and all liability of the Trustee or the Paying
 Agent with respect to that money (but only to the extent of the amounts so paid to the Applicable Issuers) shall
 thereupon cease. The Trustee or the Paying Agent, before being required to release any payment, may, but
 shall not be required to, adopt and employ, at the expense of the Applicable Issuers any reasonable means of
 notification of the release of the payment, including mailing notice of the release to Holders whose Securities
 have been called but have not been surrendered for redemption or whose right to or interest in monies payable
 but not claimed is determinable from the records of any Paying Agent, at the last address of record of each
 Holder.

 Section 7.4.     Existence of Co-Issuers.

                 (a) The Issuer and the Co-Issuer shall maintain in full force their existence and rights as
        companies incorporated or organized under the laws of the Cayman Islands and the State of Delaware,
        respectively, and shall obtain and preserve their qualification to do business as foreign corporations in
        each jurisdiction in which the qualifications are necessary to protect the validity and enforceability of
        this Indenture, the Securities, the Preference Shares Paying Agency Agreement, the Preference Shares,
        any of the Collateral or any of the Class 2 Collateral.

          However, the Issuer may change its jurisdiction of incorporation from the Cayman Islands to any
 other jurisdiction reasonably selected by the Issuer so long as:

                           (A)       the Issuer has received a legal opinion (on which the Trustee may rely) to
                  the effect that the change is not disadvantageous in any material respect to the Holders, the
                  Portfolio Manager or any Hedge Counterparty,




 61938v.24

                                                                                                     005125
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 136 of 272 PageID 7918
                                       Filed


                            (B)     written notice of the change has been given by the Issuer to the Trustee, the
                   Holders of the Securities, the Preference Shares Paying Agent (for forwarding to the Holders
                   of the Preference Shares), the Portfolio Manager, any Hedge Counterparty and each Rating
                   Agency, and

                           (C)      on or before the 15th Business Day following its receipt of the notice the
                   Trustee has not received written notice from a Majority of the Controlling Class objecting to
                   the change.

          The Issuer may take any action required by this Indenture within the United States notwithstanding
 any provision of this Indenture requiring the Issuer to take the action outside of the United States so long as
 before taking the action the Issuer receives a legal opinion from nationally recognized legal counsel to the
 effect that it is not necessary to take the action outside of the United States or any political subdivision of the
 United States to prevent the Issuer from becoming subject to any United States federal, state, or local
 withholding or other taxes.

                  (b) The Issuer and the Co-Issuer shall ensure that all corporate or other formalities regarding
         their respective existences (including holding regular board of directors' and shareholders', or other
         similar, meetings to the extent required by applicable law) are followed. Neither the Issuer nor the Co-
         Issuer shall take any action, or conduct its affairs in a manner, that is likely to result in its separate
         existence being ignored or in its assets and liabilities being substantively consolidated with any other
         person in a bankruptcy, reorganization, or other insolvency proceeding. Without limiting the
         foregoing,

                      (i)    the Issuer shall not have any subsidiaries other than the Co-Issuer,

                      (ii)   the Co-Issuer shall not have any subsidiaries,

                      (iii) the Issuer shall maintain at all times at least one director who is Independent of the
             Portfolio Manager, the Trustee, and any of their respective Affiliates,

                     (iv) the Issuer shall not commingle its funds with the funds of any other person, except as
             expressly permitted by this Indenture, and

                     (v) except to the extent contemplated in the Management Agreement, the Administration
             Agreement, the Preference Shares Paying Agency Agreement and the declaration of trust by the
             Share Trustee, the Issuer and the Co-Issuer shall not:

                             (A)     have any employees (other than their respective directors),

                             (B)      engage in any transaction with any shareholder that would be a conflict of
                   interest (the entry into the Administration Agreement with the Administrator shall not be
                   deemed a conflict of interest), or

                            (C)      pay dividends in violation of this Indenture, the resolutions of its board of
                   directors and the Preference Share Documents.

 Section 7.5.      Protection of Collateral.

                  (a) The Portfolio Manager on behalf of the Issuer will procure any action within the Portfolio
         Manager's control that is reasonably necessary to maintain the perfection and priority of the security
         interest of the Trustee in the Collateral or the Class 2 Collateral. The Issuer from time to time shall
         execute and deliver any supplements and amendments to this Indenture and shall execute and deliver



 61938v.24

                                                                                                     005126
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 137 of 272 PageID 7919
                                       Filed


        any Financing Statements, continuation statements, instruments of further assurance, and other
        instruments and shall take any other action appropriate to secure the rights and remedies of the Secured
        Parties under this Indenture and to:

                     (i)   Grant more effectively all or any portion of the Collateral or the Class 2 Collateral;

                      (ii) maintain or preserve the lien (and its priority) of this Indenture or to carry out more
             effectively the purposes of this Indenture;

                      (iii) perfect, publish notice of, or protect the validity of any Grant made by this Indenture
             (including any actions appropriate as a result of changes in law);

                      (iv) enforce any of the Pledged Obligations or other instruments or property included in
             the Collateral and the Class 2 Collateral;

                     (v) preserve and defend title to the Collateral and the Class 2 Collateral and the rights of
             the Secured Parties in the Collateral and of the Holders of the Class 2 Combination Securities in the
             Class 2 Collateral against the claims of anyone; and

                      (vi) pay when due all taxes levied or assessed on any part of the Collateral and the Class
             2 Collateral.

          The Issuer designates the Portfolio Manager as its agent and attorney in fact to execute any Financing
 Statement, continuation statement, and all other instruments, and take all other actions, required pursuant to
 this Section 7.5.

          The Issuer authorizes the filing without the Issuer's signature a financing statement that names the
 Issuer as "debtor" and JPMorgan Chase Bank, National Association as "secured party" (with or without
 indicating its capacity as Trustee hereunder) and that describes the Collateral and the Class 2 Collateral as "all
 assets of the debtor, whether now owned or hereafter acquired and wherever located."

                  (b) The Trustee shall not:

                       (i) except in accordance with Section 10.6(a), (b), or (c), remove any portion of the
             Collateral or the Class 2 Collateral that consists of Cash or is evidenced by an instrument,
             certificate, or other writing:

                           (A)       from the jurisdiction in which it was held at the date the most recent Opinion
                  of Counsel was delivered pursuant to Section 7.6 (or from the jurisdiction in which it was
                  held as described in the Opinions of Counsel delivered at the Closing Date pursuant to
                  Section 3.1(iii) if no Opinion of Counsel has yet been delivered pursuant to Section 7.6), or

                           (B)      from the possession of the person who held it (other than the Bank), or

                      (ii) cause or permit ownership or the pledge of any portion of the Collateral or the Class
             2 Collateral that consists of book-entry securities to be recorded on the books of a person (other
             than the Bank):

                         (A)      located in a different jurisdiction from the jurisdiction in which the
                  ownership or pledge was recorded, or

                           (B)     other than the person on whose books the ownership or pledge was
                  originally recorded, unless the Trustee shall have first received an Opinion of Counsel to the



 61938v.24

                                                                                                   005127
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 138 of 272 PageID 7920
                                       Filed


                   effect that the lien and security interest created by this Indenture with respect to the property
                   and its priority will continue to be maintained after giving effect to the change.

                  (c) Without at least 30 days' prior written notice to the Trustee and the Portfolio Manager,
         the Issuer shall not change its "location" (as defined in Section 9-307 of the UCC) or change its name
         from the name shown on the signature pages of this Indenture.

                 (d) The Issuer shall, subject to the Priority of Payments, enforce all of its material rights and
         remedies under the Management Agreement, the Collateral Administration Agreement, the Preference
         Shares Paying Agency Agreement, each Hedge Agreement and each Securities Lending Agreement.

                   (e) The Issuer shall pay any taxes levied because any Pledged Obligations are owned by the
         Issuer.

                  (f) The Portfolio Manager on behalf of the Issuer will either exercise the "put" option that
         prevents a Collateral Obligation from being a Long-Dated Collateral Obligation on the last available
         date before the Stated Maturity of the Securities or sell the Collateral Obligation for Sale Proceeds at
         least equal to the Principal Balance of the Collateral Obligation, in either case by the Stated Maturity of
         the Securities.

 Section 7.6.      Opinions as to Collateral.

           On or before November 30, 2006 in each calendar year, commencing in 2006, the Issuer shall furnish
 to the Trustee, the Portfolio Manager and each Rating Agency an Opinion of Counsel from each relevant
 jurisdiction stating that, in the counsel's opinion, as of the date of the opinion, all actions necessary to maintain
 the lien and security interest created by this Indenture with respect to the Collateral and the Class 2 Collateral
 have been taken and that no further action (other than as specified in the opinion) needs to be taken for the
 continued effectiveness and perfection of the lien over the next year. The opinion may be subject to customary
 assumptions and qualifications.

 Section 7.7.      Performance of Obligations.

                  (a) The Co-Issuers, each as to itself, shall not take any action, and shall use their reasonable
         commercial efforts not to permit any action to be taken by others, that would release any person from
         any of the person's covenants or obligations under any instrument included in the Collateral or the
         Class 2 Collateral, except in the case of enforcement action taken with respect to any Defaulted
         Collateral Obligation in accordance with this Indenture and actions by the Portfolio Manager under the
         Management Agreement and in conformity with this Indenture or as otherwise required by this
         Indenture.

                  (b) The Applicable Issuers may, with the prior written consent of a Majority of each Class of
         Notes, a Majority of the Preference Shares (excluding the Class 2 Combination Security Preference
         Share Component) and a Majority of the Class 2 Combination Securities (except in the case of the
         Management Agreement and the Collateral Administration Agreement as initially executed), contract
         with other persons (including the Portfolio Manager, the Trustee, and the Collateral Administrator) for
         the performance of actions and obligations to be performed by the Applicable Issuers under this
         Indenture. Notwithstanding any such arrangement, the Applicable Issuers shall remain primarily liable
         for performance under this Indenture. The Applicable Issuers shall punctually perform, and use their
         reasonable commercial efforts to cause the Portfolio Manager, the Trustee, the Collateral
         Administrator, the Preference Shares Paying Agent and any other person to perform, all of their
         obligations in the Management Agreement, this Indenture, the Collateral Administration Agreement,
         the Preference Shares Paying Agency Agreement or any other agreement.




 61938v.24

                                                                                                     005128
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 139 of 272 PageID 7921
                                       Filed


 Section 7.8.     Negative Covenants.

                 (a) The Issuer shall not and, with respect to clauses (ii), (iii), (iv), (vi), (vii), (viii), (ix) and
        (x), the Co-Issuer shall not, in each case from and after the Closing Date:

                      (i) sell, transfer, assign, exchange, or otherwise dispose of, or pledge, mortgage,
             hypothecate, or otherwise encumber (or permit or suffer the sale, transfer, assignment, exchange, or
             other disposition of, or pledge, mortgage, hypothecation, or other encumbering of), any part of the
             Collateral or the Class 2 Collateral, except as expressly permitted by this Indenture and the
             Management Agreement;

                     (ii) claim any credit on, make any deduction from, or, to the fullest extent permitted by
             applicable laws, dispute the enforceability of payment of the principal or interest (or any other
             amount) payable in respect of the Notes or the Class 2 Component (other than amounts withheld in
             accordance with the Code or any applicable laws of the Cayman Islands) or assert any claim against
             any present or future Holder of Securities because of the payment of any taxes levied or assessed
             on any part of the Collateral or the Class 2 Collateral;

                      (iii) (A) incur or assume or guarantee any indebtedness, other than the Securities and this
             Indenture and the transactions contemplated by this Indenture (including, as contemplated hereby,
             entering into the Hedge Agreements and Securities Lending Agreements), or (B) issue any
             additional class of securities other than the Preference Shares issued on or before the Closing Date,
             except as otherwise permitted by the Preference Share Documents;

                      (iv) (A) permit the validity or effectiveness of this Indenture or any Grant under this
             Indenture to be impaired, or permit the lien of this Indenture to be amended, hypothecated,
             subordinated, terminated, or discharged, or permit any person to be released from any covenants or
             obligations with respect to this Indenture or the Securities, except as may be expressly permitted by
             this Indenture or by the Management Agreement, (B) permit any lien, charge, adverse claim,
             security interest, mortgage, or other encumbrance (other than the lien of this Indenture) to be
             created on or extend to or otherwise arise on or burden any part of the Collateral or the Class 2
             Collateral, any interest in it, or its proceeds of, or (C) take any action that would permit the lien of
             this Indenture not to be a valid first priority perfected security interest in the Collateral and the
             Class 2 Collateral;

                      (v) amend the Management Agreement except pursuant to its terms and Section
             15.1(f)(iv) or amend the Collateral Administration Agreement except pursuant to its terms unless
             the Rating Condition with respect to each Rating Agency is satisfied with respect to the amendment
             or enter into any waiver in respect of any of the foregoing agreements without providing written
             notice to each Rating Agency and the Trustee (and, with respect to the Collateral Administration
             Agreement, without the consent of the Trustee);

                     (vi) to the extent permitted by applicable law, dissolve or liquidate in whole or in part,
             except as permitted under this Indenture;

                    (vii) pay any dividends or other distributions other than in accordance with the Priority of
             Payments and the Preference Share Documents;

                     (viii) conduct business under any name other than its own;

                    (ix) have any employees (other than directors and officers to the extent they are
             employees); or




 61938v.24

                                                                                                        005129
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 140 of 272 PageID 7922
                                       Filed


                      (x) except for any Underlying Instrument and agreements involving the purchase or sale
             of Collateral Obligations having customary purchase or sale terms and documented with customary
             trading documentation (but not excepting any Synthetic Security or Hedge Agreement), enter into
             any agreement unless the agreement contains "non-petition" and "limited recourse" provisions and
             shall not amend such provisions without prior Rating Confirmation.

                (b) Neither the Issuer nor the Trustee shall sell, transfer, exchange, or otherwise dispose of
        Collateral or Class 2 Collateral, or enter into an agreement or commitment to do so, or enter into or
        engage in any business with respect to any part of the Collateral or the Class 2 Collateral, except as
        expressly permitted by this Indenture and, with respect to the Issuer, the Management Agreement.

               (c) The Co-Issuer shall not invest any of its assets in "securities" as the term is defined in the
        1940 Act, and shall keep all of its assets in Cash.

                (d) Neither the Issuer nor the Co-Issuer shall use the proceeds of the Securities to buy or
        carry Margin Stock.

 Section 7.9.     Notice of Default; Statement as to Compliance.

               (a) The Co-Issuers shall notify the Trustee, the Portfolio Manager, the Rating Agencies, and
        each Hedge Counterparty within 10 days of acquiring actual knowledge of Default.

                 (b) On or before November 30, 2006 in each calendar year commencing in 2006 and prior to
        the issuance of any Additional Preference Shares, the Issuer shall deliver to the Trustee (to be
        forwarded by the Trustee to the Portfolio Manager and each Holder of Securities making a written
        request therefor and, upon written request therefor by a Beneficial Owner in the form of Exhibit I
        certifying that it is a Beneficial Owner, to the Beneficial Owner (or its designee) and each Rating
        Agency) a certificate of an Authorized Officer of the Issuer that, to the best knowledge of the Issuer, no
        Default exists, and has not existed since the date of the last certificate or, if a Default does then exist or
        had existed, specifying the same and its nature and status, including actions undertaken to remedy it,
        and that the Issuer has complied with all of its obligations under this Indenture or, if that is not the case,
        specifying those obligations with which it has not complied.

 Section 7.10.    Co-Issuers May Consolidate, etc., Only on Certain Terms.

         Neither the Issuer nor the Co-Issuer (the "Merging Entity") shall consolidate or merge with or into
 any other person or transfer or convey all or substantially all of its assets to any person, unless permitted by
 Cayman Islands law (in the case of the Issuer) or United States and Delaware law (in the case of the Co-Issuer)
 and unless:

                 (a) the Merging Entity shall be the surviving corporation, or the person (if other than the
        Merging Entity) formed by the consolidation or into which the Merging Entity is merged or to which
        all or substantially all of the assets of the Merging Entity are transferred (the "Successor Entity"),

                      (i) if the Merging Entity is the Issuer, is a company organized and existing under the
             laws of the Cayman Islands or another jurisdiction approved by a Majority of the Controlling Class
             (except that no approval shall be required in connection with any such transaction undertaken
             solely to effect a change in the jurisdiction of incorporation pursuant to Section 7.4), and

                      (ii) in any case shall expressly assume, by an indenture supplemental to this Indenture,
             executed and delivered to the Trustee and each Noteholder and each Combination Securityholder,
             the due and punctual payment of all amounts on all Securities issued by the Merging Entity and the




 61938v.24

                                                                                                     005130
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 141 of 272 PageID 7923
                                       Filed


             performance and observance of every covenant of this Indenture on its part to be performed or
             observed, all as provided in this Indenture;

                 (b) each Rating Agency shall have been notified of the consolidation, merger, transfer, or
        conveyance and the Rating Condition with respect to each Rating Agency is satisfied with respect to
        the transaction;

                (c) if the Merging Entity is not the surviving corporation, the Successor Entity shall have
        agreed with the Trustee,

                     (i) to observe the same legal requirements for the recognition of the formed or surviving
             corporation as a legal entity separate and apart from any of its Affiliates as are applicable to the
             Merging Entity with respect to its Affiliates,

                     (ii) not to consolidate or merge with or into any other person or transfer or convey the
             Collateral or the Class 2 Collateral or all or substantially all of its assets to any other person except
             in accordance with this Section 7.10; and

                     (iii) in any case shall expressly assume by an indenture supplemental to this Indenture,
             executed and delivered to the Trustee, each Noteholder, each Combination Securityholder and the
             Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares), the due and
             punctual payment of all amounts on all Securities issued by the Merging Entity and the
             performance and observance of every covenant of this Indenture on its part to be performed or
             observed, all as provided in this Indenture;

                  (d) if the Merging Entity is not the surviving corporation, the Successor Entity shall have
        delivered to the Trustee and each Rating Agency an Officer's certificate and an Opinion of Counsel
        each stating that it is duly organized, validly existing, and in good standing in the jurisdiction in which
        it is organized; that it has sufficient power and authority to assume the obligations in subsection (a)
        above and to execute and deliver an indenture supplemental to this Indenture for the purpose of
        assuming the obligations in subsection (a) above; that it has duly authorized the execution, delivery,
        and performance of an indenture supplemental to this Indenture for the purpose of assuming the
        obligations in subsection (a) above and that the supplemental indenture is its valid and legally binding
        obligation, enforceable in accordance with its terms, subject only to bankruptcy, reorganization,
        insolvency, moratorium, and other laws affecting the enforcement of creditors' rights generally and to
        general principles of equity; if the Merging Entity is the Issuer, that, following the event that causes the
        Successor Entity to become the successor to the Issuer, (i) the Successor Entity has title, free of any
        lien, security interest, or charge, other than the lien and security interest of this Indenture, to the
        Collateral and the Class 2 Collateral, and (ii) the lien of this Indenture continues to be effective in the
        Collateral and the Class 2 Collateral; and in each case as to any other matters the Trustee or any
        Noteholder or Combination Securityholder reasonably requires;

                  (e) after giving effect to the transaction, no Default or Event of Default shall be continuing;

                 (f) the Merging Entity shall have notified each Rating Agency of the consolidation, merger,
        transfer, or conveyance and shall have delivered to the Trustee, each Noteholder, each Combination
        Securityholder and the Preference Shares Paying Agent (for forwarding to the Holders of Preference
        Shares) an Officer's certificate and an Opinion of Counsel each stating that the consolidation, merger,
        transfer, or conveyance and the supplemental indenture comply with this Article 7 and that all
        conditions precedent in this Article 7 relating to the transaction have been complied with and that no
        adverse tax consequences will result therefrom to the Holders of the Securities or Preference Shares;




 61938v.24

                                                                                                      005131
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 142 of 272 PageID 7924
                                       Filed


                 (g) the Merging Entity shall have delivered to the Trustee an Opinion of Counsel stating that
        after giving effect to the transaction, neither of the Co-Issuers (or, if applicable, the Successor Entity)
        will be as an investment company under the 1940 Act; and

                (h) after giving effect to the transaction, the outstanding stock of the Merging Entity (or, if
        applicable, the Successor Entity) will not be beneficially owned within the meaning of the 1940 Act by
        any U.S. Person.

 Section 7.11.    Successor Substituted.

          Upon any consolidation or merger, or transfer or conveyance of all or substantially all of the assets of
 the Issuer or the Co-Issuer, in accordance with Section 7.10 in which the Merging Entity is not the surviving
 corporation, the Successor Entity shall succeed to, and be substituted for, and may exercise every right of, the
 Merging Entity under this Indenture with the same effect as if the person had been named as the Issuer or the
 Co-Issuer, as the case may be, in this Indenture. Upon any such consolidation, merger, transfer, or
 conveyance, the person named as the "Issuer" or the "Co-Issuer" in the first paragraph of this Indenture or any
 successor may be dissolved, wound up, and liquidated at any time thereafter, and the person thereafter shall be
 released from its liabilities as obligor and maker on all the Securities and from its obligations under this
 Indenture.

 Section 7.12.    No Other Business.

                 (a) From and after the Closing Date, the Issuer shall not engage in any business or activity
        other than issuing and selling the Securities pursuant to this Indenture and the Preference Shares
        pursuant to the Preference Share Documents and acquiring, owning, holding, and pledging and selling
        Collateral Obligations and the other Collateral and the Class 2 Collateral in connection therewith, and
        shall not act as agent, negotiator or structurer with respect to any Collateral, act as a participant in
        negotiating terms of a primary loan agreement, enter into a binding commitment to purchase any
        Collateral prior to the issuance thereof or engage in any transaction or activity not permitted by
        Schedule 8 or which the Issuer knows would cause it to be treated as engaged in a trade or business in
        the United States within the meaning of the Code or subject the Issuer's income to taxation on a net
        basis in any jurisdiction, and the Co-Issuer shall not engage in any business or activity other than
        issuing and selling the Notes to be issued by it pursuant to this Indenture and, with respect to the Issuer
        and the Co-Issuer, other activities appropriate to accomplish the foregoing or incidental thereto or
        connected therewith.

                 (b) In furtherance and not in limitation of clause (a) of this Section 7.12, the Issuer shall
        comply with all of the provisions set forth in Schedule 8, unless, with respect to a particular
        transaction, the Issuer and the Trustee shall have received an opinion or advice of tax counsel of
        nationally recognized standing in the United States experienced in such matters that, under the relevant
        facts and circumstances with respect to such transaction, the Issuer's failure to comply with one or
        more of such provisions will not cause the Issuer to be engaged, or deemed to be engaged, in a trade or
        business within the United States within the meaning of the Code or otherwise to be subject to United
        States federal income tax on a net basis. The provisions set forth in Schedule 8 may be amended,
        eliminated or supplemented (without execution of a supplemental indenture) if the Issuer and the
        Trustee shall have received an opinion of tax counsel of nationally recognized standing in the United
        States experienced in such matters that the Issuer's compliance with such amended provisions or
        supplemental provisions or the Issuer's failure to comply with such provisions proposed to be
        eliminated, as the case may be, will not cause the Issuer to be engaged, or deemed to be engaged, in a
        trade or business within the United States within the meaning of the Code or otherwise to be subject to
        United States federal income tax on a net basis provided, however, that written notice of any such
        amendment, elimination or supplementation of or to the provisions of Schedule 8 pursuant to this
        Section 7.12(b) shall be provided to each Rating Agency then rating any Outstanding Class of



 61938v.24

                                                                                                   005132
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 143 of 272 PageID 7925
                                       Filed


        Securities within 90 days of any such amendment, elimination or supplementation. For the avoidance
        of doubt, in the event an opinion of tax counsel as described above has been obtained in accordance
        with the terms hereof, no consent of any Holder of the Securities or satisfaction of the Rating Condition
        shall be required in order to comply with this Section 7.12(b) in connection with the amendment,
        elimination or supplementation of any provision of Schedule 8 contemplated by such opinion of tax
        counsel.

                 (c) The Issuer and the Co-Issuer may amend, or permit the amendment of, their
        Memorandum and Articles or the Certificate of Incorporation and By-laws if the Rating Condition with
        respect to each Rating Agency is satisfied with respect to the amendment (but not otherwise).

 Section 7.13.    Listing on Cayman Islands Stock Exchange.

        So long as any Securities remain Outstanding, the Co-Issuers shall use all reasonable efforts to obtain
 and maintain the listing of the Notes on the Cayman Islands Stock Exchange.

 Section 7.14.    Annual Rating Review.

          So long as any Securities of any Class remain Outstanding, on or before May, 31 in each year
 commencing in 2006, the Co-Issuers shall obtain and pay for an annual review or ongoing surveillance of the
 rating of each Outstanding Class of Notes and the Class 1 Combination Securities from each Rating Agency,
 as applicable. The Co-Issuers shall promptly notify the Trustee and the Portfolio Manager in writing (and the
 Trustee shall promptly provide a copy of the notice to the Holders of the Securities) and the Preference Shares
 Paying Agent (for forwarding to the Holders of Preference Shares) if at any time the rating of any Class of
 Notes or the Class 1 Combination Securities has been, or is known will be, changed or withdrawn.

 Section 7.15.    Reporting.

          At any time when the Co-Issuers are not subject to Section 13 or 15(d) of the Exchange Act and are
 not exempt from reporting pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of a Holder or
 Beneficial Owner of any Note or a Holder of a Combination Security, the Co-Issuers shall promptly furnish
 "Rule 144A Information" to the Holder or Beneficial Owner, to a prospective purchaser of a Security
 designated by the Holder or Beneficial Owner or to the Trustee for delivery to the Holder or Beneficial Owner
 or a prospective purchaser designated by the Holder or Beneficial Owner, as the case may be, to permit
 compliance by the Holder or Beneficial Owner with Rule 144A under the Securities Act in connection with the
 resale of the Security by the Holder or Beneficial Owner. "Rule 144A Information" is the information
 specified pursuant to Rule 144A(d)(4) under the Securities Act.

 Section 7.16.    Calculation Agent.

                 (a) The Issuer agrees that for so long as any Notes remain Outstanding an agent will always
        have been appointed (that does not control and is not controlled by or under common control with the
        Issuer or its Affiliates) to calculate LIBOR in respect of each Interest Period (the "Calculation
        Agent"). The Issuer has initially appointed the Trustee as Calculation Agent. The Issuer may remove
        the Calculation Agent at any time. If the Calculation Agent is unable or unwilling to act as such or is
        removed by the Issuer or if the Calculation Agent fails to determine any of the information required to
        be given to the Cayman Islands Stock Exchange, as described in subsection (b), in respect of any
        Interest Period, the Issuer or the Portfolio Manager (on its behalf) shall promptly appoint a replacement
        Calculation Agent. For so long as any Securities are listed on the Cayman Islands Stock Exchange and
        the rules of the exchange so require, notice of the appointment of any replacement Calculation Agent
        shall be given to the Cayman Islands Stock Exchange as promptly as practicable after the appointment.
        The Calculation Agent may not resign its duties without a successor having been duly appointed.




 61938v.24

                                                                                                 005133
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 144 of 272 PageID 7926
                                       Filed


                  (b) As soon as possible after 11:00 a.m., London time, on the second Business Day before
        the first day of each Interest Period, but in no event later than 11:00 a.m., London time, on the next
        Business Day, the Calculation Agent shall calculate the Note Interest Rate for each Class of Notes for
        the next Interest Period. The Calculation Agent shall communicate those rates and amounts to the Co-
        Issuers, the Trustee, each Paying Agent, the Portfolio Manager, Euroclear, Clearstream, the
        Depository, and, so long as any of the Securities are listed thereon and the rules of the exchange so
        require, the Cayman Islands Stock Exchange. In the latter case, the information shall be given to the
        Cayman Islands Stock Exchange as soon as possible after its determination. The Calculation Agent
        shall separately notify the Cayman Islands Stock Exchange of the information. The Calculation Agent
        shall also specify to the Co-Issuers the quotations on which the foregoing rates are based, and in any
        event the Calculation Agent shall notify the Co-Issuers before 7:00 p.m., London time, on the second
        Business Day before the first day of each Interest Period that either:

                      (i) it has determined or is in the process of determining the Note Interest Rate for each
             Class of Notes, or

                     (ii) it has not determined and is not in the process of determining any such Note Interest
             Rate together with its reasons therefor.

 The Calculation Agent's determination of the foregoing rates for any Interest Period shall (in the absence of
 manifest error) be final and binding on all parties and the Holders and Beneficial Owners of the Preference
 Shares.

 Section 7.17.    Certain Tax Matters.

                (a) The Issuer will not elect to be treated as a partnership for U.S. federal income tax
        purposes.

                 (b) The Issuer shall file, or cause to be filed, any tax returns, including information tax
        returns, required by any governmental authority; provided, however, that the Issuer shall not file, or
        cause to be filed, any income or franchise tax return in any state of the United States unless it shall
        have obtained an Opinion of Counsel from a tax counsel of nationally recognized standing experienced
        in such matters prior to such filing that, under the laws of such jurisdiction, the Issuer is required to file
        such income or franchise tax return.

                  (c) Notwithstanding any contrary agreement or understanding, the Portfolio Manager, the
        Issuers, the Trustee and the Holders and Beneficial Owners of the Notes (and each of their respective
        employees, representatives or other agents) may disclose to any and all Persons, without limitation of
        any kind, the tax treatment and tax structure of the transactions contemplated by this Indenture and all
        materials of any kind (including opinions or other tax analyses) that are provided to them relating to
        such tax treatment and tax structure. The foregoing provision shall apply from the beginning of
        discussions between the parties. For this purpose, the tax treatment of a transaction is the purported or
        claimed U.S. tax treatment of the transaction under applicable U.S federal, state and local law, and the
        tax structure of a transaction is any fact that may be relevant to understanding the purported or claimed
        U.S. tax treatment of the transaction under applicable U.S. federal, state and local law.

                 (d) If the Issuer is aware that it has purchased an interest in a "reportable transaction" within
        the meaning of Section 6011 of the Code, and a Holder of a Security requests information about any
        such transactions in which the Issuer is an investor, the Issuer shall provide such information it has
        reasonably available as soon as practicable after such request.

                (e) The Issuer shall not conduct any business other than the business that the Issuer is
        permitted to conduct under this Agreement.



 61938v.24

                                                                                                     005134
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 145 of 272 PageID 7927
                                       Filed


                 (f) Upon written request by the Independent accountants, the Indenture Registrar shall
        provide to the Independent accountants that information contained in the Indenture Register requested
        by the Independent accountants to comply with this Section 7.17.

                (g) The Issuer will treat each purchase of Collateral Obligations and Eligible Investments as
        a "purchase" for tax accounting and reporting purposes.

                 (h) Upon the Trustee’s receipt of a written request of a Holder or Beneficial Owner holding a
         Security that is issued with original issue discount for U.S. Federal income tax purposes for the
         information described in United States Treasury Regulations section 1.1275-3(b)(1) that is applicable
         to such Security that is issued with original issue discount for U.S. Federal income tax purposes, the
         Issuer will cause its independent accountants to provide promptly to the Trustee and such requesting
         Holder or Beneficial Owner all of such information. Any issuance of Additional Notes will be
         accomplished in a manner that will allow the Issuer to accurately provide the same information as the
         foregoing to the Holders or Beneficial Owner of such Additional Notes.

                 (i) Each Holder and Beneficial Owner of a Security, by acceptance of its Security or its
         interest in a Security, shall be deemed to understand and acknowledge that failure to provide the
         Paying Agent with the applicable U.S. federal income tax certifications (generally, a United States
         Internal Revenue Service Form W-9 (or successor applicable form) in the case of a person that is a
         "United States person" within the meaning of Section 7701(a)(30) of the Code or an appropriate
         United States Internal Revenue Service Form W-8 (or successor applicable form) in the case of a
         person that is not a "United States person" within the meaning of Section 7701(a)(30) of the Code)
         may result in U.S. federal back-up withholding from payments in respect of such Note.

                (j) The Issuer and each Holder of a Note (or in the case of the Combination Securities, the
         Class 1 Note Component of such Combination Securities) shall treat the Notes (or in the case of the
         Combination Securities, the Class 1 Note Component of such Combination Securities) as debt for
         U.S. federal income tax purposes and further agrees not to take any action inconsistent with such
         treatment.

                 (k) The Issuer shall provide, or cause the independent accountants to provide, within 90 days
         after the end of the Issuer's tax year, to each Holder of a Security, upon written request and, upon
         written request therefor, all information that a U.S. shareholder making a "qualified electing fund"
         election (as defined in the Code) with respect to the Security is required to obtain from the Issuer for
         U.S. federal income tax purposes, and a "PFIC Annual Information Statement" as described in United
         States Treasury Regulation Section 1.1295-1(g)(1) (or any successor Treasury Regulation), including
         all representations and statements required by such statement, and the Issuer will take or cause the
         accountants to take any other reasonable steps to facilitate such election by a Holder or Beneficial
         Owner of a Security.

                (l) The Issuer will provide, or cause its Independent accountants to provide, to a Holder of a
         Security, upon written request and, upon written request therefor, any information that such Holder or
         Beneficial Owner reasonably requests to assist such Holder or Beneficial Owner with regard to filing
         requirements that such Holder or Beneficial Owner is required to satisfy as a result of the controlled
         foreign corporation rules under the Code.

                 (m) The Issuer and each Holder and each Beneficial Owner of any Class of Combination
         Securities, or any interest therein will treat, at the time of its purchase and throughout the period that
         is holds such Combination Security or interest therein, each Class of Combination Securities as its
         respective Components rather than a single unit for United States federal income tax purposes.




 61938v.24

                                                                                                    005135
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 146 of 272 PageID 7928
                                       Filed


 Section 7.18.    Securities Lending.

                  (a) So long as no Event of Default is continuing and if after the completion of the transaction
        the limit in clause (28) of the definition of "Concentration Limitations" would be satisfied, the Portfolio
        Manager may cause Collateral Obligations that are not Defaulted Collateral Obligations to be lent for a
        term of 90 days or less to banks, broker-dealers, and other financial institutions (other than insurance
        companies) having long-term and short-term senior unsecured debt ratings or guarantors with ratings of
        at least "A1" (and not "A1" but on credit watch with negative implications) and "P-1" (and not on
        credit watch for possible downgrade) from Moody's and a long-term senior unsecured debt rating of at
        least "A" from S&P (each, a "Securities Lending Counterparty") pursuant to one or more agreements
        (each, a "Securities Lending Agreement"); provided that Collateral Obligations the Market Value of
        which cannot be determined under clause (i), (ii) or (iii) of that definition may not be lent pursuant to a
        Securities Lending Agreement. Upon receipt of an Issuer Order, the Trustee shall release any lent
        Collateral Obligations to a Securities Lending Counterparty as directed by the Portfolio Manager. The
        Securities Lending Counterparties may be Affiliates of the Placement Agent or Affiliates of the
        Portfolio Manager. The duration of any Securities Lending Agreement shall not exceed the Stated
        Maturity of the Securities.

                 (b) Each Securities Lending Agreement shall be on market terms as determined by the
        Portfolio Manager (except as may be required below) and shall:

                       (i) require that the Securities Lending Counterparty return to the Issuer debt obligations
             that are identical (in terms of issue and class) to the lent Collateral Obligations;

                       (ii) require that the Securities Lending Counterparty pay to the Issuer amounts equivalent
             to all interest and other payments that the owner of the lent Collateral Obligation is entitled to for
             the period during which the Collateral Obligation is lent and require that any such payments not be
             subject to withholding tax imposed by any jurisdiction unless the Securities Lending Counterparty
             is required under the Securities Lending Agreement to make "gross-up" payments to the Issuer that
             cover the full amount of the withholding tax on an after-tax basis;

                      (iii) require that the Rating Condition with respect to each Rating Agency shall be
             satisfied with respect to the execution of the Securities Lending Agreement;

                     (iv) satisfy any other requirements of Section 1058 of the Code and the Treasury
             Regulations promulgated under it;

                     (v)   be governed by the laws of New York;

                     (vi) permit the Issuer to assign its rights under the Securities Lending Agreement to the
             Trustee pursuant to this Indenture;

                     (vii) provide for early termination and the delivery of any lent Collateral Obligation with
             no penalty if the Collateral Obligation becomes a Credit Risk Obligation or is subject to redemption
             in accordance with its terms;

                     (viii) provide for early termination and the delivery of any lent Collateral Obligation with
             no penalty upon any redemption of the Securities in whole;

                      (ix) require the Securities Lending Counterparty to post with the Trustee collateral
             consisting of Cash or direct registered debt obligations of the United States of America that have a
             maturity date no later than the Business Day preceding the stated termination date of the Securities
             Lending Agreement (the "Securities Lending Collateral") to secure its obligation to return the



 61938v.24

                                                                                                  005136
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 147 of 272 PageID 7929
                                       Filed


             Collateral Obligations or in the alternative post the Securities Lending Collateral with a custodian
             for the benefit of the Issuer designated by the Securities Lending Counterparty that satisfies the
             requirements with respect to being a securities intermediary with respect to the posted collateral if
             that custodian would qualify to be a successor trustee under Section 6.8;

                      (x) provide that the Securities Lending Collateral shall be maintained at all times in an
             amount equal to at least 102% of the current Ask-Side Market Value (determined daily and
             monitored by the Portfolio Manager) of the lent Collateral Obligations and if securities are
             delivered to the Trustee as security for the obligations of the Securities Lending Counterparty under
             the related Securities Lending Agreement, the Portfolio Manager on behalf of the Issuer will
             negotiate with the Securities Lending Counterparty a rate for the loan fee to be paid to the Issuer for
             lending the lent Collateral Obligations;

                      (xi) the lent Collateral Obligations shall be marked-to-market on a daily basis by the
             Portfolio Manager on the basis of their Market Value;

                   (xii) the Collateral will include the Issuer's rights under the related Securities Lending
             Agreement rather than the loaned Collateral Obligation;

                      (xiii) provide for early termination within 10 days at the option of the Issuer and the
             delivery of any lent Collateral Obligation with no penalty if the Securities Lending Counterparty is
             no longer in compliance with the requirements relating to the credit ratings of the Securities
             Lending Counterparty and the noncompliance is not cured as provided in this Indenture; and

                      (xiv) contain appropriate limited recourse and non-petition provisions (to the extent the
             Issuer has contractual payment obligations to the Securities Lending Counterparty) equivalent
             (mutatis mutandis) to those in this Indenture.

                 (c) If either Moody's or S&P downgrades a Securities Lending Counterparty such that the
        Securities Lending Agreements to which the Securities Lending Counterparty is a party are no longer
        in compliance with the requirements relating to the credit ratings of the Securities Lending
        Counterparty, then the Portfolio Manager on behalf of the Issuer, within 10 days of the downgrade,
        shall

                      (i) terminate its Securities Lending Agreements with the Securities Lending
             Counterparty unless a guarantor for the Securities Lending Counterparty's obligations under the
             Securities Lending Agreements has been obtained; or

                      (ii) reduce the percentage of the Aggregate Principal Balance of the Collateral
             Obligations lent to the downgraded Securities Lending Counterparty so that the Securities Lending
             Agreements to which the Securities Lending Counterparty is a party, together with all other
             Securities Lending Agreements, are in compliance with the requirements relating to the credit
             ratings of Securities Lending Counterparties; or

                      (iii) take any other steps Moody's or S&P may require to cause the Securities Lending
             Counterparty's obligations under the Securities Lending Agreements to which the Securities
             Lending Counterparty is a party to be treated by Moody's or S&P, as the case may be, as if the
             obligations were owed by a counterparty having a rating at least equivalent to the rating that was
             assigned by Moody's or S&P, as the case may be, to the downgraded Securities Lending
             Counterparty before its being downgraded.

               (d) In connection with any such direction by the Portfolio Manager to enter into a Securities
        Lending Agreement, the Trustee may receive and rely on an Issuer Order to the effect that the



 61938v.24

                                                                                                   005137
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 148 of 272 PageID 7930
                                       Filed


        Securities Lending Agreement, and its Securities Lending Counterparty, is each in compliance with the
        requirements of this Indenture (including the definition of "Securities Lending Counterparty"). The
        Issuer and the Trustee may enter into any Securities Lending Agreement (and any related account
        control agreement) at the instruction of the Portfolio Manager, and deliver and accept delivery and
        return of any Collateral Obligations pursuant to the Securities Lending Agreement, or pursuant to
        instructions from the Portfolio Manager in connection with the Securities Lending Agreement. The
        Trustee may take any actions and exercise any rights and remedies under any Securities Lending
        Agreement that the Portfolio Manager instructs. The Trustee need not enter into any Securities
        Lending Agreement (or any related account control agreement) that would in its judgment, subject it to
        any liability, whether financial or otherwise, or cause it to incur or subject it to risk of any cost or
        disbursement for which it is not, in its judgment, adequately indemnified, or that would impose on it
        any obligations or administrative burdens that are unacceptable to it. The Portfolio Manager shall
        instruct the Trustee in writing with respect to the administration of any Securities Lending Agreement
        (including with respect to any default and the exercise of rights under it). The Trustee shall not have
        any responsibility for evaluating the sufficiency, validity, or acceptability of any Securities Lending
        Agreement or for the qualifications or eligibility of any Securities Lending Counterparty. Nothing in
        this Indenture shall be construed to cause the Trustee to have any fiduciary duties to any Securities
        Lending Counterparty.

         So long as any Collateral Obligation is on loan pursuant to a Securities Lending Agreement,

                 (a) the Trustee shall have no liability for any failure or inability on its part to receive any
        information or take any action with respect to the Collateral Obligation because of its being on loan
        (including any failure to take action with respect to a notice of redemption, consent solicitation,
        exchange or tender offer, or similar corporate action), and

                 (b) the loaned Collateral Obligations shall not be disqualified for return to the Trustee as a
        Collateral Obligation by any change in circumstance or status during the time while on loan (including
        any change that would cause the Collateral Obligation to be ineligible for purchase by the Issuer under
        this Indenture if applied to a proposed purchase of it in the open market at the time of its return from
        loan).

 Section 7.19.   Purchase of Collateral Obligations; Ramp-Up Completion Date.

                 (a) The Issuer shall use its best efforts to purchase Collateral Obligations on any Business
        Day during the Ramp-Up Period or enter into commitments to purchase Collateral Obligations on any
        Business Day during the Ramp-Up Period for purchase on or as soon as practicable thereafter (not to
        exceed 60 days thereafter), in each case, for inclusion in the Collateral so that each of the Aggregate
        Principal Balance of the Collateral Obligations and the Overcollateralization Ratio Numerator is at
        least $872,000,000.

                 (b) No Collateral Obligations may be purchased prior to the Ramp-Up Completion Date
        unless immediately following the purchase of any Collateral Obligation (as certified by the Portfolio
        Manager in writing), the remaining funds in the Collection Account, after giving effect to such
        purchase, are sufficient as of the date of determination to purchase Collateral Obligations for inclusion
        in the Collateral so that each of the Aggregate Principal Balance of the Collateral Obligations and the
        Overcollateralization Ratio Numerator is at least $872,000,000 (taking into account the Collateral
        Obligations already part of the Collateral (without giving effect to any reductions of that amount that
        may have resulted from scheduled principal payments, principal prepayments or dispositions made
        with respect to any Collateral Obligations on or before the Ramp-Up Completion Date)).

                (c) Notwithstanding the foregoing, or any other provision of this Indenture, if the Issuer has
        previously entered into a commitment to purchase a Collateral Obligation to be included in the



 61938v.24

                                                                                                   005138
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 149 of 272 PageID 7931
                                       Filed


        Collateral, such commitment initially not to exceed 60 days, and at the time of the commitment the
        Collateral Obligation complied with the definition of "Collateral Obligation" and the requirements set
        forth in this Section 7.19, the Issuer may consummate the purchase of the Collateral Obligation
        notwithstanding that the Collateral Obligation fails to comply with the definition of "Collateral
        Obligation" and the requirements set out above on the date of settlement.

                  (d) The Issuer will use commercially reasonable efforts to purchase, or to enter into binding
        agreements to purchase, Collateral Obligations by the Ramp-Up Completion Date, that, together with
        the Collateral Obligations purchased on or before the Closing Date and then held by the Issuer, will
        satisfy, as of the Ramp-Up Completion Date (without giving effect to any reductions of that amount
        that may have resulted from scheduled principal payments, principal prepayments or dispositions made
        with respect to any Collateral Obligations on or before the Ramp-Up Completion Date), the Collateral
        Quality Tests, the Concentration Limitations, the criteria set forth in Section 12.2 of this Indenture and
        the Overcollateralization Tests.

                  (e) Within 5 Business Days after the Ramp-Up Completion Date, the Issuer or the Portfolio
        Manager (on behalf of the Issuer) shall request a Rating Confirmation on behalf of the Issuer and shall
        provide a report to the Rating Agencies identifying the Collateral Obligations then included in the
        Collateral and the Issuer shall obtain and deliver to the Trustee and the Rating Agencies, together with
        the delivery of a report (and, with respect to S&P, a Microsoft Excel file of the S&P CDO Monitor
        input file and, with respect to each Collateral Obligation, the name of the obligor thereon, the CUSIP
        number thereof (if applicable) and the S&P Priority Category thereof) substantially in the form of a
        Monthly Report as of the Ramp-Up Completion Date, an Accountants' Certificate:

                     (i) confirming the maturity date, rating, spread and recovery rate for each item of
             Original Collateral Obligations owned by the Issuer as of the Ramp-Up Completion Date and the
             information provided by the Issuer with respect to every other asset included in the Collateral, by
             reference to such sources as shall be specified therein;

                     (ii)   confirming that as of the Ramp-Up Completion Date:

                            (1) each of the Coverage Tests are satisfied;

                         (2) the Aggregate Principal Balance of Collateral Obligations that the Issuer owned
                  or committed to purchase as of the Ramp-Up Completion Date is at least equal to the
                  Maximum Investment Amount; and

                           (3) the Collateral Obligations comply with all of the requirements of the Collateral
                  Quality Tests and the Concentration Limitations and the criteria set forth in Section 12.2 of
                  this Indenture; and

                      (iii) specifying the procedures undertaken by them to review data and computations
             relating to the foregoing statements.

                 If the Issuer or the Portfolio Manager (on behalf of the Issuer) fails to deliver an Accountants'
         Certificate meeting the requirements of this Section 7.19(e) within 5 Business Days of the Ramp-Up
         Completion Date, the Issuer or the Portfolio Manager (on behalf of the Issuer) shall give notice to the
         Rating Agencies of such failure.

                 (f) If a Rating Confirmation Failure occurs, the Notes will be redeemed pursuant to, and to
        the extent provided in, Section 9.1(a).




 61938v.24

                                                                                                  005139
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 150 of 272 PageID 7932
                                       Filed


 Section 7.20.   Posting of Reports on Repository.

                  (a) If the Placement Agent has entered into a posting dealer agreement with The Bond
        Market Association relating to the transactions contemplated by this Indenture, each of the Issuer, the
        Co-Issuer and the Portfolio Manager acknowledges and agrees to (i) the posting of the Monthly
        Reports and the Valuation Reports on the Repository for use in the manner provided in the Repository
        and (ii) the display of its name on the Repository in connection therewith. In connection therewith, the
        Issuer agrees to make available in accordance with Section 14.3(a)(viii) each Monthly Report or
        Valuation Report to the operator of the Repository for posting on the Repository.

                 (b) Notwithstanding anything herein to the contrary, none of the Issuer, the Co-Issuer or the
        Trustee makes any representation or warranty to The Bond Market Association (or any successor
        thereto) or any affiliate thereof or any Person having or obtaining access to the information maintained
        in the Repository or to any of such Person’s affiliates regarding the accuracy or completeness of any
        information, document, report or other communication transmitted to the Repository, and no Person
        having or obtaining access to the information maintained in the Repository shall have any rights under
        this Indenture or any other transaction document or otherwise by reason of the transmission of any such
        information, document, report or other communication to the Repository.

 Section 7.21.   Secondary Risk Procedures.

         The Portfolio Manager shall notify S&P and request that S&P modify the S&P CDO Monitor
 accordingly if on any date (as disclosed in the most recent Monthly Report):

                 (a) the Aggregate Principal Amount of all Collateral Obligations participated from or entered
        into with the same Secondary Risk Counterparty exceeds the percentage of the Maximum Investment
        Amount in the Secondary Risk Table opposite the long-term S&P credit rating of the Secondary Risk
        Counterparty under the caption "Individual Counterparty Limit," or

                 (b) the Aggregate Principal Amount of all Collateral Obligations participated from or entered
        into with Secondary Risk Counterparties with the same long-term credit rating exceeds the percentage
        of the Maximum Investment Amount in the Secondary Risk Table opposite that rating under the
        caption "Aggregate Counterparty Limit" (excluding up to 5% by Aggregate Principal Amount of
        Synthetic Securities with respect to Collateral Obligations the Aggregate Counterparty Limit of which
        is 20% to the extent that (x) such exposure is fully collateralized with respect to principal and (y) the
        related Synthetic Security Counterparties are rated at least "A-1+" by S&P).

 Section 7.22.   Section 3(c)(7) Procedures.

         In addition to the notices required to be given under Section 10.6 hereof, the Issuer shall take the
 following actions to ensure compliance with the requirements of Section 3(c)(7) of the 1940 Act (provided that
 such procedures and disclosures may be revised by the Issuer to be consistent with generally accepted practice
 for compliance with the requirements of Section 3(c)(7) of the 1940 Act):

                  (a) Section 3(c)(7) Notice to Investors. The Issuer shall (i) request the Depository to cause,
        and cooperate with the Depository in causing, the Depository's security description and delivery order
        to include a "3(c)(7) marker" and the Depository's user manual to contain an accurate description of the
        restrictions on the holding and transfer of the Securities due to the Issuer's reliance on the exclusion to
        registration provided by Section 3(c)(7) of the 1940 Act, (ii) request that the Depository send, and
        cooperate with the Depository in causing the Depository to send, to its Agent Members (x) the
        Important Section 3(c)(7) Reminder Notice substantially in the form of Exhibit H-2 in connection with
        the initial offering of the Securities and (y) the Section 3(c)(7) Reminder Notice substantially in the
        form of Exhibit H-1 as set forth in Section 10.6(b) and (iii) request that the Depository cause, and



 61938v.24

                                                                                                  005140
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 151 of 272 PageID 7933
                                       Filed


        cooperate with the Depository in causing, the Depository's Reference Directory to include each Class
        of Securities (and the applicable CUSIP numbers for the Securities) in the listing of 3(c)(7) issues
        together with an attached description of the limitations as to the distribution, purchase, sale and holding
        of the Securities.

                 (b) CUSIP Numbers. The Issuer shall (a) request of S&P, and shall cooperate with S&P to
        ensure that all CUSIP numbers identifying the Securities shall have a "fixed field" attached thereto that
        contains "3c7" and "144A" indicators and (b) take steps to cause the Placement Agent and any market
        makers to require that all "confirms" of trades of the Securities contain CUSIP numbers with such
        "fixed field" identifiers.

                  (c) Bloomberg and other Third-Party Vendor Screens. The Issuer shall use all reasonable
        efforts to cause the Bloomberg screen or screens containing information about the Securities to include
        the following language: (a) the "Note Box" on the bottom of the "Security Display" page describing
        the Securities shall state: "Iss'd Under 144A/3(c)(7)", (b) the "Security Display" page shall have the
        flashing red indicator "See Other Available Information", and (c) the indicator shall link to the
        "Additional Security Information" page, which shall state that the securities are "being offered in
        reliance on the exemption from registration under Rule 144A of the Securities Act of 1933, as amended
        (the "Securities Act") to persons who are both (x) qualified institutional buyers (as defined in Rule
        144A under the Securities Act) and (y) qualified purchasers (as defined under Section 3(c)(7) under the
        Investment Company Act of 1940)". The Issuer shall use all reasonable efforts to require that any
        other third-party vendor screens containing information about the Securities include substantially
        similar language to clauses (a) through (c) above.

                                                   ARTICLE 8

                                          SUPPLEMENTAL INDENTURES

 Section 8.1.    Supplemental Indentures Without Consent of Holders.

                (a) Without the consent of the Holders of any Securities or the Holders of any Preference
        Shares, when authorized by Board Resolutions, and subject to the requirement provided below in this
        Section 8.1 with respect to the ratings of any Class of Securities, the Co-Issuers and the Trustee may
        execute one or more indentures supplemental to this Indenture, in form satisfactory to the Trustee, to:

                         (1) evidence the succession of another person to the Issuer or the Co-Issuer and the
                 assumption by the successor person of the obligations of the Issuer or the Co-Issuer in this
                 Indenture and in the Securities;

                          (2) add to the covenants of the Co-Issuers or the Trustee for the benefit of the
                 Holders of the Securities or to surrender any right in this Indenture conferred on the Co-
                 Issuers;

                          (3) convey, transfer, assign, mortgage, or pledge any property to the Trustee, or add
                 to the conditions, limitations, or restrictions on the authorized amount, terms, and purposes of
                 the issue, authentication, and delivery of the Securities;

                           (4) evidence and provide for the acceptance of appointment under this Indenture by a
                 successor Trustee and to add to or change any of the provisions of this Indenture necessary to
                 facilitate the administration of the trusts under this Indenture by more than one Trustee,
                 pursuant to the requirements of Sections 6.9, 6.10, and 6.12;




 61938v.24

                                                                                                  005141
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 152 of 272 PageID 7934
                                       Filed


                       (5) correct or amplify the description of any property at any time subject to the lien
             of this Indenture, or to better assure, convey, and confirm to the Trustee any property subject
             or required to be subject to the lien of this Indenture (including all actions appropriate as a
             result of changes in law) or to subject to the lien of this Indenture any additional property;

                      (6) modify the restrictions on and procedures for resales and other transfers of the
             Securities to reflect any changes in applicable law (or its interpretation) or to enable the
             Co-Issuers to rely on any less restrictive exemption from registration under the Securities Act
             or the 1940 Act or to remove restrictions on resale and transfer to the extent not required under
             this Indenture;

                      (7) with the consent of the Portfolio Manager, to modify the restrictions on the sales
             of Collateral Obligations in Section 12.1 or the Eligibility Criteria in Section 12.2 (and the
             definitions related thereto) in a manner not materially adverse to the Holders of any Class of
             the Notes, the Combination Securities or the Preference Shares as evidenced by an Opinion of
             Counsel (which may be supported as to factual (including financial and capital markets)
             matters by any relevant certificates and other documents necessary or advisable in the
             judgment of counsel delivering the opinion) or a certificate of an officer of the Portfolio
             Manager to the effect that the modification would not be materially adverse to the Holders of
             any Class of the Notes, the Combination Securities or the Preference Shares;

                      (8) make appropriate changes for any Class of Securities to be listed on an exchange
             other than the Cayman Islands Stock Exchange;

                     (9) otherwise to correct any inconsistency or cure any ambiguity or errors in this
             Indenture;

                     (10) accommodate the issuance of the Notes and Combination Securities and
             Preference Shares in book-entry form through the facilities of DTC or otherwise;

                       (11) to take any appropriate action to prevent the Issuer, the Holders of Securities or
             Preference Shares, or the Trustee from becoming subject to withholding or other taxes, fees, or
             assessments or to prevent the Issuer from being treated as being engaged in a U.S. trade or
             business or otherwise being subject to income tax on a net income basis, so long as the action
             will not cause the Holders of any Securities or Preference Shares to be adversely affected to
             any material extent by any change to the timing, character, or source of the income from the
             Securities or Preference Shares, as evidenced by an Opinion of Counsel (which may be
             supported as to factual (including financial and capital markets) matters by any relevant
             certificates and other documents necessary or advisable in the judgment of counsel delivering
             the opinion);

                       (12) to authorize the appointment of any listing agent, Transfer Agent, Paying Agent,
             or additional registrar for any Class of Securities appropriate in connection with the listing of
             any Class of Securities on the Cayman Islands Stock Exchange or any other stock exchange,
             and otherwise to amend this Indenture to incorporate any changes required or requested by any
             governmental authority, stock exchange authority, listing agent, Transfer Agent, Paying
             Agent, or additional registrar for any Class of Securities in connection with its appointment, so
             long as the supplemental indenture would not materially and adversely affect any Holder of
             Securities, as evidenced by an Opinion of Counsel (which may be supported as to factual
             (including financial and capital markets) matters by any relevant certificates and other
             documents necessary or advisable in the judgment of counsel delivering the opinion) or a
             certificate of an Authorized Officer of the Portfolio Manager, to the effect that the
             modification would not be materially adverse to the Holders of any Class of the Securities;



 61938v.24

                                                                                              005142
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 153 of 272 PageID 7935
                                       Filed


                         (13) to amend, modify, enter into, or accommodate the execution of any contract
                relating to a Synthetic Security (including posting collateral under a Synthetic Security
                Agreement);

                        (14) to modify Section 3.3 to be consistent with applicable laws or Rating Agency
                requirements;

                        (15) to evidence any waiver by any Rating Agency as to any requirement or
                condition, as applicable, of the Rating Agency set forth in this Indenture;

                         (16) to facilitate the issuance of participation notes, combination notes, combination
                securities and other similar securities;

                         (17) to facilitate hedging transactions;

                       (18) to facilitate the ability of the Issuer to lend collateral pursuant to a Securities
                Lending Agreement;

                         (19) to modify any provision to facilitate an A/B Exchange, including to effect any
                serial designation relating to the exchange;

                         (20) with the consent of the Portfolio Manager, to enter into any additional
                agreements not expressly prohibited by this Indenture as well as any amendment,
                modification, or waiver if the Issuer determines that the amendment, modification, or waiver
                would not, upon or after becoming effective, materially and adversely affect the rights or
                interest of the Holders of any Class of Securities or the Holders of Preference Shares as
                evidenced by an Opinion of Counsel (which may be supported as to factual (including
                financial and capital markets) matters by any relevant certificates and other documents
                necessary or advisable in the judgment of counsel delivering the opinion) or a certificate of an
                officer of the Portfolio Manager to the effect that the modification would not be materially
                adverse to the Holders of any Class of Securities or the Holders of Preference Shares; or

                        (21) provide for the issuance of Additional Preference Shares to the extent permitted
                by the Preference Shares Paying Agency Agreement and to extend to such Additional
                Preference Shares the benefits applicable to the Preference Shares hereunder and under the
                Preference Share Documents.

                 (b) Without the consent of the Portfolio Manager, no supplemental indenture may be entered
        into that would reduce the rights, decrease the fees or other amounts payable to the Portfolio Manager
        under this Indenture or increase the duties or obligations of the Portfolio Manager.

                 (c) The Trustee is authorized to join in the execution of any such supplemental indenture and
        to make any further appropriate agreements and stipulations that may be in the agreements, but the
        Trustee shall not be obligated to enter into any such supplemental indenture that affects the Trustee's
        own rights, duties, liabilities, or immunities under this Indenture or otherwise, except to the extent
        required by law. Unless notified by a Majority of any Class of the Securities or a Majority of the
        Holders of Preference Shares that the Class of Securities or Holders of Preference Shares would be
        materially and adversely affected, the Trustee may rely on a certificate of the Portfolio Manager and an
        Opinion of Counsel (which may be supported as to factual (including financial and capital markets)
        matters by any relevant certificates and other documents necessary or advisable in the judgment of
        counsel delivering the opinion) as to whether the interests of any Holder of Securities or Holder of
        Preference Shares would be materially and adversely affected by any such supplemental indenture.
        The Trustee shall give notice of any such supplemental indenture described in the preceding sentence



 61938v.24

                                                                                                   005143
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 154 of 272 PageID 7936
                                       Filed


        to the Holders of Securities and to the Preference Shares Paying Agent (for forwarding to the Holders
        of Preference Shares) at least 15 Business Days before execution of any supplemental indenture by the
        Trustee (or 60 calendar days before execution, in the case of a supplemental indenture for the purpose
        described in paragraph (7) of Section 8.1(a), which shall be identified as such in a certificate of the
        Portfolio Manager delivered to the Trustee before the date on which such notice is required to be
        given).

                 (d) Except for a supplemental indenture described in Section 8.1(a)(21) above, if any
        Outstanding Securities are rated by a Rating Agency, the Trustee shall enter into a supplemental
        indenture pursuant to this Section 8.1 only if either (1) the Rating Condition with respect to each
        Rating Agency is satisfied with respect to the supplemental indenture or (2) the Portfolio Manager and
        the Holders of 100% in Aggregate Outstanding Amount of each Class of Securities the ratings on
        which would be reduced or withdrawn consent to the supplemental indenture. Prior to the entry into
        any supplemental indenture with respect to which a Rating Confirmation for one or more Classes of
        Securities is not expected to be delivered, the Trustee shall provide written notice to each Holder of
        each Outstanding Security informing them of such fact.

                 (e) Without limiting any other requirement to deliver notice pursuant to this Section 8.1, at
        the cost of the Co-Issuers, for so long as any Securities are Outstanding and rated by a Rating Agency,
        the Trustee shall provide to the Rating Agency, the Holders of the Securities and the Preference Shares
        Paying Agent (for forwarding to the Holders of Preference Shares) and each Hedge Counterparty a
        copy of any proposed supplemental indenture pursuant to this Section at least 15 Business Days before
        its execution by the Trustee.

 Section 8.2.     Supplemental Indentures With Consent of Holders.

                (a) If the Rating Condition is satisfied with respect to each Rating Agency, the Trustee and
        the Co-Issuers may execute one or more indentures supplemental to this Indenture to add any
        provisions to, or change in any manner, or eliminate any of the provisions of, this Indenture or modify
        in any manner the rights of the Holders of the Securities under this Indenture with the consent of:

                          (1) the Portfolio Manager if the supplemental indenture would reduce the rights,
                 decrease the fees or other amounts payable to it under this Indenture or increase the duties or
                 obligations of the Portfolio Manager;

                         (2) a Majority of each Class of Notes adversely affected thereby, by Act of the
                 Holders of each such Class of Notes;

                          (3) a Majority of each Class of the Combination Securities adversely affected
                 thereby, by Act of the Holders of each Class of the Combination Securities; and

                         (4) a Majority of the Preference Shares adversely affected thereby.

          Any proposed supplemental indenture that would also necessitate a change to the Memorandum and
 Articles of Association may only be made after a Special Resolution (as defined in the Memorandum and
 Articles of Association) has been passed to permit the Issuer's constitutional documents to be altered to
 conform them to the proposed change to this Indenture as certified to the Trustee by the Issuer.

         Notwithstanding anything in this Indenture to the contrary, without the consent of the Holder of each
 Outstanding Note adversely affected thereby, the Holder of each Outstanding Combination Security of each
 Class adversely affected thereby and the Holder of each Preference Share adversely affected thereby, no
 supplemental indenture shall:




 61938v.24

                                                                                                 005144
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 155 of 272 PageID 7937
                                       Filed


                       (i) change the Stated Maturity of the principal of or the due date of any installment of
             interest on any Note or the Class 2 Component or of any payment to the Preference Shares Paying
             Agent for payment to the Holders of the Preference Shares, reduce the principal amount or the rate
             of interest on any Security, or the Default Interest Rate or the Redemption Price with respect to any
             Note, the Class 2 Component or Preference Share, or change the earliest date on which Notes, the
             Class 2 Component or any Class or Preference Share may be redeemed at the option of the Issuer,
             change the provisions of this Indenture relating to the application of proceeds of any Collateral to
             the payment of principal of or interest on Notes and the application of procceds of any Class 2
             Collateral or Preference Share Component corresponding to their related Components, or to
             payment to the Preference Shares Paying Agent for payment to the Holders of the Preference
             Shares, or change any place where, or the coin or currency in which, Securities or their principal or
             interest are paid or impair the right to institute suit for the enforcement of any such payment on or
             after their Stated Maturity (or, in the case of redemption, on or after the applicable Redemption
             Date);

                      (ii) reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes of
             each Class or Combination Securities or Holders of Preference Shares whose consent is required
             for the authorization of any such supplemental indenture or for any waiver of compliance with
             certain provisions of this Indenture or certain defaults under this Indenture or their consequences
             provided for in this Indenture;

                     (iii) permit the creation of any lien ranking prior to or on a parity with the lien of this
             Indenture with respect to any part of the Collateral or the Class 2 Collateral or terminate the lien on
             any property at any time subject hereto or deprive the Holder of any Security of the security
             afforded by the lien of this Indenture;

                      (iv) reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes of
             each Class whose consent is required to request the Trustee to preserve the Collateral or rescind the
             Trustee's election to preserve the Collateral or the percentage of the Aggregate Outstanding
             Amount of Holders of the Class 2 Combination Securities whose consent is required to preserve the
             Class 2 Collateral or rescind the Trustee's election to preserve the Class 2 Collateral, as the case
             may be, pursuant to Section 5.5 or to sell or liquidate the Collateral, pursuant to Section 5.4 or 5.5;

                     (v) modify any of the provisions of this Section, or to provide that certain other
             provisions of this Indenture cannot be modified or waived without the consent of the Holder of
             each Outstanding Note, Preference Share and Combination Security affected thereby;

                      (vi) modify the definition of "Outstanding," "Controlling Class," or "Majority," or the
             Priority of Payments in Section 11.1(a) or Section 13.1; or

                      (vii) modify any of the provisions of this Indenture in such a manner as to affect the
             calculation of the amount of any payment of Redemption Price or of interest or principal on any
             Note or the Class 2 Component or any payment to the Preference Shares Paying Agent for the
             payment of dividends or other payments on the Preference Shares on any Payment Date or to
             affect the rights of the Holders of Notes or Preference Shares or the Holders of the Class 2
             Combination Securities to the benefit of any provisions for the redemption of the Notes or the
             Preference Shares contained in this Indenture.

          Prior to the entry into any supplemental indenture with respect to which a Rating Confirmation for one
 or more Classes of Notes or Combination Securities is not expected to be delivered, the Trustee shall provide
 written notice to each Holder of each Outstanding Note, each Holder of each Outstanding Combination
 Security and the Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares)
 informing them of such fact.



 61938v.24

                                                                                                    005145
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 156 of 272 PageID 7938
                                       Filed


                (b) At the cost of the Co-Issuers, for so long as any Securities are Outstanding and rated by a
        Rating Agency, the Trustee shall provide to the Rating Agency a copy of any proposed supplemental
        indenture pursuant to this Section at least 15 Business Days before its execution by the Trustee.

                 (c) Not later than 15 Business Days prior to the execution of any proposed supplemental
        indenture pursuant to this Section 8.2, the Trustee, at the expense of the Co-Issuers, shall forward to the
        Holders of the Securities, the Portfolio Manager, the Preference Shares Paying Agent (for forwarding
        to the Holders of Preference Shares) and each Rating Agency (so long as any rated Securities are
        Outstanding) a copy of such supplemental indenture and shall request any required consent from the
        applicable Holders of Securities or Preference Shares to be given within the Initial Consent Period.
        Any consent given to a proposed supplemental indenture by the Holder of any Securities or Preference
        Shares, as applicable, shall be irrevocable and binding on all future Holders or Beneficial Owners of
        that Security or Preference Share, irrespective of the execution date of the supplemental indenture. If
        the Holders of less than the required percentage of the Aggregate Outstanding Amount of the relevant
        Securities or Preference Shares consent to a proposed supplemental indenture within the Initial Consent
        Period, on the first Business Day after the Initial Consent Period, the Trustee shall notify the Issuer and
        the Portfolio Manager which Holders of Securities or Preference Shares have consented to the
        proposed supplemental indenture and, which Holders (and, to the extent such information is reasonably
        available to the Trustee, which Beneficial Owners) have not consented to the proposed supplemental
        indenture. To the extent that any Holder of Class A-1 Notes fails to respond to the consent solicitation
        relating to the proposed supplemental indenture after the Non-Call Period, such Holder shall be
        deemed to have cast its vote against adopting such supplemental indenture and, as a result, such Holder
        shall be subject to the Amendment Buy-Out. If it intends to exercise its Amendment Buy-Out Option
        pursuant to Section 9.6, the Amendment Buy-Out Purchaser shall so notify the Trustee in writing
        (which notice shall designate a date for the Amendment Buy-Out to occur no earlier than 10 Business
        Days after the date of such notice) no later than five (5) Business Days after so being notified by the
        Trustee and the Trustee shall mail such notice to all Holders of Securities and the Preference Shares
        Paying Agent (for forwarding to the Holders of Preference Shares). Any Non-Consenting Holder may
        deliver written consent to the related proposed supplemental indenture until the 5th Business Day prior
        to the date of the Amendment Buy-Out designated by the Amendment Buy-Out Purchaser, and in such
        case shall cease to be a Non-Consenting Holder for purposes of the Amendment Buy-Out. If the
        Amendment Buy-Out Purchaser exercises its Amendment Buy-Out Option and purchases the
        applicable Securities pursuant to Section 9.6 below, the Amendment Buy-Out Purchaser, as Holder or
        Beneficial Owner of the applicable Securities or Preference Shares, may consent to the related
        proposed supplemental indenture within five (5) Business Days of the Amendment Buy-Out.

                (d) It shall not be necessary for any Act of Holders of Securities under this Section 8.2 to
        approve the particular form of any proposed supplemental indenture, but it shall be sufficient if the Act
        or consent approves its substance.

                 (e) The Trustee, at the expense of the Co-Issuers, shall mail to the Holders of the Securities,
        the Portfolio Manager, the Preference Shares Paying Agent (for forwarding to the Holders of
        Preference Shares) and each Rating Agency a copy of any supplemental indenture pursuant to this
        Section 8.2 promptly after its execution by the Co-Issuers and the Trustee. Any failure of the Trustee
        to mail a copy of any supplemental indenture as provided in this Indenture, or any defect in the
        mailing, shall not in any way affect the validity of the supplemental indenture.

 Section 8.3.     Execution of Supplemental Indentures.

          In executing or accepting the additional trusts created by any supplemental indenture permitted by this
 Article 8 or the modifications thereby of the trusts created by this Indenture, the Trustee may receive, and
 (subject to Sections 6.1 and 6.3) shall be fully protected in relying upon (including with respect to
 determinations of adverse effect), an Opinion of Counsel stating that the execution of the supplemental



 61938v.24

                                                                                                  005146
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 157 of 272 PageID 7939
                                       Filed


 indenture is authorized or permitted by this Indenture and that all conditions precedent to the execution of such
 supplemental indenture have been satisfied. The Trustee may, but shall not be obligated to, enter into any such
 supplemental indenture that affects the Trustee's own rights, duties, or immunities under this Indenture or
 otherwise. The Portfolio Manager shall not be bound by any amendment or supplement to this Indenture that
 would reduce the rights, decrease the fees or other amounts payable to it under this Indenture or increase the
 duties or obligations of the Portfolio Manager unless the Portfolio Manager consents to it in writing, such
 consent not to be unreasonably withheld or delayed. The Portfolio Manager shall follow any amendment or
 supplement to this Indenture by which it is bound of which it has received written notice from the time it
 receives a copy of the amendment from the Issuer or the Trustee.

 Section 8.4.     Effect of Supplemental Indentures; Certain Required Consents.

         Upon the execution of any supplemental indenture under this Article 8, this Indenture shall be
 modified in accordance therewith, and the supplemental indenture shall form a part of this Indenture for all
 purposes; and every Holder of Securities and Preference Shares theretofore and thereafter authenticated and
 delivered under this Indenture shall be bound thereby.

         Without the approval of each Hedge Counterparty to a then existing Hedge Agreement (so long as the
 Hedge Counterparty is not in default under any Hedge Agreement to which it is party), no supplemental
 indenture will be effective, and the Co-Issuers will not consent to any supplemental indenture, that would have
 a material adverse effect on the Hedge Counterparty. For purposes of this paragraph, any supplemental
 indenture will be deemed not to have a material adverse effect on the Hedge Counterparty if it does not object
 within 10 days of delivery of such supplemental indenture by the Trustee.

 Section 8.5.     Reference in Securities to Supplemental Indentures.

          Securities authenticated and delivered after the execution of any supplemental indenture pursuant to
 this Article 8 may, and if required by the Trustee shall, bear a notice in form approved by the Trustee as to any
 matter provided for in the supplemental indenture. If the Applicable Issuers shall so determine, new Notes and
 new Combination Securities, so modified as to conform in the opinion of the Trustee and the Co-Issuers to any
 such supplemental indenture, may be prepared and executed by the Applicable Issuers and authenticated and
 delivered by the Trustee in exchange for Outstanding Securities.

 Section 8.6.     Combination Securities.

          For purposes of this Article 8, the Combination Securities shall only be adversely affected or
 materially and adversely affected, as the context requires, by any proposed supplemental indenture if the
 Combination Securities would suffer an adverse effect or material adverse effect, as the context requires, that
 does not arise directly from an adverse effect or material adverse effect suffered by the Class A-1 Notes, the
 Class A-2 Notes, the Class B Notes, the Class C Notes or the Preference Shares.

                                                   ARTICLE 9

                                             REDEMPTION OF NOTES

 Section 9.1.     Mandatory Redemption.

                (a) If either (a) a Coverage Test is not met on any Determination Date or (b) a Rating
        Confirmation Failure occurs, principal payments on the Notes shall be made on the related Payment
        Date (without payment of any Redemption Price) in accordance with the Priority of Payments.

         Upon receipt of notice of a Rating Confirmation Failure and if available Interest Proceeds and
 Principal Proceeds are insufficient to effect the redemption of the Notes, at par on any subsequent Payment



 61938v.24

                                                                                                  005147
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 158 of 272 PageID 7940
                                       Filed


 Date in accordance with the Priority of Payments as and to the extent necessary for each of Moody's and S&P
 to confirm in writing the Initial Ratings assigned by it on the Closing Date to the Securities (other than the
 Class 2 Combination Securities), then at the direction and in accordance with the instructions of the Portfolio
 Manager the Trustee shall sell Collateral Obligations so that the proceeds from the sale and all other funds
 available for the purpose in the Collection Account will be used to redeem the Notes (but only to the extent
 necessary for each of Moody's and S&P to confirm in writing the Initial Ratings assigned by it on the Closing
 Date to the Securities) and to pay all administrative and other fees, expenses, and obligations payable under the
 Priority of Payments. Any sale under this Section shall be conducted in such a manner that:

                      (i) after giving effect to the sale each Overcollateralization Test is satisfied or, if any
             Overcollateralization Test is not satisfied, the extent of compliance with the Overcollateralization
             Test is not reduced,

                      (ii) if the sale occurs on or after the second Payment Date, after giving effect to the sale
             each Interest Coverage Test is satisfied or, if any Interest Coverage Test is not satisfied, the extent
             of compliance with the Interest Coverage Test is not reduced, and

                     (iii) after giving effect to the sale each Collateral Quality Test is satisfied or, if any
             Collateral Quality Test is not satisfied, the extent of compliance with the Collateral Quality Test is
             not reduced.

                (b) The Preference Shares will be redeemed in whole in accordance with the Priority of
        Payments and the Preference Share Documents on any Payment Date on which a mandatory
        redemption of the Notes pursuant to Section 9.1(a) results in the payment in full of the Aggregate
        Outstanding Amount of each Class of Notes.

 Section 9.2.     Optional Redemption.

                 (a) Upon the occurrence of a Tax Event, or at any time after the Non-Call Period, the Notes
        shall be redeemed by the Applicable Issuers, in whole but not in part, on any Payment Date from
        Principal Proceeds and all other funds available for that purpose in the Collection Account, the
        Payment Account, the Interest Reserve Account, the Closing Date Expense Account, the Revolving
        Reserve Account, and the Delayed Drawdown Reserve Account at the direction of the Holders of at
        least 66Ҁ% of the Aggregate Outstanding Amount of Preference Shares or, upon the occurrence of a
        Tax Event, a Majority of the Controlling Class (but only if the Aggregate Principal Balance is less than
        100% of the Class A-1 Notes and the Class A-2 Notes), which direction must be given to the
        Preference Shares Paying Agent, the Trustee, the Issuer and the Portfolio Manager not later than 45
        days before the Payment Date on which the redemption is to be made, at the applicable Redemption
        Price (exclusive of installments of interest and principal maturing on or before that date, payment of
        which shall have been made or duly provided for, to the Holders of the Notes on relevant Record Dates
        or as otherwise provided in this Indenture). All Notes must be simultaneously redeemed, and any
        termination payments pursuant to Hedge Agreements must be paid.

          Upon receipt of a notice of redemption pursuant to this Section 9.2(a), the Portfolio Manager in its
 sole discretion will (subject to the standard of care specified in the Management Agreement), on behalf of the
 Issuer, direct the sale of the Collateral Obligations so that the proceeds from the sale and all other funds
 available for such purpose in the Collection Account, the Interest Reserve Account, the Closing Date Expense
 Account, the Revolving Reserve Account, and the Delayed Drawdown Reserve Account will be at least
 sufficient to redeem all of the Notes and to pay all administrative and other fees and expenses payable under
 the Priority of Payments without regard to any payment limitations. If, in the Portfolio Manager's reasonable
 discretion, the sale would not be sufficient to redeem the Notes, and to pay the fees, expenses, and obligations,
 the Notes shall not be redeemed.




 61938v.24

                                                                                                     005148
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 159 of 272 PageID 7941
                                       Filed


         Upon any redemption pursuant to this Section 9.2(a), the Issuer shall, at least 30 days before the
 Redemption Date (unless the Trustee shall agree to a shorter notice period), notify the Trustee, the Preference
 Shares Paying Agent (for forwarding to the Holders of Preference Shares) and each Rating Agency of the
 Redemption Date, the applicable Record Date, the principal amount of Notes to be redeemed on the
 Redemption Date, and the applicable Redemption Prices.

                 (b) On any Payment Date on or after payment in full of the Notes, all administrative and
        other fees (without regard to any payment limitations) payable under the Priority of Payments
        (including the Senior Management Fee and the Subordinated Management Fee), all amounts owing
        under this Indenture and all amounts owing under this Indenture and any Hedge Agreement to any
        Hedge Counterparty have been discharged,

                      (i) at the direction of a Majority of the Preference Shares, the Issuer shall cause the
             Trustee to make payments in redemption of all of the Preference Shares, in an aggregate amount
             equal to all of the proceeds from the sale or other disposition of all of the remaining Collateral less
             any fees and expenses owed by the Issuer (including the Redemption Price of any Notes being
             simultaneously redeemed), the aggregate amount to be distributed to the Preference Shares Paying
             Agent for distribution to the Holders of the Preference Shares pro rata in accordance with their
             respective holdings or

                      (ii) at the unanimous direction of the Holders of the Preference Shares, voting as a single
             Class or group, the Issuer shall cause the Trustee to make payments in redemption of all or a
             directed portion (representing less than all) of the Preference Shares to the Preference Shares
             Paying Agent for distribution to the Holders of the Preference Shares based upon such direction.

          Upon a distribution pursuant to Section 9.2(b)(i), the Portfolio Manager will (subject to the standard of
 care specified in the Management Agreement), on behalf of the Issuer (and subject to Section 9.2(b)(ii)), direct
 the sale of all remaining Collateral Obligations. Upon a distribution pursuant to Section 9.2(b)(ii), the
 Portfolio Manager will effect the sale of Collateral Obligations in accordance with the unanimous direction of
 the Holders of the Preference Shares.

         Upon the occurrence of a redemption of the Preference Shares, in whole or in part, pursuant to this
 Section 9.2 prior to the Class 2 Component Payment Date, the Class 2 Combination Securities shall remain
 Outstanding until the maturity thereof and shall have the benefits provided by this Indenture (including,
 without limitation, the provisions of Section 11.2).

 Section 9.3.     Redemption Procedures.

                  (a) Upon any redemption pursuant to Section 9.2, a notice of redemption shall be given by
        first-class mail, postage prepaid, mailed not later than 10 Business Days and not earlier than 30 days
        before the applicable Redemption Date, each Holder of Notes to be redeemed, at the Holder's address
        in the Indenture Register or otherwise in accordance with the rules and procedures of DTC, Euroclear,
        and Clearstream, as applicable, to the Preference Shares Paying Agent (for forwarding to the Holders
        of Preference Shares), and (in the case of a redemption pursuant to Section 9.2(a)) to each Rating
        Agency. In addition, for so long as any Securities are listed on the Cayman Islands Stock Exchange
        and so long as the rules of the exchange so require, notice of redemption of Securities pursuant to
        Section 9.2 shall also be given to the Cayman Islands Stock Exchange.

                  (b) All notices of redemption delivered pursuant to Section 9.3(a) shall state:

                     (i)   the applicable Redemption Date;




 61938v.24

                                                                                                    005149
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 160 of 272 PageID 7942
                                       Filed


                     (ii) the Redemption Price of the Notes to be redeemed (in the case of a redemption
             pursuant to Section 9.2(a));

                     (iii) in the case of a redemption pursuant to Section 9.2(a), that all of the Notes, are to be
             redeemed in full and that interest on the Notes to be redeemed shall cease to accrue on the Payment
             Date specified in the notice; and

                     (iv) the places where the Securities to be redeemed in whole are to be surrendered for
             payment of the Redemption Price, which shall be the office or agency of the Co-Issuers to be
             maintained as provided in Section 7.2.

         Any such notice of redemption may be withdrawn by the Issuer up to the fourth Business Day before
 the scheduled Redemption Date by written notice to the Preference Shares Paying Agent (for forwarding to the
 Holders of Preference Shares), the Trustee and the Portfolio Manager only if:

                           (A)      in the case of a redemption pursuant to Section 9.2(a), the Portfolio Manager
                  does not deliver the sale agreement or certifications (described in Section 9.3(c) and 12.1(f)),
                  as the case may be, in form satisfactory to the Trustee,

                           (B)      in the case of a redemption pursuant to Section 9.2(a) or Section 9.2(b)(i),
                  the Issuer receives the written direction of the Majority of the Preference Shares to withdraw
                  the notice of redemption delivered by a percentage of the Preference Shares requesting
                  redemption under Section 9.2(a) or Section 9.2(b)(i), as applicable, and

                           (C)     in the case of a redemption pursuant to Section 9.2(b)(ii), the Issuer receives
                  the unanimous written direction of the Holders of the Preference Shares to withdraw the
                  notice of redemption (and the Issuer hereby agrees for the benefit of the directing person to
                  withdraw the applicable notice of redemption if it receives the written direction referred to in
                  the preceding clause (B) or this clause (C)).

          Notice of any withdrawal shall be sent, not later than the third Business Day before the scheduled
 Redemption Date (assuming that the Trustee has received timely written notice from the Issuer as provided
 above), by the Trustee, to each Holder of Notes scheduled to be redeemed at the Holder's address in the
 Indenture Register by overnight courier guaranteeing next day delivery (or, to the extent the address contained
 in the Indenture Register is not sufficient for that purpose, by first class mail) and the Preference Shares Paying
 Agent (for forwarding to each Holder of Preference Shares). If the Issuer so withdraws any notice of
 redemption or is otherwise unable to complete any redemption of the Notes, the Sale Proceeds received from
 the sale of any Collateral Obligations sold pursuant to Sections 9.2 and 12.1(f) may, during the Reinvestment
 Period (and, in respect of Sale Proceeds from Credit Improved Obligations, after the Reinvestment Period) at
 the Portfolio Manager's discretion, be reinvested in accordance with the Eligibility Criteria.

         Notice of redemption shall be given by the Co-Issuers or, upon an Issuer Order, by the Trustee in the
 name and at the expense of the Co-Issuers. Failure to give notice of redemption, or any defect therein, to any
 Holder of any Note selected for redemption or the Preference Shares Paying Agent (for forwarding to each
 Holder of Preference Shares) shall not impair or affect the validity of the redemption of any other Securities or
 Preference Shares. For the avoidance of doubt, any notices of redemption delivered hereunder shall be
 delivered to each Holder of a Combination Security by virtue of such Holder’s interest in the underlying
 Components of its relevant Class of Combination Securities.

                (c) The Notes may not be redeemed pursuant to Section 9.2(a) unless either of the following
        conditions are satisfied:




 61938v.24

                                                                                                   005150
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 161 of 272 PageID 7943
                                       Filed


                       (i) At least ten Business Days before the Redemption Date, the Portfolio Manager shall
             have furnished to the Trustee evidence (in form reasonably satisfactory to the Trustee) that the
             Issuer has entered into a binding agreements (with a financial or other institution or entity whose
             short-term unsecured debt obligations (other than obligations whose rating is based on the credit of
             a person other than the institution) have a credit rating of at least "A-1" from S&P and of "P-1"
             (and not on credit watch for possible downgrade) from Moody's (or to any other institution or entity
             if the Rating Condition with respect to Moody's is satisfied with respect to the other entity)) to sell
             to the financial or other institutions, not later than the Business Day before the Redemption Date in
             immediately available funds, all or part of the Collateral (directly or by participation or other
             arrangement) at a Purchase Price at least equal to an amount sufficient (together with any Cash and
             other Eligible Investments not subject to the agreements and maturing on or before the Redemption
             Date and any payments to be received with respect to the Hedge Agreements on or before the
             Redemption Date) to pay all administrative and other fees and expenses payable under the Priority
             of Payments without regard to any payment limitations (including the Senior Management Fee and
             the Subordinated Management Fee), all amounts owing under this Indenture, all amounts owing
             under the Hedge Agreements to the Hedge Counterparties, and to redeem the Notes on the
             Redemption Date at the applicable Redemption Prices; or

                      (ii) Before entering into any binding agreement to sell all or a portion of the Collateral
             and selling or terminating any Hedge Agreement, the Portfolio Manager shall have certified that, in
             its commercially reasonable judgment, the settlement dates of the sales will be scheduled to occur
             on or before the Business Day before the Redemption Date and that the expected proceeds from the
             sales are to be delivered to the Trustee no later than the Business Day before the Redemption Date,
             in immediately available funds, in an amount (calculated as applicable in the manner provided
             below) sufficient (together with any Cash and other Eligible Investments not subject to the
             agreements and maturing on or before the Redemption Date and any payments to be received with
             respect to the Hedge Agreements on or before the Redemption Date) to pay all administrative and
             other fees and expenses payable under the Priority of Payments (including the Senior Management
             Fee and the Subordinated Management Fee), all amounts owing under this Indenture, all amounts
             owing under the Hedge Agreements to the Hedge Counterparties, and to redeem the Notes on the
             Redemption Date at the applicable Redemption Prices. For purposes of this paragraph, the amount
             shall be calculated with respect to the classes of Collateral listed in the table below by multiplying
             the expected proceeds of sale of the Collateral by the indicated percentage in the table below.

                                                            Number of Business Days Between
                                                            Certification to the Trustee and Sale
                                                       Same Day       1 to 2      3 to 5       6 to 15
   1    Cash or other Eligible Investments               100%         100%        100%         100%
   2    Loans (other than 5 below)                       100%          93%         92%          88%
   3    High-Yield Bonds (other than 5 below)
        and Structured Finance Obligations (in
        each case, other than 4 below)                   100%          89%         85%          75%
   4    High-Yield Bonds (other than 5 below)
        and Structured Finance Obligations, in
        each case with a Moody's Rating of "B3"
        and on credit watch with negative
        implications or below "B3"                       100%          75%         65%          55%
   5    Synthetic Securities                             100%          65%         55%          35%




 61938v.24

                                                                                                    005151
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 162 of 272 PageID 7944
                                       Filed


          Any certification delivered pursuant to this Section 9.3(c) shall include (A) the prices of, and expected
 proceeds from, the sale of any Collateral Obligations, Eligible Investments, or Hedge Agreements and (B) all
 calculations required by this Section 9.3(c).

 Section 9.4.     Notes Payable on Redemption Date.

                 (a) Notice of redemption pursuant to Section 9.3 having been given as aforesaid, the Notes to
        be redeemed shall, on the Redemption Date, become payable at the Redemption Price therein specified
        and from and after the Redemption Date (unless the Issuer shall default in the payment of the
        Redemption Price and accrued interest) the Notes shall cease to bear interest on the Redemption Date.
        Upon final payment on a Note to be so redeemed, the Holder shall present and surrender the Note at the
        place specified in the notice of redemption on or before the Redemption Date unless the Co-Issuers and
        the Trustee receive the security or indemnity required by them to save each of them harmless and an
        undertaking thereafter to surrender the Note, and in the absence of notice to the Co-Issuers and the
        Trustee, that the applicable Note has been acquired by a protected purchaser, the final payment shall be
        made without presentation or surrender. Payments of interest on Notes so to be redeemed whose
        Stated Maturity is on or before the Redemption Date shall be payable to the Holders of the Notes, or
        one or more predecessor Notes, registered as such at the close of business on the relevant Record Date
        if the Record Date is a Business Day (or, if the Record Date is not a Business Day, the close of
        business on the Business Day before the Record Date) according to Section 2.8(e).

                 (b) If any Note called for redemption is not paid on its surrender for redemption, its principal
        shall bear interest from the Redemption Date at the Applicable Note Interest Rate for each successive
        Interest Period the Note remains Outstanding if the reason for the non-payment is not the fault of the
        Holder of the Note.

 Section 9.5.     Special Redemption.

          Principal payments on the Notes shall be made in whole or in part, at par, in accordance with the
 Priority of Payments if, at any time during the Reinvestment Period, the Portfolio Manager elects (subject to
 the Management Agreement) to notify the Trustee and each Rating Agency that it has been unable, for 45
 consecutive Business Days, to identify additional Collateral Obligations that are deemed appropriate by the
 Portfolio Manager in its sole discretion and meet the Eligibility Criteria in sufficient amounts to permit the
 investment or reinvestment of all or a portion of the funds then in the Collection Account available to be
 invested in additional Collateral Obligations (a "Special Redemption").

          On the first Payment Date following the Due Period for which the notice is effective (a "Special
 Redemption Date"), the funds in the Collection Account or the Payment Account representing Principal
 Proceeds that, by operation of the preceding paragraph, are not reinvested in additional Collateral Obligations
 (the "Special Redemption Amount") will be available to be applied in accordance with the Priority of
 Payments under Section 11.1(a)(ii). Notice of payments pursuant to this Section 9.5 shall be given by first-
 class mail, postage prepaid, mailed not later than three Business Days before the applicable Special
 Redemption Date, to each Holder of Notes to be redeemed, at the Holder's address in the Indenture Register or
 otherwise in accordance with the rules and procedures of DTC. In addition, for so long as any Securities are
 listed on the Cayman Islands Stock Exchange and so long as the rules of the exchange so require, notice of
 redemption of Securities pursuant to Section 9.2 shall also be given to the Cayman Islands Stock Exchange.

 Section 9.6.     Amendment Buy-Out.

                 (a) In the case of any supplemental indenture pursuant to Section 8.2 that requires the
        consent of one or more Holders of Securities or Preference Shares, the Amendment Buy-Out Purchaser
        shall have the right, but not the obligation, to purchase from Non-Consenting Holders all Securities
        (other than the Class 2 Combination Securities) or Preference Shares (including Preference Shares



 61938v.24

                                                                                                   005152
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 163 of 272 PageID 7945
                                       Filed


        underlying the Preference Share Component of the Class 2 Combination Securities distributed in
        accordance with the third sentence of this paragraph) held by such Holders of the Class of Securities or
        Preference Shares whose consent was solicited with respect to such supplemental indenture (the
        "Amendment Buy-Out Option") for the applicable Amendment Buy-Out Purchase Price; provided,
        however, that the Amendment Buy-Out Purchaser may not exercise the Amendment Buy-Out Option
        during the Non-Call Period in connection with a proposed amendment to reduce the rate of interest on
        any Security, as applicable, or to change the earliest date on which Securities of any Class or
        Preference Shares may be redeemed at the option of the Issuer. In the event that Holders of the Class 2
        Combination Securities are Non-Consenting Holders in connection with a supplemental indenture
        pursuant to Section 8.2, the Class 2 Combination Securities shall not be subject to the Amendment
        Buy-Out Option. However, the Amendment Buy-Out Purchaser shall have the right, but not the
        obligation, to cause the Preference Shares underlying the Preference Share Component of the Class 2
        Combination Securities be distributed to such Holder in accordance with Section 2.6(g)(iii) and, upon
        such distribution, the Amendment Buy-Out Purchaser may then subject the Preference Shares so
        distributed to the provisions of this Section 9.6. If the Amendment Buy-Out Option is exercised, the
        Amendment Buy-Out Purchaser must purchase all such Securities (other than Class 2 Combination
        Securities) or Preference Shares (including Preference Shares underlying the Preference Share
        Component of the Class 2 Combination Securities distributed in accordance with the third sentence of
        this paragraph) of Non-Consenting Holders, regardless of the applicable percentage of the Aggregate
        Outstanding Amount of the Securities or Preference Shares the consent of whose Holders is required
        for such supplemental indenture (an "Amendment Buy-Out"). By its acceptance of its Securities or
        Preference Shares hereunder, each Holder of Securities or Preference Shares agrees that if the
        Amendment Buy-Out Option is exercised, any Non-Consenting Holder will be required to sell its
        applicable Securities (other than the Class 2 Combination Securities) or Preference Shares (including
        Preference Shares underlying the Preference Share Component of the Class 2 Combination Securities
        distributed in accordance with the third sentence of this paragraph) to the Amendment Buy-Out
        Purchaser; provided that, if the solicited consent to a supplemental indenture only applies to one
        Component of a Class 1 Combination Security, the Non-Consenting Holder will be required to sell, at
        the Non-Consenting Holder’s option, its Class 1 Combination Security as a whole or solely the affected
        Component. Neither the Amendment Buy-Out Purchaser nor any other Person shall have any liability
        to any Holder or Beneficial Owner of Securities or Preference Shares as a result of an election by the
        Amendment Buy-Out Purchaser not to exercise the Amendment Buy-Out Option. Pursuant to the
        definition of "Non-Consenting Holder", during the Non-Call Period, "Non-Consenting Holder" shall
        exclude any Holder of Class A-1 Notes (unless such Holder has consented in writing to be designated
        as a Non-Consenting Holder) and the Amendment Buy-Out Option shall not be applicable to such
        Class A-1 Notes. For the avoidance of doubt, (i) nothing described above or in the Indenture shall in
        any way limit or restrict the rights of the Holders of the Class A-1 Notes to consent or withhold their
        consent to a supplemental indenture or to otherwise vote their interest both during and after the Non-
        Call Period and (ii) the Trustee shall have no responsibility for overseeing the Portfolio Manager’s
        compliance with the Amendment Buy-Out provisions herein.

                 (b) All purchases made pursuant to an Amendment Buy-Out Option individually and in the
        aggregate must comply with the applicable transfer restrictions for the relevant Securities or Preference
        Shares set forth herein and all applicable laws, rules and regulations (including, without limitation, any
        rules, regulations and procedures of any securities exchange, self-regulatory organization or clearing
        agency).




 61938v.24

                                                                                                  005153
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 164 of 272 PageID 7946
                                       Filed


                                                   ARTICLE 10

                                    ACCOUNTS, ACCOUNTINGS, AND RELEASES

 Section 10.1.    Collection of Money.

          Except as otherwise expressly provided in this Indenture, the Trustee may demand payment or
 delivery of, and shall receive and collect, directly and without intervention or assistance of any fiscal agent or
 other intermediary, all money and other property payable to or receivable by the Trustee pursuant to this
 Indenture, including all payments due on the Pledged Obligations, in accordance with the terms of the Pledged
 Obligations. The Trustee shall segregate and hold all money and property received by it in trust for the
 Secured Parties and shall apply it as provided in this Indenture. Any Account may contain any number of sub-
 accounts for the convenience of the Trustee or as required by the Portfolio Manager for convenience in
 administering the Accounts, the Collateral or the Class 2 Collateral.

 Section 10.2.    Collection Account.

                 (a) Before the Closing Date, the Trustee shall establish a single, segregated non-interest
        bearing trust account that shall be designated as the Collection Account, that shall be held in trust in the
        name of the Trustee for the benefit of the Secured Parties over which the Trustee shall have exclusive
        control and the sole right of withdrawal, and into which the Trustee shall from time to time deposit, in
        addition to the deposits required pursuant to Section 10.7(e), immediately upon the Trustee's receipt
        thereof:

                     (i) any funds transferred from (1) the Closing Date Expense Account pursuant to
             Section 10.3(g) or (2) the Interest Reserve Account pursuant to Section 10.3(i),

                      (ii) all Principal Proceeds (unless (1) simultaneously reinvested in Collateral Obligations
             in accordance with Article 12, (2) deposited into the Revolving Reserve Account or the Delayed
             Drawdown Reserve Account or (3) posted by the Issuer as cash collateral with (or for the benefit
             of) a Synthetic Security Counterparty simultaneously with the Issuer's purchase of or entry into a
             Synthetic Security or in Eligible Investments) received by the Trustee,

                     (iii) all Interest Proceeds received by the Trustee (unless simultaneously reinvested in
             accrued interest in respect of Collateral Obligations in accordance with Article 12 or in Eligible
             Investments), and

                     (iv) all other funds received by the Trustee and not excluded above.

 In addition to the items described above, the Issuer may, but under no circumstances shall be required to,
 deposit from time to time any monies, securities and other instruments in the Collection Account it deems, in
 its sole discretion, to be advisable (and may designate any amounts deposited pursuant to this sentence as
 Principal Proceeds or Interest Proceeds in its discretion). Any Principal Proceeds received during the
 Reinvestment Period, and Sale Proceeds from the sale of Credit Improved Obligations and Unscheduled
 Principal Payments received after the Reinvestment Period, which have not been reinvested in additional
 Collateral Obligations on the Business Day of receipt shall be deposited in the Collection Account and shall at
 the direction of the Portfolio Manager be applied to the purchase of additional Collateral Obligations in
 accordance with the Eligibility Criteria and the other requirements set forth herein or the purchase of Eligible
 Investments pending such investment or used to enter into additional Hedge Agreements or used in connection
 with a Special Redemption. Principal Proceeds (other than Sale Proceeds from the sale of Credit Improved
 Obligations and Unscheduled Principal Payments) received after the Reinvestment Period shall be deposited
 into the Collection Account and applied to the purchase of Eligible Investments. All monies deposited from
 time to time in the Collection Account pursuant to this Indenture shall be held by the Trustee as part of the



 61938v.24

                                                                                                   005154
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 165 of 272 PageID 7947
                                       Filed


 Collateral and shall be applied to the purposes provided in this Indenture. Amounts in the Collection Account
 shall be reinvested pursuant to Section 10.4(a).

                  (b) Within one Business Day after receipt of any distribution or other proceeds of the
        Collateral that are not Cash, the Trustee shall so notify the Issuer and the Portfolio Manager. Within
        five Business Days of receipt of the notice from the Trustee, the Portfolio Manager, on behalf of the
        Issuer, shall sell the distribution or other proceeds for Cash in an arm's length transaction to a person
        that is not the Portfolio Manager or an Affiliate of the Portfolio Manager and deposit its proceeds in the
        Collection Account. The Issuer need not sell the distributions or other proceeds if it delivers an Issuer
        Order or an Officer's certificate to the Trustee and the Portfolio Manager certifying that the
        distributions or other proceeds are Collateral Obligations, Eligible Investments, or Workout Assets.

                 (c) During the Reinvestment Period (or, in respect of Principal Proceeds constituting
        Unscheduled Principal Payments and Sale Proceeds from Credit Improved Obligations, after the
        Reinvestment Period), at the direction of the Portfolio Manager, the Issuer may by Issuer Order direct
        the Trustee to, and upon receipt of the Issuer Order the Trustee shall withdraw funds on deposit in the
        Collection Account representing Principal Proceeds (and, to the extent expressly provided in this
        Indenture, Interest Proceeds) and reinvest (or invest, in the case of funds referred to in Section 7.19) the
        funds in Collateral Obligations (including any related deposit into the Revolving Reserve Account or
        the Delayed Drawdown Reserve Account or the posting by the Issuer of cash collateral into the
        Synthetic Security Counterparty Account with (or for the benefit of) a Synthetic Security Counterparty
        simultaneously with the Issuer's purchase of or entry into a Synthetic Security), in each case in
        accordance with the requirements of Article 12 and the Issuer Order.

                 (d) At any time during or after the Reinvestment Period, at the direction of the Portfolio
        Manager, the Issuer may by Issuer Order direct the Trustee to, and upon receipt of the Issuer Order the
        Trustee shall, pay from amounts on deposit in the Collection Account on any Business Day during any
        Interest Period from Interest Proceeds only, any Administrative Expenses that require payment before
        the next Payment Date to the extent that the amount of the payments does not exceed the aggregate
        amount that may be paid on the next Payment Date under, and at the level of priority specified by,
        Section 11.1(a)(i)(1).

                 (e) The Trustee shall transfer to the Payment Account from the Collection Account for
        application pursuant to Section 11.1(a) or 11.2, as applicable, on or not later than the Business Day
        preceding each Payment Date, the amount set forth to be so transferred in the Valuation Report for the
        Payment Date.

 Section 10.3.   Other Accounts.

                  (a) Custodial Account. Before the Closing Date, the Trustee shall establish a single,
        segregated trust account that shall be designated as the Custodial Account, that shall be held in trust in
        the name of the Trustee for the benefit of the Secured Parties, over which the Trustee shall have
        exclusive control and the sole right of withdrawal, and into which the Trustee shall deposit the
        Collateral Obligations and other Collateral not deposited elsewhere in accordance with this Indenture
        (other than Loans, Participations and general intangibles, which in the case of Loans and Participations,
        shall be held by the Trustee as provided in Section 3.2). All assets or securities at any time on deposit
        in, or otherwise to the credit of, the Custodial Account shall be held in trust by the Trustee for the
        benefit of the Secured Parties. The only permitted withdrawals from the Custodial Account shall be in
        accordance with this Indenture. The Co-Issuers shall not have any legal, equitable, or beneficial
        interest in the Custodial Account other than in accordance with Section 3.2 and the Priority of
        Payments.




 61938v.24

                                                                                                   005155
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 166 of 272 PageID 7948
                                       Filed


                 (b) Revolving Reserve Account and Delayed Drawdown Reserve Account. Before the
        Closing Date, the Trustee shall establish (i) a single, segregated non-interest bearing trust account
        which shall be designated as the Revolving Reserve Account and (ii) a single, segregated non-interest
        bearing trust account that shall be designated as the Delayed Drawdown Reserve Account, each of
        which shall be held in trust in the name of the Trustee for the benefit of the Secured Parties, over which
        the Trustee shall have exclusive control and the sole right of withdrawal. Upon the purchase of any
        Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan, at the direction of the
        Portfolio Manager, the Trustee shall deposit Principal Proceeds into the Revolving Reserve Account, in
        the case of a Revolving Loan, and the Delayed Drawdown Reserve Account, in the case of a Delayed
        Drawdown Loan, each equal to the unfunded Commitment Amount of the Revolving Loan or Delayed
        Drawdown Loan, respectively, and the Principal Proceeds so deposited shall be considered part of the
        Purchase Price of the Revolving Loan or Delayed Drawdown Loan for purposes of Article 12. At the
        direction of the Portfolio Manager at any time during or after the Reinvestment Period, the Trustee
        shall withdraw funds from the Revolving Reserve Account or the Delayed Drawdown Reserve
        Account to fund extensions of credit pursuant to Revolving Loans or Delayed Drawdown Loans,
        respectively. In addition, to the extent that the Issuer receives proceeds of a repayment in respect of a
        Revolving Loan (except to the extent of any concurrent Commitment Reduction) at any time during or
        after the Reinvestment Period, the Trustee shall deposit the proceeds into the Revolving Reserve
        Account. Upon the sale of a Revolving Loan or Delayed Drawdown Loan in whole or in part or the
        reduction in part or termination of the Issuer's commitment thereunder, an amount on deposit in the
        Revolving Reserve Account or the Delayed Drawdown Reserve Account, as the case may be, specified
        by the Portfolio Manager as being equal to:

                     (i) the unfunded amount of the commitment (in the case of a sale in whole or a
             termination of the commitment),

                      (ii)   the proportionate amount of the amount on deposit (in the case of a sale in part), or

                      (iii) the amount by which the commitment is reduced (in the case of a reduction thereof in
             part),

 shall be transferred by the Trustee to the Collection Account as Principal Proceeds. Amounts on deposit in the
 Revolving Reserve Account or the Delayed Drawdown Reserve Account shall be reinvested pursuant to
 Section 10.4(b). All interest and other income from amounts in the Revolving Reserve Account and the
 Delayed Drawdown Reserve Account deposited to the Collection Account pursuant to Section 10.4(b) shall be
 considered Interest Proceeds in the Due Period in which they are so deposited.

                 (c) Expense Reimbursement Account. Before the Closing Date, the Trustee shall establish a
        single, segregated non-interest bearing trust account that shall be designated as the Expense
        Reimbursement Account, that shall be held in trust in the name of the Trustee for the benefit of the
        Secured Parties, over which the Trustee shall have exclusive control and the sole right of withdrawal.
        On any Payment Date and on any date between Payment Dates, the Trustee will apply amounts, if any,
        in the Expense Reimbursement Account to the payment of expenses and fees that must be paid between
        Payment Dates or that are due on that Payment Date under Section 11.1(a)(i)(1) and the Trustee shall
        on any Payment Date transfer to the Expense Reimbursement Account an amount equal to the excess,
        if any, of the Administrative Expense Cap over the amounts due under Section 11.1(a)(i)(1) to the
        Expense Reimbursement Account in accordance with Section 11.1(a)(i)(2). Funds in the Expense
        Reimbursement Account shall be invested in accordance with Section 10.4(a).

                 (d) Hedge Counterparty Collateral Account. Before the Closing Date, the Trustee shall
        establish a single, segregated non-interest bearing trust account that shall be designated as the Hedge
        Counterparty Collateral Account, that shall be held in trust in the name of the Trustee for the benefit of
        the Secured Parties (other than the Hedge Counterparty pledging the Collateral), over which the



 61938v.24

                                                                                                    005156
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 167 of 272 PageID 7949
                                       Filed


        Trustee shall have exclusive control, the sole right of withdrawal and a lien for the benefit of the
        Secured Parties. The Trustee shall deposit all collateral received from a Hedge Counterparty under any
        Hedge Agreement into the Hedge Counterparty Collateral Account. The only permitted withdrawal
        from or application of funds on deposit in, or otherwise to the credit of, the Hedge Counterparty
        Collateral Account shall be:

                    (i) for application to obligations of the relevant Hedge Counterparty to the Issuer under
             a Hedge Agreement if the Hedge Agreement becomes subject to early termination, or

                      (ii) to return collateral to the relevant Hedge Counterparty when and as required by the
             relevant Hedge Agreement, in each case as directed by the Portfolio Manager.

         Amounts on deposit in the Hedge Counterparty Collateral Account shall be reinvested pursuant to
 Section 10.4(a) and shall not be considered an asset of the Issuer for the purposes of the Coverage Tests.

                  (e) Synthetic Security Collateral Account. Before the Closing Date, the Trustee shall
        establish a single, segregated non-interest bearing trust account that shall be designated as the Synthetic
        Security Collateral Account, that shall be held in trust in the name of the Trustee for the benefit of the
        Secured Parties over which the Trustee shall have exclusive control, the sole right of withdrawal, and a
        lien for the benefit of the Secured Parties. On or before the date on which the Issuer enters into a
        Synthetic Security and delivers a copy of it to the Trustee, the Trustee shall create a sub-account of the
        Synthetic Security Collateral Account with respect to the Synthetic Security.

          All Synthetic Security Collateral posted by any Synthetic Security Counterparty in support of its
 respective obligation under a Synthetic Security shall be immediately deposited into the Synthetic Security
 Collateral Account and posted to the sub-account related to the Synthetic Security. On each day on which
 amounts are payable to the Issuer out of Synthetic Security Collateral, the Issuer by Issuer Order shall direct
 the Trustee to, and upon receipt of the Issuer Order, the Trustee shall, withdraw amounts on deposit in the
 Synthetic Security Collateral Account in an amount sufficient to make the payment as provided in the Issuer
 Order (including any total or partial release of Synthetic Security Collateral). The only permitted withdrawal
 from or application of funds on deposit in, or otherwise to the credit of, the Synthetic Security Collateral
 Account shall be (i) for application to the obligations of the relevant Synthetic Security Counterparty under a
 Synthetic Security Agreement or (ii) to return Synthetic Security Collateral to the relevant Synthetic Security
 Counterparty at the termination of the relevant Synthetic Security Agreement or as otherwise required by the
 Synthetic Security Agreement, in each case as directed by the Portfolio Manager.

         Amounts on deposit in the Synthetic Security Collateral Account shall be reinvested pursuant to
 Section 10.4(b) and shall not be considered an asset of the Issuer for the purposes of the Coverage Tests.

                 (f) Securities Lending Account. Before the Closing Date, the Trustee shall establish a single,
        segregated non-interest bearing trust account that shall be designated as the Securities Lending
        Account, that shall be held in trust in the name of the Trustee for the benefit of the Secured Parties,
        over which the Trustee shall have exclusive control, the sole right of withdrawal, and a lien for the
        benefit of the Secured Parties. On or before the date on which the Issuer enters into a Securities
        Lending Agreement and delivers a copy of it to the Trustee, the Trustee shall create a sub-account of
        the Securities Lending Account with respect to the Securities Lending Agreement. All Securities
        Lending Collateral posted by any Securities Lending Counterparty in support of its respective
        obligation under a Securities Lending Agreement shall be immediately deposited into the Securities
        Lending Account and posted to the sub-account related to the Securities Lending Agreement. The only
        permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of, the
        Securities Lending Account shall be:




 61938v.24

                                                                                                  005157
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 168 of 272 PageID 7950
                                       Filed


                       (i) for application to obligations of the relevant Securities Lending Counterparty to the
             Issuer under a Securities Lending Agreement if the Securities Lending Agreement becomes subject
             to early termination or in the exercise of remedies under the related Securities Lending Agreement
             upon any "event of default" under and as defined in the related Securities Lending Agreement,
             including liquidating the related Securities Lending Collateral, or

                      (ii) to return the Securities Lending Collateral to the relevant Securities Lending
             Counterparty when and as required by the relevant Securities Lending Agreement, in each case as
             directed by the Portfolio Manager.

         Amounts on deposit in the Securities Lending Account shall be reinvested pursuant to Section 10.4(c).
 To the extent provided in a Securities Lending Agreement, earnings on amounts on deposit in the Securities
 Lending Account shall be payable by the Issuer to the related Securities Lending Counterparty.

          Amounts on deposit in the Securities Lending Account shall not be considered an asset of the Issuer
 for the purposes of the Coverage Tests, but the loaned security or asset that relates to the Securities Lending
 Account shall be so considered an asset of the Issuer.

                 (g) Closing Date Expense Account. Before the Closing Date, the Trustee shall establish a
        single, segregated non-interest bearing trust account that shall be designated as the Closing Date
        Expense Account, that shall be held in trust in the name of the Trustee for the benefit of the Secured
        Parties, over which the Trustee shall have exclusive control and the sole right of withdrawal. On the
        Closing Date, the Trustee, at the direction of the Issuer, shall deposit into the Closing Date Expense
        Account approximately U.S.$332,917.16 from the gross proceeds of the Offering. At any time before
        the earlier of (i) the Ramp-Up Completion Date and (ii) the Payment Date in February, 2006, at the
        direction of the Portfolio Manager, the Issuer may by Issuer Order direct the Trustee to, and upon
        receipt of the Issuer Order the Trustee shall, pay from amounts on deposit in the Closing Date Expense
        Account any applicable fees and expenses of the Offering. On the Payment Date in February, 2006,
        the Trustee shall transfer all funds on deposit in the Closing Date Expense Account to the Collection
        Account as Principal Proceeds and close the Closing Date Expense Account.

          Amounts on deposit in the Closing Date Expense Account shall be reinvested pursuant to Section
 10.4(a) and shall not be considered an asset of the Issuer for the purposes of the Coverage Tests.

                 (h) Payment Account. Before the Closing Date, the Trustee shall establish a single,
        segregated non-interest bearing trust account that shall be designated as the Payment Account, that
        shall be held in trust in the name of the Trustee for the benefit of the Secured Parties, over which the
        Trustee shall have exclusive control and the sole right of withdrawal. The only permitted withdrawal
        from or application of funds on deposit in, or otherwise to the credit of, the Payment Account shall be
        to pay amounts due and payable on the Notes and Combination Securities in accordance with their
        terms and the provisions of this Indenture and to pay Administrative Expenses and other amounts
        specified in this Indenture, each in accordance with the Priority of Payments. The Co-Issuers shall not
        have any legal, equitable, or beneficial interest in the Payment Account other than in accordance with
        the Priority of Payments.

                 (i) Interest Reserve Account. Before the Closing Date, the Trustee shall establish a single,
        segregated non-interest bearing trust account that shall be designated as the Interest Reserve Account,
        that shall be held in trust in the name of the Trustee for the benefit of the Secured Parties, over which
        the Trustee shall have exclusive control and the sole right of withdrawal. On the Closing Date, the
        Trustee, at the direction of the Issuer, shall deposit into the Interest Reserve Account approximately
        U.S.$7,200,000 from the gross proceeds of the Offering. Subject to the following sentence, on the
        Payment Date in February, 2006, the Trustee shall transfer all funds on deposit in the Interest Reserve
        Account (after application of any monies therefrom on such date) to the Collection Account as



 61938v.24

                                                                                                  005158
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 169 of 272 PageID 7951
                                       Filed


        Principal Proceeds and close the Interest Reserve Account. If on any date during the period from and
        including to the Closing Date up to and including the first Determination Date the Portfolio Manager
        certifies in writing to the Trustee (based upon a calculation provided to the Trustee) that, as of such
        date, the sum of (x) amounts on deposit in the Collection Account as Interest Proceeds plus (y) interest
        accrued on the Collateral prior to the first Determination Date, will be sufficient to pay the amounts
        referred to in clauses (1) through (11) of Section 11.1(a)(i) on the Payment Date in February, 2006, the
        Portfolio Manager may make a one-time written direction to the Trustee to transfer not more than 75%
        of the funds on deposit in the Interest Reserve Account as of such date to the Collection Account as
        Principal Proceeds. Amounts on deposit in the Interest Reserve Account shall be reinvested pursuant
        to Section 10.4(a).

                  (j) Class 2 Component Account. Before the Closing Date, the Trustee shall establish a
        single, segregated non-interest bearing trust account that shall be designated as the Class 2 Component
        Account, that shall be held in trust in the name of the Trustee for the benefit of the Holders of the Class
        2 Combination Securities, over which the Trustee shall have exclusive control and the sole right of
        withdrawal, and into which the Trustee shall deposit the principal-only zero coupon security issued by
        Banc of America Corporation, maturing on October 30, 2005 paying a principal amount at maturity
        equal to the original principal amount of the Class 2 Combination Securities specified in Section 2.3
        (the "Class 2 Bond"), which Class 2 Bond shall be delivered to the Trustee by the Issuer on the Closing
        Date. All assets or securities at any time on deposit in, or otherwise to the credit of, the Class 2
        Component Account shall be held in trust by the Trustee for the benefit of the Holders of the Class 2
        Combination Securities. The only permitted withdrawals from the Class 2 Component Account shall
        be in accordance with this Indenture. None of the Co-Issuers, the Noteholders, the Holders of
        Preference Shares (other than the Holders of the Class 2 Combination Securities, to the extent of their
        Preference Share Components) or any other Secured Party shall have any legal, equitable, or beneficial
        interest in the Class 2 Component Account.

                (k) In addition to any deposit, withdrawal, transfer or other application of funds with respect
        to any Account set forth in this Section 10.3 or in Section 10.2, any deposit, withdrawal, transfer or
        other application of funds with respect to any Account authorized elsewhere in this Indenture is hereby
        authorized pursuant to this Section 10.3.

                (l) In order to comply with its obligations under the USA Patriot Act of 2001, if any, the
        Trustee shall be entitled to request and verify, and the Noteholders, Beneficial Owners, the Co-Issuers
        and other parties related to this Indenture shall be obligated to provide to the Trustee all the necessary
        information required by the USA Patriot Act of 2001.

 Section 10.4.   Reinvestment of Funds in Accounts; Reports by Trustee.

                  (a) By Issuer Order (which may be in the form of standing instructions), at the direction of
        the Portfolio Manager, the Issuer shall at all times before an Event of Default occurs, direct the Trustee
        to, and, upon receipt of the Issuer Order, the Trustee shall, invest all funds on deposit in the Collection
        Account, the Hedge Counterparty Collateral Account, the Expense Reimbursement Account, the
        Closing Date Expense Account and the Interest Reserve Account as so directed in Eligible Investments
        having Stated Maturities no later than the Business Day before the next Payment Date. All investments
        on any Business Day shall be subject to the timely receipt of the funds and the availability of any
        investments. Before an Event of Default occurs, if the Issuer has not given investment directions, the
        Trustee shall seek instructions from the Portfolio Manager within three Business Days after transfer of
        any funds to the Collection Account, the Hedge Counterparty Collateral Account, the Expense
        Reimbursement Account, the Closing Date Expense Account or the Interest Reserve Account. If the
        Trustee does not receive written instructions from the Portfolio Manager within five Business Days
        after transfer of the funds to the account, it shall invest and reinvest the funds held in the account, as
        fully as practicable, but only in one or more Eligible Investments of the type described in clause (c) of



 61938v.24

                                                                                                   005159
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 170 of 272 PageID 7952
                                       Filed


        the definition of "Eligible Investments" maturing no later than the Business Day before the next
        Payment Date. After an Event of Default occurs, if the Issuer does not give investment directions to
        the Trustee for three consecutive days, the Trustee shall invest and reinvest the monies as fully as
        practicable in Eligible Investments of the type described in clause (c) of the definition of "Eligible
        Investments" maturing not later than the earlier of (i) 30 days after the date of the investment or (ii) the
        Business Day before the next Payment Date. All interest and other income from the investments shall
        be deposited in the Collection Account, any gain realized from the investments shall be credited to the
        Collection Account, and any loss resulting from the investments shall be charged to the Collection
        Account. Subject to Section 6.6, the Trustee shall not in any way be held liable for the selection of
        investments or because of any insufficiency of the Collection Account, the Hedge Counterparty
        Collateral Account, the Expense Reimbursement Account, the Closing Date Expense Account or the
        Interest Reserve Account or any other account that results from any loss relating to any such
        investment.

                 (b) By Issuer Order (which may be in the form of standing instructions), at the direction of
        the Portfolio Manager, the Issuer shall at all times direct the Trustee to, and, upon receipt of the Issuer
        Order, the Trustee shall, invest all funds on deposit in the Revolving Reserve Account, the Delayed
        Drawdown Reserve Account, and the Synthetic Security Collateral Account in Eligible Investments
        having Stated Maturities not later than one Business Day after the date of their purchase. All
        investments on any Business Day shall be subject to the timely receipt of the funds and the availability
        of any investments. If before an Event of Default, the Issuer does not give investment directions, the
        Trustee shall seek instructions from the Portfolio Manager within three Business Days after transfer of
        any funds to the Revolving Reserve Account, the Delayed Drawdown Reserve Account, or the
        Synthetic Security Collateral Account. If the Trustee does not thereupon receive written instructions
        from the Portfolio Manager within five Business Days after transfer of the funds to the account, it shall
        invest and reinvest the funds held in the account, as fully as practicable, but only in one or more
        Eligible Investments of the type described in clause (e) of the definition of "Eligible Investments" that
        are overnight funds. If after an Event of Default, the Issuer does not give investment directions to the
        Trustee for three consecutive days, the Trustee shall invest and reinvest the monies as fully as
        practicable in Eligible Investments of the type described in clause (e) of the definition of "Eligible
        Investments" that are overnight funds. All interest and other income from the investments shall be
        deposited in the Collection Account, any gain realized from the investments shall be credited to the
        Collection Account, and any loss resulting from the investments shall be charged to the Collection
        Account.

                 (c) By Issuer Order (which may be in the form of standing instructions), at the direction of
        the Portfolio Manager, the Issuer shall at all times direct the Trustee to, and, upon receipt of the Issuer
        Order, the Trustee shall, invest all funds on deposit in the Securities Lending Account in Eligible
        Investments having Stated Maturities no later than the Business Day before the stated termination date
        of the related Securities Lending Agreement. All investments on any Business Day shall be subject to
        the timely receipt of the funds and the availability of any investments. The interest on the Eligible
        Investments shall be allocated between the Issuer and the Securities Lending Counterparty pursuant to
        the related Securities Lending Agreement. If before an Event of Default, the Issuer does not give
        investment directions, the Trustee shall seek instructions from the Portfolio Manager within three
        Business Days after transfer of any funds to the Securities Lending Account. If the Trustee does not
        thereupon receive written instructions from the Portfolio Manager within five Business Days after
        transfer of the funds to the account, it shall invest and reinvest the funds held in the account, as fully as
        practicable, but only in one or more Eligible Investments of the type described in clause (e) of the
        definition of "Eligible Investments" that mature no later than the Business Day before the stated
        termination date of the related Securities Lending Agreement. If after an Event of Default, the Issuer
        does not give investment directions to the Trustee for three consecutive days, the Trustee shall invest
        and reinvest the monies as fully as practicable in Eligible Investments of the type described in clause
        (e) of the definition of "Eligible Investments" maturing no later than the Business Day before the stated



 61938v.24

                                                                                                    005160
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 171 of 272 PageID 7953
                                       Filed


        termination date of the related Securities Lending Agreement. All interest and other income from the
        investments shall be deposited in the Collection Account, any gain realized from the investments shall
        be credited to the Collection Account, and any loss resulting from the investments shall be charged to
        the Collection Account.

                 (d) The Trustee agrees to give the Issuer notice as soon as reasonably practicable if a Trust
        Officer obtains actual knowledge that any Account or any funds on deposit in any Account, or
        otherwise to the credit of an Account, shall become subject to any writ, order, judgment, warrant of
        attachment, execution, or similar process. All Accounts shall remain at all times with the Custodian or
        a financial institution having a long-term debt rating of at least "Baa1" (and not on credit watch with
        negative implications) by Moody's and at least "BBB+" by S&P and having combined capital and
        surplus of at least U.S.$200,000,000 that has entered into a securities account control agreement
        substantially in the form of Exhibit G.

                 (e) The Trustee shall supply, in a timely fashion, to the Co-Issuers and the Portfolio Manager
        any information regularly maintained by the Trustee that the Co-Issuers or the Portfolio Manager may
        from time to time request with respect to the Pledged Obligations, the Accounts, the Collateral and the
        Class 2 Collateral and provide any other requested information reasonably available to the Trustee
        because of its acting as Trustee under this Indenture and required to be provided by Section 10.6, to
        permit the Portfolio Manager to perform its obligations under the Management Agreement. The
        Trustee shall promptly forward to the Portfolio Manager copies of notices and other writings received
        by it from the issuer of any Collateral Obligation or from any Clearing Agency with respect to any
        Collateral Obligation which notices or writings advise the holders of the security of any rights that the
        holders might have with respect to the Collateral Obligation (including requests to vote with respect to
        amendments or waivers and notices of prepayments and redemptions) as well as all periodic financial
        reports received from the issuer and Clearing Agencies with respect to the issuer.

                 (f) To the extent monies deposited in any Account exceed amounts insured by the Bank
        Insurance Fund or Savings Association Insurance Fund administered by the Federal Deposit Insurance
        Corporation, or any agencies succeeding to its insurance functions, and are not fully collateralized by
        direct obligations of the United States of America, the excess shall be invested in Eligible Investments
        as described above.

 Section 10.5.   Synthetic Security Counterparty Account.

                  (a) To the extent that any Synthetic Security requires the Issuer to secure its obligations to
        the Synthetic Security Counterparty, the Issuer shall direct the Trustee and the Trustee shall establish a
        segregated non-interest bearing trust account for the Synthetic Security which shall be held in trust for
        the benefit of the related Synthetic Security Counterparty and over which the Trustee shall have
        exclusive control and the sole right of withdrawal in accordance with the applicable Synthetic Security
        and this Indenture (a "Synthetic Security Counterparty Account"). In the alternative, a Synthetic
        Security Counterparty Account may be established with a trustee designated by the Synthetic Security
        Counterparty if that trustee would qualify to be a successor trustee under Section 6.8 and the account
        satisfies the other requirements of this Section.

                   As directed in writing by the Portfolio Manager, the Trustee shall deposit (or deliver for
         deposit) into each Synthetic Security Counterparty Account all amounts or securities that are required
         to secure the obligations of the Issuer in accordance with the related Synthetic Security, including the
         entire notional amount of any Synthetic Security in the form of a credit default swap or other similar
         transaction. The Portfolio Manager shall direct any such deposit only during the Reinvestment Period
         and only to the extent that monies are available for the purchase of Collateral Obligations pursuant to
         this Indenture. Any income received on amounts in the Synthetic Security Counterparty Account
         shall, after application in accordance with the relevant Synthetic Security, be withdrawn from the



 61938v.24

                                                                                                  005161
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 172 of 272 PageID 7954
                                       Filed


         Synthetic Security Counterparty Account and deposited in the Collection Account for distribution as
         Interest Proceeds.

                (b) As directed by the Portfolio Manager in writing and in accordance with the applicable
        Synthetic Security and this Indenture, amounts on deposit in a Synthetic Security Counterparty
        Account shall be invested in Synthetic Security Collateral.

                 (c) In connection with the occurrence of a credit event or an event of default or a termination
        event (each as defined in the applicable Synthetic Security) under the related Synthetic Security,
        amounts in any Synthetic Security Counterparty Account shall be withdrawn by the Trustee (or the
        Trustee shall request their withdrawal) and applied toward the payment of any amounts payable by the
        Issuer to the related Synthetic Security Counterparty in accordance with the Synthetic Security, as
        directed by the Portfolio Manager in writing. Any excess amounts held in a Synthetic Security
        Counterparty Account, or held directly by a Synthetic Security Counterparty, after payment of all
        amounts owing from the Issuer to the related Synthetic Security Counterparty in accordance with the
        related Synthetic Security shall be withdrawn from the Synthetic Security Counterparty Account and
        deposited in the Collection Account for distribution as Principal Proceeds.

                  (d) Amounts on deposit in any Synthetic Security Counterparty Account shall not be
        considered an asset of the Issuer for the purposes of the Coverage Tests, but the Synthetic Security that
        relates to the Synthetic Security Counterparty Account shall be so considered an asset of the Issuer
        (with the notional amount as the Principal Balance unless a default exists under the applicable
        Synthetic Security).

 Section 10.6.   Accountings.

                   (a) Monthly. Commencing the earlier of (a) the first full month after the Ramp-Up
        Completion Date and (b) the Payment Date in February, 2006, (i) in the case of a month in which there
        is no Payment Date, not later than the eighth Business Day after the last calendar day of such month
        and (ii) in the case of a month in which there is a Payment Date, on such Payment Date, the Issuer shall
        cause to be compiled and provided to the Portfolio Manager, the Trustee, the Preference Shares Paying
        Agent (for forwarding to each Holder of Preference Shares), the Placement Agents, each Hedge
        Counterparty, the Rating Agencies, (if so requested by the Placement Agents) the Repository in
        accordance with Section 14.3(a)(viii) or each Holder of a Security who makes a written request
        therefor, and, upon written request therefor by a Beneficial Owner in the form of Exhibit I certifying
        that it is a Beneficial Owner, the Beneficial Owner (or its designee), a monthly report (the "Monthly
        Report"). Each Monthly Report shall be accompanied by a Section 3(c)(7) Reminder Notice. The
        Monthly Report shall contain the following information, determined as of (1) in the case of a month in
        which there is no Payment Date, the last day of the applicable month and (2) in the case of a month in
        which there is a Payment Date, the Determination Date for such Payment Date, based in part on
        information provided by the Portfolio Manager (the "Monthly Determination Date"):

                    (i)   Portfolio:

                         (A)      The Aggregate Principal Balance (and, in the case of a Revolving Loan or
                 Delayed Drawdown Loan, its funded and unfunded amount), interest rate, Stated Maturity,
                 and obligor of each Collateral Obligation;

                          (B)      The stated principal balance of Defaulted Collateral Obligations;

                         (C)       The identity of all Collateral Obligations and all obligations that at the time
                 of acquisition, conversion, or exchange do not satisfy the requirements of a Collateral
                 Obligation that were released for sale or other disposition (and, for each obligation sold,



 61938v.24

                                                                                                   005162
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 173 of 272 PageID 7955
                                       Filed


             indicating whether sold as a Credit Risk Obligation, a Credit Improved Obligation, a Current-
             Pay Obligation, a Defaulted Collateral Obligation, a Workout Asset, or an obligation that at
             the time of acquisition, conversion, or exchange does not satisfy the requirements of a
             Collateral Obligation or whether sold in connection with any withholding tax pursuant to
             Section 12.1(e) or sold as a discretionary sale pursuant to Section 12.1(h)); and the identity of
             all Collateral Obligations that were acquired, in each case since the date of the previous
             Monthly Report;

                     (D)      The obligor of each Workout Asset;

                     (E)      The Purchase Price of each Collateral Obligation acquired, the sale price of
             each Collateral Obligation sold (or the adjusted purchase or sale price with respect to any
             exchange of securities requiring an allocation by the Portfolio Manager) since the date of the
             previous Monthly Report, and the gain or loss (measured against its Purchase Price) on each
             sale;

                      (F)      The identity of each Collateral Obligation (1) that is a Defaulted Collateral
             Obligation, a Workout Asset or a PIK Security, and in the case of a PIK Security (i) the
             principal amount of previously deferred or capitalized interest and (ii) the change in the
             principal amount of previously deferred or capitalized interest since the most recent Monthly
             Report or (2) in respect of which an obligation that at the time of acquisition, conversion, or
             exchange does not satisfy the requirements of a Collateral Obligation has been received, in
             each case indicating the date of such default, as applicable, and reporting any Other
             Indebtedness, as defined in clause (ii) in the definition of "Defaulted Collateral Obligation,"
             that the Portfolio Manager has determined not to be material;

                     (G)      The S&P Industry Classification and the Moody's Industry Classification for
             each Collateral Obligation and the five highest concentrations of Collateral Obligations in the
             Moody's Industry Classification groups and the five highest concentrations of Collateral
             Obligations in the S&P Industry Classification groups;

                      (H)     For each Collateral Obligation, the country of the obligor (and the related
             foreign currency debt rating) and, in the case of a country other than the United States of
             America, whether the obligor is Domiciled in a Moody's Group I Country, Moody's Group II
             Country, or Moody's Group III Country and the percentage of the Aggregate Principal
             Balance of the Collateral Obligations issued by issuers in the applicable country;

                     (I)    For each Collateral Obligation, the Moody's Priority Category Recovery
             Rate and S&P Priority Category Recovery Rate;

                      (J)      For each Collateral Obligation, the S&P Rating, and if any S&P Rating for
             any Collateral Obligation in any Monthly Report is a credit estimate, "non-public" rating or
             "shadow" rating, the rating shall not be disclosed, but shall be replaced with an asterisk in the
             place of the applicable credit estimate, "non-public" rating or "shadow" rating;

                      (K)      For each Collateral Obligation, the Moody's Rating and the Moody's Rating
             Factor, determined, for this purpose, and set forth both with and without regard to whether the
             Collateral Obligation has been put on watch for possible upgrade or downgrade, and if any
             Moody's Rating for any Collateral Obligation in any Monthly Report is an "estimated" or
             "shadow" rating, the rating shall not be disclosed, but shall be replaced with an asterisk in the
             place of the applicable "estimated" or "shadow" rating;

                     (L)      The Aggregate Principal Balance of the Collateral Obligations that have a



 61938v.24

                                                                                              005163
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 174 of 272 PageID 7956
                                       Filed


             Moody's Rating of "Caa1" or lower;

                    (M)     The Aggregate Principal Balance of the Collateral Obligations that have an
             S&P Rating of "CCC+" or lower;

                      (N)     For each Collateral Obligation that is a Participation or a Synthetic Security
             or is loaned pursuant to a Securities Lending Agreement, the related Secondary Risk
             Counterparty and each Rating Agency's long-term unsecured debt rating of the Secondary
             Risk Counterparty;

                      (O)     Certain S&P benchmarks relating to the portfolio as provided by S&P in the
             S&P CDO Monitor regardless whether or not the S&P CDO Monitor passes or fails,
             including (1) S&P Default Measure (Annualized Portfolio Default Rate), (2) S&P Variability
             Measure (Annualized Standard Deviation of Portfolio Default Rate), (3) S&P Correlation
             Measure (Ratio of Standard Deviation of Portfolio with Correlation to Standard Deviation of
             Portfolio without Correlation), and (4) Weighted Average Default Correlation;

                     (P)       The identity and Market Value of each Collateral Obligation whose Market
             Value (in the determination of the Overcollateralization Ratio Numerator) was determined
             pursuant to last proviso in the definition of "Market Value";

                     (Q)     The identity of each Collateral Obligation participated from or entered into
             with a Secondary Risk Counterparty; and

                     (R)     The identity of each Collateral Obligation owned by the Issuer that has not
             been disposed of within the time limits required by this Indenture.

               (ii)   Accounts:

                     (A)     The amount of any proceeds in the Collection Account, distinguishing
             between amounts credited as Interest Proceeds, Principal Proceeds (excluding Uninvested
             Proceeds), and Uninvested Proceeds;

                      (B)     The amount of any Principal Proceeds in the Revolving Reserve Account;

                    (C)       The amount of any Principal Proceeds in the Delayed Drawdown Reserve
             Account;

                    (D)       The amount of any Principal Proceeds in the Synthetic Security Collateral
             Account;

                      (E)     The amount of any Principal Proceeds in the Securities Lending Account;
             and

                      (F)     The amount of any proceeds in the Hedge Counterparty Collateral Account;

               (iii) Hedge Agreements:

                      (A)     The outstanding notional amount of each Hedge Agreement; and

                    (B)    The amount scheduled to be received and paid by the Issuer pursuant to each
             Hedge Agreement on the next Payment Date (as specified by the calculation agent under each
             Hedge Agreement);



 61938v.24

                                                                                             005164
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 175 of 272 PageID 7957
                                       Filed


                       (iv) Coverage Tests, Collateral Quality Tests and Reinvestment Overcollateralization
             Test:

                              (A)       The Overcollateralization Ratios and the Overcollateralization Ratios as of
                     the Ramp-Up Completion Date; a statement as to whether each of the Overcollateralization
                     Tests is satisfied and a statement as to whether the Reinvestment Overcollateralization Test is
                     satisfied;

                             (B)      The Interest Coverage Ratios and, on and after the second Payment Date, a
                     statement as to whether each of the Interest Coverage Tests is satisfied;

                             (C)      The Diversity Score and, on and after the Ramp-Up Completion Date, a
                     statement as to whether the Diversity Test is satisfied;

                              (D)  The Weighted Average Life of the Collateral Obligations and, on and after
                     the Ramp-Up Completion Date, a statement as to whether the Weighted Average Life Test is
                     satisfied;

                              (E)     The Moody's Minimum Average Recovery Rate, the S&P Minimum
                     Average Recovery Rate and, on and after the Ramp-Up Completion Date, a statement as to
                     whether the Weighted Average Moody's Recovery Rate Test with respect to the Moody's
                     Minimum Average Recovery Rate and Weighted Average S&P Recovery Rate Test with
                     respect to the S&P Minimum Average Recovery Rate is satisfied;

                              (F)      The Weighted Average Fixed Rate Coupon of the Collateral Obligations
                     and, on and after the Ramp-Up Completion Date, a statement as to whether the Weighted
                     Average Fixed Rate Coupon Test is satisfied and a statement as to the amount of Spread
                     Excess was used to satisfy the Weighted Average Fixed Rate Coupon Test;

                              (G)       The Weighted Average Spread of the Collateral Obligations and, on and
                     after the Ramp-Up Completion Date, a statement as to whether the Weighted Average Spread
                     Test is satisfied and a statement as to the amount of Fixed Rate Excess was used to satisfy the
                     Weighted Average Spread Test;

                              (H)   The Weighted Average Moody's Rating Factor and, on and after the Ramp-
                     Up Completion Date, a statement as to whether the Weighted Average Rating Factor Test is
                     satisfied; and

                              (I)     The S&P CDO Monitor Test and, on and after the Ramp-Up Completion
                     Date, a statement as to whether the S&P CDO Monitor Test is satisfied and the Class
                     Scenario Loss Rate and the then applicable Note Break-Even Loss Rate with respect to each
                     Class of Notes that is rated by S&P and the adjusted Weighted Average Spread level
                     determined as set forth in the definition of "Note Break-Even Loss Rate";

                       (v)   Concentration Limitations and Withholding Taxes:

                             (A)       The percentage of the Maximum Investment Amount itemized against each
                     element of the Concentration Limitations and a statement as to whether each Concentration
                     Limitation is satisfied; and

                             (B)      Any withholding tax on payments under any Collateral Obligation;

                       (vi) Securities Lending Agreements:



 61938v.24

                                                                                                    005165
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 176 of 272 PageID 7958
                                       Filed


                          (A)      Each Collateral Obligation loaned or borrowed pursuant to a Securities
                  Lending Agreement and the percentage of the Maximum Investment Amount that represents
                  Collateral Obligations that are loaned or borrowed pursuant to Securities Lending
                  Agreements; and

                         (B)     With respect to each Securities Lending Agreement in effect as of the
                  Monthly Determination Date, a list setting forth:

                          (1) for each Collateral Obligation loaned or borrowed under it as of the first day of
                 the loan, (x) its Principal Balance, (y) its Market Value, and (z) its Principal Balance
                 expressed as a percentage of the Maximum Investment Amount,

                          (2) the term of the loan of the Collateral Obligation,

                          (3) the expiration date of the Securities Lending Agreement,

                         (4) the Moody's Rating and S&P Rating for each loaned or borrowed Collateral
                 Obligation,

                          (5) the principal amount of the related Securities Lending Collateral held in the
                 Securities Lending Account, and

                          (6) the Eligible Investments held as Securities Lending Collateral pursuant to the
                 related Securities Lending Agreement; and

                     (vii) Any other information the Trustee reasonably requests.

           Upon receipt of each Monthly Report, the Trustee shall compare the information contained in the
 Monthly Report to the information contained in its records with respect to the Collateral and shall, within three
 Business Days after receipt of such Monthly Report, notify the Issuer, the Preference Shares Paying Agent and
 the Portfolio Manager if the information contained in the Monthly Report does not conform to the information
 maintained by the Trustee with respect to the Collateral, and shall detail any discrepancies. In the event that
 any discrepancy exists, the Trustee, the Issuer, and the Portfolio Manager shall attempt to resolve the
 discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall within five Business Days
 after notification of such discrepancy cause the Independent accountants appointed by the Issuer pursuant to
 Section 10.8 to review such Monthly Report and the Trustee's records to determine the cause of such
 discrepancy. If such review reveals an error in the Monthly Report or the Trustee's records, the Monthly
 Report or the Trustee's records shall be revised accordingly and, as so revised, shall be used in making all
 calculations pursuant to this Indenture and notice of any error in the Monthly Report shall be sent as soon as
 practicable by the Issuer to all recipients of the report. If the review by the Independent accountants does not
 resolve the discrepancy, the Trustee, upon receipt of an Officer's certificate of the Portfolio Manager certifying
 that, to the best knowledge of the Portfolio Manager, the information contained in the related Monthly Report
 is correct, shall conform the information it maintains to the Monthly Report received.

                 (b) Payment Date Accounting. The Issuer shall cause to be rendered an accounting report
        (the "Valuation Report"), determined as of the close of business on each Determination Date, and
        provided to the Portfolio Manager, the Trustee, the Preference Shares Paying Agent (for forwarding to
        each Holder of Preference Shares), the Issuer, the Placement Agent, each Hedge Counterparty, the
        Rating Agencies, each Noteholder (if so requested by the Placement Agent), each Combination
        Securityholder (if so requested by the Placement Agent) the Repository in accordance with Section
        14.3(a)(viii), the Depository (with instructions to forward it to each of its Agent Members who are
        holders of Securities), and upon written request therefor by a Beneficial Owner in the form of Exhibit I
        certifying that it is a Beneficial Owner and the Beneficial Owner (or its designee) not later than the



 61938v.24

                                                                                                   005166
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 177 of 272 PageID 7959
                                       Filed


        second Business Day preceding the related Payment Date. Each Valuation Report shall be
        accompanied by a Section 3(c)(7) Reminder Notice. The Valuation Report shall contain the following
        information as of the related Payment Date (unless otherwise stated), based in part on information
        provided by the Portfolio Manager:

                   (i)    Securities:

                       (A)      The amount of principal payments to be made on each Class of Notes and
                 Combination Securities on the related Payment Date;

                         (B)      The Aggregate Outstanding Amount of each Class of Notes and
                 Combination Securities after giving effect to any principal payments on the related Payment
                 Date and, for each Class of Securities, the percentage of its initial Aggregate Outstanding
                 Amount that amount represents;

                          (C)     For each Class of Securities, the percentage of the initial Aggregate
                 Outstanding Amount of all of the Securities that its initial Aggregate Outstanding Amount
                 represented and, after giving effect to any principal payments on the related Payment Date,
                 the percentage of the Aggregate Outstanding Amount of all of the Securities that its
                 Aggregate Outstanding Amount represents;

                          (D)      The interest payable in respect of each Class of Notes and Combination
                 Securities on the related Payment Date (in the aggregate and by Class) and its calculation in
                 reasonable detail;

                         (E)      For each Class of Combination Securities it’s Combination Security Rated
                 Balance; and

                        (F)      The amounts to be paid, if any, to the Preference Shares Paying Agent for
                 payments on the Preference Shares on the related Payment Date, showing separately the
                 payments from Interest Proceeds and the payments from Principal Proceeds;

                   (ii)   Payment Date Payments:

                          (A)      The amounts to be distributed under each clause of Sections 11.1(a)(i),
                 11.1(a)(ii) and 11.2 itemized by clause, and to the extent applicable, by type of distribution
                 under the clause; and

                          (B)      Any amounts payable under the Hedge Agreements by any Hedge
                 Counterparty on or before the related Payment Date and its calculation in reasonable detail (as
                 specified by the calculation agent under the Hedge Agreement);

                   (iii) Accounts:

                         (A)     The amount of any proceeds in the Collection Account, distinguishing
                 between amounts credited as Interest Proceeds, Principal Proceeds (excluding Uninvested
                 Proceeds) and Uninvested Proceeds;

                         (B)      The amount in the Collection Account after all payments and deposits to be
                 made on the related Payment Date, distinguishing between amounts credited as Interest
                 Proceeds and as Principal Proceeds;

                          (C)     The amount of any Principal Proceeds in the Revolving Reserve Account;



 61938v.24

                                                                                                 005167
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 178 of 272 PageID 7960
                                       Filed


                         (D)        The amount of any Principal Proceeds in the Delayed Drawdown Reserve
                  Account;

                         (E)        The amount of any Principal Proceeds in the Synthetic Security Collateral
                  Account;

                           (F)      The amount of any Principal Proceeds in the Securities Lending Account;

                           (G)      The amount in the Hedge Counterparty Collateral Account; and

                           (H)      The amount in the Expense Reimbursement Account;

                      (iv) A notice setting forth LIBOR, as calculated by the Calculation Agent, for the next
             Interest Period and each Note Interest Rate for the next Payment Date; and

                     (v)   Any other information the Trustee reasonably requests.

           Upon receipt of each Valuation Report, the Trustee shall compare the information contained in the
 Valuation Report to the information contained in its records with respect to the Collateral and shall, within
 three Business Days after receipt of such Valuation Report, notify the Issuer, the Preference Shares Paying
 Agent and the Portfolio Manager if the information contained in the Valuation Report does not conform to the
 information maintained by the Trustee with respect to the Collateral, and shall detail any discrepancies. In the
 event that any discrepancy exists, the Trustee, the Issuer, and the Portfolio Manager shall attempt to resolve the
 discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall within five Business Days
 after notification of such discrepancy cause the Independent accountants appointed by the Issuer pursuant to
 Section 10.8 to review such Valuation Report and the Trustee's records to determine the cause of such
 discrepancy. If such review reveals an error in the Valuation Report or the Trustee's records, the Valuation
 Report or the Trustee's records shall be revised accordingly and, as so revised, shall be used in making all
 calculations pursuant to this Indenture and notice of any error in the Valuation Report shall be sent as soon as
 practicable by the Issuer to all recipients of such report. If the review by the Independent accountants does not
 resolve the discrepancy, the Trustee, upon receipt of an Officer's certificate of the Portfolio Manager certifying
 that, to the best knowledge of the Portfolio Manager, the information contained in the related Valuation Report
 is correct, shall conform the information it maintains to the Valuation Report received.

                  (c) Failure to Provide Accounting. If the Trustee shall not have received any accounting
        provided for in Section 10.6(b) on the first Business Day after the date on which the accounting is due
        to the Trustee, the Trustee shall notify the Issuer and the Portfolio Manager, and the Portfolio Manager
        shall use all reasonable efforts to cause the accounting to be made by the applicable Payment Date. To
        the extent the Trustee is required to provide any information or reports pursuant to this Section 10.6 as
        a result of the failure of the Issuer (or anyone acting on the Issuer's behalf) to provide the information
        or reports, the Trustee may retain an Independent certified public accountant in connection therewith
        and the reasonable costs incurred by the Trustee for the Independent certified public accountant shall
        be reimbursed pursuant to Section 6.7.

                 (d) Cayman Islands Stock Exchange. So long as any Class of Securities is listed on the
        Cayman Islands Stock Exchange: (i) the Trustee shall communicate to the Cayman Islands Stock
        Exchange the Aggregate Outstanding Amount of each listed Class of Notes following each Payment
        Date and inform the Cayman Islands Stock Exchange if any such Class of Notes did not receive
        scheduled payments of principal or interest on the Payment Date; (ii) the Trustee shall inform the
        Cayman Islands Stock Exchange if the ratings assigned to the Notes or the Class 1 Combination
        Securities are reduced or withdrawn and the information shall be given to the Cayman Islands Stock
        Exchange; and (iii) the Trustee shall inform the Cayman Islands Stock Exchange, in advance, of the
        Note Interest Rate for each such Class, as well as the exact date of the following Payment Date.



 61938v.24

                                                                                                  005168
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 179 of 272 PageID 7961
                                       Filed


                 (e) Quarterly Letter. The Portfolio Manager shall provide a quarterly letter to the recipients
        of the Valuation Report highlighting events occurring during the related quarterly period within 30
        days of the date of the delivery of the Valuation Report.

                 (f) S&P CDO Monitor. On or after the Ramp-Up Completion Date and together with each
        Monthly Report, the Issuer shall provide to S&P a Microsoft Excel File of the S&P Monitor input file
        and, with respect to each Collateral Obligation, the name of the obligor thereon, the CUSIP number
        thereof (if applicable) and the S&P Priority Category thereof.

                 (g) Payments or Transfers from the Payment Account. Each Valuation Report shall
        constitute instructions to the Trustee to withdraw on the related Payment Date from the Payment
        Account and pay or transfer amounts set forth in such Valuation Report in the manner specified and in
        accordance with the priority established in Section 11.1 hereof.

                   (h) NAV Calculation. The Trustee shall forward to the Portfolio Manager, the Preference
        Shares Paying Agent (for forwarding to each Holder of Preference Shares), the Placement Agents, each
        Hedge Counterparty, the Rating Agencies, (if so requested by the Placement Agent) the Repository in
        accordance with Section 14.3(a)(viii) or each Holder of a Security who makes a written request
        therefor, and, upon written request therefor by a Beneficial Owner in the form of Exhibit I certifying
        that it is a Beneficial Owner, the Beneficial Owner (or its designee), any net asset value report with
        respect to the Issuer which the Trustee receives from the asset value calculation agent appointed
        pursuant to Section 10.8(a) hereof.

 Section 10.7.   Release of Collateral.

                 (a) The Trustee shall present Collateral for redemption or payment in full in accordance with
        the terms of the Collateral upon receipt of an Issuer Order. If no Event of Default is continuing, the
        Issuer may, by Issuer Order executed by an Authorized Officer of the Portfolio Manager, delivered to
        the Trustee at least two Business Days before the settlement date for any sale of an obligation
        certifying that the sale of the Collateral is being made in accordance with Sections 12.1 and 12.3 and
        the sale complies with all applicable requirements of Section 12.1, direct the Trustee to release the
        Collateral and, upon receipt of the Issuer Order, the Trustee shall deliver any such Collateral, if in
        physical form, duly endorsed to the broker or purchaser designated in the Issuer Order or otherwise
        cause an appropriate transfer of it to be made, in each case against receipt of the sales price therefor as
        specified by the Portfolio Manager in the Issuer Order. The Trustee may deliver any such Collateral in
        physical form for examination pursuant to a bailee letter.

                  (b) If no Event of Default is continuing, the Trustee shall upon an Issuer Order executed by
        an Authorized Officer of the Portfolio Manager deliver any Pledged Obligation that is set for any
        mandatory call or redemption or payment in full to the appropriate paying agent on or before the date
        set for the call, redemption, or payment, in each case against receipt of its call or redemption price or
        payment in full and provide notice of it to the Portfolio Manager.

                 (c) Upon receiving actual notice of any Offer, the Trustee on behalf of the Issuer shall notify
        the Portfolio Manager of any Collateral Obligation that is subject to a tender offer, voluntary
        redemption, exchange offer, conversion, or other similar action (an "Offer"). If no Event of Default is
        continuing, the Portfolio Manager may direct the Trustee to accept or participate in or decline or refuse
        to participate in the Offer and, in the case of acceptance or participation, to dispose of the Collateral
        Obligation in accordance with the Offer against receipt of payment for it. If the consideration to be
        received by the Issuer for the Collateral Obligation is other than Cash, the consideration must be a
        Collateral Obligation that would be eligible for purchase by the Issuer pursuant to Section 12.2
        assuming for this purpose that the Issuer committed to purchase the same on the date on which the
        Issuer accepts the Offer.



 61938v.24

                                                                                                   005169
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 180 of 272 PageID 7962
                                       Filed


                  (d) Upon disposition by the Trustee of Collateral to any person against receipt of payment
        therefore as provided in any of the foregoing clauses (a), (b), or (c), the Collateral shall be free of the
        lien of this Indenture. The lien shall continue in the proceeds received from the disposition.

                 (e) As provided in Section 10.2(b), the Trustee shall deposit any proceeds received by it from
        the disposition of a Pledged Obligation in the Collection Account, unless simultaneously applied to the
        purchase of additional Collateral Obligations (including any related deposit into the Revolving Reserve
        Account or the Delayed Drawdown Reserve Account or the posting by the Issuer of cash collateral
        with (or for the benefit of) a Synthetic Security Counterparty simultaneously with the Issuer's purchase
        of or entry into a Synthetic Security) or Eligible Investments as permitted under and in accordance with
        the requirements of this Article 10 and Article 12.

                 (f) The Trustee shall, upon receipt of an Issuer Order when no Securities are Outstanding
        and all obligations of the Co-Issuers under this Indenture have been satisfied, as evidenced by an
        Officer's Certificate or an Opinion of Counsel, release any remaining Collateral from the lien of this
        Indenture.

                 (g) The Trustee shall release from the lien of this Indenture any Collateral that is provided
        directly to a Synthetic Securities Counterparty or deposited in a segregated account in accordance with
        Section 10.5. Any Collateral or proceeds received by or redeposited by the Issuer into the Collection
        Account in accordance with Section 10.5 shall again be subject to the lien of this Indenture.

          Any collateral deposited in a segregated account in accordance with Section 10.3(d), (e), and (f) shall
 be subject to the lien of this Indenture for the benefit of the Secured Parties. Any collateral withdrawn by the
 Issuer in accordance with Section 10.3(d), (e), and (f) shall be released from the lien of this Indenture by the
 Trustee to the extent returned to the appropriate counterparty pursuant to Sections 10.3(d), (e), and (f).

 Section 10.8.    Reports by Independent Accountants.

                 (a) At the Closing Date, the Issuer, at the direction of the Portfolio Manager, shall appoint a
        firm of Independent certified public accountants of recognized international reputation for purposes of
        preparing and delivering the reports or certificates of the accountants required by this Indenture.
        Within 30 days of any resignation by the firm, the Issuer, at the direction of the Portfolio Manager,
        shall promptly appoint by Issuer Order delivered to the Trustee and each Rating Agency a successor
        firm that is a firm of Independent certified public accountants of recognized international reputation. If
        the Issuer, at the direction of the Portfolio Manager, fails to appoint a successor to a firm of
        Independent certified public accountants which has resigned within 30 days after the resignation, the
        Trustee, in consultation with the Portfolio Manager, shall promptly appoint a successor firm of
        Independent certified public accountants of recognized international reputation. In addition, the Issuer
        shall appoint an net asset value calculation agent to prepare and deliver to the Trustee a net asset value
        report with respect to the Issuer. The fees of such Independent certified public accountants, the NAV
        calculation agent and their respective successors shall be payable by the Issuer as an Administrative
        Expense.

                 (b) On or before November 30 of each year commencing in 2006, the Issuer shall cause to be
        delivered to the Trustee the Preference Shares Paying Agent (for forwarding to the Holders of
        Preference Shares), the Portfolio Manager or each Noteholder or Holder of Preference Shares upon
        written request therefor, upon written request therefor by a Beneficial Owner in the form of Exhibit I
        certifying that it is a Beneficial Owner, to the Beneficial Owner (or its designee) and each Rating
        Agency a statement from a firm of Independent certified public accountants indicating (i) that the firm
        has reviewed each Valuation Report received since the last review and applicable information from the
        Trustee, (ii) that the calculations within those Valuation Reports have been performed in accordance
        with the applicable provisions of this Indenture (except as otherwise noted in the statement), and



 61938v.24

                                                                                                     005170
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 181 of 272 PageID 7963
                                       Filed


        (iii) the Aggregate Principal Balance of the Collateral Obligations owned by the Issuer as of the
        preceding Determination Date. If a conflict exists between the firm of Independent certified public
        accountants and the Issuer with respect to any matter in this Section 10.7, the determination by that
        firm of Independent public accountants shall be conclusive. The statement shall be in the form of an
        Accountant's Certificate issued to the Issuer, the form of which shall be agreed on by the Portfolio
        Manager on behalf of the Issuer.

                (c) Upon the written request of the Preference Shares Paying Agent or any Holder of
        Preference Shares, the Issuer shall cause the firm of Independent certified public accountants appointed
        pursuant to Section 10.7(a) to provide any Holder of Preference Shares with all information requested
        pursuant to Section 7.17(g) or provide the Issuer with any assistance required in its preparation.

 Section 10.9.    Reports to Rating Agencies.

          In addition to the information and reports specifically required to be provided to each Rating Agency
 pursuant to this Indenture, the Issuer shall provide each Rating Agency with the Accountants' Certificates
 delivered to the Trustee under this Indenture, and such additional information as either Rating Agency may
 from time to time reasonably request. In addition, any notices of restructurings and amendments received by
 the Issuer or the Trustee in connection with the Issuer's ownership of a DIP Loan shall be delivered by the
 Issuer or the Trustee, as the case may be, promptly to the Rating Agencies.

                                                  ARTICLE 11

                                            APPLICATION OF MONIES

 Section 11.1.    Disbursements of Monies from Payment Account.

                 (a) Notwithstanding any other provision in this Indenture, but subject to the other
        subsections of this Section 11.1 and to Section 13.1, on each Payment Date, the Trustee shall disburse
        available amounts from the Payment Account as follows and for application by the Trustee in
        accordance with the following priorities (the "Priority of Payments"):

                      (i) On each Payment Date, Interest Proceeds with respect to the related Due Period
             (other than Interest Proceeds previously used during such Due Period to purchase accrued interest
             in respect of Collateral Obligations or otherwise used as permitted by Section 10.2) shall be
             distributed in the following order of priority:

                          (1) to the payment of any taxes and registration and filing fees owed by the Co-
                 Issuers (without limit) and then to the payment of Administrative Expenses up to the
                 Administrative Expense Cap as follows:

                      FIRST, in the following order of priority,

                           (i)     fees, expenses and indemnities of the Trustee; and then

                           (ii)    fees, expenses and indemnities of the Collateral Administrator; and then

                           (iii)   fees, expenses and indemnities of the Preference Shares Paying Agent; and

                      SECOND, in the following order of priority,

                           (x)     fees and expenses of the Administrator; and then




 61938v.24

                                                                                                005171
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 182 of 272 PageID 7964
                                       Filed


                     (y)      fees and expenses of the Co-Issuers (including fees and expenses of counsel
             and surveillance, credit estimate, and other fees owing to the Rating Agencies) and any other
             person (except the Portfolio Manager) if specifically provided for in this Indenture, and to the
             expenses (but not fees) of the Portfolio Manager if payable under the Management
             Agreement;

                     (2) the excess, if any, of the Administrative Expense Cap over the amounts paid
             pursuant to clause (1) above to deposit into the Expense Reimbursement Account;

                      (3) to the payment to the Portfolio Manager of any accrued and unpaid Senior
             Management Fee then payable; provided, that no such payment shall be made pursuant to this
             clause (3) to the extent that such payment: (x) represents unpaid Senior Management Fee
             deferred by the Portfolio Manager in respect of a prior Payment Date and (ii) would result in
             monies being unavailable to pay the amounts pursuant to clause (5) below in full on such
             Payment Date;

                   (4) to the payment of all amounts due to the Hedge Counterparties under the Hedge
             Agreements (if any) other than any Defaulted Hedge Termination Payments;

                      (5) to the payment of accrued and unpaid interest on the Class A-1 Notes and the
             Class A-2 Notes, and any accrued and unpaid Defaulted Interest on, any Defaulted Interest
             Charge with respect to, the Class A-1 Notes and the Class A-2 Notes (with distributions being
             made to the Holders of the class A-1 Notes and the Class A-2 Notes pro rata based upon the
             amount of accrued and unpaid interest and accrued and unpaid Defaulted Interest owing in
             respect of the Class A-1 Notes and the Class A-2 Notes);

                     (6) to the payment of accrued and unpaid interest on the Class B Notes, and any
             accrued and unpaid Defaulted Interest on, any Defaulted Interest Charge with respect to, the
             Class B Notes;

                      (7) if the Class A/B Coverage Tests are not satisfied on the related Determination
             Date, to the payment of principal of the Class A-1 Notes, the Class A-2 Notes and the Class B
             Notes in the Note Payment Sequence in the amount necessary so that all of the Class A/B
             Coverage Tests would be met on such Determination Date on a pro forma basis after giving
             effect to any payments in reduction of the principal of Notes made through this clause, or until
             paid in full (Interest Proceeds to be applied pursuant to this clause (7) before the application of
             any Principal Proceeds pursuant to Section 11.1(a)(ii)(1) on the current Payment Date);

                     (8) First, to the payment of accrued and unpaid interest on the Class C Notes
             (excluding Class C Deferred Interest, but including interest accrued for the preceding Interest
             Period on Class C Deferred Interest) and Second, to the payment of Class C Deferred Interest;

                      (9) if the Class C Coverage Tests are not satisfied on the related Determination Date,
             to the payment of principal of the Class A Notes, the Class B Notes and the Class C Notes in
             the Note Payment Sequence, in each case in the amount necessary so that all of the Class C
             Coverage Tests would be met on such Determination Date on a pro forma basis after giving
             effect to any payments in reduction of the principal of Notes made through this clause, or until
             paid in full (Interest Proceeds to be applied pursuant to this clause (9) before the application of
             any Principal Proceeds pursuant to Section 11.1(a)(ii)(2) on the current Payment Date);

                     (10) First, to the payment of accrued and unpaid interest on the Class D Notes
             (excluding Class D Deferred Interest but including interest accrued for the preceding Interest
             Period on Class D Deferred Interest) and Second, to the payment of Class D Deferred Interest;



 61938v.24

                                                                                               005172
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 183 of 272 PageID 7965
                                       Filed


                           (11) if the Class D Coverage Tests are not satisfied on the related Determination
                  Date, to the payment of principal of the Class D Notes in the amount necessary so that all of
                  the Class D Coverage Tests would be met on such Determination Date on a pro forma basis
                  after giving effect to any payments in reduction of the principal of Notes made through this
                  clause, or until paid in full, or if a Rating Confirmation Failure exists on the Payment Date, to
                  the payment of principal of the Class A-1 Notes, Class A-2 Notes, the Class B Notes, the Class
                  C Notes and the Class D Notes in the Note Payment Sequence, in each case in the amount
                  necessary so that a Rating Confirmation is obtained, or until paid in full (Interest Proceeds to
                  be applied pursuant to this clause (11) before the application of any Principal Proceeds
                  pursuant to Section 11.1(a)(ii)(3) on the current Payment Date);

                           (12) to deposit in the Collection Account as Principal Proceeds amounts representing
                  Principal Proceeds previously used to pay amounts referred to in clauses (1) and (3) through
                  (6) above and not previously restored to the Collection Account or, if not restored to the
                  Collection Account, used to purchase Collateral Obligations;

                           (13) if the Reinvestment Overcollateralization Test is not satisfied on the related
                  Determination Date, for deposit to the Collection Account as Principal Proceeds the lesser of
                  (i) 50% of the remaining Interest Proceeds available after the payments pursuant to clause (12)
                  above and (ii) the amount necessary to cause the Reinvestment Overcollateralization Test to
                  be satisfied as of such Determination Date, after application of funds pursuant to Section
                  11.1(a)(ii)(1) on the current Payment Date;

                          (14) to the payment of any remaining Administrative Expenses not paid under clause
                  (1) above in the respective priorities specified in clause (1);

                            (15) to the payment First, to the Portfolio Manager of accrued and unpaid
                  Subordinated Management Fee then due and payable and Second, to each Holder of Securities
                  entitled thereto, the applicable Extension Bonus Payment pursuant to, and in accordance with,
                  Section 2.4(g);

                             (16) to the payment of any Defaulted Hedge Termination Payments;

                           (17) to the Preference Shares Paying Agent, on behalf of the Issuer, for deposit into
                  the Preference Shares Distribution Account for payment to the Holders of the Preference
                  Shares until the Holders of the Preference Shares have realized a Preference Share Internal
                  Rate of Return of 15.0%;

                          (18) to the payment to the Portfolio Manager of the Incentive Management Fee, if
                  applicable; and

                           (19) any remaining Interest Proceeds, to the Preference Shares Paying Agent, on
                  behalf of the Issuer, for deposit into the Preference Shares Distribution Account for payment
                  to the Holders of the Preference Shares.

                      (ii)   On each Payment Date, Principal Proceeds with respect to the related Due Period
             other than:

                            (A)     Principal Proceeds previously reinvested in Collateral Obligations (including
                   any related deposit into the Revolving Reserve Account or the Delayed Drawdown Reserve
                   Account or the posting by the Issuer of cash collateral with (or for the benefit of) a Synthetic
                   Security Counterparty simultaneously with the Issuer's purchase of or entry into a Synthetic
                   Security) or otherwise used as permitted by Section 10.2,



 61938v.24

                                                                                                  005173
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 184 of 272 PageID 7966
                                       Filed


                            (B)     Principal Proceeds on deposit in the Revolving Reserve Account, the
                   Delayed Drawdown Reserve Account, the Synthetic Security Collateral Account, or the
                   Securities Lending Account, and

                            (C)      Principal Proceeds on deposit in the Collection Account in an aggregate
                   amount equal to the agreed Purchase Prices for Collateral Obligations with respect to which
                   the Issuer has entered into a commitment before the end of the Due Period for their purchase,
                   but has not settled the purchase by the end of the Due Period,

 shall be distributed in the following order of priority:

                           (1) (x) first, to the payment of the amounts referred to in clauses (1) and (3) through
                  (6) of Section 11.1(a)(i) (and in the same manner and order of priority) to the extent not
                  previously paid in full thereunder and (y) second, to the payment of amounts referred to in
                  clause (7) of Section 11.1(a)(i) to the extent not previously paid in full thereunder and to the
                  extent necessary to cause the Class A/B Overcollateralization Test to be met as of the related
                  Determination Date on a pro forma basis after giving effect to any payments made through
                  this clause (1), or until such amounts are paid in full;

                           (2) to the payment of the amounts referred to in clause (9) of Section 11.1(a)(i) to the
                  extent not previously paid in full thereunder and to the extent necessary to cause the Class C
                  Coverage Tests to be met as of the related Determination Date on a pro forma basis after
                  giving effect to any payments made through this clause (2), or until such amounts are paid in
                  full;

                           (3) if the Class D Coverage Tests are not satisfied on the related Determination Date,
                  to the payment of principal of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes,
                  the Class C Notes and the Class D Notes in the Note Payment Sequence, in each case in the
                  amount necessary, after application of the amounts referred to in clause (11) of Section
                  11.1(a)(i)(11) so that all of the Class D Coverage Tests would be met on such Determination
                  Date on a pro forma basis after giving effect to any payments in reduction of the principal of
                  Notes made through this clause (3), or until paid in full;

                           (4) if a Rating Confirmation Failure exists on the Payment Date, to the payment of
                  principal of the Notes in the Note Payment Sequence in an amount necessary to obtain a
                  Rating Confirmation, or until paid in full;

                           (5)

                                      (A)       if the Payment Date is a Redemption Date in the following order of
                            priority: (i) to the payment in the Note Payment Sequence of the Redemption Prices
                            of all of the Notes to be redeemed, (ii) to the payment of the amounts referred to in
                            clauses (14) through (18) of Section 11.1(a)(i) (and in the same manner and order of
                            priority) to the extent not previously paid in full thereunder and (iii) to the Preference
                            Shares Paying Agent, on behalf of the Issuer, for deposit into the Preference Shares
                            Distribution Account for payment to the Holders of the Preference Shares of the
                            Redemption Price of any Preference Shares to be redeemed; and

                                     (B)     if the Payment Date is a Special Redemption Date, to the payment
                            in the Note Payment Sequence of principal of the Notes in an aggregate amount
                            equal to the Special Redemption Amount, in each case until paid in full;




 61938v.24

                                                                                                     005174
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 185 of 272 PageID 7967
                                       Filed


                         (6) during the Reinvestment Period, all remaining Principal Proceeds to the
                acquisition of additional Collateral Obligations in accordance with the provisions of Section
                7.19 and Article 12 (and, until so applied (including any related deposit into the Revolving
                Reserve Account or the Delayed Drawdown Reserve Account or the posting by the Issuer of
                cash collateral with (or for the benefit of) a Synthetic Security Counterparty simultaneously
                with the Issuer's purchase of or entry into a Synthetic Security), to be deposited in the
                Collection Account as Principal Proceeds);

                         (7) after the Reinvestment Period, (i) first, at the discretion of the Portfolio Manager
                (with respect to Unscheduled Principal Payments and Sale Proceeds from the sale of Credit
                Improved Obligations) to the purchase or funding of substitute Collateral Obligations in
                accordance with the Eligibility Criteria and the applicable provisions of this Indenture when
                appropriate Collateral Obligations are available, and until such time, to the Collection Account
                for the purchase of Eligible Investments; and (ii) second, to the payment in the Note Payment
                Sequence of principal of the Class A-1 Notes, the Class A-2 Notes and the Class B Notes until
                paid in full;

                         (8) after the Reinvestment Period, to the payment of the amounts referred to in
                clause (8) of Section 11.1(a)(i) to the extent not previously paid in full thereunder;

                         (9) after the Reinvestment Period, to the payment of principal of the Class C Notes
                until paid in full;

                         (10) after the Reinvestment Period, to the payment of the amounts referred to in
                clause (10) of Section 11.1(a)(i) to the extent not previously paid in full thereunder;

                         (11) after the Reinvestment Period, to the payment of principal of the Class D Notes
                until paid in full;

                         (12) after the Reinvestment Period and to the extent not previously paid in full under
                clause (4) above, to the payment of the amounts referred to in clauses (14) through (16) of
                Section 11.1(a)(i) (and in the same manner and order of priority) to the extent not previously
                paid in full thereunder;

                         (13) after giving effect to payments pursuant to clause (17) of Section 11.1(a)(i) and
                clause 5(A) above, to the Preference Shares Paying Agent, on behalf of the Issuer, for deposit
                into the Preference Shares Distribution Account for payment to the Holders of the Preference
                Shares until the Holders of the Preference Shares have realized a Preference Share Internal
                Rate of Return of 15.0%;

                        (14) after the Reinvestment Period, to the payment to the Portfolio Manager of the
                Incentive Management Fee, if applicable; and

                         (15) after the Reinvestment Period, to the Preference Shares Paying Agent, on behalf
                of the Issuer, for deposit into the Preference Shares Distribution Account for payment to the
                Holders of the Preference Shares.

                  The calculation on any Coverage Test on any Measurement Date shall be made by giving
         effect to all payments to be made pursuant to all subclauses of the Priority of Payments as applicable,
         payable on the Payment Date following such Measurement Date. In addition no Principal Proceeds
         will be used to pay a subordinated Class on a Payment Date if, after giving effect to such payment,
         any Coverage Test of a more senior Class of Notes is failing on such Payment Date or would fail as a
         result of such application of the Principal Proceeds on such Payment Date.



 61938v.24

                                                                                                 005175
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 186 of 272 PageID 7968
                                       Filed


                 (b) If on any Payment Date the amount available in the Payment Account is insufficient to
        make the full amount of the disbursements required by the Valuation Report, the Trustee shall make
        the disbursements called for in the order and according to the priority under Section 11.1(a), subject to
        Section 13.1, to the extent funds are available therefor.

                 (c) The Trustee shall remit funds to pay Administrative Expenses of the Issuer or the Co-
        Issuer in accordance with Section 11.1(a), to the extent available, to the Issuer, the Co-Issuer as
        directed and designated in an Issuer Order (which may be in the form of standing instructions)
        delivered to the Trustee no later than the Business Day before each Payment Date.

                 (d) If the Hedge Counterparty defaults in the payment of its obligations to the Issuer under
        the respective Hedge Agreements on the date on which any payment is due thereunder, the Trustee
        shall make a demand on the Hedge Counterparty, or any guarantor, if applicable, demanding payment
        by 12:30 p.m., New York time, on that date. The Trustee shall give notice to the Noteholders, the
        Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares), the Portfolio
        Manager and each Rating Agency upon the continuing failure by the Hedge Counterparty to perform
        its obligations during the two Business Days following a demand made by the Trustee on, the Hedge
        Counterparty, and shall take the action with respect to the continuing failure as directed by the
        Portfolio Manager unless an Event of Default has occurred and is continuing in which case direction is
        to be taken pursuant to Section 5.13.

                 (e) Except as otherwise expressly provided in Section 11.1(a) above, if on any Payment
        Date, the amount available in the Payment Account from amounts received in the related Due Period is
        insufficient to make the full amount of the disbursements required by any numbered or lettered
        paragraph or clause of Section 11.1(a) to different persons, the Trustee shall make the disbursements
        called for by the paragraph or clause ratably in accordance with the respective amounts of the
        disbursements then payable, subject to Section 13.1, to the extent funds are available therefor.

                 (f) On each Payment Date on which distributions are made in respect of the Class C Notes, a
        portion of such payment will be allocated to the Class 1 Combination Securities in the proportion that
        the Aggregate Outstanding Amount of the Class 1 Note Component bears to the Aggregate
        Outstanding Amount of the Class C Notes. On each Payment Date on which distributions are made in
        respect of the Preference Shares, a portion of such payment will be allocated to the Combination
        Securities in the proportion that the aggregate Face Amount of the relevant Preference Share
        Component bears to the aggregate Face Amount of the Preference Shares.

 Section 11.2.    Class 2 Component Distributions

                (a) On the Business Day immediately following any Business Day that proceeds from the
        Class 2 Bond are deposited in the Class 2 Component Account as a result of the maturity of such Class
        2 Bond or upon the early liquidation of such Class 2 Bond as a result of an Event of Default pursuant to
        Section 5.1(b) (the "Class 2 Component Payment Date"), the Trustee shall disburse the proceeds from
        the maturity or liquidation of the Class 2 Bond on deposit in the Class 2 Component Account to the
        Holders of the Class 2 Combination Securities, pro rata based on their share of the Class 2
        Combination Security Rated Balance in accordance with subclause (b) below.

                (b) On each Class 2 Component Payment Date, the Trustee shall disburse available amounts
        from the Class 2 Component Account as follows:

                     (i) if such Class 2 Component Payment Date occurs prior to a Redemption Date on
             which the Preference Shares relating to the Preference Share Component have been redeemed in
             whole, to the Holders of the Class 2 Combination Securities, pro rata based on their share of the
             Class 2 Combination Security Rated Balance; and



 61938v.24

                                                                                                  005176
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 187 of 272 PageID 7969
                                       Filed


                      (ii) if such Class 2 Component Payment Date occurs after a Redemption Date on which
             the Preference Shares relating to the Preference Share Component have been redeemed in whole,

                          (A)      FIRST, to the payment of any taxes and registration and filing fees owed by
                  the Co-Issuers (without limit) and then to the payment of any accrued and unpaid
                  Administrative Expenses; and

                          (B)      SECOND, to the Holders of the Class 2 Combination Securities, pro rata
                  based on their share of the Class 2 Combination Security Rated Balance.

                (c) In the event that the Class 2 Component Payment Date occurs prior to a Redemption Date
        on which the Preference Shares relating to the Preference Share Component have been redeemed in
        whole, immediately following such Class 2 Component Payment Date, the Preference Share
        Component of the Class 2 Combination Securities shall be exchanged (and the Holder of such Class 2
        Combination Securities shall be deemed to have requested such exchange without any action or request
        by such Holder) for the Preference Shares underlying such Preference Share Component in accordance
        with Section 2.6(g)(iii).

                                                   ARTICLE 12

                                      SALE OF COLLATERAL OBLIGATIONS;
                                    PURCHASE OF COLLATERAL OBLIGATIONS

 Section 12.1.    Sales of Collateral Obligations.

          Subject to the satisfaction of the conditions specified in Section 10.6, Section 12.1 and Section 12.3
 and if no Event of Default is continuing as evidenced by an Officer's Certificate of the Portfolio Manager
 provided to the Trustee, the Issuer may, at the direction of the Portfolio Manager, direct the Trustee to sell any
 Collateral Obligation or Workout Asset if the Portfolio Manager certifies to the Trustee that the sale meets the
 requirements of any one of paragraphs (a) through (i) of this Section 12.1. If the Issuer sells any Collateral
 Obligation or Workout Asset during the Reinvestment Period, the proceeds shall be reinvested in accordance
 with Section 12.2.

                 (a) Credit Risk Obligations. At the direction of the Portfolio Manager, the Issuer may direct
        the Trustee to sell any Credit Risk Obligation at any time during or after the Reinvestment Period
        without restriction and the Trustee shall sell the Credit Risk Obligation in accordance with such
        direction. Following any sale of a Credit Risk Obligation pursuant to this Section 12.1(a), at the
        direction of the Portfolio Manager during the Reinvestment Period, the Issuer shall use commercially
        reasonable efforts to purchase additional Collateral Obligations (to the extent the purchase is in the best
        interest of the Issuer) with an Aggregate Principal Balance at least equal to the Sale Proceeds received
        by the Issuer with respect to the Collateral Obligation sold. For this purpose, the Principal Balance of
        any Revolving Loan or Delayed Drawdown Loan shall only include its funded amount.

                 (b) Credit Improved Obligations. At the direction of the Portfolio Manager, the Issuer may
        direct the Trustee to sell any Credit Improved Obligation if either:

                      (i) during the Reinvestment Period, the Portfolio Manager believes before the sale that it
             will be able to cause the Issuer to reinvest its Sale Proceeds, in compliance with the Eligibility
             Criteria, in one or more additional Collateral Obligations with an Aggregate Principal Balance at
             least equal to the Investment Criteria Adjusted Balance of the Credit Improved Obligation by the
             end of the immediately succeeding Due Period (for this purpose, the Principal Balance of any
             Revolving Loan or Delayed Drawdown Loan shall only include its funded amount and Principal




 61938v.24

                                                                                                   005177
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 188 of 272 PageID 7970
                                       Filed


             Balance shall include the principal balance of Collateral Obligations in which the Trustee does not
             have a first priority perfected security interest); or

                      (ii) after the Reinvestment Period, the Sale Proceeds received in respect of the Credit
             Improved Obligation are at least equal to its Investment Criteria Adjusted Balance. For this
             purpose, the Principal Balance of any Revolving Loan or Delayed Drawdown Loan shall only
             include its funded amount and Principal Balance shall include the principal balance of Collateral
             Obligations in which the Trustee does not have a first priority perfected security interest;

 and the Trustee shall sell the Credit Improved Obligation in accordance with such direction. Notwithstanding
 the foregoing provisions of this clause (b), the Portfolio Manager may not direct the sale of a Credit Improved
 Obligation during the period from and after notice of a removal or resignation of the Portfolio Manager has
 been delivered in accordance with the Management Agreement and until a successor portfolio manager has
 been appointed pursuant to the Management Agreement and has agreed in writing to assume all of the
 Portfolio Manager's duties and obligations pursuant to the Management Agreement and this Indenture.

                  (c) Non-Performing Collateral Obligations and Current-Pay Obligations. At the direction
        of the Portfolio Manager, the Issuer may direct the Trustee to sell any Non-Performing Collateral
        Obligation or Current-Pay Obligation at any time during or after the Reinvestment Period without
        restriction and the Trustee shall sell the Non-Performing Collateral Obligation or Current-Pay
        Obligation in accordance with such direction. Non-Performing Collateral Obligations may be sold
        regardless of price; provided that, the Principal Balance of any Collateral Obligation purchased with
        proceeds of any Current-Pay Obligation shall equal or exceed the Principal Balance of such Current-
        Pay Obligation that was sold.

                 (d) Non-qualifying Collateral Obligations. At the direction of the Portfolio Manager, the
        Issuer may direct the Trustee to sell any obligation that at the time of acquisition, conversion, or
        exchange does not satisfy the requirements of a Collateral Obligation at any time during or after the
        Reinvestment Period without restriction and the Trustee shall sell that obligation in accordance with
        such direction.

                (e) Withholding Tax Sales. At the direction of the Portfolio Manager, the Issuer may direct
        the Trustee to sell any Collateral Obligation subject to withholding tax at any time during or after the
        Reinvestment Period without restriction and the Trustee shall sell the Collateral Obligation in
        accordance with such direction.

                  (f) Optional Redemption. After the Issuer has notified the Trustee of an Optional
        Redemption of the Notes in accordance with Article 9, at the direction of the Portfolio Manager, the
        Issuer shall direct the Trustee to sell all or a portion of the Collateral Obligations as contemplated
        therein if (i) the requirements of Article 9 are satisfied and (ii) the Independent certified public
        accountants appointed pursuant to Section 10.7 have confirmed the calculations contained in any
        required certificate furnished by the Portfolio Manager pursuant to Section 9.3(c). After a Majority of
        the Preference Shares have directed an Optional Redemption of the Preference Shares in accordance
        with Section 9.2(b), at the direction of the Portfolio Manager, the Issuer shall direct the Trustee to sell
        all of the remaining Collateral Obligations (in the case of an Optional Redemption pursuant to Section
        9.2(b)(i)) or a portion of the remaining Collateral Obligations in accordance with the unanimous
        directions of Holders of the Preference Shares (in the case of an Optional Redemption pursuant to
        Section 9.2(b)(ii)) and the Trustee shall sell the remaining Collateral Obligations in accordance with
        such direction.

                 (g) Rating Confirmation Failure. After the Portfolio Manager has received notice of a
        Rating Confirmation Failure and if available Interest Proceeds and Principal Proceeds are insufficient
        to effect the redemption of the Notes at par on any subsequent Payment Date in accordance with the



 61938v.24

                                                                                                   005178
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 189 of 272 PageID 7971
                                       Filed


        Priority of Payments as and to the extent necessary for each of Moody's and S&P to confirm the Initial
        Ratings assigned by it on the Closing Date to the Notes, the Issuer may, at the direction of the Portfolio
        Manager, direct the Trustee to sell Collateral Obligations as contemplated in Section 9.1 and the
        Trustee shall sell the Collateral Obligations in accordance with such direction.

                 (h) Discretionary Sales. At the direction of the Portfolio Manager, the Issuer may direct the
        Trustee to sell any Collateral Obligation:

                       (i) at any time on or before the Ramp-Up Completion Date (without regard to any
             restriction specified in clause (ii) below); and

                     (ii)   at any time after the Ramp-Up Completion Date if:

                           (A)       after giving effect to the sale and the sale of any other Collateral Obligations
                  whose sale is pending, the Aggregate Principal Balance of all Collateral Obligations sold
                  pursuant to this Section 12.1(h)(ii) (in each case determined as of the date the direction to sell
                  is given) is not greater than 20% of the Maximum Investment Amount as of January 1 of such
                  calendar year (or, for the first calendar year, as of the Ramp-Up Completion Date); and

                           (B)       during the Reinvestment Period the Portfolio Manager believes before the
                  sale that it will be able to cause the Issuer within 30 days thereafter to reinvest or commit to
                  reinvest its Sale Proceeds, in compliance with the Eligibility Criteria, in one or more
                  additional Collateral Obligations with an Aggregate Principal Balance at least equal to the
                  Investment Criteria Adjusted Balance of the Collateral Obligation (for this purpose, the
                  Principal Balance of any Revolving Loan or Delayed Drawdown Loan shall only include its
                  funded amount and Principal Balance shall include the principal balance of Collateral
                  Obligations in which the Trustee does not have a first priority perfected security interest);

 and the Trustee shall sell the Collateral Obligations in accordance with such direction. However, if the rating
 by Moody's of any of the Class A-1 Notes or the Class A-2 Notes is one or more rating sub-categories below
 the Initial Rating of the Class A-1 Notes or the Class A-2 Notes or has been withdrawn or the rating by
 Moody's of the Class B Notes, the Class C Notes or the Class D Notes is two or more rating sub-categories
 below the Initial Rating of the Class B Notes, the Class C Notes or the Class D Notes has been withdrawn, the
 Issuer shall not instruct the Trustee to sell any Collateral Obligations pursuant to this Section 12.1(h). This
 restriction may be waived by written consent of a Majority of the Controlling Class. For the purposes of this
 subsection (h), any withdrawal or reduction in rating shall not restrict the sale of any Collateral Obligations
 pursuant to this subsection (h) if after the withdrawal or reduction Moody's has upgraded the reduced or
 withdrawn rating to at least the Initial Rating in the case of the Class A-1 Notes or the Class A-2 Notes or to
 only one subcategory below their Initial Rating in the case of the Class B Notes, the Class C Notes and the
 Class D Notes. Notwithstanding the foregoing provisions of this clause (h), the Portfolio Manager may not
 direct the sale of a Credit Improved Obligation during the period from and after notice of a removal or
 resignation of the Portfolio Manager has been delivered in accordance with the Management Agreement and
 until a successor portfolio manager has been appointed pursuant to the Management Agreement and has agreed
 in writing to assume all of the Portfolio Manager's duties and obligations pursuant to the Management
 Agreement and this Indenture.

         For the purposes of determining the percentage of Collateral Obligations sold during any period in
 Section 12.1(h)(ii):

                     (i)    the amount of any Collateral Obligation sold shall be reduced:

                           (A)      to the extent of any purchases of Collateral Obligations of the same obligor
                  (that are pari passu with the sold Collateral Obligation) occurring within 30 Business Days of



 61938v.24

                                                                                                    005179
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 190 of 272 PageID 7972
                                       Filed


                  the sale (determined based on the date of any relevant trade confirmation or commitment
                  letter) (but only for so long as (x) the Collateral Obligations purchased have not been
                  downgraded by any of the Rating Agencies during the 30 Business Day period, (y) the
                  Collateral Obligations have not been purchased from the Portfolio Manager or any of its
                  Affiliates acting, in each case, as principal or from any funds or accounts advised or managed
                  by the Portfolio Manager or any of its Affiliates, and (z) the purchase price of each Notes
                  purchased Collateral Obligation must not exceed the sale price of the sold Collateral
                  Obligation), and

                           (B)     to the extent of any purchases of Collateral Obligations permitted pursuant
                  to Section 12.2(c); and

                      (ii) any Synthetic Security based upon or relating to a senior secured index investment
             providing non-leveraged credit exposure to a basket of credit default swaps referencing a
             diversified group of Reference Obligations, with respect to which the principal or notional amount
             of the credit exposure to any single Reference Obligation does not increase over time that is
             invested into a substantially similar Synthetic Security but with a later maturity shall be treated as
             having been sold.

                  (i) Workout Assets. At the direction of the Portfolio Manager, the Issuer may direct the
        Trustee to sell any Workout Asset at any time during or after the Reinvestment Period without
        restriction and regardless of price and the Trustee shall sell the Workout Assets in accordance with
        such direction.

 Section 12.2.    Purchase of Collateral Obligations.

                 (a) On any date during the Reinvestment Period (and, in respect of Principal Proceeds
        constituting Unscheduled Principal Payments and Sale Proceeds from Credit Improved Obligations, on
        any date after the Reinvestment Period), so long as no Event of Default is continuing, at the direction
        of the Portfolio Manager, the Issuer may direct the Trustee to invest or reinvest Principal Proceeds
        (together with Interest Proceeds, but only to the extent used to pay for accrued interest on Collateral
        Obligations) in Collateral Obligations (including any related deposit into the Revolving Reserve
        Account or the Delayed Drawdown Reserve Account or the posting by the Issuer of cash collateral
        with (or for the benefit of) a Synthetic Security Counterparty simultaneously with the Issuer's purchase
        of or entry into a Synthetic Security) if the Portfolio Manager certifies to the Trustee that, to the best
        knowledge of the Portfolio Manager, the conditions specified in this Section 12.2 and Section 12.3 are
        met.

                 (b) Eligibility Criteria. No obligations may be purchased unless each of the conditions in the
        following clauses (i) through (xii) (the "Eligibility Criteria") is satisfied as evidenced by a certificate of
        the Portfolio Manager as of the date the Issuer commits to make the purchase, in each case after giving
        effect to the purchase and all other purchases and sales previously or simultaneously committed to:

                     (i)    the obligation is a Collateral Obligation;

                     (ii)   for any date occurring during the Reinvestment Period:

                           (A)      each Overcollateralization Test is satisfied and, if the commitment is made
                  on or after the second Payment Date, each Interest Coverage Test is satisfied, or

                            (B)     if any such Coverage Test is not satisfied, both:

                                    (1) the extent of satisfaction of such Coverage Test is not reduced, and



 61938v.24

                                                                                                     005180
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 191 of 272 PageID 7973
                                       Filed


                                     (2) the Collateral Obligation is being purchased with Principal Proceeds
                            other than:

                                             (x)      Principal Proceeds received in respect of a Defaulted
                                     Collateral Obligation, or

                                              (y)     Principal Proceeds received in respect of a Workout Asset
                                     that has been received in exchange for a Defaulted Collateral Obligation;

                       (iii) for any date occurring during the Reinvestment Period, the Diversity Test is satisfied
             or, if not satisfied, the extent of satisfaction is not reduced;

                     (iv) for any date occurring during the Reinvestment Period, the Weighted Average Rating
             Factor Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                       (v) for any date occurring during the Reinvestment Period, each of the limits in the
             definition of "Concentration Limitations" is satisfied or, if any such limit is not satisfied, the extent
             of satisfaction is not reduced;

                     (vi) for any date occurring during the Reinvestment Period, the Weighted Average
             Spread Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                    (vii) for any date occurring during the Reinvestment Period, the Weighted Average Fixed
             Rate Coupon Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                      (viii) for any date occurring during the Reinvestment Period, the Weighted Average Life
             Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                    (ix) for any date occurring during the Reinvestment Period, the Weighted Average
             Moody's Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                    (x) for any date occurring during the Reinvestment Period, the Weighted Average S&P
             Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

                       (xi) for any date occurring during the Reinvestment Period, the S&P CDO Monitor Test
             is satisfied or, if not satisfied, the extent of satisfaction is not reduced; provided, however, that this
             Eligibility Criterion (xi) shall not apply either to reinvestment of the proceeds from the sale of a
             Credit Risk Obligation, Non-Performing Collateral Obligation or Workout Asset or to the
             reinvestment of Principal Proceeds in respect of Defaulted Collateral Obligations; and

                      (xii) for any date occurring after the Reinvestment Period:

                            (A)      each Coverage Test is satisfied and the extent of satisfaction is not reduced;

                            (B)      each Collateral Quality Test is maintained or improved;

                            (C)      each Concentration Limitation is maintained or improved;

                           (D)      the maturity date of such Collateral Obligation will occur on or prior to the
                   Stated Maturity of the Notes and the Weighted Average Life Test is satisfied;

                           (E)      the S&P Rating of such Collateral Obligation is at least equal to the S&P
                   Rating of the Collateral Obligation being the source of the Unscheduled Principal Payments



 61938v.24

                                                                                                       005181
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 192 of 272 PageID 7974
                                       Filed


                 or of the Credit Improved Obligation being the source of Sale Proceeds, as applicable; and

                         (F)      the aggregate Principal Balance of Collateral Obligations to be purchased in
                 connection with such sale must be no less than the aggregate Principal Balance of the
                 Collateral Obligations sold or prepaid.

                 (c) Certain Permitted Exchanges.

                  The Issuer may, at the direction of the Portfolio Manager, exchange a Collateral Obligation
         for another Collateral Obligation in an A/B Exchange.

                 (d) Certification by Portfolio Manager. Not later than the Business Day preceding the
        settlement date for any Collateral Obligation purchased after the Closing Date (but in any event no later
        than the release of Cash for the Purchase Price of the purchase), the Portfolio Manager shall deliver to
        the Trustee an Officer's certificate of the Portfolio Manager certifying that, to the best knowledge of the
        Portfolio Manager, the purchase complies with this Section 12.2 and with Section 12.3 (determined as
        of the date that the Issuer commits to make the purchase).

                (e) Investment in Eligible Investments. Cash on deposit in the Collection Account may be
        invested at any time in Eligible Investments in accordance with Section 10.4(a) pending investment in
        Collateral Obligations.

 Section 12.3.   Conditions Applicable to All Sale and Purchase Transactions.

                 (a) Any sale or purchase by the Issuer of a Collateral Obligation shall be conducted on an
        arm's length basis and, if effected with the Portfolio Manager or a person Affiliated with the Portfolio
        Manager or any fund or account for which the Portfolio Manager or an Affiliate of the Portfolio
        Manager acts as investment adviser, shall be effected in accordance with the requirements of Section 5
        of the Management Agreement on terms no less favorable to the Issuer than would be the case if the
        person were not so Affiliated. The Trustee shall have no responsibility to oversee compliance with this
        clause (a) by the other parties.

                (b) Upon any acquisition of any Collateral Obligation, all of the Issuer's interest in the
        Collateral Obligation shall be Granted to the Trustee pursuant to this Indenture.

 Section 12.4.   Certain Determinations Relating to Collateral Obligations.

                 (a) Notwithstanding anything to the contrary contained in this Indenture, solely for the
        purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio Manager
        on behalf of the Issuer shall be deemed to have purchased any Collateral Obligations as of the date on
        which the Issuer delivers to the Trustee a contract to purchase, a commitment letter, a confirmation or a
        due bill for such Collateral Obligation, in each case entitling the Issuer (or the Trustee as assignee
        thereof) to receive such Collateral Obligations and, in such event, the Issuer shall be deemed to have
        acquired, granted or delivered, as the case may be, such Collateral Obligations on such date.
        Notwithstanding anything to the contrary in this Indenture, any certifications or other documents
        required to be delivered by the Portfolio Manager or the Issuer in connection with the purchase or sale
        of Collateral during the Reinvestment Period may be delivered by the Issuer or the Portfolio Manager
        on the settlement date for such Collateral even if such date occurs after the Reinvestment Period.

                 (b) Notwithstanding anything to the contrary contained in this Indenture, solely for the
        purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Portfolio Manager
        on behalf of the Issuer shall be deemed to have sold any Collateral Obligations as of the date on which
        the Issuer delivers to the Trustee a contract to sell, a commitment letter, a confirmation or a due bill for



 61938v.24

                                                                                                   005182
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 193 of 272 PageID 7975
                                       Filed


        such Collateral Obligation, in each case entitling the Issuer (or the Trustee as assignee thereof) to sell,
        and requiring the purchaser to purchase, such Collateral Obligations and, in such event, the Issuer shall
        be deemed to have sold such Collateral Obligations on such date.

                 (c) Under the circumstances described in subsections (a) and (b) above, if the transaction
        contemplated by the contract, commitment letter, confirmation or due bill referred to therein does not
        settle on or before the 60th day following the scheduled settlement date (the "Deadline"), the deemed
        purchase or sale shall be deemed not to have occurred; provided, however, that the Portfolio Manager
        shall have the right to extend the Deadline for an additional period (not to exceed an additional 60
        days) by notice to the Trustee, which notice shall include the Portfolio Manager's certification to the
        effect that the Portfolio Manager believes that the settlement shall occur on or before the extended
        Deadline.

                (d) Scheduled distributions with respect to any Pledged Collateral Obligation shall be
        determined in accordance with the applicable provisions of this Indenture.

                                                        ARTICLE 13

                                               NOTEHOLDERS' RELATIONS

 Section 13.1.   Subordination.

                 (a) With respect to each Class of Notes and the Preference Shares, the Classes of Notes and
        the Preference Shares that are Priority Classes and Junior Classes are as follows:

                            Class                       Junior Classes                    Priority Classes
                         Class A-1                  B, C, D, Preference                         None
                                                          Shares
                         Class A-2                  B, C, D, Preference                      Class A-1
                                                          Shares
                           Class B                    C, D, Preference                Class A-1, Class A-2
                                                          Shares
                           Class C                 D, Preference Shares              Class A-1, Class A-2, B
                           Class D                   Preference Shares             Class A-1, Class A-2, B, C
                                                                                      Class A-1, Class A-2,
                     Preference Shares                      None*
                                                                                             B, C, D
                 __________________
                 * The Preference Shares will be entitled to certain residual cashflow after payment of senior obligations in
                 accordance with the Priority of Payments.

                 (b) Anything in this Indenture or the Notes to the contrary notwithstanding, the Holders of
        each Class of Notes that is a Junior Class agree for the benefit of the Holders of the Notes of each
        Priority Class with respect to the Junior Class that the Junior Class shall be subordinate and junior to
        the Notes of each Priority Class to the extent and in the manner provided in this Indenture. The Class 1
        Note Components of a Class rank pari passu with the Notes of that Class. If any Event of Default has
        not been cured or waived and acceleration occurs and is continuing in accordance with Article 5, each
        Priority Class of Notes shall be paid in full in Cash or, to the extent a Majority of the Class consents,
        other than in Cash, before any further payment or distribution is made on account of any Junior Class
        of Notes with respect to the Priority Class. The Holders of each Junior Class of Notes agree, for the
        benefit of the Holders of the Notes of each Priority Class in respect of the Junior Class, not to cause the


 61938v.24

                                                                                                                  005183
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 194 of 272 PageID 7976
                                       Filed


        filing of a petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to them amounts
        due to the Junior Class, of the Notes or each Class of Notes, as the case may be, or under this Indenture
        until the payment in full of the Priority Classes or all the Classes, as the case may be, and not before
        one year and a day, or if longer, the applicable preference period then in effect, has elapsed since the
        payment.

                 (c) If, notwithstanding the provisions of this Indenture, any Holder of Notes of any Junior
        Class has received any payment or distribution in respect of the Notes contrary to the provisions of this
        Indenture, then, until each Priority Class with respect to the Junior Class of Notes or each Class of
        Notes, as the case may be, has been paid in full in Cash or, to the extent a Majority of the Priority Class
        or the Class, as the case may be, consents, other than in Cash in accordance with this Indenture, the
        payment or distribution shall be received and held in trust for the benefit of, and shall forthwith be paid
        over and delivered to, the Trustee, which shall pay and deliver the same to the Holders of the
        applicable Priority Classes of Notes or the Holders of all Classes of Notes, as the case may be, in
        accordance with this Indenture. If any such payment or distribution is made other than in Cash, it shall
        be held by the Trustee as part of the Collateral and subject in all respects to this Indenture, including
        this Section 13.1.

                 (d) Each Holder of Notes of any Junior Class agrees with all Holders of the applicable
        Priority Classes that the Holder of a Junior Class of Notes shall not demand, accept, or receive any
        payment or distribution in respect of the Notes in violation of this Indenture including this Section
        13.1. After a Priority Class has been paid in full, the Holders of the Notes of the related Junior Class or
        Classes shall be fully subrogated to the rights of the Holders of the Priority Class. Nothing in this
        Section 13.1 shall affect the obligation of the Issuer to pay Holders of any Junior Class of Notes.

                (e) Distributions to Holders of the Preference Shares are subordinate to distributions on the
        Notes and Preference Shares as described in the Priority of Payments.

               (f)     The Management Fees shall have priority only to the extent provided in the Priority of
        Payments.

                 (g) For purposes of subordination, the Combination Securities shall not be treated as a
        separate Class, but the Class 1 Note Component shall be treated as being pari passu with the Class C
        Notes and the Preference Share Components shall be treated as being pari passu with the Preference
        Shares.

 Section 13.2.    Standard of Conduct.

          In exercising any of its or their voting rights, rights to direct and consent, or any other rights as a
 Noteholder or a Combination Securityholder under this Indenture, a Noteholder or a Combination
 Securityholder shall not have any obligation or duty to any person or to consider or take into account the
 interests of any person and shall not be liable to any person for any action taken by it or them or at its or their
 direction or any failure by it or them to act or to direct that an action be taken, without regard to whether the
 action or inaction benefits or adversely affects any Noteholder, Combination Securityholder, the Issuer, or any
 other person, except for any liability to which the Noteholder or Combination Securityholder may be subject to
 the extent the same results from the Noteholders or Combination Securityholders taking or directing an action,
 or failing to take or direct an action, in bad faith or in violation of the express terms of this Indenture.




 61938v.24

                                                                                                   005184
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 195 of 272 PageID 7977
                                       Filed


                                                   ARTICLE 14

                                                  MISCELLANEOUS

 Section 14.1.    Form of Documents Delivered to Trustee.

          In any case where several matters are required to be certified by, or covered by an opinion of, any
 specified person, it is not necessary that all the matters be certified by, or covered by the opinion of, only one
 person, or that they be so certified or covered by only one document, but one such person may certify or give
 an opinion with respect to some matters and one or more other such persons as to other matters, and any such
 person may certify or give an opinion as to the matters in one or several documents.

           Any certificate or opinion of an Officer of the Issuer, the Co-Issuer, or the Portfolio Manager may be
 based, insofar as it relates to legal matters, upon a certificate or opinion of, or representations by, counsel,
 unless the Officer knows, or should know that the certificate or opinion or representations with respect to the
 matters upon which his certificate or opinion is based are erroneous. Any such certificate of an Officer of the
 Issuer, Co-Issuer, or the Portfolio Manager or Opinion of Counsel may be based, insofar as it relates to factual
 matters, upon a certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the Portfolio Manager,
 or any other person, stating that the information with respect to the factual matters is in the possession of the
 Issuer, the Co-Issuer, the Portfolio Manager, or the other person, unless the Officer of the Issuer, Co-Issuer, or
 the Portfolio Manager or the counsel knows that the certificate or opinion or representations with respect to
 factual matters are erroneous. Any Opinion of Counsel may also be based, insofar as it relates to factual
 matters, upon a certificate or opinion of, or representations by, an Officer of the Issuer or the Co-Issuer, stating
 that the information with respect to factual matters is in the possession of the Issuer or the Co-Issuer, unless the
 counsel knows that the certificate or opinion or representations with respect to factual matters are erroneous.

           Where any person is required to make, give, or execute two or more applications, requests, consents,
 certificates, statements, opinions, or other instruments under this Indenture, they may, but need not, be
 consolidated and form one instrument.

           Whenever this Indenture provides that the absence of the continuation of a Default or Event of Default
 is a condition precedent to the taking of any action by the Trustee at the request or direction of either Co-
 Issuer, then notwithstanding that the satisfaction of the condition is a condition precedent to the Co-Issuer's
 right to make the request or direction, the Trustee shall be protected in acting in accordance with the request or
 direction if it does not have knowledge of the continuation of the Default or Event of Default as provided in
 Section 6.1(d).

 Section 14.2.    Acts of Noteholders, Combination Securityholders or Holders of Preference Shares.

                  (a) Any request, demand, authorization, direction, notice, consent, waiver, or other action
         provided by this Indenture to be given or taken by Noteholders, Combination Securityholders or
         Holders of Preference Shares may be embodied in and evidenced by one or more instruments of
         substantially similar tenor signed by Noteholders, Combination Securityholders or Holders of
         Preference Shares in person or by agents duly appointed in writing. Except as otherwise expressly
         provided in this Indenture the action shall become effective when the instruments are delivered to the
         Trustee (which instrument or instruments may be delivered through the Preference Shares Paying
         Agent, in the case of the Holders of the Preference Shares) and, if expressly required, to the Issuer.
         The instruments (and the action embodied in them) are referred to as the "Act" of the Noteholders,
         Combination Securityholders or the Holders of Preference Shares signing the instruments. Proof of
         execution of any instrument or of a writing appointing an agent for a Noteholder, Combination
         Securityholders or Holder of a Preference Share shall be sufficient for any purpose of this Indenture
         and conclusive in favor of the Trustee and the Issuer, if made in the manner provided in this Section.




 61938v.24

                                                                                                    005185
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 196 of 272 PageID 7978
                                       Filed


                 (b) The fact and date of the execution by any person of any instrument may be proved by an
        affidavit of a witness to the execution or the certificate of any notary public or other person authorized
        by law to acknowledge the execution of deeds. Any certificate on behalf of a jural entity executed by a
        person purporting to have authority to act on behalf of the jural entity shall itself be sufficient proof of
        the authority of the person executing it to act. The fact and date of the execution by any person of any
        instrument may also be proved in any other manner that the Trustee deems sufficient.

                  (c) The Indenture Register shall prove the ownership of Securities and the principal amount
        and registered numbers of Securities and the number of Preference Shares held by and the number(s) of
        the Preference Share certificate(s) issued to, any Person shall be proved by the Preference Share
        register.

                 (d) Any Act by the Holder of a Security shall bind every Holder of the same Security and
        every Security issued on its transfer or in exchange for it or in lieu of it, in respect of anything done,
        omitted, or suffered to be done by the Trustee or the Issuer in reliance on the Act, whether or not
        notation of the action is made on the Security or Preference Shares.

 Section 14.3.    Notices, etc., to Certain Persons or Parties.

                (a) Any request, demand, authorization, direction, order, notice, consent, waiver, or Act of
        Noteholders or other documents provided or permitted by this Indenture to be made, given, or
        furnished to, or filed with:

                      (i) the Trustee or Preference Shares Paying Agent shall be sufficient for every purpose
             under this Indenture if in writing and made, given, furnished, or filed to and mailed, by certified
             mail, return receipt requested, hand delivered, sent by overnight courier service guaranteeing next
             day delivery, or by telecopy in legible form, to the Trustee or Preference Shares Paying Agent
             addressed to it at its Corporate Trust Office, telecopy no. (713) 216-2101, or at any other address
             previously furnished in writing to the other parties hereto by the Trustee (any request, direction,
             order, notice or other communication from the Portfolio Manager to the Trustee under Article 12
             (other than required certifications) may be by electronic mail, which shall be deemed to be in
             writing);

                      (ii) the Co-Issuers shall be sufficient for every purpose under this Indenture (unless
             otherwise in this Indenture expressly provided) if in writing and mailed, first-class postage prepaid,
             hand delivered, sent by overnight courier service, or by telecopy in legible form, to the Issuer
             addressed to it at c/o Maples Finance Limited, P.O. Box 1093 GT, Queensgate House, South
             Church Street, George Town, Grand Cayman, Cayman Islands, telecopy no. (345) 945-1700,
             Attention: Directors, or to the Co-Issuer addressed to it at 1209 Orange Street, Wilmington,
             Delaware, 19801, Attention: Donald J. Puglisi, or at any other address previously furnished in
             writing to the other parties hereto by the Issuer or the Co-Issuer, as the case may be, with a copy to
             the Portfolio Manager at its address below;

                      (iii) the Portfolio Manager shall be sufficient for every purpose under this Indenture if in
             writing and mailed, first-class postage prepaid, hand delivered, sent by overnight courier service, or
             by telecopy in legible form, to the Portfolio Manager addressed to it at Two Galleria Tower, 13455
             Noel Road, Suite 1300, Dallas, Texas 75240, telecopy no. (972) 628-4147, Attention: James
             Dondero, or at any other address previously furnished in writing to the other parties hereto;

                      (iv) Banc of America Securities LLC as the Placement Agent shall be sufficient for every
             purpose under this Indenture if in writing and mailed, first-class postage prepaid, hand delivered,
             sent by overnight courier service, or by telecopy in legible form, to the Placement Agent addressed
             to them at 9 West 57th Street, New York, New York 10019, Attention: Structured Securities



 61938v.24

                                                                                                    005186
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 197 of 272 PageID 7979
                                       Filed


             Group, respectively or at any other address previously furnished in writing to the Co-Issuers, the
             Portfolio Manager, and the Trustee by an Officer of the Placement Agent;

                      (v) any Hedge Counterparty shall be sufficient for every purpose under this Indenture
             (unless otherwise in this Indenture expressly provided) if in writing and mailed, first-class postage
             prepaid, hand delivered or sent by overnight courier service or by telecopy in legible form to the
             Hedge Counterparty addressed to it at the address specified in the relevant Hedge Agreement or at
             any other address previously furnished in writing to the Issuer or the Trustee by the Hedge
             Counterparty;

                     (vi) the Rating Agencies shall be sufficient for every purpose under this Indenture (unless
             otherwise in this Indenture expressly provided) if in writing and mailed, first-class postage prepaid,
             hand delivered, sent by overnight courier service, or by telecopy in legible form, to each Rating
             Agency addressed to it at Moody's Investors Service, Inc., 99 Church Street, New York, New York,
             10007, Telecopy No. (212) 553-4170, cdomonitoring@moodys.com, Attention: CBO/CLO
             Monitoring and Standard & Poor's, 55 Water Street, 41st Floor, New York, New York 10041-0003,
             telecopy no. (212) 438-2664, Attention: Asset Backed-CBO/CLO Surveillance and each Monthly
             Report shall also be sent to S&P electronically to CDO_Surveillance@standardandpoors.com;

                     (vii) the Administrator shall be sufficient for every purpose under this Indenture (unless
             otherwise in this Indenture expressly provided) if in writing and mailed, first-class postage prepaid,
             hand delivered, sent by overnight courier service, or by facsimile in legible form, addressed to
             Maples Finance Limited, P.O. Box 1093, Queensgate House, George Town, Grand Cayman,
             Cayman Islands, telecopy no. (345) 945-7100, Attention: The Directors; or

                      (viii) the Repository shall be sufficient for every purpose under this Indenture if delivered
             to the Repository at CDO Library, c/o The Bond Market Association, 360 Madison Avenue, 18th
             Floor, New York, New York 10017, electronic mail address: admin@cdolibrary.com.
             Notwithstanding any provision to the contrary contained herein, any document, report, statement or
             other information required to be delivered or made available to the Repository may be delivered or
             made available by providing the operator of the Repository with access to the Trustee's website
             containing such information.

                 (b) If any provision in this Indenture calls for any notice or document to be delivered
        simultaneously to the Trustee and any other person, the Trustee's receipt of the notice or document
        shall entitle the Trustee to assume that the notice or document was delivered to the other person unless
        otherwise expressly specified in this Indenture.

         Notwithstanding any provision to the contrary, any report, statement or other information required to
 be provided by the Trustee may be provided by providing access to the Trustee’s website containing such
 information. The Trustee shall provide access to the Trustee’s website referenced in the immediately
 preceding sentence to the party indicated on the Issuer Order delivered on or before the Closing Date.

 Section 14.4.    Notices to Holders, the Preference Shares Paying Agent; Waiver.

         Except as otherwise expressly provided in this Indenture, where this Indenture provides for notice to
 the Noteholders, the Combination Securityholders or the Preference Shares Paying Agent (for forwarding to
 the Holders of Preference Shares) of any event,

                 (a) the notice shall be sufficiently given to the Noteholders, the Combination Securityholders
        or the Preference Shares Paying Agent if in writing and mailed, first-class postage prepaid, each
        Noteholder and Combination Securityholder affected by the event or the Preference Shares Paying
        Agent, at the address of the Holder as it appears in the Indenture Register or at the address of the



 61938v.24

                                                                                                   005187
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 198 of 272 PageID 7980
                                       Filed


         Preference Shares Paying Agent supplied by the Preference Shares Paying Agent supplied by the
         Preference Shares Paying Agent to the Trustee, as applicable, not earlier than the earliest date and not
         later than the latest date, prescribed for the giving of the notice; and

                  (b) the notice shall be in the English language.

         Notices shall be deemed to have been given on the date of their mailing.

          Notwithstanding clause (a), a Noteholder, Combination Securityholder or the Preference Shares
 Paying Agent may give the Trustee a written notice that it is requesting that notices to it be given by facsimile
 transmissions and stating the telecopy number for the transmission. Thereafter, the Trustee shall give notices
 to the Holder or the Preference Shares Paying Agent by facsimile transmission. If the notice also requests that
 notices be given by mail, then the notice shall also be given by mail in accordance with clause (a) above, as the
 case may be.

         The Trustee shall deliver to the Holders of Notes any information or notice relating to this Indenture
 requested to be so delivered by at least 10% (by Aggregate Outstanding Amount) of the Holders of any Class
 of Notes at the expense of the Issuer. The Trustee shall deliver to the Preference Shares Paying Agent any
 information or notice that the Preference Shares Paying Agent certifies was requested to be so delivered by at
 least 10% (by Aggregate Outstanding Amount) of the Holders of the Preference Shares at the expenses of the
 Issuer.

          Neither the failure to mail any notice, nor any defect in any notice so mailed, to any particular
 Noteholder, Combination Securityholder or the Preference Shares Paying Agent shall affect the sufficiency of
 the notice with respect to other Noteholders, Combination Securityholders or the Preference Shares Paying
 Agent. If it is impracticable to give the notice by mail of any event to Noteholders, Combination
 Securityholders or the Preference Shares Paying Agent when the notice is required to be given pursuant to any
 provision of this Indenture because of the suspension of regular mail service as a result of a strike, work
 stoppage, or similar activity or because of any other cause, then the notification to Noteholders, Combination
 Securityholders or the Preference Shares Paying Agent as shall be made with the approval of the Trustee shall
 be a sufficient notification to the Holders for every purpose under this Indenture.

          Where this Indenture provides for notice in any manner, the notice may be waived in writing by any
 person entitled to receive the notice, either before or after the event, and the waiver shall be the equivalent of
 the notice. Waivers of notice by Noteholders, Combination Securityholders or the Preference Shares Paying
 Agent shall be filed with the Trustee but the filing shall not be a condition precedent to the validity of any
 action taken in reliance on the waiver.

         So long as any Securities are listed on the Cayman Islands Stock Exchange and the rules of the
 exchange so require, all notices to Holders of the Notes or the Preference Shares Paying Agent (for forwarding
 to Holders of Preference Shares) shall also be given to the Cayman Islands Stock Exchange.

          The Issuer shall (and authorizes the Trustee to) deliver to the Placement Agent all periodic reports,
 notices, demands, and other written information delivered or received by the Issuer, the Portfolio Manager,
 trustees, paying agents, accountants, or other persons pursuant to this Indenture and other operative
 documentation relating to the Securities requested by the Placement Agent (collectively, the "Transaction
 Reports") and the Issuer consents to the Placement Agent providing Transaction Reports received by it to
 current and prospective investors in the Securities (including by means of electronic transmissions or posting
 the Transaction Reports on internet sites maintained by the Placement Agent or any of their Affiliates).




 61938v.24

                                                                                                    005188
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 199 of 272 PageID 7981
                                       Filed


 Section 14.5.    Effect of Headings and Table of Contents.

         The Article and Section headings in this Indenture and the Table of Contents are for convenience only
 and shall not affect the construction of this Indenture.

 Section 14.6.    Successors and Assigns.

         All covenants and agreements in this Indenture by the Co-Issuers shall bind their respective successors
 and assigns, whether so expressed or not.

 Section 14.7.    Separability.

          Except to the extent prohibited by applicable law, in case any provision in this Indenture, in the Notes
 shall be invalid, illegal, or unenforceable, the validity, legality, and enforceability of the remaining provisions
 shall not in any way be affected or impaired thereby.

 Section 14.8.    Benefits of Indenture.

          Nothing in this Indenture or in the Securities, expressed or implied, shall give to any person, other
 than the parties hereto and their successors under this Indenture, the Portfolio Manager, the Noteholders, the
 Combination Securityholders, the Holders of Preference Shares or the Preference Shares Paying Agent any
 benefit or any legal or equitable right, remedy, or claim under this Indenture.

 Section 14.9.    Legal Holidays.

          If any Payment Date, Redemption Date, or Stated Maturity is not a Business Day, then
 notwithstanding any other provision of the Notes or this Indenture, payment need not be made on that date, but
 shall be made on the next Business Day with the same effect as if made on the nominal date of the Payment
 Date, Redemption Date, or Stated Maturity date, as the case may be, and except as provided in the definition of
 "Interest Period," no interest shall accrue on the payment for the period beginning on the nominal date.

 Section 14.10.   Governing Law.

               (a) THIS INDENTURE, EACH NOTE, AND EACH COMPOSITE SECURITY SHALL
         BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF STATE OF
         NEW YORK, WITHOUT REFERENCE TO ITS PROVISIONS THAT WOULD RESULT IN THE
         APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 Section 14.11.   Submission to Jurisdiction.

          The Co-Issuers and the Trustee hereby irrevocably submit to the non-exclusive jurisdiction of any
 New York State or federal court sitting in the Borough of Manhattan in The City of New York in any action or
 proceeding arising out of or relating to the Securities, the Preference Shares or this Indenture, and the Co-
 Issuers and the Trustee hereby irrevocably agree that all claims in respect of the action or proceeding may be
 heard and determined in the New York State or federal court. The Co-Issuers and the Trustee hereby
 irrevocably waive, to the fullest extent that they may legally do so, the defense of an inconvenient forum to the
 maintenance of the action or proceeding. The Co-Issuers and the Trustee irrevocably consent to the service of
 all process in any action or proceeding by the mailing or delivery of copies of the process to the Co-Issuers at
 the office of the Co-Issuers' agent in Section 7.2 and to the Trustee at the Corporate Trust Office. The Co-
 Issuers and the Trustee agree that a final judgment in any such action or proceeding shall be conclusive and
 may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.




 61938v.24

                                                                                                    005189
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 200 of 272 PageID 7982
                                       Filed


 Section 14.12.   Counterparts.

          This Indenture may be executed in any number of copies, and by the different parties on the same or
 separate counterparts, each of which shall be considered to be an original instrument.

 Section 14.13.   Acts of Issuer.

          Any request, demand, authorization, direction, notice, consent, waiver, or other action provided by
 this Indenture to be given or performed by the Issuer shall be effective if given or performed by the Issuer or
 by the Portfolio Manager on the Issuer's behalf.

 Section 14.14.   Consent of Posting of Documents on Repository.

          The Issuer hereby consents to (a) the posting of the final Offering Memorandum, this Indenture and
 the periodic reports to be delivered pursuant to the transaction documents and any amendments or other
 modifications thereto on the Repository for use in the manner provided in the Repository; and (b) the display
 of its name on the Repository in connection therewith. Notwithstanding anything herein to the contrary, none
 of the Issuer, the Co-Issuer and the Trustee makes any representation or warranty to The Bond Market
 Association (or any successor thereto) or any affiliate thereof or any Person having or obtaining access to the
 information maintained in the Repository or to any of such Person's affiliates regarding the accuracy or
 completeness of any information, document, report or other communication transmitted to the Repository, and
 no Person having or obtaining access to the information maintained in the Repository shall have any rights
 under this Indenture or otherwise by reason of the transmission of any such information, document, report or
 other communication to the Repository.

 Section 14.15.   Liability of Co-Issuers.

           Notwithstanding any other terms of this Indenture, the Notes, the Combination Securities or any other
 agreement entered into by either of the Co-Issuers or otherwise, neither of the Co-Issuers shall have any
 liability whatsoever to the other of the Co-Issuers under this Indenture, the Notes, the Combination Securities,
 any other agreement, or otherwise. Without prejudice to the generality of the foregoing, neither of the Co-
 Issuers may take any action to enforce, or bring any action or proceeding, in respect of this Indenture, the
 Notes, the Combination Securities, any other agreement, or otherwise against the other of the Co- Issuers. In
 particular, neither of the Co-Issuers may petition or take any other steps for the winding up or bankruptcy of
 the other of the Co-Issuers and neither of the Co-Issuers shall have any claim with respect to any assets of the
 other of the Co-Issuers.

 Section 14.16.   Indemnity of Co-Issuer.

          The Issuer agrees to indemnify the Co-Issuer for any payments that may become due from the Co-
 Issuer under Article 11 with respect to any Securities issued under this Indenture and any administrative, legal,
 or other costs incurred by the Co-Issuer in connection with those payments.

                                                  ARTICLE 15

                       ASSIGNMENT OF MANAGEMENT AGREEMENT; HEDGE AGREEMENTS

 Section 15.1.    Assignment of Management Agreement.

                 (a) The Issuer, in furtherance of the covenants of this Indenture and as security for the Notes
        and amounts payable to the Secured Parties under this Indenture and the performance and observance
        of the provisions of this Indenture, acknowledges that its Grant pursuant to the first Granting Clause
        includes all of the Issuer's interest in the Management Agreement, including:



 61938v.24

                                                                                                  005190
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 201 of 272 PageID 7983
                                       Filed


                         (i)   the right to give all notices, consents, and releases under it,

                      (ii) the right to give all notices of termination pursuant to the Management Agreement
             and to take any legal action upon the breach of an obligation of the Portfolio Manager under it,
             including the commencement, conduct, and consummation of proceedings at law or in equity,

                         (iii) the right to receive all notices, accountings, consents, releases, and statements under
             it, and

                         (iv) the right to do all other things whatsoever that the Issuer is or may be entitled to do
             under it.

 Notwithstanding anything in this Indenture to the contrary, the Trustee may not exercise any of the rights in (i)
 through (iv) above or that may otherwise arise as a result of the Grant until the occurrence of an Event of
 Default under this Indenture and the authority shall terminate when the Event of Default is cured or waived.

                (b) The assignment made hereby is executed as security, and the execution and delivery
        hereby shall not in any way impair or diminish the obligations of the Issuer under the Management
        Agreement, nor shall any of the obligations contained in the Management Agreement be imposed on
        the Trustee.

                 (c) Upon the retirement of the Notes and the Class 2 Component and the release of the
        Collateral and the Class 2 Collateral from the lien of this Indenture, this assignment, and all rights in
        this Indenture assigned to the Trustee for the benefit of the Noteholders and the Combination
        Securityholders shall cease and terminate and all the interest of the Trustee in the Management
        Agreement shall revert to the Issuer and no further instrument or act shall be necessary to evidence the
        termination and reversion.

              (d) The Issuer represents that the Issuer has not executed any other assignment of the
        Management Agreement.

                  (e) The Issuer agrees that this assignment is irrevocable, and that it shall not take any action
        that is inconsistent with this assignment or make any other assignment inconsistent herewith. The
        Issuer shall, from time to time upon the request of the Trustee, execute all instruments of further
        assurance and all such supplemental instruments with respect to this assignment as the Trustee may
        reasonably request.

              (f) The Issuer agrees to obtain the agreement and consent of the Portfolio Manager in the
        Management Agreement to the following:

                     (i) The Portfolio Manager consents to this collateral assignment and agrees to perform
             any provisions of this Indenture made expressly applicable to the Portfolio Manager pursuant to the
             Management Agreement.

                       (ii) The Portfolio Manager acknowledges that the Issuer is collaterally assigning all of its
             interest in the Management Agreement to the Trustee for the benefit of the Secured Parties and the
             Portfolio Manager agrees that all of the representations, covenants and agreements made by the
             Portfolio Manager in the Management Agreement are also for the benefit of the Secured Parties.

                      (iii) The Portfolio Manager shall deliver to the Trustee duplicate original copies of all
             notices, statements, communications, and instruments delivered or required to be delivered to the
             Issuer pursuant to the Management Agreement (other than any of them delivered to the Issuer by
             the Trustee or the Collateral Administrator).



 61938v.24

                                                                                                       005191
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 202 of 272 PageID 7984
                                       Filed


                     (iv) Neither the Issuer nor the Portfolio Manager shall select or consent to a successor
             manager or enter into any agreement amending, modifying, or terminating the Management
             Agreement (other than an amendment or modification of the type that may be made to this
             Indenture without Holder consent) (a) without satisfying the Rating Condition with respect to each
             Rating Agency with respect thereto and (b) so long as a Majority of the Controlling Class or a
             Majority of the Preference Shares have objected in writing to such amendment or modification
             within 30 days of notice thereof.

                      (v) Except as otherwise provided in this Indenture and the Management Agreement,
             subject to the resignation rights of the Portfolio Manager pursuant to Section 12 of the Management
             Agreement, the Portfolio Manager shall continue to serve as Portfolio Manager under the
             Management Agreement notwithstanding that the Portfolio Manager shall not have received
             amounts due it under the Management Agreement because sufficient funds were not then available
             under this Indenture to pay the amounts pursuant to the Priority of Payments. The Portfolio
             Manager agrees not to cause the filing of a petition in bankruptcy against the Issuer for the
             nonpayment of the fees or other amounts payable by the Administrative Agent to the Portfolio
             Manager under the Management Agreement until the payment in full of all Notes issued under this
             Indenture and the payment to the Preference Shares Paying Agent of all amounts payable with
             respect to the Preference Shares in accordance with the Priority of Payments and the expiration of a
             period equal to the greater of (A) the applicable preference period plus one day or (B) one year and
             one day following the payment. Notwithstanding the foregoing, the Portfolio Manager may
             commence any legal action that is not a bankruptcy, insolvency, liquidation, or similar proceeding
             against the Issuer or the Co-Issuer or any of their properties and may take any action it deems
             appropriate at any time in any bankruptcy, insolvency, liquidation, or similar proceeding and any
             other Proceeding voluntarily commenced by the Issuer or the Co-Issuer or involuntarily
             commenced against the Issuer or the Co-Issuer by anyone other than the Portfolio Manager or any
             Affiliate of the Portfolio Manager.

                      (vi) The Portfolio Manager irrevocably submits to the non-exclusive jurisdiction of any
             New York State or federal court sitting in the Borough of Manhattan in The City of New York in
             any action or proceeding arising out of or relating to the Notes, the Preference Shares or this
             Indenture, and the Portfolio Manager irrevocably agrees that all claims in respect of the action or
             proceeding may be heard and determined in the New York State or federal court. The Portfolio
             Manager irrevocably waives, to the fullest extent it may legally do so, the defense of an
             inconvenient forum to the maintenance of the action or proceeding. The Portfolio Manager
             irrevocably consents to the service of all process in any action or Proceeding by the mailing or
             delivery of copies of the process to it the address provided for in Section 14.3. The Portfolio
             Manager agrees that a final and non-appealable judgment by a court of competent jurisdiction in
             any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit
             on the judgment or in any other manner provided by law.

                 (g) Following the resignation or removal of the Portfolio Manager, the Issuer shall use its
        best efforts to appoint a successor Portfolio Manager, and the Issuer, the Trustee, and the resigning or
        removed Portfolio Manager shall take any action consistent with the Management Agreement and this
        Indenture applicable to the Portfolio Manager, necessary to effectuate any such succession.

 Section 15.2.    Hedge Agreements.

                 (a) At any time and from time to time after the Closing Date, the Issuer, at the direction of
        the Portfolio Manager, shall enter into the Hedge Agreements and shall assign its rights (but none of its
        obligations) under the Hedge Agreements to the Trustee pursuant to this Indenture and the Collateral
        Assignment of Hedge Agreements. The Portfolio Manager, on behalf of the Issuer, shall obtain the
        approval of each new Hedge Agreement from each Hedge Counterparty to a then-existing Hedge



 61938v.24

                                                                                                 005192
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 203 of 272 PageID 7985
                                       Filed


        Agreement. The Trustee shall, on behalf of the Issuer and in accordance with the Valuation Report,
        pay amounts due to the Hedge Counterparties under the Hedge Agreements on any Payment Date in
        accordance with Section 11.1.

               (b) The Issuer shall not enter into any Hedge Agreement unless at the time of entering the
        Hedge Agreement the Hedge Counterparty has:

                      (i) a debt rating by Moody's for long-term debt of "Aa3" (which rating of "Aa3" is not
             on credit watch for possible downgrade) or higher if the Hedge Counterparty has only a long-term
             rating; or a debt rating by Moody's for long-term debt of "A1" (which rating of "A1" is not on
             credit watch for possible downgrade) or higher and a debt rating by Moody's for short-term debt of
             "P-1" (which rating of "P-1" is not on credit watch for possible downgrade) if the Hedge
             Counterparty has both long-term and short-term ratings; and

                       (ii) a short-term debt rating by S&P of not less than "A-1" or a long-term debt rating of
             not less than "A+" (the "Required Rating").

                 (c) If at any time a Hedge Counterparty has:

                          (A)     no short-term Moody's rating and a long-term Moody's rating and that rating
                  is below "Aa3" or is "Aa3" and has been placed on credit watch for possible downgrade by
                  Moody's; or

                           (B)      both a short-term and long-term Moody's rating; and either:

                                           (i)      the long-term Moody's rating is below "A1" or that rating is
                                    "A1" and has been placed on credit watch for possible downgrade by
                                    Moody's, or

                                             (ii)    the short-term Moody's rating is below "P-1" or that rating
                                    is "P-1" and has been placed on credit watch for possible downgrade by
                                    Moody's

                  then the Hedge Counterparty shall be required, at its sole expense, to, within 30 days, either:

                                             (i)      post collateral with the Trustee to secure the Hedge
                                    Counterparty's obligations under the Hedge Agreement, in an amount and of
                                    the type sufficient to cause the Rating Condition with respect to Moody's to
                                    be satisfied;

                                             (ii)     obtain a guarantor whose short-term and long-term debt
                                    ratings equal or exceed the above criteria;

                                            (iii)   replace itself under the related or substantially equivalent
                                    Hedge Agreement with a substitute Hedge Counterparty whose short-term
                                    and long-term debt ratings equal or exceed the above criteria; or

                                             (iv)   take other actions to satisfy the Rating Condition with
                                    respect to Moody's;

                 (d) If at any time the Hedge Counterparty has:

                           (A)      no short-term Moody's rating and a long-term Moody's rating that is "A2" or



 61938v.24

                                                                                                  005193
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 204 of 272 PageID 7986
                                       Filed


                 below or has been suspended or withdrawn;

                         (B)      both a short-term and long-term Moody's rating; and either:

                                         (i)      the long-term Moody's rating is "A3" or below or is
                                  suspended or withdrawn, or

                                           (ii)     the short-term Moody's rating is "P-2" or below, or

                         (C)      a short-term debt rating by S&P below "A-1" or, if the Hedge Counterparty
                 has no short-term rating by S&P, a long-term rating by S&P below "A+" or that has been
                 suspended or withdrawn;

                 then the Hedge Counterparty shall be required, at its sole expense, to, within 30 days, either:

                                           (i)    post collateral as required by the Hedge Agreement to
                                  secure the Hedge Counterparty's obligations under the Hedge Agreement in
                                  an amount and of the type sufficient to cause the Rating Condition with
                                  respect to Moody's and S&P to be satisfied; or

                                           (ii)      (x)     obtain a guarantor that has a Required Rating and
                                  that will satisfy the Rating Condition with respect to S&P with respect to its
                                  appointment;

                                                     (y)     replace itself under the related or substantially
                                           equivalent Hedge Agreement with a substitute Hedge Counterparty
                                           that has a Required Rating and the appointment of which will
                                           satisfy the Rating Condition with respect to S&P; or

                                                   (z)       take such other actions to satisfy the Ratings
                                           Condition;

                  provided that, if at any time the Hedge Counterparty has a short-term debt rating by S&P
                  below "A-3" or, if the Hedge Counterparty has no short-term rating by S&P, a long-term
                  rating by S&P below "BBB-" or such Hedge Counterparty's rating has been suspended or
                  withdrawn, then the Hedge Counterparty shall be required, at its sole expense, to within 7
                  days replace itself under the related or substantially equivalent Hedge Agreement with a
                  substitute Hedge Counterparty that has a Required Rating and the appointment of which
                  will satisfy the Rating Condition with respect to S&P.

                 Whenever a Hedge Agreement is being entered into, the Hedge Counterparty shall comply
                 with the then current rating criteria.

                 (e) If the Issuer has the right under a Hedge Agreement at any time to demand that the
        related Hedge Counterparty deliver Eligible Collateral in accordance with an Approved Credit Support
        Document, the Issuer shall make the demand.

                (f) Any payments required to be made under the Hedge Agreements shall be made in
        accordance with the Priority of Payments. Subordinated Defaulted Hedge Termination Payments shall
        be subordinate to interest and principal payments on the Notes and any other payments required to be
        made by the Issuer under the Hedge Agreements, but senior to distributions to Holders of the
        Preference Shares.




 61938v.24

                                                                                                 005194
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 205 of 272 PageID 7987
                                       Filed


                 (g) Except as provided in paragraph (h) of this Section 15.2, the Issuer, at the direction of the
        Portfolio Manager, shall, promptly following the early termination of a Hedge Agreement (other than
        on a Redemption Date) (but no later than 60 days after the early termination), at the expense of the
        Issuer and to the extent possible through application of Hedge Termination Receipts, enter into a
        Replacement Hedge, unless, in the exercise of the Portfolio Manager's commercially reasonable
        judgment, to do so would not be in the best interest of the Issuer and the Rating Condition with respect
        to each Rating Agency is satisfied with respect to the non-entry into the a Replacement Hedge. In
        addition, a Replacement Hedge may not be entered into unless the Issuer provides the Rating Agencies
        with at least seven Business Days' prior written notice of its intention to enter into the agreement,
        together with its form and the Rating Condition with respect to each Rating Agency is satisfied with
        respect to the Replacement Hedge. The Issuer shall use commercially reasonable efforts to cause the
        termination of a Hedge Agreement (other than a termination resulting from the bankruptcy, insolvency,
        or similar event with respect to the Hedge Counterparty) to become effective simultaneously with its
        entering into a Replacement Hedge. To the extent that (i) the Portfolio Manager determines not to
        replace the Hedge Agreement and the Rating Condition with respect to each Rating Agency is satisfied
        with respect to the determination; or (ii) termination is occurring on a Redemption Date, the Hedge
        Termination Receipts shall become part of Principal Proceeds and be distributed in accordance with
        Section 11.1 on the next following Payment Date (or on the Redemption Date, if the Notes are
        redeemed on the Redemption Date).

                 (h) Notwithstanding Section 15.2(g), the applicable requirements of Section 15.2(g) shall not
        have to be met if the Rating Condition with respect to each Rating Agency is otherwise satisfied with
        respect thereto.

                 (i) The notional amounts of the Hedge Agreements outstanding at any time may be reduced
        or increased from time to time, by the Issuer, and the Hedge Agreements may be amended, modified,
        or terminated in accordance with the Hedge Agreements if the Rating Condition with respect to each
        Rating Agency is satisfied with respect to the reduction, increase, amendment, modification, or
        termination, as the case may be.

                (j) Each Hedge Agreement may be terminated pursuant to its terms upon an Optional
        Redemption of the Notes or an acceleration of maturity of the Notes after an Event of Default. The
        Hedge Agreement will not be permitted to be terminated as the result of a Default or Event of Default
        unless any acceleration of maturity of the Notes resulting from the Event of Default is no longer
        permitted to be rescinded and liquidation of the Collateral has begun pursuant to this Indenture.

                 (k) Except for Hedge Agreements entered into on or before the Closing Date, the Issuer shall
        not enter into any Hedge Agreement unless the Rating Condition with respect to each Rating Agency is
        satisfied.

 Section 15.3.   Synthetic Securities.

          The Issuer shall not enter into a Synthetic Security Agreement with a Synthetic Security Counterparty
 unless the terms of such Synthetic Security Agreement provide that, if at any time the Synthetic Security
 Counterparty does not meet the Synthetic Security Counterparty Ratings Requirement, such Synthetic Security
 Counterparty shall (at the sole cost and expense of the Synthetic Security Counterparty) take one of the
 following actions within 30 days following the date on which the Synthetic Security Counterparty fails to meet
 such Synthetic Security Counterparty Ratings Requirement:

                 (a) post collateral with the Trustee to secure the Synthetic Security Counterparty's
        obligations under the Synthetic Security Agreement, in an amount and of the type sufficient to cause
        the Rating Condition with respect to S&P to be satisfied; provided that, if the Synthetic Security
        Counterparty's senior unsecured credit rating by S&P for long-term debt of such Synthetic Security



 61938v.24

                                                                                                  005195
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 206 of 272 PageID 7988
                                       Filed


        Counterparty are rated below "BBB+" and the senior unsecured, credit rating by S&P for short-term
        senior debt of such Synthetic Security Counterparty are rated below "A 2" (if such Synthetic
        Counterparty has a short term rating from Standard & Poor's), the Synthetic Security Counterparty
        shall obtain or provide a legal opinion addressed to the Issuer and the Trustee acceptable to S&P to the
        effect that the collateral will be available to the Trustee and the Noteholders in the event of the
        insolvency of such Synthetic Security Counterparty;

                (b) obtain a guarantor whose short-term and long-term debt ratings equal or exceed the
        Synthetic Security Counterparty Ratings Requirement;

                 (c) cause an entity who satisfies the Security Counterparty Ratings Requirement to issue in
        favor of the Issuer a credit support of such Synthetic Security Counterparty's obligations under the
        related Synthetic Security acceptable in form and substance to the Issuer and that satisfies the Rating
        Condition;

                 (d) replace itself under the related or substantially equivalent Synthetic Security Agreement
        with a substitute Synthetic Security Counterparty whose short-term and long-term debt ratings equal or
        exceed the Synthetic Security Counterparty Ratings Requirement; provided that, upon successful
        consummation of any such substitution and assignment, the related Synthetic Security Counterparty's
        obligations to post collateral contemplated by clause (a) above shall terminate and Issuer shall release
        its security interest in, and return to the related Synthetic Security Counterparty, any then posted
        collateral; or

                 (e) take other actions to satisfy the Rating Condition with respect to S&P.

          If the Synthetic Security Counterparty has taken action pursuant to clause (b) above, the Issuer (or the
 Portfolio Manager on its behalf) shall, in the event that the Synthetic Security Counterparty fails to meet its
 payment obligations under the Synthetic Security Agreement, demand payment from the guarantor on the day
 such payment from the Synthetic Security Counterparty is due for the purposes of requiring such guarantor to
 make payment on such same day.




 61938v.24

                                                                                                  005196
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 207 of 272 PageID 7989
                                       Filed




                                                                    005197
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 208 of 272 PageID 7990
                                       Filed




                                                                    005198
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 209 of 272 PageID 7991
                                       Filed




                                                                    005199
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 210 of 272 PageID 7992
                                       Filed


                                                                       Schedule 1

                             List of Collateral Obligations




 61938v.24

                                                                    005200
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 211 of 272 PageID 7993
                                       Filed


                                                                                                    Schedule 2

                                Moody's Industry Classification Group List

 Aerospace and Defense: Major Contractor, Subsystems, Research, Aircraft Manufacturing, Arms,
 Ammunition

 Automobile: Automotive Equipment, Auto-Manufacturing, Auto Parts Manufacturing, Personal Use Trailers,
 Motor Homes, Dealers

 Banking: Bank Holding, Savings and Loans, Consumer Credit, Small Loan, Agency, Factoring, Receivables

 Beverage, Food and Tobacco: Beer and Ale, Distillers, Wines and Liquors, Distributors, Soft Drink Syrup,
 Bottling, Bakery, Mill Sugar, Canned Foods, Corn Refiners, Dairy Products, Meat Products, Poultry Products,
 Snacks, Packaged Foods, Distributors, Candy, Gum, Seafood, Frozen Food, Cigarettes, Cigars, Leaf/Snuff,
 Vegetable Oil

 Buildings and Real Estate: Brick, Cement, Climate Controls, Contracting, Engineering, Construction,
 Hardware, Forest Products (building-related only), Plumbing, Roofing, Wallboard, Real Estate, Real Estate
 Development, REITs, Land Development

 Chemicals, Plastics and Rubber: Chemicals (non-agriculture), Industrial Gases, Sulfur, Plastics, Plastic
 Products, Abrasives, Coatings, Paints, Varnish, Fabricating

 Containers, Packaging and Glass: Glass, Fiberglass, Containers made of: Glass, Metal, Paper, Plastic, Wood
 or Fiberglass

 Personal and Non Durable Consumer Products (Manufacturing Only): Soaps, Perfumes, Cosmetics,
 Toiletries, Cleaning Supplies, School Supplies

 Diversified/Conglomerate Manufacturing

 Diversified/Conglomerate Service

 Diversified Natural Resources, Precious Metals and Minerals: Fabricating, Distribution, Mining and Sales

 Ecological: Pollution Control, Waste Removal, Waste Treatment, Waste Disposal

 Electronics: Computer Hardware, Electric Equipment, Components, Controllers, Motors, Household
 Appliances, Information Service, Communication Systems, Radios, TVs, Tape Machines, Speakers, Printers,
 Drivers, Technology

 Finance: Investment Brokerage, Leasing, Syndication, Securities

 Farming and Agriculture: Livestock, Grains, Produce, Agricultural Chemicals, Agricultural Equipment,
 Fertilizers

 Grocery: Grocery Stores, Convenience Food Stores

 Healthcare, Education and Childcare: Ethical Drugs, Proprietary Drugs, Research, Health Care Centers,
 Nursing Homes, HMOs, Hospitals, Hospital Supplies, Medical Equipment




 61938v.24

                                                                                               005201
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 212 of 272 PageID 7994
                                       Filed


 Home and Office Furnishings, Housedress, and Durable Consumer Products: Carpets, Floor Coverings,
 Furniture, Cooking, Ranges

 Hotels, Motels, Inns and Gaming

 Insurance: Life, Property and Casualty, Broker, Agent, Surety

 Leisure, Amusement, Entertainment: Boating, Bowling, Billiards, Musical Instruments, Fishing, Photo
 Equipment, Records, Tapes, Sports, Outdoor Equipment (camping), Tourism, Resorts, Games, Toy
 Manufacturing, Motion Picture Production, Theatres, Motion Picture Distribution

 Machinery (Non-Agriculture, Non-Construction, Non-Electronic): Industrial, Machine Tools, Steam
 Generators

 Mining, Steel, Iron and Non-Precious Metals: Coal, Copper, Lead, Uranium, Zinc, Aluminum, Stainless
 Steel, Integrated Steel, Ore Production, Refractories, Steel Mill Machinery, Mini-Mills, Fabricating,
 Distribution and Sales

 Oil and Gas: Crude Producer, Retailer, Well Supply, Service and Drilling

 Personal, Food and Miscellaneous

 Printing and Publishing: Graphic Arts, Paper, Paper Products, Business Forms, Magazines, Books,
 Periodicals, Newspapers, Textbooks

 Cargo Transport: Rail, Shipping, Railroads, Rail-car Builders, Ship Builders, Containers, Container Builders,
 Parts, Overnight Mail, Trucking, Truck Manufacturing, Trailer Manufacturing, Air Cargo, Transport

 Retail Stores: Apparel, Toy, Variety, Drugs, Department, Mail Order Catalogue, Showroom

 Structured Finance

 Telecommunications: Local, Long Distance, Independent, Telephone, Telegraph, Satellite, Equipment,
 Research, Cellular

 Textiles and Leather: Producer, Synthetic Fiber, Apparel Manufacturer, Leather Shoes Personal
 Transportation: Air, Bus, Rail, Car, Rental

 Utilities: Electric, Water, Hydro Power, Gas, Diversified

 Broadcasting and Entertainment: Recording Industry, Motion Exhibition Theatres, Motion Picture
 Production and Distribution, Radio, TV, Cable Broadcasting, Broadcasting Equipment




 61938v.24

                                                                                              005202
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 213 of 272 PageID 7995
                                       Filed


                                                                       Schedule 3

                                      S&P Industry Classifications

 Corporate Obligations

 0.      Zero Default Risk
 1.      Aerospace & Defense
 2.      Air transport
 3.      Automotive
 4.      Beverage & Tobacco
 5.      Radio & Television
 6.      Brokerages, Dealers & Investment houses
 7.      Building & Development
 8.      Business equipment & services
 9.      Cable & satellite television
 10.     Chemical & plastics
 11.     Clothing/textiles
 12.     Conglomerates
 13.     Containers & glass products
 14.     Cosmetics/toiletries
 15.     Drugs
 16.     Ecological services & equipment
 17.     Electronics/electrical
 18.     Equipment leasing
 19.     Farming/agriculture
 20.     Financial Intermediaries
 21.     Food/drug retailers
 22.     Food products
 23.     Food service
 24.     Forest products
 25.     Health care
 26.     Home furnishings
 27.     Lodging & casinos
 28.     Industrial equipment
 29.     Insurance
 30.     Leisure goods/activities/movies
 31.     Nonferrous metals/minerals
 32.     Oil & gas
 33.     Publishing
 34.     Rail Industries
 35.     Retailers (except food & drug)
 36.     Steel
 37.     Surface transport
 38.     Telecommunications
 39.     Utilities

 Corporate Structured Obligations

 50.     CDOs

 Structured Obligations




 61938v.24

                                                                     005203
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 214 of 272 PageID 7996
                                       Filed


 51.     ABS Consumer
 52.     ABS Commercial
 53.     CMBS Diversified (Conduit and CTL)
 54.     CMBS (Large Loan, Single Borrower, and Single Property)
 55.     REITs and REOCs
 56.     RMBS A
 57.     RMBS B&C, HELs, HELOCs, and Tax Lien
 58.     Manufactured Housing
 59.     U.S. Agency (Explicitly Guaranteed)
 60.     Monoline/FER Guaranteed
 61.     Non-FER Company Guaranteed
 62.     FFELP Student Loans (Over 70% FFELP)
 63.     CLO of SME's




 61938v.24

                                                                    005204
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 215 of 272 PageID 7997
                                       Filed


                                                                                                      Schedule 4

                                          Diversity Score Calculation

         The Diversity Score for the Collateral Obligations is calculated by summing each of the Industry
 Diversity Scores, which are calculated as follows:

                      (i) An "Obligor Par Amount" is calculated for each obligor represented in the Collateral
             Obligations (other than Defaulted Collateral Obligations) by summing the par amounts of all
             Collateral Obligations in the Collateral (other than Defaulted Collateral Obligations) issued by that
             obligor or any Affiliate of that obligor (other than obligors that the Portfolio Manager reasonably
             determines are Affiliated but are not dependent upon one another for credit support and are not
             dependent upon a Person by which they are commonly controlled for credit support).

                      (ii) An "Average Par Amount" is calculated by summing the Obligor Par Amounts and
             dividing by the number of obligors represented. For purposes of calculating the number of issuers
             of the Collateral Obligations (other than Defaulted Collateral Obligations), any issuers Affiliated
             with one another shall be considered one issuer (other than obligors that the Portfolio Manager
             reasonably determines are Affiliated but are not dependent upon one another for credit support and
             are not dependent upon a Person by which they are commonly controlled for credit support).

                      (iii) An "Equivalent Unit Score" is calculated for each obligor represented in the
             Collateral Obligations (other than Defaulted Collateral Obligations) by taking the lesser of (A) one
             and (B) the Obligor Par Amount for the obligor divided by the Average Par Amount. For purposes
             of calculating the Equivalent Unit Score, any issuers Affiliated with one another shall be
             considered one issuer (other than obligors that the Portfolio Manager reasonably determines are
             Affiliated but are not dependent upon one another for credit support and are not dependent upon a
             Person by which they are commonly controlled for credit support).

                     (iv) An "Aggregate Industry Equivalent Unit Score" is then calculated for each of the
             Moody's industrial classification groups by summing the Equivalent Unit Scores for each obligor in
             the industry.

                     (v) An "Industry Diversity Score" is then established by reference to the Diversity Score
             Table shown below for the related Aggregate Industry Equivalent Unit Score. If any Aggregate
             Industry Equivalent Unit Score falls between any two the scores then the applicable Industry
             Diversity Score shall be the lower of the two Industry Diversity Scores in the Diversity Score
             Table.




 61938v.24

                                                                                                  005205
 Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
 Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 216 of 272 PageID 7998
                                        Filed


                                        DIVERSITY SCORE TABLE

Aggregate                  Aggregate                Aggregate                Aggregate
 Industry                   Industry                 Industry                 Industry
Equivalent     Diversity   Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity
Unit Score      Score      Unit Score    Score      Unit Score    Score      Unit Score    Score
0.0000         0.0000      5.0500       2.7000      10.1500      4.0200      15.2500      4.5300
0.0500         0.1000      5.1500       2.7333      10.2500      4.0300      15.3500      4.5400
0.1500         0.2000      5.2500       2.7667      10.3500      4.0400      15.4500      4.5500
0.2500         0.3000      5.3500       2.8000      10.4500      4.0500      15.5500      4.5600
0.3500         0.4000      5.4500       2.8333      10.5500      4.0600      15.6500      4.5700
0.4500         0.5000      5.5500       2.8667      10.6500      4.0700      15.7500      4.5800
0.5500         0.6000      5.6500       2.9000      10.7500      4.0800      15.8500      4.5900
0.6500         0.7000      5.7500       2.9333      10.8500      4.0900      15.9500      4.6000
0.7500         0.8000      5.8500       2.9667      10.9500      4.1000      16.0500      4.6100
0.8500         0.9000      5.9500       3.0000      11.0500      4.1100      16.1500      4.6200
0.9500         1.0000      6.0500       3.0250      11.1500      4.1200      16.2500      4.6300
1.0500         1.0500      6.1500       3.0500      11.2500      4.1300      16.3500      4.6400
1.1500         1.1000      6.2500       3.0750      11.3500      4.1400      16.4500      4.6500
1.2500         1.1500      6.3500       3.1000      11.4500      4.1500      16.5500      4.6600
1.3500         1.2000      6.4500       3.1250      11.5500      4.1600      16.6500      4.6700
1.4500         1.2500      6.5500       3.1500      11.6500      4.1700      16.7500      4.6800
1.5500         1.3000      6.6500       3.1750      11.7500      4.1800      16.8500      4.6900
1.6500         1.3500      6.7500       3.2000      11.8500      4.1900      16.9500      4.7000
1.7500         1.4000      6.8500       3.2250      11.9500      4.2000      17.0500      4.7100
1.8500         1.4500      6.9500       3.2500      12.0500      4.2100      17.1500      4.7200
1.9500         1.5000      7.0500       3.2750      12.1500      4.2200      17.2500      4.7300
2.0500         1.5500      7.1500       3.3000      12.2500      4.2300      17.3500      4.7400
2.1500         1.6000      7.2500       3.3250      12.3500      4.2400      17.4500      4.7500
2.2500         1.6500      7.3500       3.3500      12.4500      4.2500      17.5500      4.7600
2.3500         1.7000      7.4500       3.3750      12.5500      4.2600      17.6500      4.7700
2.4500         1.7500      7.5500       3.4000      12.6500      4.2700      17.7500      4.7800
2.5500         1.8000      7.6500       3.4250      12.7500      4.2800      17.8500      4.7900
2.6500         1.8500      7.7500       3.4500      12.8500      4.2900      17.9500      4.8000
2.7500         1.9000      7.8500       3.4750      12.9500      4.3000      18.0500      4.8100
2.8500         1.9500      7.9500       3.5000      13.0500      4.3100      18.1500      4.8200
2.9500         2.0000      8.0500       3.5250      13.1500      4.3200      18.2500      4.8300



   61938v.24

                                                                                          005206
 Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
 Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 217 of 272 PageID 7999
                                        Filed



Aggregate                  Aggregate                Aggregate                Aggregate
 Industry                   Industry                 Industry                 Industry
Equivalent     Diversity   Equivalent   Diversity   Equivalent   Diversity   Equivalent   Diversity
Unit Score      Score      Unit Score    Score      Unit Score    Score      Unit Score    Score
3.0500         2.0333      8.1500       3.5500      13.2500      4.3300      18.3500      4.8400
3.1500         2.0667      8.2500       3.5750      13.3500      4.3400      18.4500      4.8500
3.2500         2.1000      8.3500       3.6000      13.4500      4.3500      18.5500      4.8600
3.3500         2.1333      8.4500       3.6250      13.5500      4.3600      18.6500      4.8700
3.4500         2.1667      8.5500       3.6500      13.6500      4.3700      18.7500      4.8800
3.5500         2.2000      8.6500       3.6750      13.7500      4.3800      18.8500      4.8900
3.6500         2.2333      8.7500       3.7000      13.8500      4.3900      18.9500      4.9000
3.7500         2.2667      8.8500       3.7250      13.9500      4.4000      19.0500      4.9100
3.8500         2.3000      8.9500       3.7500      14.0500      4.4100      19.1500      4.9200
3.9500         2.3333      9.0500       3.7750      14.1500      4.4200      19.2500      4.9300
4.0500         2.3667      9.1500       3.8000      14.2500      4.4300      19.3500      4.9400
4.1500         2.4000      9.2500       3.8250      14.3500      4.4400      19.4500      4.9500
4.2500         2.4333      9.3500       3.8500      14.4500      4.4500      19.5500      4.9600
4.3500         2.4667      9.4500       3.8750      14.5500      4.4600      19.6500      4.9700
4.4500         2.5000      9.5500       3.9000      14.6500      4.4700      19.7500      4.9800
4.5500         2.5333      9.6500       3.9250      14.7500      4.4800      19.8500      4.9900
4.6500         2.5667      9.7500       3.9500      14.8500      4.4900      19.9500      5.0000
4.7500         2.6000      9.8500       3.9750      14.9500      4.5000
4.8500         2.6333      9.9500       4.0000      15.0500      4.5100
4.9500         2.6667      10.0500      4.0100      15.1500      4.5200




   61938v.24

                                                                                          005207
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 218 of 272 PageID 8000
                                       Filed


                                                                                                     Schedule 5

                          Moody's Structured Finance Obligation Recovery Rates

 The Moody's Recovery Rate for a Structured Finance Obligation will be the applicable rate set forth below
 based on the appropriate sector as categorized by Moody's:

 Diversified Securities primarily include (1) Automobile Securities; (2) Car Rental Receivable Securities; (3)
 Credit Card Securities; (4) Student Loan Securities

 Residential Securities primarily include (1) Home Equity Loan Securities; (2) Manufactured Housing
 Securities; (3) Residential A Mortgage Securities; (4) Residential B/C Mortgage Securities

 Undiversified Securities primarily include (1) CMBS Conduit; (2) CMBS Credit Tenant Lease; (3) CMBS
 Large Loan; (4) those ABS Sectors not included in Diversified Securities

 Collateralized Debt Obligations include (1) High-diversity CDOs (Diversity Score in excess of 20); (2) Low-
 Diversity CDOs (Diversity Score of 20 or less)

 Diversified Securities

                                    Initial Rating of Structured Finance Obligation
 % of                                                                    Ba
 Underlying
 Capital
 Structure (1)     Aaa        Aa             A             Baa                         B




 >70%              85%        80%            70%           60%           50%           40%
 <=70%             75%        70%            60%           50%           40%           30%
 >10%
 <=10%             70%        65%            55%           45%           35%           25%

 Residential Securities

                                    Initial Rating of Structured Finance Obligation
 % of                                                                    Ba
 Underlying
 Capital
 Structure (1)     Aaa        Aa             A             Baa                         B




 61938v.24

                                                                                                005208
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 219 of 272 PageID 8001
                                       Filed



 >70%             85%       80%            65%           55%           45%          30%
 <=70%            75%       70%            55%           45%           35%          25%
 >10%
 <=10%            65%       55%            45%           40%           30%          20%
 >5%
 <=5%             55%       45%            40%           35%           25%          15%
 >2%
 <=2%             45%       35%            30%           25%           15%          10%

 Undiversified Securities

                                  Initial Rating of Structured Finance Obligation
 % of                                                                  Ba
 Underlying
 Capital
 Structure (1)    Aaa       Aa             A             Baa                        B




 >70%             85%       80%            65%           55%           45%          30%
 <=70%            75%       70%            55%           45%           35%          25%
 >10%
 <=10%            65%       55%            45%           35%           25%          15%
 >5%
 <=5%             55%       45%            35%           30%           20%          10%
 >2%
 <=2%             45%       35%            25%           20%           10%          5%

 High Diversity Collateralized Debt Obligations

                                        Initial Rating of Underlying Asset
 % of                                                                  Ba
 Underlying
 Capital
 Structure (1)    Aaa       Aa             A             Baa                        B




 >70%             85%       80%            65%           55%           45%          30%



 61938v.24

                                                                                          005209
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 220 of 272 PageID 8002
                                       Filed



 <=70%             75%        70%            60%           50%            40%           25%
 >10%
 <=10%             65%        55%            50%           40%            30%           20%
 >5%
 <=5%              55%        45%            40%           35%            25%           10%
 >2%
 <=2%              45%        35%            30%           25%            10%           5%

 Low Diversity Collateralized Debt Obligations

                                          Initial Rating of Underlying Asset
 % of                                                                     Ba
 Underlying
 Capital
 Structure (1)     Aaa        Aa             A             Baa                          B




 >70%              80%        75%            60%           50%            45%           30%
 <=70%             70%        60%            55%           45%            35%           25%
 >10%
 <=10%             60%        50%            45%           35%            25%           15%
 >5%
 <=5%              50%        40%            35%           30%            20%           10%
 >2%
 <=2%              30%        25%            20%           15%            7%            4%

 (1) Initial par amount of tranche to which Structured Finance Obligation relates divided by initial par amount
 of total securities issued by Structured Finance Obligation issuer.




 61938v.24

                                                                                                005210
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 221 of 272 PageID 8003
                                       Filed


                                                                                                     Schedule 6

                            S&P Structured Finance Obligation Recovery Rates*

 The S&P Priority Category Recovery Rate for a Structured Finance Obligation will be the applicable
 rate set forth below based on the appropriate asset class and liability rating as categorized by S&P:


             Senior Asset Class


                                                  Liability rating


                AAA           AA            A          BBB             BB          B          CCC
 AAA          80.0%        85.0%        90.0%        90.0%           90.0%    90.0%        90.0%
 AA           70.0%        75.0%        85.0%        90.0%           90.0%    90.0%        90.0%
 A            60.0%        65.0%        75.0%        85.0%           90.0%    90.0%        90.0%
 BBB          50.0%        55.0%        65.0%        75.0%           85.0%    85.0%        85.0%


             Junior Asset Class


                                                  Liability rating
                AAA           AA            A          BBB             BB          B          CCC
 AAA          55.0%        65.0%        75.0%        80.0%           80.0%    80.0%        80.0%
 AA           40.0%        45.0%        55.0%        65.0%           80.0%    80.0%        80.0%
 A            30.0%        35.0%        40.0%        45.0%           50.0%    60.0%        70.0%
 BBB          10.0%        10.0%        10.0%        25.0%           35.0%    40.0%        50.0%
 B            2.5%         5.0%         5.0%         10.0%           10.0%    20.0%        25.0%
 CCC          0.0%         0.0%         0.0%         0.0%            2.5%     5.0%         5.0%

      *   This table shall not apply to project finance, future flows, synthetics, CDO repacks of ABS or
          CDOs, guaranteed ABS, distressed debt CDOs, synthetic CDOs, or emerging market CDOs.
          Recovery rates for such Structured Finance Obligations will be assigned by S&P on a case-by-
          case basis.




 61938v.24

                                                                                                005211
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 222 of 272 PageID 8004
                                       Filed


                                                                                                       Schedule 7

                    Certain Defined Terms Relating to S&P Rating and Moody's Rating

          "Assigned Moody's Rating": The monitored publicly available rating or the monitored estimated
 rating expressly assigned to a debt obligation (or facility) by Moody's that addresses the full amount of the
 principal and interest promised.

         "Moody's Default Probability Rating": With respect to any Collateral Obligation, as of any date of
 determination, the rating determined in accordance with the following, in the following order of priority:

                 (a) with respect to a Moody's Senior Secured Loan:

                      (i) if the Loan's obligor has a corporate family rating from Moody's, such corporate
             family rating; and

                     (ii)   if the preceding clause does not apply, the Moody's Obligation Rating of such Loan;

                    (iii) if the preceding clauses do not apply, the rating that is one subcategory above the
             Moody's Equivalent Senior Unsecured Rating;

                (b) with respect to a Moody's Non Senior Secured Loan or a bond, the Moody's Equivalent
        Senior Unsecured Rating of such Collateral Obligation;

                (c) with respect to a Collateral Obligation that is a DIP Loan, the rating that is one rating
        subcategory below the Assigned Moody's Rating thereof;

                  (d) with respect to a Structured Finance Obligation, the Assigned Moody's Rating thereof
        (or, if the obligation does not have an Assigned Moody's Rating but has a rating by S&P, the rating that
        is the number of rating subcategories specified by Moody's below such S&P rating); and

                 (e) with respect to a Synthetic Security, the Assigned Moody's Rating thereof.

 Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's Default
 Probability Rating are on watch for downgrade or upgrade by Moody's, such rating or ratings will be adjusted
 down one subcategory (if on watch for downgrade) or up one subcategory (if on watch for upgrade).

          "Moody's Equivalent Senior Unsecured Rating": With respect to any Collateral Obligation that is a
 Loan or bond and the obligor thereof, as of any date of determination, the rating determined in accordance with
 the following, in the following order of priority:

               (a) if the obligor has a senior unsecured obligation with an Assigned Moody's Rating, such
        Assigned Moody's Rating;

                 (b) if the preceding clause does not apply, the Moody's "Issuer Rating" for the obligor;

                (c) if the preceding clauses do not apply, but the obligor has a subordinated obligation with
        an Assigned Moody's Rating, then

                      (i) if such Assigned Moody's Rating is at least "B3" (and, if rated "B3," not on watch for
             downgrade), the Moody's Equivalent Senior Unsecured Rating shall be the rating which is one
             rating subcategory higher than such Assigned Moody's Rating, or




 61938v.24

                                                                                                  005212
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 223 of 272 PageID 8005
                                       Filed


                     (ii) if such Assigned Moody's Rating is less than "B3" (or rated "B3" and on watch for
             downgrade), the Moody's Equivalent Senior Unsecured Rating shall be such Assigned Moody's
             Rating;

                (d) if the preceding clauses do not apply, but the obligor has a senior secured obligation with
        an Assigned Moody's Rating, then:

                      (i) if such Assigned Moody's Rating is at least "Caa3" (and, if rated "Caa3," not on
             watch for downgrade), the Moody's Equivalent Senior Unsecured Rating shall be the rating which
             is one subcategory below such Assigned Moody's Rating, or

                     (ii) if such Assigned Moody's Rating is less than "Caa3" (or rated "Caa3" and on watch
             for downgrade), then the Moody's Equivalent Senior Unsecured Rating shall be "C";

                (e) if the preceding clauses do not apply, but such obligor has a corporate family rating from
        Moody's, the Moody's Equivalent Senior Unsecured Rating shall be one rating subcategory below such
        corporate family rating;

                 (f) if the preceding clauses do not apply, but the obligor has a senior unsecured obligation
        (other than a bank loan) with a monitored public rating from S&P (without any postscripts, asterisks or
        other qualifying notations, that addresses the full amount of principal and interest promised), then the
        Moody's Equivalent Senior Unsecured Rating shall be:

                   (i) one rating subcategory below the Moody's equivalent of such S&P rating if it is
             "BBB–" or higher,

                    (ii) two rating subcategories below the Moody's equivalent of such S&P rating if it is
             "BB+" or lower; or

                      (iii) "B3" until the Issuer or the Portfolio Manager obtains an estimated rating from
             Moody's if (A) the Portfolio Manager certifies to the Trustee that in its commercially reasonable
             judgment, it believes an estimated rating equivalent to a rating no lower than "B3" will be assigned
             by Moody's and the Issuer or the Portfolio Manager on its behalf applies for an estimated rating
             from Moody's within five Business Days of the date of the commitment to purchase the Loan or
             bond, (B) the aggregate Principal Balance of Collateral Obligations having an Assigned Moody's
             Rating pursuant to either this clause (f)(iii), or clauses (g)(iii) or (h)(iii) does not exceed 5% of the
             Maximum Investment Amount, and (C) all the Coverage Tests and the Collateral Quality Tests are
             satisfied;

                 (g) if the preceding clauses do not apply, but the obligor has a subordinated obligation (other
        than a bank loan) with a monitored public rating from S&P (without any postscripts, asterisks or other
        qualifying notations, that addresses the full amount of principal and interest promised), the Assigned
        Moody's Rating shall be deemed to be:

                   (i) one rating subcategory below the Moody's equivalent of such S&P rating if it is
             "BBB–" or higher;

                     (ii) two rating subcategories below the Moody's equivalent of such S&P rating if it is
             "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating shall be determined
             pursuant to clause (c) above; or

                    (iii) "B3" until the Issuer or the Portfolio Manager obtains an estimated rating from
             Moody's if (A) the Portfolio Manager certifies to the Trustee that in its commercially reasonable



 61938v.24

                                                                                                      005213
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 224 of 272 PageID 8006
                                       Filed


             judgment, it believes an estimated rating equivalent to a rating not lower than "B3" will be assigned
             by Moody's and the Issuer or the Portfolio Manager on its behalf applies for an estimated rating
             from Moody's within five Business Days of the date of the commitment to purchase the Loan or
             bond, (B) the aggregate Principal Balance of Collateral Obligations having an Assigned Moody's
             Rating pursuant to either this clause (g)(iii), or clauses (f)(iii) or (h)(iii) does not exceed 5% of the
             Maximum Investment Amount, and (C) all the Coverage Tests and the Collateral Quality Tests are
             satisfied;

                 (h) if the preceding clauses do not apply, but the obligor has a senior secured obligation with
        a monitored public rating from S&P (without any postscripts, asterisks or other qualifying notations,
        that addresses the full amount of principal and interest promised), the Assigned Moody's Rating shall
        be deemed to be:

                   (i) one rating subcategory below the Moody's equivalent of such S&P rating if it is
             "BBB–" or higher;

                     (ii) two rating subcategories below the Moody's equivalent of such S&P rating if it is
             "BB+" or lower, and the Moody's Equivalent Senior Unsecured Rating shall be determined
             pursuant to clause (d) above; or

                      (iii) "B3" until the Issuer or the Portfolio Manager obtains an estimated rating from
             Moody's if (A) the Portfolio Manager certifies to the Trustee that in its commercially reasonable
             judgment, it believes an estimated rating equivalent to a rating not lower than "B3" will be assigned
             by Moody's and the Issuer or the Portfolio Manager on its behalf applies for an estimated rating
             from Moody's within five Business Days of the date of the commitment to purchase the Loan or
             bond, (B) the aggregate Principal Balance of Collateral Obligations having an Assigned Moody's
             Rating pursuant to either this clause (h)(iii), or clauses (f)(iii) or (g)(iii) does not exceed 5% of the
             Maximum Investment Amount, and (C) all the Coverage Tests and the Collateral Quality Tests are
             satisfied;

                (i) if the preceding clauses do not apply and each of the following clauses (i) through (viii)
        do apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa1":

                     (i) neither the obligor nor any of its Affiliates is subject to reorganization or bankruptcy
             proceedings,

                      (ii)   no debt securities or obligations of the obligor are in default,

                     (iii) neither the obligor nor any of its Affiliates has defaulted on any debt during the
             preceding two years,

                      (iv) the obligor has been in existence for the preceding five years,

                      (v)    the obligor is current on any cumulative dividends,

                      (vi) the fixed-charge ratio for the obligor exceeds 125% for each of the preceding two
             fiscal years and for the most recent quarter,

                      (vii) the obligor had a net profit before tax in the past fiscal year and the most recent
             quarter, and




 61938v.24

                                                                                                     005214
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 225 of 272 PageID 8007
                                       Filed


                     (viii) the annual financial statements of such obligor are unqualified and certified by a firm
             of Independent accountants of international reputation, and quarterly statements are unaudited but
             signed by a corporate officer;

                 (j) if the preceding clauses do not apply but each of the following clauses (i) and (ii) do
        apply, the Moody's Equivalent Senior Unsecured Rating will be "Caa3":

                     (i) neither the obligor nor any of its Affiliates is subject to reorganization or bankruptcy
             proceedings; and

                      (ii)   no debt security or obligation of such obligor has been in default during the past two
             years; and

                 (k) if the preceding clauses do not apply and a debt security or obligation of the obligor has
        been in default during the past two years, the Moody's Equivalent Senior Unsecured Rating will be
        "Ca."

 Notwithstanding the foregoing, not more than 10% of the Maximum Investment Amount may consist of
 Investment Obligations given a Moody's Equivalent Senior Unsecured Rating based on a rating given by S&P
 as provided in clauses (f), (g) and (h) above.

         "Moody's Obligation Rating": With respect to any Collateral Obligation as of any date of
 determination, the rating determined in accordance with the following, in the following order of priority:

                   (a) With respect to a Moody's Senior Secured Loan:

                      (i)    if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                    (ii) if the preceding clause does not apply, the rating that is one rating subcategory above
             the Moody's Equivalent Senior Unsecured Rating; and

                   (b) With respect to a Moody's Non Senior Secured Loan or a bond:

                      (i)    if it has an Assigned Moody's Rating, such Assigned Moody's Rating; or

                      (ii)   if the preceding clause does not apply, the Moody's Equivalent Senior Unsecured
             Rating; and

                   (c) With respect to a Synthetic Security or a DIP Loan, the Assigned Moody's Rating
        thereof.

 Notwithstanding the foregoing, if the Moody's rating or ratings used to determine the Moody's Obligation
 Rating are on watch for downgrade or upgrade by Moody's, such rating or ratings will be adjusted down one
 subcategory (if on watch for downgrade) or up one subcategory (if on watch for upgrade).

          "Moody's Rating": The Moody's Default Probability Rating; provided that, with respect to the
 Collateral Obligations generally, if at any time Moody's or any successor to it ceases to provide rating services,
 references to rating categories of Moody's in this Indenture shall be deemed instead to be references to the
 equivalent categories of any other nationally recognized investment rating agency selected by the Portfolio
 Manager, as of the most recent date on which such other rating agency and Moody's published ratings for the
 type of security in respect of which such alternative rating agency is used.




 61938v.24

                                                                                                    005215
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 226 of 272 PageID 8008
                                       Filed


         "S&P Rating": With respect to any Collateral Obligation, as of any date of determination, the rating
 determined in accordance with the following methodology:

                      (i) If there is an issuer credit rating of the borrower of the Collateral Obligation (the
             "Borrower"), or the guarantor who unconditionally and irrevocably guarantees the Collateral
             Obligation (the "Guarantor") by S&P, the most current issuer credit rating for such Borrower or
             Guarantor (provided that, with respect to any private or confidential rating, a consent has been
             granted by such Borrower or Guarantor and a copy of such consent shall be provided to S&P
             indicating that the issuer can rely on such private or confidential rating);

                       (ii) (a) if there is not an issuer credit rating of the Borrower or its Guarantor by S&P, but
             there is a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, then the
             S&P Rating of the Collateral Obligation will be one subcategory below such rating; (b) if there is
             not a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, but there is a
             rating by S&P on a senior unsecured obligation of the Borrower or its Guarantor, then the S&P
             Rating will be such rating; and (c) if there is not a rating by S&P on a senior obligation of the
             Borrower or its Guarantor, but there is a rating by S&P on a subordinated obligation of the
             Borrower or its Guarantor, then the S&P Rating will be two subcategories above such rating if such
             rating is "BBB-" or higher and will be one subcategory above such rating if such rating is "BB+" or
             lower (provided that, with respect to any private or confidential rating, a consent has been granted
             by such Borrower or Guarantor and a copy of such consent shall be provided to S&P indicating that
             the issuer can rely on such private or confidential rating); or

                      (iii) if there is neither an issuer credit rating of the Borrower or its Guarantor by S&P nor
             a rating by S&P on an obligation of the Borrower or its Guarantor, then the S&P Rating may be
             determined using any one of the methods below:

                            (A)     if an obligation of the Borrower or its Guarantor is publicly rated by
                  Moody's, then the S&P Rating will be determined in accordance with the methodologies for
                  establishing the Moody's Default Probability Rating, except that the S&P Rating of such
                  obligation will be (1) one subcategory below the S&P equivalent of the rating assigned by
                  Moody's if such security is rated "Baa3" or higher by Moody's and (2) two subcategories
                  below the S&P equivalent of the rating assigned by Moody's if such security is rated "Bal" or
                  lower by Moody's; provided that Collateral Obligations constituting no more than 5% of the
                  Maximum Investment Amount (which concentration may be increased to 10% upon
                  satisfaction of the Rating Condition with respect to S&P) may be given a S&P Rating based
                  on a rating given by Moody's as provided in this subclause (A) (after giving effect to the
                  addition of the relevant Collateral Obligation, if applicable);

                          (B)     if no other security or obligation of the Borrower or its Guarantor is rated by
                  S&P or Moody's, then the Portfolio Manager may apply to S&P for a S&P credit rating
                  estimate, which will be its S&P Rating; or

                           (C)      (1) if such Collateral Obligation (other than a Current-Pay Obligation) is not
                  rated by Moody's or S&P, no other security or obligation of the Borrower or its Guarantor is
                  rated by S&P or Moody's and if the Portfolio Manager determines in good faith based on
                  information available to it after reasonable inquiry that such Borrower (x) is not subject to
                  any bankruptcy or reorganization proceedings nor in default on any of its obligations (unless
                  the subject of a good faith business dispute), (y) is a legally constituted corporate entity
                  having the minimum legal, financial and operational infrastructure to carry on a definable
                  business, deliver and sell a product or service and report its results in generally accepted
                  accounting terms as verified by a reputable audit firm and (z) is not so vulnerable to adverse
                  business, financial and economic conditions that default in its financial or other obligations is



 61938v.24

                                                                                                   005216
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 227 of 272 PageID 8009
                                       Filed


                  foreseeable in the near term if current operating trends continue, then the S&P Rating will be
                  "B-"; provided that the Portfolio Manager must apply to S&P for a S&P credit rating on such
                  Borrower within 30 days after the addition of the relevant Collateral Obligation; provided,
                  further, that Collateral Obligations constituting no more than 5% of the Maximum Investment
                  Amount may be given an S&P Rating based on this subclause (C) (after giving effect to the
                  addition of the relevant Collateral Obligation, if applicable) or (2) if such Collateral
                  Obligation is a Current-Pay Obligation and is not rated by Moody's or S&P and no other
                  security or obligation of the Borrower or its Guarantor is rated by S&P or Moody's, then the
                  S&P Rating will be "CCC-";

         provided that if (i) the relevant Borrower or Guarantor or obligation is placed on any positive "credit
         watch" list by S&P, such rating will be increased by one rating subcategory or (ii) the relevant
         Borrower or Guarantor or obligation is placed on any negative "credit watch" list by S&P, such rating
         will be decreased by one rating subcategory.

 Notwithstanding the foregoing, in the case of a Collateral Obligation that is a DIP Loan, the S&P Rating shall
 be (A) the rating assigned thereto by S&P if the rating is public, (B) the rating assigned by S&P if the rating is
 confidential, but only if all appropriate parties have provided written consent to its disclosure and use, (C) the
 rating assigned by S&P thereto through an estimated rating or (D) the rating assigned thereto by S&P in
 connection with the acquisition thereof upon the request of the Portfolio Manager. In the case of a Collateral
 Obligation that is a PIK Security, Structured Finance Obligation or Synthetic Securities, the S&P Rating may
 not be determined pursuant to clause (iii)(A) above.

         S&P Ratings for entities or obligations relevant hereunder other than Borrowers and Collateral
 Obligations shall be determined in a corresponding manner.




 61938v.24

                                                                                                   005217
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 228 of 272 PageID 8010
                                       Filed


                                                                                                        Schedule 8

                                             Certain Tax Provisions

         Capitalized terms used but not defined herein will have the meanings ascribed to them in the
         Indenture.

 I.              Specific Restrictions.

         A.      Communications and Negotiations with Issuers.

         The Issuer will not have any communications or negotiations with the issuer of a Collateral Obligation
         or the issuer of a Reference Obligation (in any case, directly or indirectly through an intermediary
         such as the seller of such Collateral Obligation or the Synthetic Security) in connection with the
         issuance or funding of such Collateral Obligation or Reference Obligation or commitments with
         respect thereto, except for communications of an immaterial nature or customary due diligence
         communications; provided, that the Portfolio Manager may (i) consent to or withhold consent to any
         proposed amendments, supplements or other modifications of the term of any Collateral Obligations
         after such Collateral Obligations are acquired by the Issuer, and (ii) provide comments as to mistakes
         or inconsistencies in loan documents (including with respect to any provisions that are inconsistent
         with the terms and conditions of purchase of the loan by the Issuer).

         B.      Fees.

         The Issuer will not earn or receive from any Person any fee or other compensation for services,
         however denominated, in connection with its purchase or sale of a Collateral Obligation or entering
         into a Synthetic Security except for (i) commitment fees or facility maintenance fees that are received
         by the Issuer in connection with Revolving Loans or Delayed Drawdown Loans; (ii) yield
         maintenance and prepayment penalty fees; (iii) fees on account of the Issuer’s consenting to
         amendments, waivers or other modifications of the terms of any Collateral Obligations; (iv) fees from
         permitted securities lending; and (v) upfront payments in lieu of periodic payments under a Synthetic
         Security. Except for services provided in connection with permitted fees, the Issuer will not provide
         services to any Person.

         C.      Collateralized Obligations Purchased from the Portfolio Manager and Affiliates.

         If the Portfolio Manager or an affiliate of the Portfolio Manager acted as an underwriter, placement or
         other agent, arranger, negotiator or structuror in connection with the issuance or origination of a
         Collateral Obligation or was a member of the original lending syndicate with respect to the Collateral
         Obligation, the Issuer will not acquire any interest in such Collateral Obligation (including entering
         into a commitment or agreement, whether or not legally binding or enforceable, to acquire such
         obligation directly or synthetically), from the Portfolio Manager, an affiliate of the Portfolio Manager,
         or a fund managed by the Portfolio Manager, unless (i) the Collateral Obligation has been outstanding
         for at least 30 days, (ii) the holder of the Collateral Obligation did not identify the obligation or
         security as intended for sale to the Issuer within 30 days of its issuance, (iii) the employees or agents
         or the Portfolio Manager responsible for selecting Collateral Obligations for the Issuer were not
         directly involved in the origination of the Collateral Obligation on behalf of the Portfolio Manager, an
         affiliate of the Portfolio Manager, or a fund managed by the Portfolio Manager (e.g. responsible for
         approving or reviewing the lending decision, participation in a credit committee reviewing any loan
         proposed to be made), (iv) the price paid for such obligation by the Issuer is its fair market value at the
         time of acquisition by the Issuer, and (v) after the acquisition the Issuer will own less than 50% of the
         aggregate principal amount of the borrowing that includes such Collateral Obligation.




 61938v.24

                                                                                                   005218
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 229 of 272 PageID 8011
                                       Filed


         D.      Equity Restrictions. The Issuer will not purchase any asset (directly or synthetically) that is
                 treated for U.S. federal income tax purposes as:

                 1.       an equity interest in a “partnership”(within the meaning of Section 7701(a)(2) of the
                          Code) engaged or deemed to be engaged in a trade or business within the United
                          States, or

                 2.       a “United States real property interest” as defined in Section 897 of the Code and the
                          Treasury Regulations promulgated thereunder.

                 The Issuer may acquire stock of a subsidiary and cause such subsidiary to acquire assets set
                 forth in clause (i) or (ii) above (an “ETB/897 Asset”) in connection with the workout of
                 defaulted Collateral Obligations, so long as the acquisition of ETB/897 Assets by such
                 subsidiary will not cause the stock of such subsidiary to be deemed to be an ETB/897 Asset.

         E.      Revolving Loans and Delayed Drawdown Loans.

                 1.       The Issuer will not purchase any Collateral Obligation that constitutes a Revolving
                          Loan or Delayed Drawdown Loan unless the legal document closing with respect
                          thereto has occurred and either (x) at least one advance of more than a de minimis
                          amount has already been made under the facility or loan of which the Revolving
                          Loan or Delayed Drawdown Loan, respectively, is a part by a Person that is not an
                          Affiliate of the Issuer or the Portfolio Manager or (y) such Revolving Loan or
                          Delayed Drawdown Loan is not a stand-alone Revolving Loan or a stand-alone
                          Delayed Drawdown Loan and the Issuer is acquiring such Revolving Loan or
                          Delayed Drawdown Loan in connection with the related Loan with the interest to
                          hold both parts and cannot separate them without the consent of the borrower.

                 2.       All of the terms of any advance required to be made by the Issuer under any
                          Revolving Loan or Delayed Drawdown Loan will be fixed as of the date of the
                          Issuer’s purchase thereof (or will be determinable under a formula that is fixed as of
                          such date), and the Issuer and the Portfolio Manager will not have any discretion
                          (except for consenting or withholding consent to amendments, waivers or other
                          modifications or granting customary waivers upon default) as to whether to make
                          advances under such Revolving Loan or Delayed Drawdown Loan.

                 3.       The Issuer cannot acquire or hold more than a 50% interest in a Revolving Loan or a
                          Delayed Drawdown Loan.

         F.      Application to Synthetic Securities.

                   The Issuer shall not (i) acquire or enter into any Synthetic Security with respect to any
         Reference Obligation the direct acquisition of which would violate any provision of this Schedule 8 or
         (ii) use Synthetic Securities as a means of making advances to the Synthetic Security Counterparty
         following the date on which the Synthetic Security is acquired or entered into (for the avoidance of
         doubt, the establishment of Synthetic Security Collateral Accounts and the payment of Synthetic
         Security Counterparties from the amounts on deposit therein, in each case in accordance with the
         Indenture, shall not constitute the making of advances).

                  No Synthetic Security acquired by the Issuer shall (i) require that the purchaser of credit
         protection thereunder own the applicable Reference Obligation or (ii) require by its terms the delivery
         of reports or other information relating to the Reference Obligation if the effect of such requirement is




 61938v.24

                                                                                                  005219
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 230 of 272 PageID 8012
                                       Filed


         that the purchaser of credit protection thereunder would be required to own the applicable Reference
         Obligation.

                   With respect to each Synthetic Security: (a) the criteria used to determine whether to enter
         into any particular synthetic security is similar to the criteria used by the Portfolio Manager in making
         investment decisions in debt securities; (b) the synthetic security is acquired by or entered into by the
         Issuer for its own account and for investment purposes with the expectation of realizing a profit from
         income earned on the securities and/or any rise in their value during the interval of time between their
         purchase and sale or hedging purposes and not with an intention to trade or to sell for a short-term
         profit; (c) the Issuer enters into the synthetic security with a counterparty that is a broker-dealer or that
         holds itself out as in the business of entering into such contracts; (d) none of the Issuer and any other
         person acting on behalf of the Issuer advertises or publishes the Issuer’s ability to enter into synthetic
         securities; and (e) except with respect to (x) credit-linked notes or similar synthetic securities and (y)
         any other synthetic securities where standard form ISDA documentation is not applicable, the
         synthetic security is written on standard form ISDA documentation.

                  As used herein:

                 “Reference Obligation” means a debt security or other obligation upon which a Synthetic
         Security is based.

                   “Synthetic Security” means any swap transaction or security, other than a participation
         interest in a Loan that has payments associated with either payments of interest and/or principal on a
         Reference Obligation or the credit performance of a Reference Obligation.

                “Synthetic Security Counterparty” means an entity (other than the Issuer) required to make
         payments on a Synthetic Security (including any guarantor).

         G.       Securities Lending Agreements.

                  The Issuer will not purchase any Collateral Obligation primarily for the purpose of entering
         into a securities lending agreement with respect thereto.

 II.              Restrictions with Respect to Loans and Forward Purchase Commitments.

         A.       Any understanding or commitment to purchase a loan, a participation, a loan subparticipation
                  or a collateralized loan obligation (collectively, “Loans”) from a seller before completion of
                  the closing and full funding of the Loan by such seller must be treated as a forward sale
                  agreement (a “Forward Purchase Commitment”) unless such an understanding or
                  commitment is not legally binding and neither the Issuer nor the Portfolio Manager is
                  economically compelled to purchase the Loan following the completion of the closing and
                  full funding of the Loan (i.e., the Portfolio Manager will make an independent investment
                  decision whether to purchase such Loan on behalf of the Issuer after completion of the
                  closing and full funding of the Loan) (a “Non-Binding Agreement”).

         B.       No Forward Purchase Commitment or Non-Binding Agreement shall be made until after the
                  seller (or a transferor to such seller of such Loan) has made a legally binding commitment to
                  fully fund such Loan to the obligor thereof, (subject to customary conditions), which
                  commitment cannot be conditioned on the Issuer’s ultimate purchase of such Loan from such
                  seller.




 61938v.24

                                                                                                     005220
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 231 of 272 PageID 8013
                                       Filed


         C.   In the event of any reduced or eliminated funding, the Issuer shall not receive any premium,
              fee, or other compensation in connection with having entered into the Forward Purchase
              Commitment or Non-Binding Commitment.

         D.   The Issuer shall not close any purchase of a Loan subject to a Forward Purchase Commitment
              earlier than 48 hours (24 hours in connection with a Non-Binding Agreement) after the time
              of the closing and full funding of the Loan.

         E.   The Issuer cannot have a contractual relationship with the borrower with respect to a Loan
              until the Issuer actually purchases the Loan.

         F.   The Issuer cannot be a signatory on the lending agreement, and cannot be obligated to fund an
              assignment of or a participation in a Loan prior to the actual funding of the Loan by the
              institutions lending to the borrower.

         G.   The Issuer cannot purchase or commit to purchase a Loan if it would cause the Issuer to own
              more than 50% of the aggregate principal amount of the borrowing that includes such Loan.

         H.   The Issuer will not be listed as a "lender" or otherwise a party to a Loan until after the
              Closing Date.

 III.         General Restrictions. The Issuer shall not:

         A.   hold itself out, through advertising or otherwise, as originating loans, lending funds, or
              making a market in or a dealer in loans or other assets;

         B.   register as, hold itself out as, or become subject to regulatory supervision or other legal
              requirements under the laws of any country or political subdivision thereof as, a broker-
              dealer, a bank, an insurance company, financial guarantor, surety bond issuer, or a company
              engaged in loan origination;

         C.   take any action causing it to be treated as a bank, insurance company, or company engaged in
              loan origination for purposes of any tax, securities law or other filing or submission made to
              any governmental authority;

         D.   hold itself out, through advertising or otherwise, as originating, funding, guaranteeing or
              insuring debt obligations or as being willing and able to enter into transactions (either
              purchases or sales of debt obligations or entries into, assignments or terminations of hedging
              or derivative instruments, including Synthetic Securities) at the request of others;

         E.   treat Synthetic Securities as insurance, reinsurance, indemnity bonds, guaranties, guaranty
              bonds or suretyship contracts for any purpose;

         F.   disclose the identity of any holder of a Security to any person from whom it purchases
              Collateral Obligations or attempt to obtain more favorable terms from any seller as a result of
              the identity of any holder of a Security;

         G.   allow any non-U.S bank or lending institution who is a holder of a Security to control or
              direct the Portfolio Manager’s or Issuer’s decision to invest in a particular asset except as
              otherwise allowed to such a holder, acting in that capacity, under the Indenture or acquire a
              Collateral Obligation conditioned upon a particular person or entity holding Securities;




 61938v.24

                                                                                                005221
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 232 of 272 PageID 8014
                                       Filed


         H.      acquire any asset the holding or acquisition of which the Portfolio Manager believes would
                 cause the Issuer to be subject to income tax on a net income basis;

         I.      hold any security as nominee for another person; or

         J.      buy securities with the intent to subdivide them and sell the components or to buy securities
                 and sell them with different securities as a package or unit.

 Section IV.     Amendments and Modifications.

         In furtherance and not in limitation of this Schedule, the Portfolio Manager shall comply with all of
         the provisions set forth in this Schedule, unless, with respect to a particular transaction, the Portfolio
         Manager acting on behalf of the Issuer and the Trustee shall have received written advice of McKee
         Nelson LLP or an opinion of counsel of nationally recognized standing in the United States
         experienced in such matters, that, under the relevant facts and circumstances with respect to such
         transaction, the Portfolio Manager’s failure to comply with one or more of such provisions will not
         cause the Issuer to be engaged, or deemed to be engaged, in a trade or business within the United
         States for United States federal income tax purposes or otherwise to be subject to United States federal
         income tax on a net basis. The provisions set forth in the Schedule may be amended, eliminated or
         supplemented by the Portfolio Manager if the Issuer, the Portfolio Manager and the Trustee shall have
         received an opinion of tax counsel of nationally recognized standing in the United States experienced
         in such matters that the Portfolio Manager’s compliance with such amended provisions or
         supplemental provisions or the failure to comply with such provisions proposed to be eliminated, as
         the case may be, will not cause the Issuer to be engaged, or deemed to be engaged, in a trade or
         business within the United States for United States federal income tax purposes or otherwise to be
         subject to United States federal income tax on a net basis.




 61938v.24

                                                                                                  005222
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 233 of 272 PageID 8015
                                       Filed


                                                                       Exhibit A-1

                                   Form of Notes




 61938v.24

                                                                    005223
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 234 of 272 PageID 8016
                                       Filed


                                                                       Exhibit A-2

                            Form of Combination Securities




 61938v.24

                                                                    005224
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 235 of 272 PageID 8017
                                       Filed


                                                                                Exhibit B-1

                Form of Note and Combination Security Transferee Certificate




 61938v.24

                                                                               005225
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 236 of 272 PageID 8018
                                       Filed


                                                                                         Exhibit B-2

 Form of Note and Combination Security Transferor Certificate for Regulation S to Rule 144A Transfer




 61938v.24

                                                                                      005226
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 237 of 272 PageID 8019
                                       Filed


                                                                                         Exhibit B-3

 Form of Note and Combination Security Transferor Certificate for Rule 144A to Regulation S Transfer




 61938v.24

                                                                                      005227
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 238 of 272 PageID 8020
                                       Filed


                                                                        Exhibit C

                          Form of McKee Nelson LLP Opinion




 61938v.24

                                                                    005228
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 239 of 272 PageID 8021
                                       Filed


                                                                        Exhibit D

                          Form of Maples and Calder Opinion




 61938v.24

                                                                    005229
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 240 of 272 PageID 8022
                                       Filed


                                                                        Exhibit E

                       Form of Gardere Wynne Sewell LLP Opinion




 61938v.24

                                                                    005230
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 236
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 241 of 272 PageID 8023
                                       Filed


                                                                           Exhibit F

                    Form of Orrick, Herrington & Sutcliffe LLP Opinion




 61938v.24

                                                                         005231
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 237
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 242 of 272 PageID 8024
                                       Filed


                                                                        Exhibit G

                      Form of Securities Account Control Agreement




 61938v.24

                                                                     005232
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 238
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 243 of 272 PageID 8025
                                       Filed


                                                                        Exhibit H

                            Forms of Section 3(c)(7) Notices




 61938v.24

                                                                    005233
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 239
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 244 of 272 PageID 8026
                                       Filed


                                                                       Exhibit H-1

                         Form of Section 3(c)(7) Reminder Notice




 61938v.24

                                                                    005234
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 240
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 245 of 272 PageID 8027
                                       Filed


                                                                          Exhibit H-2

                     Form of Important Section 3(c)(7) Reminder Notice




 61938v.24

                                                                         005235
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 241
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 246 of 272 PageID 8028
                                       Filed


                                                                         Exhibit I

                          Form of Beneficial Owner Certificate




 61938v.24

                                                                    005236
Case 19-34054-sgj11 Doc 1822-20 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 242
Case 3:21-cv-00538-N Document 26-20 of    24206/09/21 Page 247 of 272 PageID 8029
                                       Filed


                                                                         Exhibit J

                              Form of Extension Notice




 61938v.24

                                                                    005237
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 248 of 272 PageID 8030



                               EXHIBIT 8




                                                                     005238
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 249 of 272 PageID 8031




                                                                     005239
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 250 of 272 PageID 8032




                                                                     005240
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 251 of 272 PageID 8033




                                                                     005241
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 252 of 272 PageID 8034




                                                                     005242
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 253 of 272 PageID 8035




                                                                     005243
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 254 of 272 PageID 8036




                                                                     005244
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 255 of 272 PageID 8037




                                                                     005245
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-20 Filed25 06/09/21 Page 256 of 272 PageID 8038




                                                                     005246
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 257 of 272 PageID 8039




                                                                     005247
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 258 of 272 PageID 8040




                                                                     005248
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 259 of 272 PageID 8041




                                                                     005249
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 260 of 272 PageID 8042




                                                                     005250
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 261 of 272 PageID 8043




                                                                     005251
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 262 of 272 PageID 8044




                                                                     005252
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 263 of 272 PageID 8045




                                                                     005253
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 264 of 272 PageID 8046




                                                                     005254
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 265 of 272 PageID 8047




                                                                     005255
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 266 of 272 PageID 8048




                                                                     005256
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 267 of 272 PageID 8049




                                                                     005257
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 268 of 272 PageID 8050




                                                                     005258
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 269 of 272 PageID 8051




                                                                     005259
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 270 of 272 PageID 8052




                                                                     005260
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 271 of 272 PageID 8053




                                                                     005261
Case 19-34054-sgj11 Doc 1822-21 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-20 Filed 25 06/09/21 Page 272 of 272 PageID 8054




                                                                     005262
